

Exhibit 10.1


LOAN NO. 3437668
LOAN AGREEMENT
Dated as of September 29, 2017
Between
THE ENTITIES LISTED ON SCHEDULE 1 HERETO,
collectively, as Borrower
and
BANK OF AMERICA, N.A.,
as Lender







--------------------------------------------------------------------------------






TABLE OF CONTENTS


ARTICLE 1
DEFINITIONS; PRINCIPLES OF CONSTRUCTION
 
 
Page
Section 1.1.
Definitions
1
Section 1.2.
Principles of Construction
32
 
 
 
ARTICLE 2
GENERAL TERMS
Section 2.1.
The Loan
32
Section 2.2.
Disbursement to Borrower
33
Section 2.3.
The Note, Mortgage and Loan Documents
33
Section 2.4.
Interest Rate
33
Section 2.5.
Loan Payments
34
Section 2.6.
Loan Prepayments
35
Section 2.7.
Release of an Individual Property.
37
Section 2.8.
Intentionally Omitted
39
Section 2.9.
Intentionally Omitted
39
Section 2.10.
Property Substitutions
39
Section 2.11.
Loan Assignment
44
 
 
 
ARTICLE 3
CONDITIONS PRECEDENT
Section 3.1.
Conditions Precedent
44
 
 
 
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
Section 4.1.
Organization
45
Section 4.2.
Status of Borrower
45
Section 4.3.
Validity of Documents
45
Section 4.4.
No Conflicts
46
Section 4.5.
Litigation
46
Section 4.6.
Agreements
46
Section 4.7.
Solvency
46
Section 4.8.
Full and Accurate Disclosure
47
Section 4.9.
No Plan Assets
47
Section 4.10.
Not a Foreign Person
47



-i-

--------------------------------------------------------------------------------





Section 4.11.
Enforceability
48
Section 4.12.
Business Purposes
48
Section 4.13.
Compliance
48
Section 4.14.
Financial Information
48
Section 4.15.
Condemnation
49
Section 4.16.
Utilities and Public Access; Parking
49
Section 4.17.
Separate Lots
49
Section 4.18.
Assessments
49
Section 4.19.
Insurance
50
Section 4.20.
Use of Property
50
Section 4.21.
Certificate of Occupancy; Licenses
50
Section 4.22.
Flood Zone
50
Section 4.23.
Physical Condition
50
Section 4.24.
Boundaries
51
Section 4.25.
Leases and Rent Roll
51
Section 4.26.
Filing and Recording Taxes
52
Section 4.27.
Management Agreement
52
Section 4.28.
Illegal Activity
52
Section 4.29.
Construction Expenses
52
Section 4.30.
Personal Property
52
Section 4.31.
Taxes
52
Section 4.32.
Title
53
Section 4.33.
Federal Reserve Regulations
53
Section 4.34.
Investment Company Act
53
Section 4.35.
Reciprocal Easement Agreements
53
Section 4.36.
No Change in Facts or Circumstances; Disclosure
54
Section 4.37.
Intellectual Property
54
Section 4.38.
Compliance with Prescribed Laws
54
Section 4.39.
Brokers and Financial Advisors
54
Section 4.40.
Ground Lease
54
Section 4.41.
Survival
55
 
 
 
ARTICLE 5
BORROWER COVENANTS
Section 5.1.
Existence; Compliance with Requirements
56
Section 5.2.
Maintenance and Use of Property
56
Section 5.3.
Waste
57
Section 5.4.
Taxes and Other Charges
57
Section 5.5.
Litigation
58
Section 5.6.
Access to Property
58



-ii-

--------------------------------------------------------------------------------





Section 5.7.
Notice of Default
58
Section 5.8.
Cooperate in Legal Proceedings
59
Section 5.9.
Performance by Borrower
59
Section 5.10.
Awards; Insurance Proceeds
59
Section 5.11.
Financial Reporting
59
Section 5.12.
Estoppel Statement
61
Section 5.13.
Leasing Matters
62
Section 5.14.
Property Management
64
Section 5.15.
Liens
65
Section 5.16.
Debt Cancellation
66
Section 5.17.
Zoning
66
Section 5.18.
ERISA
66
Section 5.19.
No Joint Assessment
67
Section 5.20.
Reciprocal Easement Agreements
67
Section 5.21.
Alterations
67
Section 5.22.
Agreements
68
Section 5.23.
Compliance with Prescribed Laws
68
Section 5.24.
Ground Lease
69
 
 
 
ARTICLE 6
ENTITY COVENANTS
Section 6.1.
Single Purpose Entity/Separateness
72
Section 6.2.
Change of Name, Identity or Structure
76
Section 6.3.
Business and Operations
77
Section 6.4.
Independent Director
77
Section 6.5.
Backwards and Underwriting Representations
78
 
 
 
ARTICLE 7
NO SALE OR ENCUMBRANCE
Section 7.1.
Transfer Definitions
81
Section 7.2.
No Sale/Encumbrance
82
Section 7.3.
Permitted Transfers
82
Section 7.4.
Assumption
85
Section 7.5.
Immaterial Transfers and Easements, Etc.
88
Section 7.6.
Replacement Guarantor.
89
 
 
 
ARTICLE 8
INSURANCE; CASUALTY; CONDEMNATION; RESTORATION
Section 8.1.
Insurance
90
Section 8.2.
Casualty
94



-iii-

--------------------------------------------------------------------------------





Section 8.3.
Condemnation
95
Section 8.4.
Restoration
95
 
 
 
ARTICLE 9
RESERVE FUNDS
Section 9.1.
Required Repairs
100
Section 9.2.
Replacements
101
Section 9.3.
Tenant Improvements and Leasing Commissions
102
Section 9.4.
Tax and Insurance Reserve Funds
103
Section 9.5.
Unfunded Obligations Account.
104
Section 9.6.
T-Mobile Work Account.
105
Section 9.7.
Excess Cash; Operating Expenses; Extraordinary Expenses
105
Section 9.8.
Required Work
106
Section 9.9.
Release of Reserve Funds
108
Section 9.10.
Reserve Funds Generally
111
Section 9.11.
Joinder Reserve.
114
 
 
 
ARTICLE 10
CASH MANAGEMENT
Section 10.1.
Deposit Account and Cash Management Account
115
Section 10.2.
Deposits and Withdrawals
116
Section 10.3.
Security Interest
117
 
 
 
ARTICLE 11
EVENTS OF DEFAULT; REMEDIES
Section 11.1.
Event of Default
118
Section 11.2.
Remedies
121
 
 
 
ARTICLE 12
INTENTIONALLY OMITTED
 
ARTICLE 13
SECONDARY MARKET
Section 13.1.
Transfer of Loan
122
Section 13.2.
Delegation of Servicing
122
Section 13.3.
Dissemination of Information
123
Section 13.4.
Securitization
125
Section 13.5.
Regulation AB Obligor Information
128
Section 13.6.
Other Regulation AB Information
129
Section 13.7.
New Mezzanine Loan
129



-iv-

--------------------------------------------------------------------------------





 
 
 
ARTICLE 14
INDEMNIFICATIONS
Section 14.1.
General Indemnification
130
Section 14.2.
Mortgage and Intangible Tax Indemnification
131
Section 14.3.
ERISA Indemnification
131
Section 14.4.
Survival
131
 
 
 
ARTICLE 15
EXCULPATION
Section 15.1.
Exculpation
131
 
 
 
ARTICLE 16
NOTICES
Section 16.1.
Notices
134
 
 
 
ARTICLE 17
FURTHER ASSURANCES
Section 17.1.
Replacement Documents
135
Section 17.2.
Recording of Mortgage, etc.
135
Section 17.3.
Further Acts, etc.
136
Section 17.4.
Changes in Tax, Debt, Credit and Documentary Stamp Laws
136
Section 17.5.
Expenses
137
Section 17.6.
Cost of Enforcement
138
 
 
 
ARTICLE 18
WAIVERS
Section 18.1.
Remedies Cumulative; Waivers
139
Section 18.2.
Modification, Waiver in Writing
139
Section 18.3.
Delay Not a Waiver
140
Section 18.4.
Trial by Jury
140
Section 18.5.
Waiver of Notice
140
Section 18.6.
Remedies of Borrower
140
Section 18.7.
Waiver of Marshalling of Assets
141
Section 18.8.
Waiver of Statute of Limitations
141
Section 18.9.
Waiver of Counterclaim
141
Section 18.10.
Contributions and Waivers
141
 
 
 
ARTICLE 19
GOVERNING LAW



-v-

--------------------------------------------------------------------------------





Section 19.1.
Governing Law
145
Section 19.2.
Severability
146
Section 19.3.
Preferences
146
 
 
 
ARTICLE 20
MISCELLANEOUS
Section 20.1.
Survival
146
Section 20.2.
Lender’s Discretion
147
Section 20.3.
Headings
147
Section 20.4.
Schedules Incorporated
147
Section 20.5.
Offsets, Counterclaims and Defenses
147
Section 20.6.
No Joint Venture or Partnership; No Third Party Beneficiaries
147
Section 20.7.
Publicity
148
Section 20.8.
Conflict; Construction of Documents; Reliance
149
Section 20.9.
Duplicate Originals; Counterparts
149
Section 20.10.
Joint and Several Liability.
149
Section 20.11.
Entire Agreement
150
Section 20.12.
Co-Lenders.
150





EXHIBIT 4.1        Borrower Equity Ownership Structure
EXHIBIT 5.12        Form of Estoppel
EXHIBIT 9.9        Disbursement Request Form
EXHIBIT 9.11        Joinder Documents
EXHIBIT 10.2        Form of Tenant Direction Letter
SCHEDULE 1        Borrowers
SCHEDULE 2        Allocated Loan Amounts
SCHEDULE 3        List of Qualified Managers
SCHEDULE 4.15        Condemnations
SCHEDULE 4.19         Claims
SCHEDULE 4.25        Lease Exceptions
SCHEDULE 9.1        Required Repairs
SCHEDULE 9.5        Unfunded Obligations










-vi-

--------------------------------------------------------------------------------






LOAN AGREEMENT
THIS LOAN AGREEMENT, dated as of September 29, 2017 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this
“Agreement”), between BANK OF AMERICA, N.A., a national banking association,
having an address at 214 North Tryon Street, NC1-027-15-01, Charlotte, North
Carolina 28255 (together with its successors and/or assigns, “Lender”) and THE
ENTITIES LISTED ON SCHEDULE 1 HERETO, having a principal place of business at
c/o Griffin Capital Company, LLC, 1520 E. Grand Avenue, El Segundo, CA 90245,
Attention: Javier Bitar (individually and/or collectively, as the context may
require, together with their respective successors and permitted assigns,
“Borrower”).
RECITALS:
WHEREAS, Borrower desires to obtain the Loan from Lender.
WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms of this Agreement and the other Loan Documents.
NOW, THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:
ARTICLE 1
DEFINITIONS; PRINCIPLES OF CONSTRUCTION
Section 1.1.    Definitions
For all purposes of this Agreement, except as otherwise expressly required or
unless the context clearly indicates a contrary intent:
“Acceptable Accountant” shall mean a firm of nationally recognized, certified
independent public accountants which is selected by Borrower and reasonably
acceptable to Lender; provided, however, that any “Big Four” accounting firm
shall be deemed reasonably acceptable to Lender. For the avoidance of doubt,
Ernst & Young is an Acceptable Accountant.
“Act” shall mean Chapter 18 of Title 6 of the Delaware Code, as amended from
time to time, and any successor statute or statutes.
“Additional Required Repair” shall have the meaning set forth in Section 9.9(f)
hereof.
“Affiliate” shall mean, as to any Person, any other Person that (i) owns
directly or indirectly twenty-five percent (25%) or more of all equity interests
in such Person, and/or (ii) is in Control of, is Controlled by or is under
common Control with such Person.


    

--------------------------------------------------------------------------------





“Affiliated Manager” shall mean any property manager in which Borrower,
Guarantor, any SPE Component Entity or any Affiliate of any of such entities
has, directly or indirectly, any legal, beneficial or economic interest.
“Agreements” shall have the meaning set forth in the Mortgage.
“Allocated Loan Amount” shall mean (a) for an Individual Property, the amount of
the Loan allocated to such Individual Property, as set forth in Schedule 2
attached hereto and made a part hereof and (b) with respect to any Replacement
Property added in connection with a Substitution pursuant to Section 2.10
hereof, the amount of the Loan allocated to such Replacement Property as
determined by Lender in its reasonable discretion at the time such Replacement
Property becomes an Individual Property hereunder.
“ALTA” shall mean American Land Title Association, or any successor thereto.
“Alteration Threshold” means five percent (5%) of the outstanding principal
balance of the Loan.
“Annual Budget” shall mean, individually and/or collectively, as the context may
require, an operating budget for each Individual Property setting forth, on a
month-by-month basis, in reasonable detail, the related Borrower’s good faith
estimate projected cash flow and all planned capital expenditures for the
applicable Fiscal Year, delivered in accordance with Section 5.11(a)(iv) hereof.
“Applicable Contribution” shall have the meaning set forth in Section 18.10(f)
hereof.
“Appraisal” shall mean an appraisal prepared in accordance with the requirements
of FIRREA and USPAP, prepared by an independent third-party appraiser holding an
MAI designation with experience appraising properties similar to the applicable
Individual Property in the State where the applicable Individual Property is
located, who is state licensed or state certified if required under the laws of
the State where the applicable Individual Property is located, who meets the
requirements of FIRREA and USPAP and who otherwise is reasonably satisfactory to
Lender.
“Assignment of Management Agreement” shall mean that certain Assignment and
Subordination of Management Agreement and Consent of Manager dated the date
hereof among Lender, Borrower and Manager, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.
“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect of all or any part of any Individual
Property.
“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and


-2-

--------------------------------------------------------------------------------





regulations from time to time promulgated thereunder, and any comparable foreign
laws relating to bankruptcy, insolvency or creditors’ rights.
“Benefit Amount” shall have the meaning set forth in Section 18.10(d) hereof.
“Borrower’s Knowledge” shall mean, as to the representations and warranties as
of the Closing Date, the actual knowledge of Javier F. Bitar and any other
natural Person that may be involved on behalf of Borrower in the ownership and
operation of the Properties, or as to all representations and warranties
thereafter, the actual knowledge of Javier F. Bitar and as applicable, any other
natural Person that may have succeeded to the current position of Javier F.
Bitar that is actually executing the certification and any other natural Person
involved on behalf of Borrower in the ownership and operation of the Properties,
and in each event, after conducting such due diligence as each of them, as
senior executives of experienced investors in commercial properties and/or
operators of commercial properties similar to the Properties, as applicable,
have reasonably deemed appropriate in connection with the ownership of the
Properties and the borrowing of the Loan.
“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which national banks in New York, New York or Charlotte, North Carolina, or
the place of business of the trustee under a Securitization (or, if no
Securitization has occurred, Lender), or any servicer of the Loan or the
financial institution that maintains any collection account for or on behalf of
any servicer of the Loan or any Reserve Funds or the New York Stock Exchange or
the Federal Reserve Bank of New York is not open for business.
“Cash Management Account” shall have the meaning set forth in Section 10.1(b)
hereof.
“Cash Management Agreement” shall mean that certain Cash Management Agreement
dated as of the date hereof among Borrower, Lender, Manager, and Cash Management
Bank, as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.
“Cash Management Bank” shall mean Wells Fargo Bank, N.A. or any successor
Eligible Institution approved or appointed by Lender pursuant to the terms of
the Cash Management Agreement.
“Cash Sweep Period” shall mean, individually and/or collectively, as the context
may require, (a) a Debt Yield Sweep Period, (b) a Restoration Hardware Sweep
Period, (c) a State Farm Sweep Period, (d) a T-Mobile Sweep Period or (e) any
period of time during which an Event of Default is then continuing. For the
avoidance of doubt, a Cash Sweep Period shall not be deemed to expire in the
event that Cash Sweep Period then exists for any other reason.
“Casualty” shall have the meaning set forth in Section 8.2 hereof.
“Closing Date” shall mean the date of the funding of the Loan.
“Closing Date Debt Yield” shall mean 8.9%.


-3-

--------------------------------------------------------------------------------





“Collateral Assignment of Bond Documents” shall mean that certain Collateral
Assignment of Bond Documents, dated as of the date hereof, made by Ground Lease
Borrower to Lender, as the same may be amended, restated, replaced, supplemented
or otherwise modified from time to time.
“Company” shall have the meaning set forth in Section 6.1(b)(ii) hereof.
“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result, in lieu or in anticipation, of the exercise of the
right of condemnation or eminent domain, of all or any part of any Individual
Property, or any interest therein or right accruing thereto, including any right
of access thereto or any change of grade affecting any Individual Property or
any part thereof.
“Contribution” shall have the meaning set forth in Section 18.10(a) hereof
“Control” shall mean, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, through the ownership of voting securities, by contract
or otherwise, notwithstanding the rights of investors or partners or another
Person to veto or consent to specified major decisions, and the terms Controlled
and Controlling shall have correlative meanings.
“Covered Rating Agency Information” shall have the meaning specified in
Section 13.5(f) hereof.
“Creditors’ Rights Laws” shall mean with respect to any Person any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, conservatorship, arrangement, adjustment,
winding‑up, liquidation, dissolution, assignment for the benefit of creditors,
composition or other relief with respect to its debts or debtors.
“DBRS” shall mean DBRS, Inc., and its successors in interest.
“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums due to Lender in respect of the Loan under the Note,
this Agreement, the Mortgage or any other Loan Document.
“Debt Service” shall mean, with respect to any particular period of time,
scheduled principal and/or interest payments under the Note.
“Debt Yield” shall mean, as of any date of determination, the percentage
determined by Lender by dividing:
(i)    Underwritten Net Cash Flow (calculated with respect to the preceding
twelve (12) month period); by
(ii)    the principal amount of the Loan then outstanding.


-4-

--------------------------------------------------------------------------------





“Debt Yield Sweep Period” shall mean the period commencing on the first day of
the calendar month following the month during which Lender notifies Borrower of
its determination that the Debt Yield is less than seven and one half of one
percent (7.5%) in a calendar quarter, and ending on the last day of the calendar
month during which Lender determines that the Debt Yield equals or exceeds seven
and one half of one percent (7.5%) in a calendar quarter.
“Deemed Approval Requirements” shall mean, with respect to any matter, that (i)
no Event of Default shall have occurred and be continuing (either at the date of
any notices specified below or as of the effective date of any deemed approval),
(ii) Borrower shall have sent Lender a written request for approval with respect
to such matter in accordance with the applicable terms and conditions hereof
(the “First Approval Notice”), which such Approval Notice shall have been (A)
accompanied by any and all information and documentation relating thereto as may
be reasonably required in order to approve or disapprove such matter and (B)
marked in bold lettering with the following language: “LENDER’S RESPONSE IS
REQUESTED WITHIN SEVEN (7) BUSINESS DAYS OF RECEIPT OF THIS NOTICE PURSUANT TO
THE TERMS OF A LOAN AGREEMENT BETWEEN THE UNDERSIGNED AND LENDER” and the
envelope containing the Approval Notice shall have been marked “PRIORITY-DEEMED
APPROVAL MAY APPLY”; (iii) in the event that Lender shall have failed to respond
to the First Approval Notice within the aforesaid seven (7) Business Day time
frame, Borrower shall have sent Lender a second written request for approval
with respect to such matter in accordance with the applicable terms and
conditions hereof (the “Second Approval Notice”), which such Approval Notice
shall have been (A) accompanied by any and all information and documentation
relating thereto as may be reasonably required in order to approve or disapprove
such matter and (B) marked in bold lettering with the following language: “THIS
IS A SECOND REQUEST FOR CONSENT TO [_______________]. LENDER’S RESPONSE IS
REQUIRED WITHIN SEVEN (7) BUSINESS DAYS OF RECEIPT OF THIS NOTICE PURSUANT TO
THE TERMS OF A LOAN AGREEMENT BETWEEN THE UNDERSIGNED AND LENDER” and the
envelope containing the Approval Notice shall have been marked “PRIORITY-DEEMED
APPROVAL MAY APPLY” and (iv) Lender shall have failed to respond to either the
First Approval Notice or the Second Approval Notice within the aforesaid
time-frames. For purposes of clarification, Lender requesting additional and/or
clarified information, in addition to approving or denying any request (in whole
or in part), shall be deemed a response by Lender for purposes of the foregoing.
“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.
“Default Rate” shall mean the lesser of (i) the Maximum Legal Rate, or (ii) four
percent (4%) above the Interest Rate.
“Deposit Account” shall have the meaning set forth in Section 10.1(a) hereof.
“Deposit Account Control Agreement” shall mean that certain Deposit Account
Control Agreement, dated as of the date hereof, by and among Borrower, Lender
and Deposit Bank, as the same may be amended, restated, replaced, supplemented
or otherwise modified from time to time, relating to the operation and
maintenance of, and application of funds in, the Deposit Account.


-5-

--------------------------------------------------------------------------------





“Deposit Bank” shall mean Wells Fargo Bank, National Association, a national
banking association or any successor Eligible Institution selected by Borrower
and approved by Lender pursuant to this Agreement acting as Deposit Bank under
the Deposit Account Control Agreement.
“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (i) an account or accounts
maintained with a federal or state chartered depository institution or trust
company which complies with the definition of Eligible Institution or (ii) a
segregated trust account or accounts maintained with the corporate trust
department of a federal or state chartered depository institution or trust
company acting in its fiduciary capacity which, in the case of a federally
chartered depository institution or trust company acting in its fiduciary
capacity is subject to the regulations regarding fiduciary funds on deposit
therein under 12 C.F.R. §9.10(b), and in the case of a state chartered
depository institution or trust company, is subject to regulations substantially
similar to 12 C.F.R. §9.10(b), having in either case a combined capital surplus
of at least $50,000,000 and subject to supervision or examination by federal and
state authority. An Eligible Account shall not be evidenced by a certificate of
deposit, passbook or other instrument.
“Eligible Institution” shall mean (i) prior to a Securitization, Bank of
America, N.A., (ii) a depository institution or trust company insured by the
Federal Deposit Insurance Corporation (a) the short term unsecured debt
obligations, commercial paper or other short term deposits of which are rated at
least “A‑1” by S&P, “P‑1” by Moody’s and “F‑1” by Fitch and “R-1 (middle)” by
DBRS, in the case of accounts in which funds are held for thirty (30) days or
less, or (b) the long term unsecured debt obligations of which are rated at
least “AA” by S&P (or “A-” if the short term unsecured debt obligations are
rated at least “A-1” by S&P), “Aa2” by Moody’s, and “AA+” by Fitch (or “A-” if
the short term unsecured debt obligations are rated at least “F-1” by Fitch) and
“AA” by DBRS, in the case of accounts in which funds are held for more than
thirty (30) days; provided that after a Securitization only the foregoing
ratings requirements of each Rating Agency rating such Securitization shall
apply, or (iii) an institution for which a Rating Agency Confirmation has been
obtained.
“Embargoed Person” shall mean any Person identified by OFAC or any other Person
with whom a Person resident in the United States of America may not conduct
business or transactions by prohibition of federal law or Executive Order of the
President of the United States of America.
“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement, dated as of the date hereof, executed by Borrower and Guarantor in
connection with the Loan for the benefit of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.
“Environmental Reports” shall mean those certain Phase I environmental reports
prepared by Property Solutions Inc. and delivered to Lender in connection with
the closing of the Loan.


-6-

--------------------------------------------------------------------------------





“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and any successor statutes thereto and applicable
regulations issued pursuant thereto in temporary or final form.
“Event of Default” shall have the meaning set forth in Section 11.1 hereof.
“Excess Cash” shall have the meaning set forth in the Cash Management Agreement.
“Excess Cash Reserve Account” shall have the meaning set forth in Section 9.7
hereof.
“Excess Cash Reserve Funds” shall have the meaning set forth in Section 9.7
hereof.
“Exchange Act” shall mean the Securities and Exchange Act of 1934, as amended.
“Exchange Act Filing” shall have the meaning set forth in Section 13.6 hereof.
“Existing Litigation” shall mean (i) that certain personal injury suit, docket
number DC-17-08929, filled in Dallas County, Texas on July 25, 2017 and (ii) the
GDOT Condemnation.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.
“Exculpated Parties” shall have the meaning set forth in Section 15.1(a) hereof.
“Existing Lease” and “Existing Leases” shall have the respective meanings set
forth in Section 9.6(a) hereof.
“Extraordinary Expense” shall mean an operating expense or capital expenditure
with respect to any Individual Property that (i) is not set forth on the Annual
Budget, (ii) is not an Operating Expense that has been approved by Lender, and
(iii) is not subject to payment by withdrawals from the Required Repair Account,
the Replacement Reserve Account, the Leasing Reserve Account or the Unfunded
Obligations Reserve Account.
“Fee Release Conditions” shall have the meaning set forth in Section 9.11
hereof.
“Fitch” shall mean Fitch Ratings, Inc. and its successors in interest.
“Funding Borrower” shall have the meaning set forth in Section 18.10(c) hereof.


-7-

--------------------------------------------------------------------------------





“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board (or agencies with similar functions of
comparable stature and authority within the accounting profession), or in such
other statements by such entity as may be in general use by significant segments
of the U.S. accounting profession.
“GDOT” shall have the meaning set forth on Schedule 4.15 hereto.
“GDOT Condemnation” shall have the meaning set forth on Schedule 4.15 hereto.
“Governmental Authority” shall mean any court, board, agency, department,
commission, office or other authority of any nature whatsoever for any
governmental unit (federal, state, county, municipal, city, town, special
district or otherwise) whether now or hereafter in existence.
“Guarantor” shall mean Griffin Capital Essential Asset REIT Inc., a Maryland
corporation.
“Guarantor Substitution” shall have the meaning set forth in Section 7.6 hereof.
“Guaranty” shall mean that certain Guaranty Agreement, dated as of the date
hereof, executed by Guarantor in connection with the Loan for the benefit of
Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.
“Ground Lease 64” shall mean that that certain Lease Agreement dated as of June
1, 2012 by and between Ground Lessor, and RB 64 PCE, LLC as reflected in the
Short Form Lease Agreement dated June 1, 2012 and recorded in the Superior Court
Clerk of Dekalb County on  June 18, 2012 in Book 23086 on Page 731 as  Document
No.: 2012103474, as assigned to Wells Core REIT - 64 & 66 Perimeter Center, LLC
(predecessor-in-interest to Ground Lease Borrower) by that certain Assignment of
Bond, Lease and Other Bond Documents, dated December 28, 2012, made by RB 64
PCE, LLC and as recorded in the Superior Court Clerk of Dekalb County in Book
23482, Page 692 as Document No.: 2012208973, as the same may have been or may
hereafter be amended, restated, replaced, supplemented or otherwise modified
from time to time.
“Ground Lease 66” shall mean that certain Lease Agreement dated as of June 1,
2012 by and between Ground Lessor and RB 66 PCE, LLC, as reflected in the Short
Form Lease Agreement dated June 1, 2012 and recorded in the Superior Court Clerk
of Dekalb County on June 18, 2012 in Book 23086 on Page 779 as Document No.:
2012103480, as assigned to Wells Core REIT - 64 & 66 Perimeter Center, LLC
(predecessor-in-interest to Ground Lease Borrower) by that certain Assignment of
Bond Lease and Other Bond Documents, dated December 28, 2012, made by RB 66 PCE,
LLC, as recorded in the Superior Court Clerk of Dekalb County in Book 23482,
Page 703 as Document No.: 2012208974.
“Ground Lease” shall mean, individually and or collectively, as the context may
require, each of Ground Lease 64 and Ground Lease 66.


-8-

--------------------------------------------------------------------------------





“Ground Lease Borrower” shall mean The GC Net Lease (Atlanta Perimeter)
Investors, LLC, a Delaware limited liability company.
“Ground Lessor” shall mean Dunwoody Development Authority, a public body
corporate and politic together with its successors and/or assigns.
“Improvements” shall have the meaning set forth in the granting clause of the
related Mortgage with respect to each Individual Property.
“Indebtedness” shall mean, for any Person, without duplication: (i) all
indebtedness of such Person for borrowed money, for amounts drawn under a letter
of credit, or for the deferred purchase price of property for which such Person
or its assets is liable, (ii) all unfunded amounts under a loan agreement,
letter of credit, or other credit facility for which such Person would be liable
if such amounts were advanced thereunder, (iii) all amounts required to be paid
by such Person as a guaranteed payment to partners or a preferred or special
dividend, including any mandatory redemption of shares or interests, except if
the partnership, operating or similar agreement provides that the same is waived
to the extent such Person lacks funds to pay the same, (iv) all indebtedness
guaranteed by such Person, directly or indirectly, (v) all obligations under
leases that constitute capital leases for which such Person is liable, (vi) all
obligations of such Person under interest rate swaps, caps, floors, collars and
other interest hedge agreements, in each case whether such Person is liable
contingently or otherwise, as obligor, guarantor or otherwise, or in respect of
which obligations such Person otherwise assures a creditor against loss, and
(vii) any other amounts substantially similar to those listed in clauses (i)
through (vi) above.
“Indemnified Parties” shall mean (i) Lender, (ii) any prior owner or holder of
the Loan or any portion thereof or Participations in the Loan, (iii) any
servicer, sub-servicer or prior servicer or sub-servicer of the Loan,
(iv) (intentionally omitted), (v) any trustees, custodians or other fiduciaries
who hold or who have held a full or partial interest in the Loan for the benefit
of any Investor or other third party, (vi) any receiver or other fiduciary
appointed in a foreclosure or other enforcement action or other Creditors Rights
Laws proceeding, (vii) any officers, directors, shareholders, partners, members,
employees, agents, servants, affiliates or subsidiaries of any and all of the
foregoing, and (viii) the heirs, legal representatives, successors and assigns
of any and all of the foregoing (including, without limitation, any successors
by merger, consolidation or acquisition of all or a substantial portion of the
Indemnified Parties’ assets and business to the extent related to the Loan), in
all cases whether during the term of the Loan or as part of or following a
foreclosure of the Mortgage.


-9-

--------------------------------------------------------------------------------





“Independent Director” of any corporation or limited liability company shall
mean an individual with at least three (3) years of employment experience
serving as an independent director at the time of appointment who is provided
by, and is in good standing with, CT Corporation, Corporation Service Company,
National Registered Agents, Inc., Wilmington Trust Company, Stewart Management
Company, Lord Securities Corporation or SPE Independent Director, LLC or, if
none of those companies is then providing professional independent directors or
managers or, after a Securitization is not acceptable to the Rating Agencies,
another nationally‑recognized company reasonably approved by Lender and if
required by Lender after a Securitization, the Rating Agencies, in each case
that is not an Affiliate of such corporation or limited liability company and
that provides professional independent directors or managers and other corporate
services in the ordinary course of its business, and which individual is duly
appointed as a member of the board of directors or board of managers of such
corporation or limited liability company and is not, and has never been, and
will not while serving as independent director or manager be:
(i)    a member (other than an independent, non-economic “springing” member),
partner, equityholder, manager, director, officer or employee of such
corporation or limited liability company, or any of its respective equityholders
or Affiliates (other than as an independent director or manager of an Affiliate
of such corporation or limited liability company that is not in the direct chain
of ownership of such corporation or limited liability company and that is
required by a creditor to be a single purpose bankruptcy remote entity, provided
that such independent director or manager is employed by a company that
routinely provides professional independent directors or managers in the
ordinary course of business);
(ii)    a customer, creditor, supplier or service provider (including provider
of professional services) to such corporation or limited liability company or
any of its respective equityholders or Affiliates (other than a
nationally‑recognized company that routinely provides professional independent
directors or managers and other corporate services to such corporation or
limited liability company or any of its respective equityholders or Affiliates
in the ordinary course of business);
(iii)    a family member of any such member, partner, equityholder, manager,
director, officer, employee, creditor, supplier or service provider; or
(iv)    a Person that Controls or is under common Control with (whether
directly, indirectly or otherwise) any of the Persons referred to in clauses
(i), (ii) or (iii) above.
A natural person who otherwise satisfies the foregoing definition other than
subparagraph (i) by reason of being the independent director or manager of a
“special purpose entity” in the direct chain of ownership of such corporation or
limited liability company shall not be disqualified from serving as an
independent director or manager of such corporation or limited liability
company, provided that the fees that such individual earns from serving as
independent directors or managers of such Affiliates in any given year
constitute in the aggregate less than five percent (5%) of such individual’s
annual income for that year. For purposes of this paragraph, a “special purpose
entity” is an entity whose organizational documents contain restrictions on its
activities and impose requirements intended to preserve such entity’s
separateness that are substantially similar to those contained in Section 6.1
hereof.


-10-

--------------------------------------------------------------------------------





“Independent Director Event” shall mean, with respect to an Independent
Director, (i) any acts or omissions by such Independent Director that constitute
willful disregard of such Independent Director’s duties under the applicable
organizational documents, (ii) such Independent Director engaging in or being
charged with, or being convicted of, fraud or other acts constituting a crime
under any law applicable to such Independent Director, (iii) such Independent
Director is unable to perform his or her duties as Independent Director due to
death, disability or incapacity, or (iv) such Independent Director no longer
meeting the definition of Independent Director in this Agreement.
“Individual Property” shall mean each parcel of real property set forth on
Schedule 2 attached hereto, the Improvements thereon and all personal property
owned by a Borrower and encumbered by the applicable Mortgage relating to such
property, together with all rights pertaining to such property and Improvements,
all as more particularly described in the Granting Clauses of the Mortgage
relating to such property and referred to therein as the “Property”, and
together with the addition of any Replacement Property that meets the
requirements set forth in Section 2.10 hereof in connection with a Substitution.
“Insurance Premiums” shall have the meaning set forth in Section 8.1(b) hereof.
“Insurance Proceeds” shall have the meaning set forth in Section 8.4(b) hereof.
“Interest Accrual Period” shall mean (i) prior to the first Payment Date, the
Interim Interest Accrual Period, and (ii) commencing on the first Payment Date
and continuing on each Payment Date thereafter, the calendar month immediately
preceding such Payment Date.
“Interest-Bearing Reserve Funds” shall mean all Reserve Funds other than the Tax
and Insurance Reserve Funds.
“Interest Rate” shall mean a rate per annum equal to three and seventy-seven
hundredths of one percent (3.77%).
“Interim Interest Accrual Period” shall mean the period from and including the
Closing Date through and including the last day of the calendar month in which
the Closing Date occurs, provided, however, there shall be no “Interim Interest
Accrual Period” in the event the Closing Date is the first day of a calendar
month.
“Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as
amended, as it may be further amended from time to time, and any successor
statutes thereto, and applicable U.S. Department of Treasury regulations issued
pursuant thereto in temporary or final form.
“Investor” shall have the meaning set forth in Section 13.3 hereof.
“Issuer Group” shall have the meaning set forth in Section 13.5(b) hereof.
“Issuer Person” shall have the meaning set forth in Section 13.5(b) hereof.


-11-

--------------------------------------------------------------------------------





“Joinder” shall have the meaning set forth on Schedule 9.11 hereof.
“Joinder Documents” shall have the meaning set forth on Schedule 9.11 hereof.
“Joinder Property” shall have the meaning set forth in Section 9.11 hereof.
“Joinder Release Conditions” shall have the meaning set forth in Section 9.11
hereof.
“Joinder Reserve Account” shall have the meaning set forth in Section 9.11
hereof.
“Joinder Reserve Funds” shall have the meaning set forth in Section 9.11 hereof.
“Kroll” shall mean Kroll Bond Rating Agency, Inc., and its successors in
interest.
“Las Colinas REA Obligations” shall have the meaning set forth in Section 4.34
hereof.
“Lease” shall have the meaning set forth in the related Mortgage with respect to
each Individual Property.
“Leasehold Deed to Secure Debt” shall mean that certain Leasehold Deed to Secure
Debt, Assignment of Leases and Rents, Security Agreement and Fixture Filing,
dated as of the date hereof, from the Ground Lease Borrower in favor of Lender
securing the Joinder Property.
“Lease Modification” shall have the meaning set forth in Section 5.13(c) hereof.
“Leasing Commissions” shall have the meaning set forth in Section 9.3(a) hereof.
“Leasing Reserve Account” shall have the meaning set forth in Section 9.3(b)
hereof.
“Leasing Reserve DY Sweep Cap” shall have the meaning set forth in
Section 9.3(b) hereof.
“Leasing Reserve DY Sweep Monthly Deposit” shall have the meaning set forth in
Section 9.3(b) hereof.
“Leasing Reserve Funds” shall have the meaning set forth in Section 9.3(c)
hereof.
“Leasing Reserve Midterm Sweep Cap” shall have the meaning set forth in
Section 9.3(c) hereof.
“Leasing Reserve Midterm Sweep Monthly Deposit” shall have the meaning set forth
in Section 9.3(c) hereof.
“Leasing Reserve Monthly Deposit” shall have the meaning set forth in
Section 9.3(c) hereof.


-12-

--------------------------------------------------------------------------------





“Legal Requirements” shall mean all statutes, laws, rules, orders, regulations,
ordinances, judgments, decrees and injunctions of Governmental Authorities
affecting any Borrower or any Individual Property or any part thereof, or the
construction, use, alteration, ownership or operation thereof, whether now or
hereafter enacted and in force, and all permits, licenses, authorizations and
regulations relating thereto, and all covenants, agreements, restrictions and
encumbrances contained in any instruments, either of record or known to
Borrower, at any time in force affecting any Borrower or any Individual Property
or any part thereof, including, without limitation, any of which may (i) require
repairs, modifications or alterations in or to any Individual Property or any
part thereof, or (ii) in any way limit the use and enjoyment thereof.
“Lien” shall mean any mortgage, deed of trust, lien, pledge, hypothecation,
assignment, security interest, or any other encumbrance, charge or transfer of,
on or affecting any Borrower or any direct or indirect interest in any Borrower,
any Individual Property, any portion thereof or any interest therein, including,
without limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, the filing of any financing statement, and mechanic’s, materialmen’s
and other similar liens and encumbrances.
“LLC Agreement” shall have the meaning set forth in Section 6.1(b)(ii) hereof.
“Loan” shall mean the loan made by Lender to Borrower pursuant to this
Agreement.
“Loan Bifurcation” shall have the meaning set forth in Section 13.4(f) hereof.
“Loan Documents” shall mean, collectively, this Agreement, the Note, each
Mortgage, Collateral Assignment of Bond Documents, the Environmental Indemnity,
the Guaranty, each Assignment of Management Agreement, the Deposit Account
Control Agreement, the Cash Management Agreement, the Joinder (if entered into
pursuant to Section 9.11 hereof) and any and all other documents, agreements and
certificates executed and/or delivered in connection with the Loan, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time.
“Losses” shall mean, with respect to any Person, any and all claims, suits,
liabilities (including, without limitation, strict liabilities), actions,
proceedings, obligations, debts, damages (other than (a) speculative, punitive,
special or exemplary damages or (b) consequential damages in the nature of
alleged “lost profits” or “lost opportunities”, in each case with respect to the
foregoing clauses (a) and (b) except to the extent that a party seeking
indemnification of such amount has paid or is required to pay to a third party
such measure of damages), losses (other than diminution in value), costs,
expenses, fines, penalties, charges, fees, judgments, awards, amounts paid in
settlement of whatever kind or nature (including but not limited to reasonable
legal fees and other costs of defense) suffered or incurred by such Person in
connection with or relating to the Loan, the Property or any other collateral
for the Loan; provided, however, Losses shall not include any Losses that arise
solely from the gross negligence, illegal acts, fraud or willful misconduct of
such Person.
“LTV Ratio” shall have the meaning set forth in Section 8.4(c) hereof.


-13-

--------------------------------------------------------------------------------





“Major Lease” shall mean (i) any Lease which, individually or when aggregated
with all other leases at an Individual Property with the same Tenant or its
Affiliate, either (a) accounts for ten percent (10%) or more of such Individual
Property’s rental income, or (b) demises 50,000 square feet or more of such
Individual Property’s gross leasable area, (ii) any Lease which contains any
option, offer, right of first refusal or other similar entitlement to acquire
all or any portion of any Individual Property, (iii) any Lease under which the
Tenant is an Affiliate of Borrower or Guarantor, (iv) State Farm, (v)
Restoration Hardware or (vi) any instrument guaranteeing or providing credit
support for any Lease meeting the requirements of (i) or (ii) above.
“Management Agreement” shall mean individually and/or collectively, as the
context may require, with respect to each Individual Property, the Property
Management, Leasing and Construction Management Agreement entered into by and
between the respective Borrower, Guarantor, and Manager, pursuant to which
Manager is to provide management and other services with respect to an
Individual Property, as the same may be amended, restated, replaced,
supplemented or otherwise modified in accordance with the terms of this
Agreement.
“Manager” shall mean Griffin Capital Essential Asset Property Management, LLC, a
Delaware limited liability company, or such other entity selected as the manager
of any Individual Property in accordance with the terms of this Agreement.
“Material Action” shall mean, as to any Person, to file any insolvency, or
reorganization case or proceeding, to institute proceedings to have such Person
be adjudicated bankrupt or insolvent, to institute proceedings under any
applicable insolvency law, to seek any relief under any law relating to relief
from debts or the protection of debtors, to consent to the filing or institution
of bankruptcy or insolvency proceedings against such Person, to file a petition
seeking, or consent to, reorganization or relief with respect to such Person
under any applicable federal or state law relating to bankruptcy or insolvency,
to seek or consent to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator, custodian, or any similar official of or for such Person
or a substantial part of its property, to make any assignment for the benefit of
creditors of such Person, to admit in writing such Person’s inability to pay its
debts generally as they become due (unless such admission is true), or to take
action in furtherance of any of the foregoing.
“Material Adverse Effect” shall mean a material adverse effect on the value,
current use or operation of any Individual Property, the business, operations or
condition (financial or otherwise) of any Borrower or Guarantor, the security
intended to be provided by any Mortgage, the current ability of the Property to
generate sufficient cash flow to service the Loan, any Borrower’s ability to pay
its obligations when due, or any Borrower’s ability to perform its obligations
under the Loan Documents.
“Maturity Date” shall mean the Payment Date occurring in October, 2027.
“Maximum Legal Rate” shall have the meaning set forth in Section 2.4(d) hereof.
“Member” shall have the meaning set forth in Section 6.1(b)(ii) hereof.


-14-

--------------------------------------------------------------------------------





“Midterm Monthly Deposit Trigger Date” shall mean the first Payment Date in
October, 2022.
“Mold” means any microbial or fungus contamination or infestation in any
Individual Property of a type which poses a risk to human health or the
environment or adversely affects or impairs, in a material way, the value or
marketability of any Individual Property.
“Monthly Payment Amount” shall mean, with respect to each Payment Date, a
payment equal to the amount of interest which has accrued during the related
Interest Accrual Period computed at the Interest Rate.
“Moody’s” shall mean Moody’s Investors Service, Inc., and its successors in
interest.
“Morningstar” shall mean Morningstar Credit Ratings, LLC., and its successors in
interest.
“Mortgage” shall mean, with respect to each Individual Property, that certain
first priority Mortgage (or Deed of Trust or Deed to Secure Debt), Assignment of
Leases and Rents and Security Agreement, dated the date hereof, made by each
Borrower to or for the benefit of Lender as security for the Loan and
encumbering such Borrower’s Individual Property, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time and,
and each Mortgage, collectively, shall be referred to herein as the “Mortgages”.
“MSA” means a geographic area designated as a metropolitan statistical area by
the United States Office of Management and Budget (or any successor agency).
“Net Proceeds” shall have the meaning set forth in Section 8.4(b) hereof.
“Net Operating Income” at any time means the excess of (i) Operating Income for
the period being measured minus (ii) Operating Expenses for such period, in each
case, as determined by Lender based on operating statements and rent rolls
certified by a duly authorized officer of Borrower.
“Net Proceeds Deficiency” shall have the meaning set forth in Section 8.4(b)(vi)
hereof.
“New Mezzanine Loan” shall have the meaning set forth in Section 13.7 hereof.
“New Non-Consolidation Opinion” shall mean a bankruptcy non-consolidation
opinion from the counsel to Borrower that delivered the Non-Consolidation
Opinion or other outside counsel to Borrower reasonably acceptable to Lender, in
form and substance reasonably satisfactory to Lender and, after a
Securitization, the Rating Agencies, and which is required to be delivered
subsequent to the Closing Date pursuant to, and in connection with, this
Agreement.
“Non-Consolidation Opinion” shall mean that certain bankruptcy non-consolidation
opinion dated the date hereof delivered by Polsinelli PC in connection with the
Loan.


-15-

--------------------------------------------------------------------------------





“Note” shall mean, individually and/or collectively, as the context may require,
Note A-1-1, Note A-1-2, Note A-1-3, Note A-2-1, Note A-2-2, Note A-2-3, Note
A-2-4, Note A-2-5, Note A-2-6, Note A-3.
“Note A-1-1” shall mean that certain Promissory Note A-1-1 of even date herewith
in the principal amount of One Hundred Million and No/100 Dollars
($100,000,000.00), made by Borrower in favor of Lender, as the same may be
amended, restated, replaced, severed, supplemented or otherwise modified from
time to time.
“Note A-1-2” shall mean that certain Promissory Note A-1-2 of even date herewith
in the principal amount of Eighty-One Million Two Hundred Fifty Thousand and
No/100 Dollars ($81,250,000.00), made by Borrower in favor of Lender, as the
same may be amended, restated, replaced, severed, supplemented or otherwise
modified from time to time.
“Note A-1-3” shall mean that certain Promissory Note A-1-3 of even date herewith
in the principal amount of Twenty-Five Million and No/100 Dollars
($25,000,000.00), made by Borrower in favor of Lender, as the same may be
amended, restated, replaced, severed, supplemented or otherwise modified from
time to time.
“Note A-2-1” shall mean that certain Promissory Note A-2-1 of even date herewith
in the principal amount of Thirty-Five Million and No/100 Dollars
($35,000,000.00), made by Borrower in favor of Lender, as the same may be
amended, restated, replaced, severed, supplemented or otherwise modified from
time to time.
“Note A-2-2” shall mean that certain Promissory Note A-2-2 of even date herewith
in the principal amount of Thirty Million and No/100 Dollars ($30,000,000.00),
made by Borrower in favor of Lender, as the same may be amended, restated,
replaced, severed, supplemented or otherwise modified from time to time.
“Note A-2-3” shall mean that certain Promissory Note A-2-3 of even date herewith
in the principal amount of Twenty-Five Million and No/100 Dollars
($25,000,000.00), made by Borrower in favor of Lender, as the same may be
amended, restated, replaced, severed, supplemented or otherwise modified from
time to time.
“Note A-2-4” shall mean that certain Promissory Note A-2-4 of even date herewith
in the principal amount of Twenty Million and No/100 Dollars ($20,000,000.00),
made by Borrower in favor of Lender, as the same may be amended, restated,
replaced, severed, supplemented or otherwise modified from time to time.
“Note A-2-5” shall mean that certain Promissory Note A-2-5 of even date herewith
in the principal amount of Fifteen Million and No/100 Dollars ($15,000,000.00),
made by Borrower in favor of Lender, as the same may be amended, restated,
replaced, severed, supplemented or otherwise modified from time to time.
“Note A-2-6” shall mean that certain Promissory Note A-2-6 of even date herewith
in the principal amount of Six Million Two Hundred Fifty Thousand and No/100
Dollars


-16-

--------------------------------------------------------------------------------





($6,250,000.00), made by Borrower in favor of Lender, as the same may be
amended, restated, replaced, severed, supplemented or otherwise modified from
time to time.
“Note A-3” shall mean that certain Promissory Note A-3 of even date herewith in
the principal amount of Thirty Seven Million Five Hundred Thousand and No/100
Dollars ($37,500,000.00), made by Borrower in favor of Lender, as the same may
be amended, restated, replaced, severed, supplemented or otherwise modified from
time to time.
“Obligations” shall have the meaning set forth in Section 18.10(a) hereof.
“OFAC” shall have the meaning set forth in Section 4.38 hereof.
“Open Period Start Date” shall mean the Payment Date occurring in April, 2027.
“Operating Expenses” shall mean, with respect to any period of time, the total
of all expenses actually paid or payable by Borrower, computed in accordance
with GAAP (or such other method of accounting acceptable to Lender), of whatever
kind relating to the operation, maintenance and management of the Properties,
including without limitation and without duplication, utilities, ordinary
repairs and maintenance, Insurance Premiums, license fees, Property Taxes and
Other Charges, advertising expenses, payroll and related taxes, computer
processing charges, management fees, administrative, security and general
expenses, utilities, operational equipment or other lease payments as approved
by Lender, but specifically excluding depreciation and amortization, income
taxes, Debt Service, capital expenditures, any item of expense for which
reimbursement would be covered under any insurance policy or be paid by a third
party, and any item of expense that would otherwise be covered by the provisions
hereof but which is paid by any Tenant under such Tenant’s Lease or other
agreement, and deposits into the Reserve Accounts.
“Operating Income” shall mean, with respect to any period of time, all income,
derived from the ownership and operation of the Properties from whatever source,
including, but not limited to (a) rental income from all tenants paying rent and
in actual physical occupancy and tenant recoveries based upon all Leases
(including all subleases) in full force and effect as of the date of calculation
(with occupancy by the tenant, its Affiliate or a sublessee of their demised
premises pursuant to Leases in full force and effect), whether base rent,
additional rent, or escalations, (b) utility, real estate tax or other
miscellaneous expense recoveries, common area maintenance, service fees or
charges, license fees, parking fees, rent concessions or credits, and other
required pass‑throughs, and (c) business interruption or rent loss insurance;
but excluding sales, use and occupancy or other taxes on receipts required to be
accounted for by Borrower to any Governmental Authority, tax rebates, refunds
and uncollectible accounts, proceeds from the sale of furniture, fixtures and
equipment or any other sale, transfer or exchange, proceeds from any financing,
capital contributions, interest income from any source other than the escrow
accounts, Reserve Accounts (other than funds held in a Reserve Account as a
result of abated or free rent, for which the applicable amount being held during
the period of calculation of Operating Income that is attributable to the rent
that would have been so paid shall be included, rather than excluded, from the
definition of “Operating Income”) or other accounts required pursuant to the
Loan Documents, Insurance Proceeds (other than business interruption or rent
loss insurance), Awards, unforfeited tenant security, utility and other similar
deposits, any other extraordinary, non-recurring revenues, income


-17-

--------------------------------------------------------------------------------





from tenants not in physical occupancy (by the tenant, its Affiliate or a
sublessee), income from tenants in the form of a lease termination payment,
income from tenants in bankruptcy under Leases not assumed in the bankruptcy
proceeding, and any disbursements to Borrower from the Reserve Accounts.
“OP Interests” shall have the meaning set forth in Section 7.3(a) hereof.
“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Property Taxes, and any other charges, including, without limitation,
vault charges and license fees for the use of vaults, chutes and similar areas
adjoining each Property, now or hereafter levied or assessed or imposed against
any Property or any part thereof.
“Outparcel” shall have the meaning set forth in Section 7.5(a) hereof.
“Participations” shall have the meaning set forth in Section 13.1 hereof.
“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, U.S.
Public Law 107‑56, and the related regulations issued thereunder, including
temporary regulations.
“Payment Date” shall mean the first (1st) day of each month beginning on
November 1, 2017.
“Permitted Debt” shall mean (i) trade and operational indebtedness incurred in
the ordinary course of business with trade creditors, provided such indebtedness
is (a) unsecured, (b) not evidenced by a note, (c) on commercially reasonable
terms and conditions, and (d) due not more than ninety (90) days past the date
incurred and paid on or prior to such date, and/or (ii) financing leases and
purchase money indebtedness incurred in the ordinary course of business relating
to Personal Property on commercially reasonable terms and conditions; provided,
however, the aggregate amount of the indebtedness described in (i) and (ii)
shall not exceed at any time three percent (3%) of the outstanding principal
amount of the Note. For the avoidance of doubt, obligations incurred in
connection with Tenant Improvements for which Borrower is obligated pursuant to
a Lease (1) in place as of the Closing Date, or (2) approved by Lender or
otherwise entered into in accordance with the terms of this Agreement shall not
be deemed indebtedness for the purposes of the definition of Permitted Debt.
“Permitted Encumbrances” shall mean collectively, (i) the Lien and security
interests created by the Loan Documents, (ii) all Liens, encumbrances and other
matters expressly set forth as exceptions in the Title Insurance Policy,
(iii) Liens, if any, for Property Taxes imposed by any Governmental Authority
not yet due or delinquent, and (iv) such other title and survey exceptions as
Lender has approved or may approve in writing in Lender’s sole discretion.
“Permitted Investments” shall mean any one or more of the following obligations
or securities acquired at a purchase price of not greater than par, including
those issued by a servicer of the Loan, the trustee under any securitization or
any of their respective Affiliates, payable on demand or having a maturity date
not later than the Business Day immediately prior to the date on


-18-

--------------------------------------------------------------------------------





which the funds used to acquire such investment are required to be used under
this Agreement and meeting one of the appropriate standards set forth below:
(i)    direct obligations of, or obligations fully guaranteed as to timely
payment of principal and interest by, the United States or any agency or
instrumentality thereof, provided that each such obligation is backed by the
full faith and credit of the United States;
(ii)    demand or time deposits in, unsecured certificates of deposit of, money
market deposit accounts of, or bankers’ acceptances issued by, any depository
institution or trust company incorporated or organized under the laws of the
United States of America or any State thereof and subject to supervision and
examination by federal or state banking authorities, so long as the commercial
paper or other short-term debt obligations of such depository institution or
trust company are rated in the highest short-term debt rating category of Fitch,
Moody’s or S&P or in the case of any such Rating Agency such lower rating as is
the subject of a Rating Agency Confirmation and, if the investment described in
this clause has a term in excess of three months, the long-term debt obligations
of such depository institution or trust company have been assigned a rating by
each Rating Agency at least equal to “AAA” (or the equivalent) by each of the
Rating Agencies (or, if not rated by a particular Rating Agency, (a) an
equivalent (or higher) rating such as that listed above by at least two Rating
Agencies has been assigned to the long-term debt obligations of such depository
institution or trust company or (b) such Rating Agency has issued a Rating
Agency Confirmation with respect to such investment as a Permitted Investment);
(iii)    repurchase agreements or obligations with respect to any security set
forth in clause (i) above where such security has a remaining maturity of one
(1) year or less and where such repurchase obligation has been entered into with
a depository institution or trust company (acting as principal) set forth in
clause (ii) above and which meets the minimum rating requirement for such entity
set forth above;
(iv)    commercial paper (including both non‑interest‑bearing discount
obligations and interest‑bearing obligations payable on demand or on a specified
date not more than one year after the date of issuance thereof), so long as the
short term obligations of the issuer of such commercial paper are rated in the
highest short-term debt rating category of each Rating Agency (or, in the case
of any such Rating Agency, such lower rating as is the subject of a Rating
Agency Confirmation) and, if such commercial paper has a term in excess of three
months, the long-term debt obligations of the issuer of such commercial paper
are rated “AAA” (or the equivalent) by each of Fitch (or, if not rated by Fitch,
otherwise acceptable to Fitch as confirmed in a Rating Agency Confirmation),
Moody’s (or, if not rated by Moody’s, otherwise acceptable to Moody’s as
confirmed in a Rating Agency Confirmation) and S&P (or, if not rated by S&P,
otherwise acceptable to S&P as confirmed in a Rating Agency Confirmation);
provided that the investments described in this clause must (a) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (b) if such investments have a variable rate of interest, such interest
rate must be tied to a single interest rate index plus a fixed spread (if
any) and must move proportionately with that index, and (c) such investments
must not be subject to liquidation prior to their maturity;


-19-

--------------------------------------------------------------------------------





(v)    guaranteed reinvestment agreements maturing within 365 days or less
issued by any bank, insurance company or other corporation the short-term
unsecured debt obligations of which are rated in the highest short-term debt
rating category of each of Fitch (or such lower rating for which Rating Agency
Confirmation is obtained from Fitch), Moody’s (or such lower rating for which
Rating Agency Confirmation is obtained from Moody’s) and S&P (or such lower
rating for which Rating Agency Confirmation is obtained from S&P) and the
long-term unsecured debt obligations of which are rated in the highest long-term
category by Fitch (or such lower rating for which Fitch has provided a Rating
Agency Confirmation), Moody’s (or such lower rating for which Moody’s has
provided a Rating Agency Confirmation) and S&P (or such lower rating for which
Rating Agency Confirmation is obtained from S&P);
(vi)    money market funds (including those managed or advised by the
Certificate Administrator or its affiliates) that maintain a constant asset
value and that are rated by Fitch or S&P and by Moody’s in its highest money
market fund ratings category;
(vii)    an obligation, security or investment that, but for the failure to
satisfy one or more of the minimum rating(s) set forth in the applicable clause,
would be listed in above, and is the subject of a Rating Agency Confirmation
from each Rating Agency for which the minimum rating(s) set forth in the
applicable clause is not satisfied with respect to such obligation, security or
investment; and
(viii)    any other security, obligation or investment which has been approved
as a Permitted Investment in writing by (a) Lender and (b) each Rating Agency,
as evidenced by a Rating Agency Confirmation;
provided (a) such investment is held for a temporary period pursuant to
Section 1.860G‑2(g)(i) of the U.S. Treasury Regulations, (b) such investment is
payable by the obligor in U.S. dollars, and (c) that no such instrument shall be
a Permitted Investment (1) if such instrument evidences either (A) a right to
receive only interest payments or only principal payments with respect to the
obligations underlying such instrument or (B) a right to receive both principal
and interest payments derived from obligations underlying such instrument and
the principal and interest payments with respect to such instrument provide a
yield to maturity of greater than 120% of the yield to maturity at par of such
underlying obligations, or (2) if it may be redeemed at a price below the
purchase price or (3) if it is not treated as a “permitted investment” that is a
“cash flow investment” under Section 860G(a)(5) of the Internal Revenue Code;
and provided, further, that any such instrument shall have a maturity date no
later than the date such instrument is required to be used to satisfy the
obligations under this Agreement, and, in any event, shall not have a maturity
in excess of one (1) year; any such instrument must have a predetermined fixed
dollar of principal due at maturity that cannot vary or change; interest on any
variable rate instrument shall be tied to a single interest rate index plus a
single fixed spread (if any) and move proportionally with that index; and
provided, further, that no amount may be invested in investments treated as
equity interests for Federal income tax purposes.  For the purpose of this
definition, units of investment funds (including money market funds) shall be
deemed to mature daily.
“Permitted Public Exit” shall have the meaning set forth in Section 7.3(a)
hereof.


-20-

--------------------------------------------------------------------------------





“Permitted Transfer” shall have the meaning set forth in Section 7.2(a) hereof.
“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.
“Personal Property” shall have the meaning set forth in the granting clause of
the Mortgage.
“PML” shall have the meaning set forth in Section 8.1(a)(v) hereof.
“Policies” shall have the meaning set forth in Section 8.1(b) hereof.
“Prepayment Date” shall have the meaning set forth in Section 2.6(a)(ii) hereof.
“Prescribed Laws” shall mean, collectively, (i) Patriot Act, (ii) Executive
Order No. 13224 on Terrorist Financing, effective September 24, 2001, and
relating to Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism, (iii) the International
Emergency Economic Power Act, 50 U.S.C. § 1701 et seq., and (iv) all other Legal
Requirements relating to money laundering or terrorism.
“Prior Loan” shall mean the loan from certain lenders, with KeyBank National
Association as administrative agent, to Griffin Capital Essential Asset
Operating Partnership, L.P., as evidenced by that certain Amended and Restated
Credit Agreement dated as of July 20,2015, for which each of the following
entities was obligated as a guarantor thereunder: The GC Net Lease (West
Chester) Investors, LLC, The GC Net Lease (Lynnwood I) Investors, LLC, The GC
Net Lease (Phoenix Deer Valley) Investors, LLC, The GC Net Lease (Atlanta
Perimeter) Investors, LLC, The GC Net Lease (Irving) Investors, LLC, The GC Net
Lease (Charlotte Research) Investors, LP, and WR Griffin Patterson, LLC.
“Prohibited Transfer” shall have the meaning set forth in Section 7.2(a) hereof.
“Properties” shall mean, collectively, each and every Individual Property which
is subject to the terms of this Agreement, to the extent that the same is
encumbered by a Mortgage and has not been released therefrom pursuant to the
terms hereof.
“Property” shall mean, as the context may require, the Properties or an
Individual Property.
“Property Condition Report” shall mean, with respect to an Individual Property a
report prepared by a company satisfactory to Lender regarding the physical
condition of such Individual Property, satisfactory in form and substance to
Lender in its sole discretion.
“Property Release” shall have the meaning set forth in Section 2.7 hereof.


-21-

--------------------------------------------------------------------------------





“Property Taxes” shall mean all real estate and personal property taxes,
assessments, water rates or sewer rents, now or hereafter levied or assessed or
imposed against any Individual Property or part thereof.
“Provided Information” shall have the meaning set forth in Section 13.4 hereof.
“Public Sale” shall mean (a) the Transfer in one or a series of transactions, of
all of the direct or indirect legal or beneficial interests in Borrower to a
Qualified Public Company or (b) the Sale or Pledge in one or a series of
transactions, through any direct or indirect owner of a legal or beneficial
interest in becomes, or is merged with or into, a Qualified Public Company.
“Qualified Manager” shall mean (a) Manager, (b) any of the property management
companies listed on Schedule 3 attached hereto, or (c) a reputable and
experienced professional property management organization approved by Lender,
which approval shall not have been unreasonably withheld and which may, at
Lender’s option, be conditioned upon Lender’s receipt of a Rating Agency
Confirmation, provided that with respect to any Affiliated Manager, Lender has
received a New Non‑Consolidation Opinion.
“Qualified Public Company” means an entity whose securities are listed and
traded on the New York Stock Exchange, AMEX, or NASDAQ, on the date of the
Permitted Public Exit with the resulting shareholder equity having total assets
in excess of $500,000,000 and a market capitalization equal to or exceeding
$250,000,000 (in each case, exclusive of its interest in, and any direct and
indirect liabilities relating to, the Properties) as of the date of the
Permitted Public Exit for which the requirements of Section 7.3(a)(vi) hereof
have been satisfied, or a wholly-owned subsidiary of any such entity or any
majority owned and controlled operating partnership through which such entity
conducts all or substantially all of its business.
“Rating Agencies” shall mean each of S&P, Moody’s, Fitch, Morningstar, Kroll and
DBRS or any other nationally‑recognized statistical rating agency (and any
successor to any of the foregoing) designated by Lender, provided that each of
the foregoing shall be deemed included within the definition of “Rating
Agencies” only if such rating agency is rating (or is anticipated by Lender to
rate) the Securities.
“Rating Agency Confirmation” shall mean, with respect to any matter,
confirmation in writing (which may be in electronic form) by each applicable
Rating Agency that a proposed action, failure to act or other event with respect
to which such Rating Agency Confirmation is sought will not in and of itself
result in the downgrade, withdrawal or qualification of the then-current rating
assigned to any Securities (if then rated by such Rating Agency); provided that
upon receipt of a written acknowledgment or waiver (which may be in electronic
form and whether or not specifically identifying the matter or in general, press
release form) from a Rating Agency indicating its decision not to review or to
waive review of the matter for which Rating Agency Confirmation is sought, or
following the failure of a Rating Agency to respond to the request for which
Rating Agency Confirmation is sought within the time frames and in the manner
prescribed in any pooling or trust and servicing agreement governing the
administration of all or any portion of the Loan, the requirement to obtain
Rating Agency Confirmation for such matter at such time will be considered not
to apply (as if such requirement did not exist for such matter at such time)


-22-

--------------------------------------------------------------------------------





with respect to such Rating Agency. In the event that, at any given time, no
Securities are then outstanding, then the term Rating Agency Confirmation shall
be deemed instead to require the prior written consent of Lender.
“REA” shall mean any construction, operation and reciprocal easement agreement
or similar agreement (including any separate agreement or other agreement
between Borrower and one or more other parties to an REA with respect to such
REA) affecting any Individual Property or portion thereof.
“Regulation AB” shall mean Subpart 229.1100 – Asset Backed Securities
(Regulation AB), 17 C.F.R. §§229.1100-229.1123, as such may be amended from time
to time, and subject to such clarifications and interpretations as have been
provided by the United States Securities and Exchange Commission in the adopting
release (Asset Backed Securities, Securities Act Release No. 33-8518, 70 Fed.
Reg. 1,506-1,631 (Jan. 7, 2005)) or by the staff of the United States Securities
and Exchange Commission, or as may be provided by the United States Securities
and Exchange Commission or its staff from time to time.
“Reimbursement Contribution” shall have the meaning set forth in Section
18.10(c) hereof.
“REIT Shares” shall have the meaning set forth in Section 7.3(a) hereof.
“Related Loan” shall have the meaning set forth in Section 13.6 hereof.
"Related Party" shall have the meaning set forth in Section 6.5(b) hereto.
“Related Property” shall have the meaning set forth in Section 13.6 hereof.
“Release Amount” shall mean one hundred ten percent (110%) of the Allocated Loan
Amount for the applicable Individual Property.
“Release Date” shall have the meaning set forth in Section 2.7(a) hereof.
“Release Property” shall have the meaning set forth in Section 2.7 hereof.
“REMIC Opinion” shall mean, with respect to any proposed matter or transaction,
an opinion of counsel acceptable to Lender, in form and substance satisfactory
to Lender and, if required in accordance with the terms of the transaction
documents relating to a Securitization, the Rating Agencies, that the completion
of such matter or transaction will not directly or indirectly result in or cause
the REMIC Trust or any of its assets to fail to qualify or maintain its status
as a REMIC Trust.
“REMIC Trust” shall mean any “real estate mortgage investment conduit” within
the meaning of Section 860D of the Internal Revenue Code that holds an interest
in all or any portion of the Loan.
“Renewal Lease” shall have the meaning set forth in Section 5.13(a) hereof.


-23-

--------------------------------------------------------------------------------





“Rent Roll” shall have the meaning set forth in Section 4.25 hereof.
“Rents” shall have the meaning set forth in the related Mortgage with respect to
each Individual Property.
“Replaced Property” shall have the meaning set forth in Section 2.10 hereof.
“Replacement Property” shall have the meaning set forth in Section 2.10 hereof.
“Replacement Property Unfunded Obligations” shall mean, with respect to any
Lease relating to a Replacement Property, collectively, (a) any free rent that
is outstanding, and (b) any tenant improvements, tenant allowances and leasing
commissions that are outstanding.
“Replacement Reserve Account” shall have the meaning set forth in Section 9.2(b)
hereof.
“Replacement Reserve DY Sweep Cap” shall have the meaning set forth in
Section 9.2(b) hereof.
“Replacement Reserve DY Sweep Monthly Deposit” shall have the meaning set forth
in Section 9.2(b) hereof.
“Replacement Reserve Funds” shall have the meaning set forth in Section 9.2(c)
hereof.
“Replacement Reserve Midterm Sweep Cap” shall have the meaning set forth in
Section 9.2(c) hereof.
“Replacement Reserve Midterm Sweep Monthly Deposit” shall have the meaning set
forth in Section 9.2(c) hereof.
“Replacement Reserve Monthly Deposit” shall have the meaning set forth in
Section 9.2(c) hereof.
“Replacements” shall have the meaning set forth in Section 9.2(a) hereof.
“Required Approval Lease” shall have the meaning set forth in Section 5.13(a)
hereof.
“Required Repair Account” shall have the meaning set forth in Section 9.1(b)
hereof.
“Required Repair Funds” shall have the meaning set forth in Section 9.1(b)
hereof.
“Required Repairs” shall have the meaning set forth in Section 9.1(a) hereof.
“Required Work” shall have the meaning set forth in Section 9.7 hereof.


-24-

--------------------------------------------------------------------------------





“Reserve Accounts” shall mean the Required Repair Account, the Tax and Insurance
Reserve Account, the Replacement Reserve Account, the Excess Cash Reserve
Account, the Leasing Reserve Account, the Unfunded Obligations Reserve Account,
the Joinder Reserve Account or any other escrow account established by the Loan
Documents.
“Reserve Funds” shall mean the Tax and Insurance Reserve Funds, the Replacement
Reserve Funds, the Required Repair Funds, the Excess Cash Reserve Funds, the
Leasing Reserve Funds, the Unfunded Obligations Reserve Fund, the Joinder
Reserve Funds or any other escrow funds established by the Loan Documents.
“Restoration” shall mean, following the occurrence of a Casualty or a
Condemnation which is of a type necessitating the repair of any Individual
Property, the completion of the repair and restoration of such Individual
Property to a condition such that such Individual Property shall be at least
equal in value to that immediately prior to such Casualty or Condemnation, and
as near as possible to the condition such Individual Property was in immediately
prior to such Casualty or Condemnation, with such alterations as may be
reasonably approved by Lender.
“Restoration Consultant” shall have the meaning set forth in Section 8.4(b)(iii)
hereof.
“Restoration Hardware” shall mean, individually and/or collectively, as the
context may require, (a) Restoration Hardware, Inc., a Delaware corporation,
together with any Affiliate thereof providing credit support or a guaranty under
the Restoration Hardware Lease or (ii) any replacement tenant of Restoration
Hardware, Inc. approved in accordance with the Loan Documents.
“Restoration Hardware Cash Trap Cap Cure” shall have the meaning set forth in
the definition of Restoration Hardware Cash Sweep Period.
“Restoration Hardware Cure Conditions” shall mean each of the following, as
applicable (i) Restoration Hardware has cured all defaults under the Restoration
Hardware Lease, (ii) Restoration Hardware has revoked or rescinded all
termination or cancellation notices with respect to the Restoration Hardware
Lease and has re‑affirmed the Restoration Hardware Lease as being in full force
and effect, (iii) in the event the Restoration Hardware Trigger Period is due to
Restoration Hardware’s failure to extend or renew the Restoration Hardware Lease
in accordance with clause (v) of the definition of “Restoration Hardware Sweep
Period”, Restoration Hardware has renewed or extended the Restoration Hardware
Lease in accordance with the terms thereof for the Restoration Hardware Renewal
Term, (v) with respect to any applicable bankruptcy or insolvency proceedings
involving Restoration Hardware and/or the Restoration Hardware Lease,
Restoration Hardware is no longer insolvent or subject to any bankruptcy or
insolvency proceedings and has affirmed the Restoration Hardware Lease pursuant
to final, non‑appealable order of a court of competent jurisdiction without any
alteration of any material terms of the Restoration Hardware Lease and
(vi) Restoration Hardware is paying full, unabated rent under the Restoration
Hardware Lease (or if rent is abated, Borrower has deposited such amount of
abated rent in a reserve with Lender).


-25-

--------------------------------------------------------------------------------





“Restoration Hardware Extension Deadline” shall mean either (a) the date set
forth in the Restoration Hardware Lease (if any) by which Restoration Hardware
must exercise its option (if any) to extend then applicable term of the
Restoration Hardware Lease or (b), if no such deadline or extension option
exists under the terms of the Restoration Hardware Lease, the date occurring
twelve (12) months prior to the expiration of the then applicable term of the
Restoration Hardware Lease.
“Restoration Hardware Lease” shall mean, that certain Lease with Restoration
Hardware (including, without limitation, any guaranty or similar instrument
furnished thereunder), as the same may have been or may hereafter be amended,
restated, extended, renewed, replaced and/or otherwise modified.
“Restoration Hardware Space” shall mean that portion of the applicable
Individual Property demised to Restoration Hardware pursuant to the Restoration
Hardware Lease.
“Restoration Hardware Sweep Period” shall mean a period (A) commencing upon the
first to occur of (i) Restoration Hardware being in monetary default under the
Restoration Hardware Lease beyond applicable notice and cure periods,
(ii) Restoration Hardware terminating its Lease or vacating or going dark in
fifty percent (50%) or more of the Restoration Hardware Space or Restoration
Hardware giving written notice that it intends to terminate its Lease or vacate
or go dark in fifty percent (50%) or more of the Restoration Hardware Space,
(iii) any termination or cancellation of the Restoration Hardware Lease
(including, without limitation, rejection in any bankruptcy or similar
insolvency proceeding) and/or the Restoration Hardware Lease failing to
otherwise be in full force and effect, (iv) any bankruptcy or similar insolvency
of Restoration Hardware or Restoration Hardware or its assets becoming subject
to any bankruptcy or insolvency proceeding and (v) Restoration Hardware failing
to extend or renew the Restoration Hardware Lease on or prior the Restoration
Hardware Extension Deadline in accordance with the applicable terms and
conditions thereof and hereof; and (B) expiring upon the first to occur of
Lender’s receipt of evidence reasonably acceptable to Lender (which such
evidence shall include, without limitation, a duly executed estoppel certificate
from Restoration Hardware in form and substance reasonably acceptable to Lender)
of (1) the satisfaction of the Restoration Hardware Cure Conditions or (2) in
the event the Restoration Hardware Sweep Period is solely pursuant to clauses
(ii) or (v) of this definition, Borrower leasing at least eighty-five percent
(85%) of the Restoration Hardware Space in accordance with the applicable terms
and conditions hereof for a period of time, and on terms and conditions, and
with a replacement Tenant, each of which are acceptable to Lender in its
reasonable discretion, the applicable Tenant under such Lease being in actual,
physical occupancy of, and open to the public for business in, the space demised
under its Lease, is paying the full amount of the rent pursuant to the terms
thereof and has unconditionally accepted its leased premises. Notwithstanding
the foregoing, a Restoration Hardware Sweep Period will be deemed to have been
cured at such time as $6.00 per square foot of space in the Restoration Hardware
Space is on deposit in the Excess Cash Reserve Account (a “Restoration Hardware
Cash Trap Cap Cure”).
“Restoration Retainage” shall have the meaning set forth in Section 8.4(b)(iv)
hereof.


-26-

--------------------------------------------------------------------------------





“Restoration Threshold” shall mean an amount equal to five percent (5%) of the
Allocated Loan Amount of the applicable Individual Property.
“Restricted Party” shall have the meaning set forth in Section 7.1 hereof.
“Satisfactory Replacement Guarantor” shall mean a replacement guarantor that is
acceptable to Lender, which determination shall be based upon, inter alia,
(A) such replacement guarantor having (1) a direct or indirect ownership
interest in Borrower, which is reasonably satisfactory to Lender, and (2) direct
or indirect Control over Borrower, (B) such replacement guarantor having a net
worth of no less than $250,000,000.00, (C) Lender’s receipt of searches
(including credit, negative news, OFAC, litigation, judgment, lien and
bankruptcy searches) reasonably required by Lender on such replacement
guarantor, the results of which must be reasonably acceptable to Lender,
(D) such replacement guarantor otherwise satisfying Lender’s then current
applicable underwriting criteria and requirements, and (E) such replacement
guarantor being an experienced operator and/or indirect owner of properties
similar in location, size, class, use, operation and value as the Property, as
reasonably determined by Lender.
“Securities” shall have the meaning set forth in Section 13.1 hereof.
“Securities Act” shall mean the Securities Act of 1933, as amended.
“Securities Liabilities” shall have the meaning set forth in Section 13.5(b)
hereof.
“Securitization” shall have the meaning set forth in Section 13.1 hereof.
“Special Member” shall have the meaning set forth in Section 6.1(b)(ii) hereof.
“SPE Component Entity” shall have the meaning set forth in Section 6.1(b)(i)
hereof.
“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw‑Hill Companies, Inc., and its successors in interest.
“Standard Form of Lease” shall have the meaning set forth in Section 5.13(a)
hereof.
“State” shall mean, with respect to an Individual Property, the State or
Commonwealth in which such Individual Property or any part thereof is located.
“State Farm” shall mean, individually and/or collectively, as the context may
require, (a) State Farm Mutual Automobile Insurance Company, an Illinois
corporation, together with any Affiliate thereof providing credit support or a
guaranty under the State Farm Lease or (ii) any replacement tenant of State Farm
Mutual Automobile Insurance Company approved in accordance with the Loan
Documents.
“State Farm Cash Trap Cap Cure” shall have the meaning set forth in the
definition of State Farm Cash Sweep Period.


-27-

--------------------------------------------------------------------------------





“State Farm Cure Conditions” shall mean each of the following, as applicable (i)
State Farm has cured all defaults under each State Farm Lease, (ii) State Farm
has revoked or rescinded all termination or cancellation notices with respect to
each State Farm Lease and has re‑affirmed each State Farm Lease as being in full
force and effect, (iii) in the event the State Farm Trigger Period is due to
State Farm’s failure to extend or renew either State Farm Lease in accordance
with clause (v) of the definition of “State Farm Sweep Period”, State Farm has
renewed or extended such State Farm Lease in accordance with the terms hereof
and thereof for the State Farm Renewal Term, (v) with respect to any applicable
bankruptcy or insolvency proceedings involving State Farm and/or either State
Farm Lease, State Farm is no longer insolvent or subject to any bankruptcy or
insolvency proceedings and has affirmed the State Farm Lease pursuant to final,
non‑appealable order of a court of competent jurisdiction without any alteration
of any material terms of either State Farm Lease and (vi) State Farm is paying
full, unabated rent under each State Farm Lease (or if rent is abated, Borrower
has deposited such amount of abated rent in a reserve with Lender).
“State Farm Extension Deadline” shall mean either the State Farm 64 Extension
Deadline or the State Farm 66 Extension Deadline, as applicable.
“State Farm 64 Extension Deadline” shall mean (a) the date set forth in the
State Farm 64 Lease (if any) by which State Farm must exercise its option (if
any) to extend then applicable term of the State Farm 64 Lease or (b), if no
such deadline or extension option exists under the terms of the State Farm 64
Lease, the date occurring twelve (12) months prior to the expiration of the then
applicable term of the State Farm 64 Lease.
“State Farm 66 Extension Deadline” shall mean (a) the date set forth in the
State Farm 66 Lease (if any) by which State Farm must exercise its option (if
any) to extend then applicable term of the State Farm 66Lease or (b), if no such
deadline or extension option exists under the terms of the State Farm 66 Lease,
the date occurring twelve (12) months prior to the expiration of the then
applicable term of the State Farm 66 Lease.
“State Farm Lease” shall mean, individually and/or collectively, as the context
may require, the State Farm 64 Lease and the State Farm 66 lease.
“State Farm 64 Lease” shall mean that certain Office Lease with State Farm,
dated as of June 14, 2012 (including, without limitation, any guaranty or
similar instrument furnished thereunder), as the same may have been or may
hereafter be amended, restated, extended, renewed, replaced and/or otherwise
modified.
“State Farm 66 Lease” shall mean that certain Office Lease with State Farm,
dated as of June 14, 2012 (including, without limitation, any guaranty or
similar instrument furnished thereunder), as the same may have been or may
hereafter be amended, restated, extended, renewed, replaced and/or otherwise
modified.
“State Farm Space” shall mean collectively, as the context may require, the
State Farm 64 Space and the State Farm 66 Space.


-28-

--------------------------------------------------------------------------------





“State Farm 64 Space” shall mean that portion of the Individual Property located
at 64 Perimeter Center East, Atlanta Georgia, 30346 demised to State Farm
pursuant to the State Farm 64 Lease.
“State Farm 66 Space” shall mean that portion of the Individual Property located
at 66 Perimeter Center East, Atlanta Georgia, 30346 demised to State Farm
pursuant to the State Farm 66 Lease.


“State Farm Sweep Period” shall mean a period (A) commencing upon the first to
occur of (i) State Farm being in monetary default under either State Farm Lease
beyond applicable notice and cure periods, (ii) State Farm terminating either
State Farm Lease or vacating or going dark in fifty percent (50%) or more of the
aggregate of the State Farm Space (the space demised collectively under the
State Farm Leases) or State Farm giving written notice that it intends to
terminate either State Farm Lease or vacate or go dark in fifty percent (50%) or
more of the aggregate of the State Farm Space (the space demised collectively
under the State Farm Leases), (iii) any termination or cancellation of either
State Farm Lease (including, without limitation, rejection in any bankruptcy or
similar insolvency proceeding) and/or either State Farm Lease failing to
otherwise be in full force and effect, (iv) any bankruptcy or similar insolvency
of State Farm or State Farm or its assets becoming subject to any bankruptcy or
insolvency proceeding and (v) State Farm failing to extend or renew either State
Farm Lease on or prior to the applicable State Farm Extension Deadline in
accordance with the applicable terms and conditions thereof and hereof; and
(B) expiring upon the first to occur of Lender’s receipt of evidence reasonably
acceptable to Lender (which such evidence shall include, without limitation, a
duly executed estoppel certificate from State Farm in form and substance
reasonably acceptable to Lender) of (1) the satisfaction of the State Farm Cure
Conditions or (2) in the event the State Farm Sweep Period is solely pursuant to
clauses (ii) or (v) of this definition, Borrower leasing at least eighty-five
percent (85%) of the applicable State Farm Space in accordance with the
applicable terms and conditions hereof for a period of time, and on terms and
conditions, and with a replacement Tenant, each of which are acceptable to
Lender in its reasonable discretion, the applicable Tenant under such Lease
being in actual, physical occupancy of, and open to the public for business in,
the space demised under its Lease, is paying the full amount of the rent
pursuant to the terms thereof, and has unconditionally accepted its leased
premises. Notwithstanding the foregoing, a State Farm Sweep Period will be
deemed to have been cured at such time as $35.00 per square foot of space in the
State Farm Space is on deposit in the Excess Cash Reserve Account (a “State Farm
Cash Trap Cap Cure”).
“Substitution” shall have the meaning set forth in Section 2.10 hereof.
“Tax and Insurance Reserve Funds” shall have the meaning set forth in
Section 9.4 hereof.
“Tax and Insurance Reserve Account” shall have the meaning set forth in
Section 9.4 hereof.
“Tenant” shall mean any Person leasing, subleasing or otherwise occupying any
portion of any Individual Property under a Lease or other occupancy agreement
with any Borrower, together with its successors and assigns.


-29-

--------------------------------------------------------------------------------





“Tenant Direction Letter” shall have the meaning set forth in Section 10.2(a)(i)
hereof.
“Tenant Improvements” shall have the meaning set forth in Section 9.3(a) hereof.
“Termination Fee Deposit” shall have the meaning set forth in Section 9.3(b).
“Title Insurance Policy” shall mean, with respect to each Individual Property,
an ALTA mortgagee title insurance policy in a form reasonably acceptable to
Lender (or, if the Properties is in a State which does not permit the issuance
of such ALTA policy, such form as shall be permitted in such State and
reasonably acceptable to Lender) issued with respect to such Individual Property
and insuring the Lien of the Mortgage encumbering such Individual Property.
“T-Mobile” shall mean, individually and/or collectively, as the context may
require, (a) T-Mobile West Corporation, as successor-in-interest by merger to
T-Mobile Texas, L.P., successor-in-interest to Voicestream GSM I Operating
Company, LLC, together with any Affiliate thereof providing credit support or a
guaranty under the T-Mobile Lease or (ii) any replacement tenant T-Mobile West
Corporation approved in accordance with the Loan Documents.
“T-Mobile Lease” shall mean that certain Office Lease with T-Mobile, dated as of
November 2, 2005 (including, without limitation, any guaranty or similar
instrument furnished thereunder), as the same may have been or may hereafter be
amended, restated, extended, renewed, replaced and/or otherwise modified.
“T-Mobile Parking Structure” shall mean that certain parking structure which
Borrower may be required to complete under the T-Mobile Lease.
“T-Mobile Sweep Period” shall mean the period commencing upon T-Mobile
delivering notice to Borrower pursuant to the T-Mobile Lease that T-Mobile is
exercising its right under the T-Mobile Lease to require Borrower to construct
the T-Mobile Parking Structure and ending when sufficient funds have been
deposited into the T-Mobile Reserve Account to complete the construction of the
T-Mobile Parking Structure in accordance with the terms of the T-Mobile Lease.
“T-Mobile Work” shall mean those certain Tenant Improvements and other landlord
obligations required to be completed by Borrower under the T-Mobile Lease within
one year of the Closing Date (including Tenant Improvements in connection with
the renewal and expansion and surface parking lot).
“T-Mobile Work Reserve Account” shall have the meaning set forth in Section 9.6
hereof.
“T-Mobile Work Reserve Funds” shall have the meaning set forth in Section 9.6
hereof.
“Transfer” shall have the meaning set forth in Section 7.1 hereof.


-30-

--------------------------------------------------------------------------------





“Transferee” shall have the meaning set forth in Section 7.4 hereof.
“Transferee Principal” shall have the meaning set forth in Section 7.4(d)
hereof.
“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State where the applicable Property is located.
“Underwriter Group” shall have the meaning set forth in Section 13.5(b) hereof.
“Underwritten Net Cash Flow” shall mean, as of the end of any calendar quarter
and calculated with respect to the preceding twelve (12) month period, the
amount determined by Lender as the excess of (a) the sum of: (i) in-place base
rents and expense reimbursements (to the extent such amounts are recurring in
nature and properly included as Operating Income) received by Borrower under
bona fide Leases at the Properties with Tenants in occupancy, open for business
and paying full, unabated rent as of the date of such calculation and actual
percentage rents received by Borrower under such Leases; plus (ii) actual
amounts received by Borrower from the ownership and operation of the Properties
to the extent such amounts are recurring in nature and properly included as
Operating Income during such period; plus (iii) to the extent a tenant is
subject to rent abatement during the preceding twelve (12) month period and such
rent abatement is on deposit with Lender in a reserve account, the proforma rent
for a full twelve (12) month period assuming no abatement, over (b) Operating
Expenses, in each case adjusted to (i) include (A) an amount for vacancy loss at
each Individual Property equal to the greater of (1) a vacancy rate equal to
five percent (5%) and (2) the actual vacancy rate at such Individual Property;
(B) an amount for management fees equal to the greater of (1) a two and one half
of once percent (2.5%) of effective gross income and (2) the management fees
actually paid under the Management Agreement, (C) an amount for capital
expenditures equal to 1) $0.10 per rentable square foot of the industrial space
at the Properties per annum or $0.20 per rentable square foot of the office
space at the Properties per annum (regardless of whether deposits to a reserve
account for such items is required under this Agreement), and (D) an amount for
Tenant Improvements and Leasing Commissions equal to (1) $0.50 per rentable
square foot of the industrial space at the Properties per annum or $1.00 per
rentable square foot of the office space at the Properties per annum (regardless
of whether deposits to a reserve account for such items is required under this
Agreement); and (ii) exclude (A) amounts representing non-recurring items and
(B) amounts received from (w) any Affiliate of Borrower or Guarantor, (x) any
Tenant in default under its Lease or in bankruptcy (unless such Lease has been
assumed in the bankruptcy proceeding), (y) Tenants that have given written
notice of the intent to terminate or not renew their Lease, if such termination
or expiration of the Lease occurs within three (3) months of such date, or (z)
tenants that have failed to renew their Lease (I) prior to any lease renewal
deadline set forth in their Lease or (II) if no such deadline is set forth in
their lease, at least three (3) months prior to the expiration of the term of
their Lease. Lender’s calculation of Underwritten Net Cash Flow shall be final
absent manifest error.
“Unfunded Obligations” shall mean outstanding obligations of Borrower under a
Lease, including any free rent period thereunder.
“Unfunded Obligations Reserve Account” shall have the meaning set forth in
Section 9.5 hereof.


-31-

--------------------------------------------------------------------------------





“Unfunded Obligations Reserve Funds” shall have the meaning set forth in
Section 9.5 hereof.
“Yield Maintenance” shall mean an amount equal to the greater of (i) one percent
(1%) of the principal amount of the Loan being prepaid, and (ii) the present
value as of the Prepayment Calculation Date of a series of monthly payments over
the remaining term of the Loan through and including the Open Period Start Date
each equal to the amount of interest which would be due on the principal amount
of the Loan being prepaid assuming a per annum interest rate equal to the excess
of the Interest Rate over the Reinvestment Yield, and discounted at the
Reinvestment Yield. As used herein, “Reinvestment Yield” means the yield
calculated by the linear interpolation of the yields, as reported in the Federal
Reserve Statistical Release H.15-Selected Interest Rates under the heading “U.S.
government securities” and the sub-heading “Treasury constant maturities” for
the week ending prior to the Prepayment Calculation Date, of the U.S. Treasury
constant maturities with maturity dates (one longer and one equal to or shorter)
most nearly approximating the Open Period Start Date, and converted to a monthly
compounded nominal yield. In the event Release H.15 is no longer published,
Lender shall select a comparable publication to determine the Reinvestment
Yield. The “Prepayment Calculation Date” shall mean, as applicable, the Payment
Date on which Lender applies any prepayment to the reduction of the outstanding
principal amount of the Note. Lender’s calculation of Yield Maintenance shall be
conclusive and binding absent manifest error.
“Yield Maintenance Lockout Period” shall mean the period commencing on the
Closing Date and continuing through and including the last day of the calendar
month immediately preceding the Payment Date occurring in September, 2019.
“Zoning Reports” shall mean those certain zoning reports prepared by The
Planning and Zoning Resource Company and delivered to Lender in connection with
the closing of the Loan.
Section 1.2.    Principles of Construction
All references to sections and schedules are to sections and schedules in or to
this Agreement unless otherwise specified. All uses of the word “including”
shall mean “including, without limitation” unless the context shall indicate
otherwise. Unless otherwise specified, the words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. Unless otherwise specified, all meanings attributed to defined terms
herein shall be equally applicable to both the singular and plural forms of the
terms so defined.
ARTICLE 2
GENERAL TERMS
Section 2.1.    The Loan
Subject to and upon the terms and conditions set forth herein, Lender hereby
agrees to make and Borrower hereby agrees to accept the Loan on the Closing
Date.


-32-

--------------------------------------------------------------------------------





Section 2.2.    Disbursement to Borrower
Borrower may request and receive only one borrowing in respect of the Loan and
any amount borrowed and repaid in respect of the Loan may not be reborrowed.
Section 2.3.    The Note, Mortgage and Loan Documents
The Loan shall be evidenced by the Note and this Agreement and secured by the
Mortgage and the other Loan Documents.
Section 2.4.    Interest Rate
(a)    General. Interest on the outstanding principal balance of the Loan shall
accrue from the Closing Date up to but excluding the Maturity Date at the
Interest Rate. Except as otherwise set forth herein or in the other Loan
Documents, interest shall be paid in arrears.
(b)    Default Rate. Upon the occurrence and during the continuance of an Event
of Default, interest on the outstanding principal balance of the Loan and, to
the extent permitted by law, overdue interest and other amounts due in respect
of the Loan shall accrue at a rate per annum equal to the Default Rate and all
references in the Note, this Agreement or the other Loan Documents to the
“Interest Rate” shall be deemed to refer to the Default Rate. Interest at the
Default Rate shall be computed from the occurrence of the Event of Default until
the earlier of (i) the actual receipt and collection of the Debt (or that
portion thereof that is then due) and (ii) the cure of such Event of Default. To
the extent permitted by applicable law, interest at the Default Rate shall be
added to the Debt, shall itself accrue interest at the same rate as the Loan and
shall be secured by the Mortgage. This paragraph shall not be construed as an
agreement or privilege to extend the date of the payment of the Debt, nor as a
waiver of any other right or remedy accruing to Lender by reason of the
occurrence of any Event of Default; the acceptance of any payment from Borrower
shall not be deemed to cure or constitute a waiver of any Event of Default; and
Lender retains its rights under the Note, this Agreement and the other Loan
Documents to accelerate and to continue to demand payment of the Debt upon the
occurrence of and during the continuance of any Event of Default, despite any
payment by Borrower to Lender.
(c)    Interest Calculation. Interest shall be computed based on the daily rate
produced assuming a three hundred sixty (360) day year, multiplied by the actual
number of days elapsed during each Interest Accrual Period. Borrower understands
and acknowledges that such interest accrual method results in more interest
accruing on the Loan than if either a thirty (30) day month and a three hundred
sixty (360) day year or the actual number of days and a three hundred sixty
five (365) day year were used to compute the accrual of interest on the Loan.


-33-

--------------------------------------------------------------------------------





(d)    Usury Savings. This Agreement and the Note are subject to the express
condition that at no time shall Borrower be obligated or required to pay
interest on the principal balance of the Loan at a rate which could subject
Lender to either civil or criminal liability as a result of being in excess of
the maximum nonusurious interest rate, if any, that at any time or from time to
time may be contracted for, taken, reserved, charged or received on the
indebtedness evidenced by the Note and as provided for herein or in the other
Loan Documents, under the laws of such state or states whose laws are held by
any court of competent jurisdiction to govern the interest rate provisions of
the Loan (such rate, the “Maximum Legal Rate”). If, by the terms of the Note,
this Agreement or the other Loan Documents, Borrower is at any time required or
obligated to pay interest on the principal balance due on the Loan at a rate in
excess of the Maximum Legal Rate, the Interest Rate or the Default Rate, as the
case may be, shall be deemed to be immediately reduced to the Maximum Legal Rate
and all previous payments in excess of the Maximum Legal Rate shall be deemed to
have been payments in reduction of principal and not on account of the interest
due hereunder. All sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the sums due under the Loan, shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the Maximum
Legal Rate of interest from time to time in effect and applicable to the Loan
for so long as the Loan is outstanding.
Section 2.5.    Loan Payments
(a)    Payment Before Maturity. On the Closing Date, Borrower shall pay to
Lender interest for the Interim Interest Accrual Period and on each Payment Date
through and including the Maturity Date, Borrower shall pay to Lender the
Monthly Payment Amount.
(b)    Payment on Maturity. Borrower shall pay to Lender on the Maturity Date
the outstanding principal balance of the Loan, all accrued and unpaid interest
and all other amounts due hereunder and under the Note, the Mortgage and the
other Loan Documents.
(c)    Application of Payments. Prior to the occurrence of an Event of Default,
all monthly payments made as scheduled pursuant to this Agreement and the Note
shall be applied first to the payment of interest computed at the Interest Rate,
and the balance toward the reduction of the principal amount of the Debt. All
voluntary and involuntary prepayments on the Debt shall be applied, to the
extent thereof, to accrued but unpaid interest on the amount prepaid, to the
outstanding principal amount, and any other sums due and unpaid to the Lender in
connection with the Loan, in such manner and order as Lender may elect in its
sole and absolute discretion, including, but not limited to, application to
principal installments in inverse order of maturity. Following the occurrence of
an Event of Default, any payment made on the Debt shall be applied to accrued
but unpaid interest, late charges, accrued fees, the unpaid principal amount of
the Debt, and any other sums due and unpaid to Lender in connection with the
Loan, in such manner and order as Lender may elect in its sole and absolute
discretion.


-34-

--------------------------------------------------------------------------------





(d)    Method and Place of Payment.
(i)    Each payment by Borrower hereunder shall be made to Lender at its offices
or at such other place as Lender may designate from time to time in writing.
(ii)    All payments and prepayments under this Agreement and the Note shall be
made to Lender not later than 2:00 P.M. Charlotte, North Carolina time.
(iii)    Whenever any payment hereunder shall be stated to be due on a day which
is not a Business Day, such payment shall be made on the first Business Day
preceding such Payment Date.
(iv)    All payments made by Borrower hereunder or under the other Loan
Documents shall be made irrespective of, and without any deduction for, any
setoff, defense or counterclaims.
(v)    Remittances in payment of any part of the indebtedness other than in the
required amount in immediately available U.S. funds shall not, regardless of any
receipt or credit issued therefor, constitute payment until the required amount
is actually received by the holder hereof in immediately available U.S. funds
and shall be made and accepted subject to the condition that any check or draft
may be handled for collection in accordance with the practices of the collecting
bank or banks.
(e)    Late Payment Charge. If any principal, interest or other payment due
under the Loan Documents (other than the outstanding principal amount of the
Loan due on the Maturity Date) is not paid by Borrower on or prior to the date
the same is due (after taking into account the payment date convention set forth
in Section 2.5(d)(iii) hereof) (or such greater period, if any, required by
applicable Legal Requirements), Borrower shall pay to Lender upon demand an
amount equal to the lesser of four percent (4%) of such unpaid sum or the
maximum amount permitted by applicable Legal Requirements in order to defray the
expense incurred by Lender in handling and processing such delinquent payment
and to compensate Lender for the loss of the use of such delinquent payment. Any
such amount shall be secured by the Mortgage and the other Loan Documents to the
extent permitted by applicable law.


-35-

--------------------------------------------------------------------------------





(f)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA and if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), then such
Lender shall deliver to Borrower at the time or times prescribed by law and at
such time or times reasonably requested by Borrower such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by Borrower as may be necessary for Borrower to comply with its
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment (and solely for purposes of this clause (b), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement and
any fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with FATCA).
Section 2.6.    Loan Prepayments
(a)    Voluntary. Except as otherwise expressly permitted under this Agreement,
no voluntary prepayments, whether in whole or in part, of the Loan or any other
amount at any time due and owing under this Agreement can be made by Borrower or
any other Person without the express prior written consent of Lender and Lender
shall have no obligation to accept any prepayment except when made in accordance
with the terms hereof. Following the Open Period Start Date, Borrower may, at
its option and upon giving Lender not less than thirty (30) (and not more than
ninety (90)) days prior written notice, prepay the Loan in whole (or in part in
accordance with the terms of this Agreement) on any date without payment of any
penalty (such notice being revocable by Borrower by notice to Lender not later
than two (2) Business Days prior to the scheduled prepayment date provided
Borrower pays all of Lender’s reasonable costs and expenses incurred in
connection with the notice of prepayment and revocation). Any prepayment
received by Lender on a day other than a Payment Date shall include the amount
of interest which would have accrued thereon if such prepayment was made on the
next Payment Date. Notwithstanding any provisions of this Article 2 to the
contrary, following the expiration of the Yield Maintenance Lockout Period,
Borrower may prepay the Loan in whole, but not in part, upon the satisfaction of
the following conditions:
(i)    no Event of Default shall have occurred and be continuing (or Lender, in
its sole and absolute discretion, elects to waive such Event of Default solely
for purposes of this Section 2.6(a));
(ii)    not less than thirty (30) (but not more than ninety (90)) days prior
written notice shall be given to Lender specifying a date on which the
prepayment shall occur (the “Prepayment Date”). Such notice may be revoked by
Borrower by notice to Lender not later than two (2) Business Days prior to the
scheduled prepayment date provided Borrower pays all of Lender’s reasonable
costs and expenses incurred in connection with the notice of prepayment and
revocation;


-36-

--------------------------------------------------------------------------------





(iii)    the Prepayment Date shall be a Payment Date or any other Business Day
provided Borrower pays to Lender, together with the prepayment and any other
amounts due hereunder, interest through the end of the Interest Accrual Period
in which such prepayment occurs;
(iv)    Borrower has paid to Lender all accrued and unpaid interest on the Loan
through and including the Prepayment Date together with all other sums due under
the Note, this Agreement and the other Loan Documents; and
(v)    Borrower has paid to Lender a prepayment premium in an amount equal to
Yield Maintenance.
(b)    Mandatory. Borrower shall prepay the Loan in an amount equal to all Net
Proceeds which, pursuant to the provisions of Section 8.4(c) hereof, Lender
elects to retain and apply toward the reduction of the principal amount of the
Debt. Any such prepayment shall be held by Lender and applied on the next
Payment Date. Borrower shall not be required to pay any prepayment premium or
Yield Maintenance in connection with any prepayment made pursuant to this
Section 2.6(b).
(c)    After Event of Default. If, after the occurrence and during the
continuance of an Event of Default, Lender shall accelerate the Debt and
Borrower thereafter tenders payment of all or any part of the Debt, or if all or
any portion of the Debt is recovered by Lender after such Event of Default, such
payment shall be deemed an attempt to circumvent the prohibition against
prepayment set forth in this Agreement and Borrower shall pay to Lender, in
addition to the Debt, or portion thereof then being prepaid or satisfied, (i)
the amount of interest which would have accrued thereon through the end of the
month in which payment is tendered if such payment is not made on a Payment
Date, and (ii) an amount equal to the greater of (A) three percent (3%) of the
portion of the principal balance of the Debt, and (B) Yield Maintenance.
Section 2.7.    Release of an Individual Property. Following the expiration of
the Yield Maintenance Lockout Period, provided that no Event of Default is then
continuing, Borrower may cause the release of one or more Individual Properties
(each a “Property Release” and the Individual Property that is subject of such
release is hereinafter referred to as the “Release Property”) from the Lien of
the respective Mortgage to which such Borrower is a party and the other Loan
Documents and the release of the Individual Borrower (which owns the applicable
Release Property) from all obligations under the Loan Documents (other than
those expressly stated to survive), upon the satisfaction of each of the
following conditions precedent:
(a)    not less than thirty (30) (but not more than ninety (90)) days prior
written notice shall be given to Lender identifying the Release Property and
specifying a date on which it desires to release such Release Property (the
“Release Date”); provided, however, that Borrower shall have the right to cancel
or extend (by no more than thirty (30) days) such notice by providing Lender
with notice of cancellation or extension not less than ten (10) days prior to
the scheduled Release Date, provided that Borrower shall pay all of Lender’s
costs and expenses incurred as a result of such cancellation or extension;


-37-

--------------------------------------------------------------------------------





(b)    all sums due under this Agreement, the Note and under the other Loan
Documents up to the Release Date, including, without limitation, all fees, costs
and expenses incurred by Lender and its agents in connection with such release
(including, without limitation, reasonable out-of-pocket legal fees and actual
out-of-pocket expenses for the review and preparation of any release documents
and of the other materials described in Section 2.7(d) below and any related
documentation, and any servicing fees, Rating Agency fees or other costs related
to such release), shall be paid in full on or prior to the Release Date;
(c)    Borrower shall prepay the Loan in an amount equal to the Release Amount
for such Release Property (together with the payment of the applicable Yield
Maintenance Premium prior to the Open Period Start Date);
(d)    any prepayment received by Lender on a day other than a Payment Date
shall include the amount of interest which would have accrued thereon if such
prepayment was made on the next Payment Date;
(e)    the Release Date shall be a Payment Date or any other Business Day
provided Borrower pays to Lender, together with the prepayment and any other
amounts due hereunder, interest through the end of the Interest Accrual Period
in which such Release Date occurs;
(f)    Lender shall have received evidence demonstrating that after giving
effect to such Property Release, each remaining Borrower shall remain a “single
purpose entity” in accordance with the provisions of Article 6 hereof;
(g)    Borrower shall submit to Lender, not less than ten (10) Business Days
prior to the Release Date, a release of Lien of the applicable Mortgage on the
Release Property (and related Loan Documents) or, if elected by Borrower,
assignment of the applicable Loan Documents as provided below (and release of
all other related Loan Documents) for each Individual Property for execution by
Lender. If Borrower elects to have Lender assign any Mortgage, Lender shall
reasonably cooperate with Borrower to split and sever the applicable Loan
Documents (if required) and take other reasonable steps necessary to assign the
applicable Loan Documents as set forth in Section 2.11 hereof, each in form and
substance reasonably acceptable to Lender, such that separate notes and
mortgages with respect to only the applicable Borrower and the Release Property
in the amount of the applicable Allocated Loan Amount for such Release Property
is assigned to the new lender, with the remaining Borrowers and Individual
Properties released from the assigned portion of the Loan. Each such release or
assignment (as applicable) (i) shall be in a form appropriate in the
jurisdiction in which the Release Property is located and (ii) shall be
reasonably satisfactory to Lender. In addition, Borrower shall provide all other
documentation Lender reasonably requires to be delivered by Borrower in
connection with such release, together with a certificate executed by an
authorized officer of Borrower certifying that such documentation (i) is in
compliance with all Legal Requirements, (ii) will not impair or otherwise
adversely affect the Liens and other rights of Lender under the Loan Documents
not being released (or as to the parties to the Loan Documents and Properties
subject to the Loan Documents not being released) and (iii) that the terms and
conditions of this Section 2.7 have been satisfied with respect to such release;


-38-

--------------------------------------------------------------------------------





(h)    After giving effect to such release or assignment (as applicable)
(including the amount prepaid in clause (c) above), the Debt Yield for the
Individual Properties that remain subject to the Lien of the Mortgage shall not
be less than the greater of (i) the Closing Date Debt Yield, and (ii) the Debt
Yield for the Individual Properties immediately prior to such release;
(i)    Simultaneously with the Property Release, Borrower shall convey fee
simple title to the applicable Release Property to a Person other than Borrower
or any of its Affiliates pursuant to an arm’s length sale; provided however, if
at a Release Property a Tenant has vacated its premises (or provided notice to
Borrower of its intent to vacate its premises), has cancelled or terminated its
Lease (or has provided notice of its intent to do so), or an event has occurred
with respect to the Release Property such that with the passage of time would
result in a Material Adverse Effect, the applicable Borrower may remain the
owner thereof or such Borrower may convey to an Affiliate of Borrower (and, in
either such case, Borrower shall be released from the Loan) and shall not be
required to convey pursuant to an arm’s length sale, so long as (i) the Release
Amount with respect to such Property Release shall be equal to one hundred
twenty percent (120%) of the Allocated Loan Amount for the applicable Individual
Property and (ii) the aggregate Allocated Loan Amounts for all Released
Properties (whether in one more separate Property Releases) during the term of
the Loan shall not exceed $84,375,000;
(j)    Lender shall have received written certification from Borrower that (A)
the requirements set forth in this Section 2.7 have been satisfied and (B) such
Property Release shall not have a Material Adverse Effect.
(k)    Intentionally omitted;
(l)    Borrower shall pay all reasonable third party costs, taxes and expenses
incurred with respect to the Property Release including Lender’s reasonable
attorney fees and all fees and premiums to be paid to the title company for any
escrow services and insurance coverage issued in connection with the Property
Release as contemplated by these provisions (including, without limitation, all
recording charges, filing fees, taxes or other expenses payable in connection
therewith and all costs and expenses, if any, of the Rating Agencies incurred
with respect to such release) and Borrower shall reimburse Lender and any
servicer for any additional actual out-of-pocket costs and expenses Lender
and/or such servicer incur arising from such Property Release (including,
without limitation, any splitting and severance of the Notes and/or Mortgage),
it being agreed that Borrower shall be responsible for the payment of all such
costs and expenses whether or not the proposed release or assignment (as
applicable) of such Release Property actually occurs; and
(m)    If any portion of the Loan is in a REMIC Trust, in the event that,
immediately after giving effect to the release and the prepayment of principal
pursuant to this Section 2.7, the LTV Ratio of the Individual Properties
remaining subject to the Lien of the Loan Documents is greater than one hundred
twenty-five percent (125%), notwithstanding anything to the contrary in this
Agreement or any other Loan Document, the outstanding principal balance of the
Loan must be paid down by an amount such that the LTV Ratio is no more than one
hundred twenty-five percent (125%).


-39-

--------------------------------------------------------------------------------





Section 2.8.    Intentionally Omitted
Section 2.9.    Intentionally Omitted
Section 2.10.    Property Substitutions
(a)    Provided no Event of Default is continuing or would result therefrom, at
any time following the earlier of (1) the full disposition of the Loan
(including all Notes or interests therein) by Lender (disregarding any risk
retained bonds held by Lender which are necessary to satisfy credit risk
retention requirements) and (2) the second (2nd) anniversary of the Closing
Date, or as otherwise consented to by Lender in its reasonable discretion,
Borrower shall have the right to substitute (a “Substitution”) one or more
Individual Properties (individually, a “Replaced Property” and collectively, the
“Replaced Properties”) with one or more replacement properties (each a
“Replacement Property”), provided, in the case of each Substitution, the
following conditions are satisfied, all as determined by Lender:
(i)    Either (i) each Replaced Property must have less than two (2) years
remaining on the term of the Lease encumbering such Replaced Property or (ii)
the Substitution of such Replaced Property with one or more Replacement
Properties must cure a Cash Sweep Period;
(ii)    The aggregate Allocated Loan Amounts for all Replaced Properties
(whether in one more separate Substitutions) during the term of the Loan shall
not exceed $84,375,000;
(iii)    Borrower shall have given not less than sixty (60) days prior written
notice of a Substitution to Lender, which notice shall identify the proposed
Replaced Property or Replaced Properties, the proposed Replacement Property or
Replacement Properties and the proposed date of the Substitution (which date may
be extended provided that Borrower gives Lender reasonable prior written notice
thereof). If such Substitution does not occur on such date (as same may have
been extended), Borrower shall pay to Lender all reasonable expenses actually
incurred by Lender in connection therewith;
(iv)    Lender shall have received current Appraisals of the applicable
Replacement Property and the applicable Replaced Property, demonstrating that
the as-is market value of such Replacement Property is equal to or greater than
the as-is market value of such Replaced Property immediately prior to such
Substitution;
(v)    The Replacement Property must have Net Operating Income equal to or
greater than the Net Operating Income of the Replaced Property immediately prior
to such Substitution;
(vi)    The Replacement Property must be owned in fee (as opposed to the
interest of a ground lessee) by a newly formed single-purpose bankruptcy remote
entity or acceptable “recycled entity” satisfying the representations,
warranties and covenants set forth in Section 6.1 hereof and such new Borrower
shall have executed an assumption agreement in form and substance reasonably
satisfactory to Lender assuming all obligations of a Borrower under the Loan
Documents, and Lender shall have received all documents reasonably requested by
Lender relating to the existence of such new Borrower and the due authorization
of such new Borrower


-40-

--------------------------------------------------------------------------------





to assume the obligations of a Borrower and to execute and deliver the documents
described in this Section, each in form and substance reasonably satisfactory to
Lender, including a certified copy of the applicable resolutions from all
appropriate persons, certified copies of the organizational documents of the new
Borrower, together with all amendments thereto, and certificates of good
standing or existence for the new Borrower issued as of a recent date by its
state of organization and each other state where such entity, by the nature of
its business, is required to qualify or register;
(vii)    The Replacement Property must satisfy Lender’s then current
environmental and engineering standards applicable to properties similar to the
Replacement Property pursuant to new engineering and environmental reports
reasonably acceptable to Lender for such Replacement Property; and, if
corrective measures are recommended therein, Borrower shall have deposited into
the Required Repair Account one hundred fifteen percent (115%) of the amount
required to fund such corrective measures;
(viii)    The Replacement Property must be Class A office or industrial property
with similar construction qualities and building amenities as the Replaced
Property as reasonably determined by Lender;
(ix)    Each Lease at the Replacement Property must have an average remaining
Lease term of no less than five (5) years;
(x)    The Replacement Property must be leased to a Tenant with credit (or whose
guarantor under its respective lease has credit) that is better than or equal to
the Tenant leasing the Replaced Property;
(xi)    The location of the Replacement Property shall be in a top ten (10) MSA,
or an MSA equal to or greater than the Replaced Property;
(xii)    Lender shall have received a Title Insurance Policy in respect of the
Replacement Property, listing only Permitted Encumbrances and such other
exceptions as are reasonably acceptable to Lender and Lender shall have received
such endorsements to the existing Title Insurance Policies as Lender may
reasonably require;
(xiii)    Lender shall have received a Rating Agency Confirmation with regard to
the Substitution;
(xiv)    Borrower shall pay a Substitution service fee equal to one quarter of
one percent (0.25%) of the Allocated Loan Amount of the Replaced Property;
(xv)    Borrower shall have executed such additional, modified or amended Loan
Documents as may be reasonably required by Lender, including, without
limitation, the applicable Borrower shall have executed, acknowledged and
delivered to Lender a Mortgage with respect to each Replacement Property, and
Borrower shall have authorized the filing (and Lender shall file) of applicable
Uniform Commercial Code financing statements, in each case


-41-

--------------------------------------------------------------------------------





with such state-specific modifications as shall be recommended by counsel
admitted to practice in such state and selected by Lender;
(xvi)    Lender shall have received a survey for the Replacement Property in
form and substance consistent with the scope and standards of each survey
delivered to Lender at closing and otherwise reasonably acceptable to Lender,
showing no encroachments or other issues that are objectionable to Lender;
(xvii)    Borrower shall have delivered to Lender opinions of counsel in form
and content reasonably acceptable to Lender, including, without limitation, (A)
if any portion of the Loan has been Securitized, Lender shall have received from
counsel reasonably satisfactory to Lender an opinion that the Substitution does
not cause a tax to be imposed on the securitization vehicle or, if the
securitization vehicle is a REMIC Trust, an opinion that the Substitution does
not cause any portion of the Loan to cease to be a “qualified mortgage” within
the meaning of Section 860G(a)(3) of the Code, and that the Substitution does
not constitute a “significant modification” of the Loan under Section 1001 of
the Code, (B) a New Non-Consolidation Opinion, and (C) with respect to the
enforceability of the Loan Documents delivered in connection with the
Replacement Property;
(xviii)    The acquisition of the Replacement Property shall not result in the
incurrence of any Debt that is not permitted under the terms of this Agreement,
the existence of any Liens on Collateral that are not Permitted Encumbrances, or
otherwise cause a Default or Event of Default to occur;
(xix)    Lender shall have received a current rent roll for the Replacement
Property;
(xx)    Borrower shall deliver to Lender financial statements and operating
statements with respect to the Replacement Property, each certified by an
authorized officer of Borrower, in each case for the prior three (3) calendar
years, and trailing twelve-month operating statements certified by an authorized
officer of Borrower. If Borrower has audited financial statements with respect
to the Replacement Property for any period during the prior three (3) calendar
years, Borrower shall deliver such audited financials to Lender;
(xxi)    Lender shall have received evidence reasonably satisfactory to Lender
that the Replacement Property is in compliance with all applicable zoning
requirements which evidence shall be in the form of a reasonably acceptable
zoning endorsement to the applicable Title Insurance Policy and a zoning report
from a third party consultant in form and substance reasonably acceptable to
Lender, and Lender shall have received a copy of all material permits for the
use and operation of each Replacement Property and the certificate(s) of
occupancy, if required and obtainable, for each Replacement Property;
(xxii)    Borrower shall have delivered to Lender a certificate from an
authorized officer of Borrower certifying that (A) the conditions to such
Substitution set forth in this Section 2.10 have been satisfied in full, (B) as
of the date of the Substitution, the representations and warranties contained in
Article 4 are true and correct with respect to both the applicable Borrower
acquiring the Replacement Property and the applicable Replacement Property (and
any


-42-

--------------------------------------------------------------------------------





exceptions to such representations and warranties shall be specified in an
exhibit to such officer’s certificate and must be reasonably acceptable to
Lender) and (C) such Substitution shall not have a Material Adverse Effect;
(xxiii)    Guarantor shall deliver to Lender a ratification of its obligations
under the Guaranty and the Environmental Indemnity, in each case confirming that
the Replacement Property will thereafter be an Individual Property for all
purposes thereunder and that the Substitution does not affect Guarantor’s
obligations under the Guaranty and the Environmental Indemnity;
(xxiv)    Lender shall have received the then-current Annual Budget with respect
to the Replacement Property;
(xxv)    Lender shall have received true and complete copies of all Leases and
material agreements in respect of such Replacement Property;
(xxvi)    Borrower shall have requested estoppel certificates from each tenant
at the Replacement Property on the form heretofore agreed by Lender (or on such
tenant’s form attached to its Lease if reasonably acceptable to Lender) and
shall have delivered to Lender true and complete copies of an estoppel
certificate from each Tenant at the Replacement Property, in each case, in a
form reasonably satisfactory to Lender;
(xxvii)    Lender shall have received certificates of insurance (on ACORD Form
28, where available) demonstrating insurance coverage in respect of the
Replacement Property of types, in amounts, with insurers and otherwise in
compliance with the terms, provisions and conditions set forth in Section 8.1
hereof;
(xxviii)    no Individual Property shall be released if any Lease at any
Individual Property that would remain part of the collateral for the Loan grants
to the Tenant thereunder a right to lease space at the proposed Replaced
Property;
(xxix)    no Individual Property shall be released if as a result of such
release any Individual Property that remains part of the collateral for the Loan
shares a tax lot or is otherwise subject to joint assessment with any real
property that is not collateral for the Loan;
(xxx)    If Lender reasonably determines that such Substitution would be
reasonably likely to adversely affect Lender’s rights, benefits or protections
under any Title Insurance Policy with respect to any Individual Property not
subject to such Substitution, including, without limitation, the priority of the
Mortgage and/or the incurrence of any Liens (other than Permitted Encumbrances)
at any Individual Property not subject to such release, and therefore if
reasonably requested by Lender, Borrower shall deliver to Lender an endorsement
to the applicable Title Insurance Policy (to the extent available in the State
where the Replaced Property is located) (i) extending the effective date of such
policy to the date of such Substitution; (ii) confirming no change in the
priority of the Mortgage on the balance of any applicable Individual Properties
(exclusive of the Replaced Property) or in the amount of the insurance or the
coverage of any applicable Individual Properties (exclusive of the Replacement
Property) under the


-43-

--------------------------------------------------------------------------------





policy; (iii) showing no Liens or survey exceptions not previously approved by
Lender other than the Permitted Encumbrances or such other exceptions as may be
entered into in accordance with the terms hereof; and (iv) otherwise in form and
substance reasonably acceptable to Lender;
(xxxi)    Lender shall have received a certificate reasonably satisfactory to
Lender executed by an authorized officer of Borrower in favor of Lender
specifying any and all Replacement Property Unfunded Obligations under Leases
with respect to the Replacement Property and Borrower shall deposit into the
Unfunded Obligations Reserve Account an amount equal to one hundred percent
(100%) of the amount of such Replacement Property Unfunded Obligations to the
extent such Unfunded Obligations are required under the Lease at the Replacement
Property to be completed within the first twelve (12) months of the term of such
Lease (provided, however, with respect to any Unfunded Obligations required to
be completed after such initial twelve (12) month period, Borrower shall agree
to deposit with Lender a reserve for such Unfunded Obligations twelve (12)
months prior to when such Unfunded Obligations shall be due), which amount shall
be held by Lender as additional collateral for the Loan and disbursed in
accordance with Section 9.5 and Borrower shall have reaffirmed its obligation to
cause all Replacement Property Unfunded Obligations to be paid and/or performed,
as applicable, in accordance with the applicable Lease, Legal Requirements and
this Agreement;
(xxxii)    Intentionally omitted;
(xxxiii)    if any portion of the Loan is in a REMIC Trust, in the event that,
immediately after giving effect to the Substitution, the LTV Ratio of the
Individual Properties remaining subject to the Lien of the Loan Documents is
greater than one hundred twenty-five percent (125%), notwithstanding anything to
the contrary in this Agreement or any other Loan Document, the outstanding
principal balance of the Loan must be paid down by an amount such that the LTV
Ratio is no more than one hundred twenty-five percent (125%);
(xxxiv)    Lender shall have received such other certificates, opinions,
documents and instruments relating to the Loan as may have been reasonably
requested by Lender; and
(xxxv)    Borrower shall pay all of Lender’s costs and expenses (including
reasonable legal fees actually incurred and any Rating Agency or servicer fees)
in connection with such Substitution.
Section 2.11.    Loan Assignment
At the request of Borrower in connection with any full prepayment or repayment
of the Loan in accordance with the terms of this Agreement and the other Loan
Documents, Lender shall: (i) assign the Mortgage to any new lender in connection
with a refinance of the Loan in accordance with the terms of an assignment
document prepared by counsel to Borrower and approved by Lender, which
assignment documents shall be without representation or warranty by, or recourse
to, Lender, provided that Lender shall represent that such assignment document
has been duly authorized, executed and delivered and that Lender has not
assigned or encumbered the Mortgage, (ii) deliver to or as directed by Borrower
the original executed Note and all other original executed notes (or copies
thereof if no such original executed note was delivered to Lender in


-44-

--------------------------------------------------------------------------------





connection with the closing of the Loan) which may have been consolidated,
amended and/or restated in connection with the closing of the Loan or, with
respect to any note the original of which had been delivered and endorsed to
Lender and such original has been lost, destroyed or mutilated, a lost note
affidavit (without indemnification) for the benefit of the assignee lender and
the title insurance company insuring the Mortgage, as assigned, in form
sufficient to permit such title insurance company to insure the lien of the
Mortgage as assigned to and held by the assignee without exception for any
matter relating to the lost, destroyed or mutilated note, (iii) execute and
deliver an allonge with respect to the Note and, to the extent endorsed to
Lender, any other note(s) as described in the preceding clause (ii) above
without recourse, covenant or warranty of any nature, express or implied (except
as to the outstanding principal balance of the Loan and that Lender owns the
Note free of any liens and encumbrances and has the authority to execute and
deliver the allonge), (iv) deliver the original executed Mortgage or a certified
copy of record, and (v) execute and deliver such other instruments of
conveyance, assignment, termination, severance and release (including
appropriate UCC-3 termination statements) in recordable form as may reasonably
be requested by Borrower to evidence such assignment and/or severance. All
reasonable out-of-pocket costs and expenses incurred by Lender, including,
without limitation, reasonable attorney’s fees, in connection with the foregoing
shall be paid by Borrower.
ARTICLE 3
CONDITIONS PRECEDENT
Section 3.1.    Conditions Precedent
The obligation of Lender to make the Loan hereunder is subject to the
fulfillment by Borrower or waiver by Lender of all of the conditions precedent
to closing set forth in the application or term sheet for the Loan delivered by
Borrower to Lender and the commitment or commitment rider, if any, to the
application for the Loan issued by Lender.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
Borrower represents and warrants to Lender as of the Closing Date that:
Section 4.1.    Organization
Each Borrower (a) has been duly formed and is validly existing and in good
standing with requisite power and authority to own its properties and to
transact the businesses in which it is now engaged, (b) is duly qualified to do
business and is in good standing in each jurisdiction where it is required to be
so qualified in connection with its properties, businesses and operations,
(c) possesses all rights, licenses, permits and authorizations, governmental or
otherwise, necessary to entitle it to own its properties and to transact the
businesses in which it is now engaged, and the sole business of Borrower is the
ownership, management and operation of its Individual Property, and (d) has full
power, authority and legal right to mortgage, grant, bargain, sell, pledge,
assign, warrant, transfer and convey its Individual Property pursuant to the
terms of the Loan Documents, and has full power, authority and legal right to
keep and observe all of the terms of the Loan Documents to which it is a party.
Borrower represents and warrants that the chart attached hereto


-45-

--------------------------------------------------------------------------------





as Exhibit 4.1 sets forth an accurate listing of the direct and indirect owners
of the equity interests in each Borrower and each SPE Component Entity (if any).
Section 4.2.    Status of Borrower
Each Borrower’s exact legal name is correctly set forth on Schedule 1 hereto, on
the Mortgage encumbering its Individual Property and on any UCC‑1 Financing
Statements filed in connection with the Loan. Borrower is an organization of the
type specified in this Agreement. Each Borrower is incorporated in or organized
under the laws of the state of Delaware. Borrower’s principal place of business
and chief executive office, and the place where Borrower keeps its books and
records, including recorded data of any kind or nature, regardless of the medium
of recording, including software, writings, plans, specifications and
schematics, has been for the preceding four months (or, if less, the entire
period of the existence of Borrower) the address of Borrower set forth on the
first page of this Agreement. Each Borrower’s organizational identification
number, if any, assigned by the state of incorporation or organization is set
forth on Schedule 1 hereto.
Section 4.3.    Validity of Documents
Borrower has taken all necessary action to authorize the execution, delivery and
performance of this Agreement and the other Loan Documents to which it is a
party. This Agreement and such other Loan Documents have been duly executed and
delivered by or on behalf of each Borrower and constitute the legal, valid and
binding obligations of each Borrower enforceable against each Borrower in
accordance with their respective terms, subject only to applicable bankruptcy,
insolvency and similar laws affecting rights of creditors generally, and
subject, as to enforceability, to general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).
Section 4.4.    No Conflicts
The execution, delivery and performance of this Agreement and the other Loan
Documents by Borrower will not conflict with or result in a breach of any of the
terms or provisions of, or constitute a default under, or result in the creation
or imposition of any lien, charge or encumbrance (other than pursuant to the
Loan Documents) upon any of the property or assets of any Borrower pursuant to
the terms of any agreement or instrument to which any Borrower is a party or by
which any of any Borrower’s property or assets is subject, nor will such action
result in any violation of the provisions of any statute or any order, rule or
regulation of any Governmental Authority having jurisdiction over any Borrower
or any of any Borrower’s properties or assets, in each case which would
reasonably be expected to have or does have a Material Adverse Effect, and any
consent, approval, authorization, order, registration or qualification of or
with any Governmental Authority required for the execution, delivery and
performance by each Borrower of this Agreement or any of the other Loan
Documents has been obtained and is in full force and effect.
Section 4.5.    Litigation
There are no actions, suits or proceedings at law or in equity by or before any
Governmental Authority or other agency now pending or, to Borrower’s Knowledge,
threatened in


-46-

--------------------------------------------------------------------------------





writing against or affecting any Borrower, any Guarantor, Manager or any
Individual Property, which actions, suits or proceedings, if determined against
any Borrower, any Guarantor, Manager or any Individual Property, in each case
would reasonably be expected to have or does have a Material Adverse Effect.
Section 4.6.    Agreements
Borrower is not a party to any agreement or instrument or subject to any
restriction which would reasonably be expected to have or does have a Material
Adverse Effect. No Borrower is in default in any material respect in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement or instrument to which it is a party or by
which any Borrower or any Individual Property is bound which could reasonably be
expected to or does have a Material Adverse Effect. No Borrower has any material
financial obligation under any agreement or instrument to which any Borrower is
a party or by which any Borrower or any Individual Property is otherwise bound,
other than (a) obligations incurred in connection with any Permitted Debt,
(b) obligations under the Loan Documents, (c) Permitted Encumbrances, (d)
obligations incurred in the ordinary course of the operation of the Property as
permitted pursuant to Section 6.1 hereof and/or (e) obligations in connection
with equipment leases for equipment used at an Individual Property to the extent
otherwise permitted hereunder.
Section 4.7.    Solvency
Borrower has (a) not entered into the transaction or executed the Note, this
Agreement or any other Loan Documents with the actual intent to hinder, delay or
defraud any creditor and (b) received reasonably equivalent value in exchange
for their obligations under such Loan Documents. To Borrower’s Knowledge, after
giving effect to the Loan, the fair saleable value of the assets of Borrower
exceeds and will, immediately following the making of the Loan, exceed the total
liabilities of Borrower, including, without limitation, subordinated,
unliquidated, disputed and contingent liabilities. No petition in bankruptcy has
been filed against any Borrower, any Guarantor, any SPE Component Entity (if
any) or Affiliated Manager in the last ten (10) years, and neither any Borrower
nor any Guarantor, any SPE Component Entity (if any) or Affiliated Manager in
the last ten (10) years has made an assignment for the benefit of creditors or
taken advantage of any Creditors Rights Laws. No Borrower, Guarantor, SPE
Component Entity (if any) or Affiliated Manager is contemplating either the
filing of a petition by it under any Creditors Rights Laws or the liquidation of
all or a major portion of Borrower’s assets or property, and to Borrower’s
Knowledge, there is no Person contemplating the filing of any such petition
against any Borrower or Guarantor, any SPE Component Entity (if any) or
Affiliated Manager.
Section 4.8.    Full and Accurate Disclosure
No statement of fact made by or, to Borrower’s Knowledge, on behalf of Borrower
in this Agreement or in any of the other Loan Documents or in any other document
or certificate delivered by or on behalf of Borrower contains any untrue
statement of a material fact or omits to state any material fact necessary to
make statements contained herein or therein not misleading. To Borrower’s
Knowledge, there is no material fact which has not been disclosed which would
reasonably be expected to have or does have a Material Adverse Effect.


-47-

--------------------------------------------------------------------------------





Section 4.9.    No Plan Assets
Borrower is not an employee benefit plan, as defined in Section 3(3) of ERISA,
subject to Title I of ERISA and none of the assets of Borrower constitutes or
will constitute “plan assets” of one or more such plans within the meaning of 29
C.F.R. Section 2510.3‑101. Borrower is not a governmental plan within the
meaning of Section 3(32) of ERISA. Transactions by or with Borrower are not
subject to state statutes regulating investment of, and fiduciary obligations
with respect to, governmental plans similar to the provisions of Section 406 of
ERISA or Section 4975 of the Internal Revenue Code currently in effect, which
prohibit or otherwise restrict the transactions contemplated by this Agreement.
With respect to any multiemployer plan to which Borrower or any entity that is
under common control with Borrower within the meaning of ERISA
Section 4001(a)(14) is or has been obligated to contribute, neither Borrower nor
any such entity has incurred any material liability under ERISA Section 515 of
ERISA or Title IV of ERISA which is or remains unsatisfied.
Section 4.10.    Not a Foreign Person
Borrower is not a foreign corporation, foreign partnership, foreign trust,
foreign estate or nonresident alien or a disregarded entity owned by any of them
(as those terms are defined in the Internal Revenue Code), and if requested by
Lender, Borrower will so certify (or in the case of a disregarded entity, its
owner will certify) to Lender or a person designated by Lender under penalties
of perjury to the accuracy of this representation, and will provide in such
certification such additional information as Lender may reasonably request
related thereto.
Section 4.11.    Enforceability
To Borrower’s Knowledge, the Loan Documents are not subject to any right of
rescission, set‑off, counterclaim or defense by Borrower, including the defense
of usury, nor would the operation of any of the terms of the Loan Documents, or
the exercise of any right thereunder, render the Loan Documents unenforceable,
and Borrower has not asserted any right of rescission, set‑off, counterclaim or
defense with respect thereto. To Borrower’s Knowledge, no Default or Event of
Default exists under or with respect to any Loan Document.
Section 4.12.    Business Purposes
The Loan is solely for the business purpose of Borrower, and is not for
personal, family, household, or agricultural purposes.
Section 4.13.    Compliance
Each Borrower, and except as disclosed in the Property Condition Report, Zoning
Report and the Environmental Reports delivered to Lender in connection with the
closing of the Loan, each Individual Property, and the use and operation
thereof, comply in all material respects with all Legal Requirements, including,
without limitation, building and zoning ordinances and codes and the Americans
with Disabilities Act. No Borrower is in default or violation of any order,
writ, injunction, decree or demand of any Governmental Authority which would
reasonably be


-48-

--------------------------------------------------------------------------------





expected to have a Material Adverse Effect, and Borrower has received no written
notice of any such default or violation. There has not been committed by any
Borrower or, to Borrower’s Knowledge, any other Person in occupancy of or
involved with the operation or use of any Individual Property, any act or
omission affording any Governmental Authority the right of forfeiture as against
any Individual Property or any part thereof or any monies paid in performance of
Borrower’s obligations under any of the Loan Documents. Notwithstanding the
foregoing, pursuant to the applicable Zoning Report, (i) with respect to the
space demised by Wells Fargo, it is noted that there are certain fire code
violations, however, to Borrower’s Knowledge, such violations have been
corrected notwithstanding that they remain of record, and (ii) with respect to
the space demised by Ace, there are certain fire code violations that remain and
Borrower shall correct, or cause the correction of, such fire code violations in
accordance with Legal Requirements.
Section 4.14.    Financial Information
All information submitted to Lender (including all financial statements, rent
rolls, certificates and other documents submitted by or on behalf of Borrower or
Guarantor in connection with the Loan or in satisfaction of the terms thereof,
and all statements of fact made in this Agreement, or in any other Loan
Document) by or on behalf of Borrower and Guarantor (a) are accurate, complete
and correct in all material respects, (b) accurately represent, in all material
respects, the financial condition of Borrower, and to the extent applicable,
Guarantor and/or the Properties as of the date of such reports (as applicable)
in all material respects, and (c) to the extent prepared, audited or reviewed by
an independent certified public accounting firm, have been prepared, audited or
reviewed in accordance with GAAP throughout the periods covered (except as
disclosed therein). Borrower does not have any contingent liabilities,
liabilities for taxes, unusual forward or long-term commitments or unrealized or
anticipated losses from any unfavorable commitments that are known to Borrower
and reasonably likely to have a Material Adverse Effect, except as referred to
or reflected in such financial statements. There has been no material adverse
change in any condition, fact, circumstance or event that would make any such
information inaccurate, incomplete or otherwise misleading in any material
respect or that would be reasonably likely to have a Material Adverse Effect.
Borrower has disclosed to Lender all material facts that could cause any
information provided to Lender or any representation or warranty made in any of
the Loan Documents concerning Borrower, any SPE Component Entity Guarantor,
Manager, or the Properties, to be materially misleading and reasonably likely to
have a Material Adverse Effect. All financial information provided to Lender by
or on behalf of Borrower, and relating to Borrower, Guarantor, Manager or the
Properties, such information accurately and fairly presents in all material
respects the respective financial condition of Borrower, Guarantor, Manager or
the Properties.
Section 4.15.    Condemnation
Except as set forth on Schedule 4.15 attached hereto, no Condemnation or other
proceeding has been commenced or is threatened or contemplated with respect to
all or any portion of any Individual Property or for the relocation of roadways
providing access to any Individual Property.
Section 4.16.    Utilities and Public Access; Parking


-49-

--------------------------------------------------------------------------------





Each Individual Property is located on or adjacent to a public road and has
access to such road directly, or has access via an irrevocable perpetual
easement or right of way permitting ingress and egress to and from a public
road. Each Individual Property is served by water, sewer, sanitary sewer and
storm drain facilities adequate to service such Individual Property for full
utilization of such Individual Property for its intended uses. All public
utilities necessary to the full use and enjoyment of each Individual Property as
currently used and enjoyed are located either in the public right‑of‑way
abutting such Individual Property (which are connected so as to serve such
Individual Property without passing over other property) or in recorded
easements serving such Individual Property and such easements are set forth in
and insured by the Title Insurance Policy. All roads necessary for the use of
each Individual Property for its current purposes have been completed and
dedicated to public use and accepted by all Governmental Authorities. To
Borrower’s Knowledge, each Individual Property has, or is served by, parking to
the extent required to comply with all Legal Requirements.
Section 4.17.    Separate Lots
Each Individual Property is assessed for real estate tax purposes as one or more
wholly independent tax lot or lots, separate from any adjoining land or
improvements not constituting a part of such lot or lots, and no other land or
improvements is assessed and taxed together with such Individual Property or any
portion thereof.
Section 4.18.    Assessments
To Borrower’s Knowledge, there are no pending or proposed special or other
assessments for public improvements or otherwise affecting any Individual
Property, nor are there any contemplated improvements to any Individual Property
that may result in such special or other assessments.
Section 4.19.    Insurance
Borrower has obtained and has delivered to Lender certified copies of all
Policies or, to the extent such Policies are not available as of the Closing
Date, certificates of insurance with respect to all such Policies reflecting the
insurance coverages, amounts and other requirements set forth in this Agreement.
No claims have been made under any of the Policies, other than as to Existing
Litigation and those items set forth in Schedule 4.19 attached hereto, and to
Borrower’s Knowledge, no Person, including Borrower, has done, by act or
omission, anything which would impair the coverage of any of the Policies.
Section 4.20.    Use of Property
Each Individual Property is used exclusively for industrial and/or office
purposes and other appurtenant and related uses.
Section 4.21.    Certificate of Occupancy; Licenses


-50-

--------------------------------------------------------------------------------





All certifications, permits, licenses and approvals, including, without
limitation, certificates of completion or occupancy required for the legal use,
occupancy and operation of each Individual Property for the purpose intended
herein, have been obtained and are valid and in full force and effect. Borrower
shall keep and maintain (or cause to be kept and maintained) all licenses
necessary for the operation of each Individual Property for the purpose intended
herein. The use being made of each Individual Property is in conformity with the
final certificate of occupancy (or compliance, if applicable) and any other
permits or licenses issued for such Individual Property.
Section 4.22.    Flood Zone
Except as set forth on the Survey, none of the Improvements on any Individual
Property are located in an area identified by the Federal Emergency Management
Agency as an area having special flood hazards, or, if any portion of the
Improvements is located within such area, Borrower has obtained the insurance
prescribed in Section 8.1(a)(iv).
Section 4.23.    Physical Condition
Except as set forth in any Property Condition Report, to Borrower’s Knowledge,
each Individual Property, including, without limitation, all buildings,
improvements, parking facilities, sidewalks, storm drainage systems, roofs,
plumbing systems, HVAC systems, fire protection systems, electrical systems,
equipment, elevators, exterior sidings and doors, landscaping, irrigation
systems and all structural components, are in good condition, order and repair
in all material respects (ordinary wear and tear excepted). Except as set forth
in any Property Condition Report, there exists no structural or other material
defects or damages in any Individual Property, as a result of a Casualty or
otherwise, and whether latent or otherwise. Borrower has not received written
notice from any insurance company or bonding company of any defects or
inadequacies in any Individual Property, or any part thereof, which would
adversely affect the insurability of the same or cause the imposition of
extraordinary premiums or charges thereon or of any termination or threatened
termination of any policy of insurance or bond.
Section 4.24.    Boundaries
(a) To Borrower’s Knowledge and in reliance on, and except as otherwise
specifically disclosed in, the Survey, none of the Improvements which were
included in determining the appraised value of any Individual Property lie
outside the boundaries and building restriction lines of such Individual
Property to any material extent, and (b) no improvements on adjoining properties
encroach upon any Individual Property and no easements or other encumbrances
upon any Individual Property encroach upon any of the Improvements so as to have
a Material Adverse Effect.


-51-

--------------------------------------------------------------------------------





Section 4.25.    Leases and Rent Roll
Except as set forth in (i) the rent roll for each Individual Property which has
been certified by Borrower as true, correct and complete and delivered to Lender
in connection with the closing of the Loan (the “Rent Roll”), (ii) any tenant
estoppel certificates delivered to Lender on or prior to the Closing Date, or
(iii) as set forth on Schedule 4.25 attached hereto: (a) each Lease is in full
force and effect; (b) the premises demised under the Leases have been completed,
all alterations or other work required to be performed as of the Closing Date on
the part of Borrower has been completed, and the Tenants under the Leases have
accepted possession of and are in physical occupancy of all of their respective
demised premises; (c) the Tenants under the Leases have commenced the payment of
rent under the Leases, to Borrower’s Knowledge, there are no offsets, claims or
defenses to the enforcement thereof, and Borrower has no monetary obligations to
any Tenant under any Lease; (d) all Rents due and payable under the Leases have
been paid and no portion thereof has been paid for any period more than thirty
(30) days in advance; (e) the rent payable under each Lease is the amount of
fixed rent set forth in the Rent Roll, and to Borrower’s Knowledge, there is no
claim or basis for a claim by the Tenant thereunder for an offset or adjustment
to the rent; (f) no Tenant has made any written claim of a material default
against the landlord under any Lease which remains outstanding nor, to
Borrower’s Knowledge, has Borrower or Manager received, by telephonic,
in‑person, e‑mail or other communication, any notice of a material default under
any Lease; (g) to Borrower’s Knowledge there is no present material default by
the Tenant under any Lease; (h) all security deposits under the Leases have been
collected by Borrower; (i) Borrower is the sole owner of the entire landlord’s
interest in each Lease; (j) each Lease is the valid, binding and enforceable
obligation of Borrower and the applicable Tenant thereunder and there are no
agreements with the Tenants under the Leases other than as expressly set forth
in the Leases; (k) to Borrower’s Knowledge, no Person has any possessory
interest in, or right to occupy, any Individual Property or any portion thereof
except under the terms of a Lease; (l) none of the Leases contains any option or
offer to purchase or right of first refusal or right of first offer to purchase
any Individual Property or any part thereof; (m) neither the Leases nor the
Rents have been assigned, pledged or hypothecated except to Lender, and no other
Person has any interest therein except the Tenants thereunder; and (n) to
Borrower’s Knowledge, no conditions exist or events have occurred which now give
any Tenant the right to cease operations at its leased premises (i.e., “go
dark”), terminate its Lease or pay reduced Rent pursuant to the provisions of
its Lease and/or the REA. Borrower represents that it has heretofore delivered
to Lender true, correct and complete copies of all Leases and any and all
amendments or modifications thereof.
Section 4.26.    Filing and Recording Taxes
All mortgage, mortgage recording, stamp, intangible or other similar tax
required to be paid by any Person under applicable Legal Requirements currently
in effect in connection with the execution, delivery, recordation, filing,
registration, perfection or enforcement of any of the Loan Documents, including,
without limitation, any Mortgage, have been paid or will be paid by Borrower.
Section 4.27.    Management Agreement


-52-

--------------------------------------------------------------------------------





Each Management Agreement is in full force and effect and, to Borrower’s
Knowledge, there is no default thereunder by any party thereto and no event has
occurred that, with the passage of time and/or the giving of notice would
constitute a default thereunder. No management fees under the any Management
Agreement are accrued and unpaid.
Section 4.28.    Illegal Activity
No portion of any Individual Property has been or will be purchased, improved,
equipped or fixtured with proceeds of any illegal activity, and no part of the
proceeds of the Loan will be used in connection with any illegal activity.
Section 4.29.    Construction Expenses
All costs and expenses of any and all labor, materials, supplies and equipment
used in the construction maintenance or repair of the Improvements have been
paid in full, except with respect to certain costs and expenses related to work
being done in connection with the space demised by the Tenants doing business as
T-Mobile, Comcast, Restoration Hardware, and Christus Healthcare. To Borrower’s
Knowledge, there are no claims for payment for work, labor or materials
affecting any Individual Property which are or may become a lien prior to, or of
equal priority with, the Liens created by the Loan Documents, provided that, as
set forth in this Section 4.29, there is work being done in connection with the
space demised by the Tenants doing business as T-Mobile, Comcast, Restoration
Hardware, and Christus Healthcare.
Section 4.30.    Personal Property
Each Borrower has paid in full for, and is the owner of, all Personal Property
(other than Tenants’ property) used in connection with the operation of its
Individual Property, free and clear of any and all security interests, liens or
encumbrances, except for Permitted Encumbrances and the Lien and security
interest created by the Loan Documents.
Section 4.31.    Taxes
Borrower has filed all federal, state, county, municipal, and city income,
personal property and other tax returns required to have been filed by it and
has paid all taxes and related liabilities which have become due pursuant to
such returns or pursuant to any assessments received by it. To Borrower’s
Knowledge, there is no basis for any additional assessment in respect of any
such taxes and related liabilities for prior years.
Section 4.32.    Title
Each Borrower has good and insurable fee simple (and with respect to the
Individual Properties located in the State of Georgia, leasehold title) to the
real property comprising part of its Individual Property and good title to the
balance of its Individual Property, free and clear of all Liens whatsoever
except the Permitted Encumbrances. None of the Permitted Encumbrances,
individually or in the aggregate, would reasonably be expected to have nor does
have a Material Adverse Effect. Each Mortgage, when properly recorded in the
appropriate records, together with


-53-

--------------------------------------------------------------------------------





any Uniform Commercial Code financing statements required to be filed in
connection therewith, will create (a) a valid, perfected first priority lien on
applicable Individual Property, subject only to Permitted Encumbrances and
(b) perfected security interests in and to, and perfected collateral assignments
of, all personalty owned by the applicable Borrower (including the Leases), all
in accordance with the terms hereof, in each case subject only to Permitted
Encumbrances. To Borrower’s Knowledge, there are no claims that have been filed
for payment for work, labor or materials affecting any Individual Property which
are or may become a Lien prior to, or of equal priority with, the Liens created
by the Loan Documents.
Section 4.33.    Federal Reserve Regulations
No part of the proceeds of the Loan will be used for the purpose of purchasing
or acquiring any “margin stock” within the meaning of Regulation U of the Board
of Governors of the Federal Reserve System or for any other purpose which would
be inconsistent with such Regulation U or any other Regulations of such Board of
Governors, or for any purposes prohibited by Legal Requirements or prohibited by
the terms and conditions of this Agreement or the other Loan Documents.
Section 4.34.    Investment Company Act
No Borrower is (a) an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or (b) subject to any other federal or state law or regulation which
purports to restrict or regulate its ability to borrow money.
Section 4.35.    Reciprocal Easement Agreements
To Borrower’s knowledge, each REA is in full force and effect and neither
Borrower nor, to Borrower’s Knowledge, any other party to any REA, is in default
thereunder, and to Borrower’s Knowledge, there are no conditions which, with the
passage of time or the giving of notice, or both, would constitute a default
thereunder except as disclosed in writing by Borrower to Lender or in an
estoppel letter delivered to Lender in connection with the closing of the Loan;
provided however, (i) with respect to associations that might have been formed
to administer certain obligations under an REA, to the extent that Borrower has
no control over such association, Borrower makes no representation or warranty
as to the association continuing to administer such obligations or continuing to
be active, and (ii) Borrower is required to complete certain landscaping work
and other similar obligations pursuant to an estoppel issued by the Las Colinas
Association (the “Las Colinas REA Obligations”).
Section 4.36.    No Change in Facts or Circumstances; Disclosure
All information submitted by Borrower or its agents to Lender in all financial
statements, rent rolls, reports, certificates and other documents submitted in
connection with the Loan or in satisfaction of the terms thereof and all
statements of fact made by Borrower in this Agreement or in any other Loan
Document, are accurate, complete and correct in all material respects. There has
been no material adverse change in any condition, fact, circumstance or event


-54-

--------------------------------------------------------------------------------





that would make any such information inaccurate, incomplete or otherwise
misleading in any material respect or that otherwise would reasonably expected
to have or does have a Material Adverse Effect. Borrower has disclosed to Lender
all material facts and has not failed to disclose any material fact that could
cause any representation or warranty made herein to be materially misleading.
Section 4.37.    Intellectual Property
All trademarks, trade names and service marks necessary to the business of any
Borrower as presently conducted or as any Borrower contemplates conducting its
business are in good standing and, to the extent of Borrower’s Knowledge,
uncontested. No Borrower has infringed, is infringing, or has received notice of
infringement with respect to asserted trademarks, trade names and service marks
of others. To Borrower’s Knowledge, there is no infringement by others of
trademarks, trade names and service marks of any Borrower.
Section 4.38.    Compliance with Prescribed Laws
None of Borrower or any Person who Controls Borrower currently is identified by
the Office of Foreign Assets Control, Department of the Treasury (“OFAC”) or
otherwise qualifies as a Embargoed Person, and Borrower has implemented
procedures to ensure that no Person who now or hereafter owns a direct or
indirect equity interest in Borrower is an Embargoed Person or is Controlled by
an Embargoed Person. No Borrower is in any violation of any Prescribed Laws.
Section 4.39.    Brokers and Financial Advisors
No Borrower has dealt with any financial advisors, brokers, underwriters,
placement agents, agents or finders in connection with the transactions
contemplated by this Agreement other than Eastdil Secured, whose fees shall be
paid in full by Borrower on or prior to the date hereof.
Section 4.40.    Ground Lease
Borrower hereby represents and warrants to Lender the following with respect to
each Ground Lease:
(a)    Recording; Modification. The Ground Lease permits the interest of Ground
Lease Borrower to be encumbered by the Mortgage and, except as provided for in
Sections 3.1(i) and 5.6 of the Ground Lease, does not restrict the use of the
Property by Ground Lease Borrower or its successors and assigns. There have not
been amendments or modifications to the terms of the Ground Lease since its
recordation, with the exception of written instruments which have been recorded.
(b)    No Liens. Except for the Permitted Encumbrances, the Ground Lease and
Ground Lease Borrower’s interest in the Ground Lease are not subject to any
Liens, encumbrances, interests or estates superior to, or of equal priority
with, the related Mortgage other than the Ground Lessor’s related fee interest.
(c)    Ground Lease Assignable. Ground Lease Borrower’s interest in the Ground
Lease is assignable to Lender and its successors and assigns (including pursuant
to a foreclosure


-55-

--------------------------------------------------------------------------------





or a deed in lieu thereof), without the consent of the Ground Lessor (or, if any
such consent is required, it has been obtained prior to the Closing Date).
Subject to Section 9.1 of the Ground Lease, the Ground Lease is further
assignable by Lender, its successors and assigns without the consent of the
Ground Lessor. The Ground Lease permits the interest of the lessee thereunder to
be encumbered by a leasehold mortgage and contains no restrictions on the
identity of a leasehold mortgagee.
a.Default. As of the date hereof, the Ground Lease is in full force and effect
and no default has occurred under the Ground Lease and there is no existing
condition which, but for the passage of time or the giving of notice, could
result in a default under the terms of the Ground Lease.
b.Notice. The Ground Lease requires the Ground Lessor to give written notice of
any default to Lender provided Lender has requested such notice and provided its
address for such notice. The Ground Lease requires the Ground Lessor to supply
Lender with an acceptable estoppel.
c.Cure. Lender is permitted the opportunity to cure any default under the Ground
Lease, which is curable after the receipt of notice of any default before the
Ground Lessor thereunder may terminate the Ground Lease.
d.Insurance Proceeds. Under the terms of the Ground Lease and the Mortgage,
taken together, any related insurance proceeds or condemnation awards will be
applied (i) either to the repair or restoration of all or part of the Property
or to the payment of the outstanding principal balance of the Loan together with
any accrued interest thereon and (ii) upon a total or substantially total loss
or taking of the Property to the extent not applied to restoration, first to the
payment of the outstanding principal balance of the Loan, together with any
accrued interest.
e.Subleasing. The Ground Lease does not impose any restrictions on subleasing.
Section 4.41.    Survival
Borrower agrees that, unless expressly provided otherwise, all of the
representations and warranties of Borrower set forth in this Article 4 and
elsewhere in this Agreement and in the other Loan Documents shall be deemed
given and made as of the date hereof and shall as to their accuracy on the date
hereof, survive for so long as any portion of the Debt remains owing to Lender.
All representations, warranties, covenants and agreements made in this Agreement
or in the other Loan Documents by Borrower shall be deemed to have been relied
upon by Lender notwithstanding any investigation heretofore or hereafter made by
Lender or on its behalf.
ARTICLE 5
BORROWER COVENANTS
From the date hereof and until repayment of the Debt in full and performance in
full of all obligations of Borrower under the Loan Documents or the earlier
release of the Lien of the


-56-

--------------------------------------------------------------------------------





Mortgage (and all related obligations) in accordance with the terms of this
Agreement and the other Loan Documents, Borrower hereby covenants and agrees
with Lender that:
Section 5.1.    Existence; Compliance with Requirements
(a)    Borrower shall do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its existence and all of its rights,
licenses, permits and franchises and comply with all applicable Legal
Requirements. Borrower hereby covenants and agrees not to commit or knowingly
permit or suffer to exist any act or omission affording any Governmental
Authority the right of forfeiture as against any Individual Property or any part
thereof or any monies paid in performance of Borrower’s obligations under any of
the Loan Documents. Borrower shall at all times maintain, preserve and protect
all franchises and trade names used in connection with the operation of each
Individual Property.
(b)    Upon notice to Lender (unless otherwise set forth in Section 5.4(b)
hereof), Borrower, at its own expense, may contest by appropriate legal
proceeding, promptly initiated and conducted in good faith and with due
diligence, the Legal Requirements affecting any Individual Property, provided
that (i) no Event of Default has occurred and is continuing; (ii) such
proceeding shall be permitted under and be conducted in accordance with the
provisions of any other instrument to which Borrower or such Individual Property
is subject and shall not constitute a default thereunder; (iii) neither any
Individual Property, any part thereof or interest therein, any of the Tenants,
nor any Borrower shall be affected in any material adverse way as a result of
such proceeding; (iv) non‑compliance with the Legal Requirements shall not
impose civil or criminal liability on any Borrower or Lender; and (v) Borrower
shall have furnished the security as may be required in the proceeding, or if no
such security has been furnished in the proceeding, as may be reasonably
requested by Lender (not to exceed one hundred ten percent (110%) of the amount
of such lien being contested).
Section 5.2.    Maintenance and Use of Property
Borrower shall cause each Individual Property to be maintained in a good and
safe and insurable condition and repair, subject to ordinary wear and tear, and
in compliance with all applicable Legal Requirements, and shall make such
replacements and repairs as Borrower deems necessary to keep the Property in
such condition. However, so long as no Event of Default is continuing, Lender
shall have no right to require Borrower to make alterations or repairs to the
Property. All repairs made by Borrower shall be made in a good and workmanlike
manner, shall be equal or better in quality and class to the original work and
shall comply with all applicable Legal Requirements and insurance requirements.
The Improvements and the Personal Property shall not be removed, demolished or
other than in accordance with the provisions of Section 5.21, materially altered
(except for normal replacement of the Personal Property) without the prior
written consent of Lender. If under applicable zoning provisions the use of all
or any portion of the Property is or shall become a nonconforming use, Borrower
will not cause or permit the nonconforming use to be discontinued or the
nonconforming Improvement to be abandoned without the express written consent of
Lender.
Section 5.3.    Waste


-57-

--------------------------------------------------------------------------------





Borrower shall not knowingly commit or suffer any actual physical waste of any
Individual Property or make any change in the use of any Individual Property
which will in any way materially increase the risk of fire or other hazard
arising out of the operation of any Individual Property, or take any action that
would reasonably be expected to invalidate or give cause for cancellation of any
Policy, or knowingly do or permit to be done thereon anything that is reasonably
likely to result in a Material Adverse Effect. Borrower will not, without the
prior written consent of Lender, permit any drilling or exploration for or
extraction, removal, or production of any minerals from the surface or the
subsurface of any Individual Property, regardless of the depth thereof or the
method of mining or extraction thereof.
Section 5.4.    Taxes and Other Charges
(a)    Subject to the right to contest provided in Section 5.4(b), Borrower
shall pay (or cause to be paid) all Property Taxes and Other Charges now or
hereafter levied or assessed or imposed against each Individual Property or any
part thereof prior to delinquency; provided, however, Borrower’s obligation to
directly pay Property Taxes shall be suspended for so long as Borrower complies
with the terms and provisions of Section 9.4 hereof. Borrower shall furnish to
Lender receipts for the payment of the Property Taxes and the Other Charges at
least five (5) days prior to the date the same shall become delinquent
(provided, however, that Borrower is not required to furnish such receipts for
payment of Property Taxes in the event such Property Taxes have been paid by
Lender pursuant to Section 9.4 hereof). Borrower shall not suffer, and shall,
subject to Borrower’s right to contest set forth in Section 5.4(b), promptly
cause to be paid and discharged any Lien or charge whatsoever which may be or
become a Lien or charge against any Individual Property (excluding Permitted
Encumbrances), and shall promptly pay (or cause to be paid) all utility services
provided to each Individual Property. If Borrower shall fail to pay any Property
Taxes or Other Charges in accordance with this Section 5.4 and is not contesting
or causing a contesting of such Property Taxes or Other Charges in accordance
with Section 5.4(b) below, or if there are insufficient funds in the Tax and
Insurance Reserve Account to pay any Property Taxes or Other Charges, Lender
shall have the right, but shall not be obligated, to pay such Property Taxes or
Other Charges, and Borrower shall repay to Lender, within ten (10) Business Days
following written notice, any amount paid by Lender, with interest thereon at
the Default Rate from the date of the advance thereof to the date of repayment,
and such amount shall constitute a portion of the Debt secured by the Mortgage.
(b)    Notwithstanding the foregoing, Borrower, at its own expense, may contest
by appropriate legal proceeding, promptly initiated and conducted in good faith
and with due diligence, the amount or validity or application in whole or in
part of any Property Taxes or Other Charges, provided that notice is provided to
Lender (unless in connection with a contest by Borrower as to Taxes or Other
Charges in the ordinary course of business or if such contest is by a Tenant and
such Tenant has such right under its Lease), and provided each of the following
is satisfied: (i) no Event of Default is continuing; (ii) such proceeding shall
be permitted under and be conducted in accordance with the provisions of any
other instrument to which Borrower is subject and shall not constitute a default
thereunder and such proceeding shall be conducted in accordance with all
applicable Legal Requirements; (iii) neither any Individual Property nor any
part thereof or direct or indirect interest therein will be in danger of being
sold, forfeited, terminated, canceled or lost;


-58-

--------------------------------------------------------------------------------





(iv) Borrower shall promptly upon final determination thereof pay the amount of
any such Property Taxes or Other Charges, together with all costs, interest and
penalties which may be payable in connection therewith; (v) such proceeding
shall suspend the collection of such contested Property Taxes or Other Charges
from such Individual Property; (vi) Borrower shall furnish such security as may
be required in the proceeding, or if no such security has been furnished in the
proceeding, Borrower shall furnish such reserve deposits as may be requested by
Lender, to ensure the payment of any such Property Taxes or Other Charges,
together with all interest and penalties thereon (unless Borrower has paid all
of the Property Taxes or Other Charges under protest); (vii) failure to pay such
Property Taxes or Other Charges will not subject Borrower or Lender to any civil
or criminal liability; (viii) such contest is not reasonably expected to have
and does not have a Material Adverse Effect; and (ix) Borrower shall, upon
request by Lender, give Lender prompt notice of the status of such proceedings
and/or confirmation of the continuing satisfaction of the conditions set forth
in clauses (i) through (viii) of this Section 5.4(b). Lender may pay over any
such cash deposit or part thereof held by Lender to the claimant entitled
thereto at any time when, in the reasonable judgment of Lender, the entitlement
of such claimant is established or any Individual Property (or part thereof or
interest therein) shall be in danger of being sold, forfeited, terminated,
canceled or lost or there shall be any danger of the Lien of the Mortgage being
primed by any related Lien.
Section 5.5.    Litigation
Borrower shall give prompt written notice to Lender of any litigation or
governmental proceedings pending or threatened in writing against any Borrower,
Guarantor or Individual Property which would reasonably be expected to have or
does have a Material Adverse Effect.
Section 5.6.    Access to Property
Borrower shall permit agents, representatives and employees of Lender to inspect
each Individual Property or any part thereof during normal business hours on
Business Days upon reasonable advance notice (which may be given telephonically
or by e-mail), subject to the rights of Tenants under their Leases and
Borrower’s usual and customary safety requirements and accompanied by a
representative of Borrower.
Section 5.7.    Notice of Default
Borrower shall promptly advise Lender (a) of any event or condition that would
reasonably be expected to have or does have a Material Adverse Effect of which
Borrower has Knowledge, and (b) of the occurrence of any Default or Event of
Default of which Borrower has Knowledge.
Section 5.8.    Cooperate in Legal Proceedings
Borrower shall at Borrower’s expense, cooperate fully with Lender with respect
to any proceedings before any court, board or other Governmental Authority which
would reasonably be expected to have, or does have, a Material Adverse Effect
and, in connection therewith, permit Lender, at its election, to participate in
any such proceedings, other than those proceedings where Borrower and Lender are
adverse parties.


-59-

--------------------------------------------------------------------------------





Section 5.9.    Performance by Borrower
Borrower shall in a timely manner observe, perform and fulfill each and every
covenant, term and provision to be observed and performed by Borrower under this
Agreement and the other Loan Documents and any other agreement or instrument
affecting or pertaining to any Individual Property and any amendments,
modifications or changes thereto so as not to cause a Material Adverse Effect
(except to the extent waived by the counterparty thereto, provided that such
action or failure to act by Borrower does not otherwise require Lender’s consent
under the Loan Documents).
Section 5.10.    Awards; Insurance Proceeds
Borrower shall cooperate with Lender in obtaining for Lender (to the extent that
this Agreement provides for such Awards or Insurance Proceeds to be paid to
Lender) the benefits of any Awards or Insurance Proceeds lawfully or equitably
payable in connection with any Individual Property, and Lender shall be
reimbursed for any expenses incurred in connection therewith (including
reasonable, actual attorneys’ fees and disbursements, the cost of any
Restoration Consultant and the payment by Borrower of the expense of an
appraisal on behalf of Lender in case of a Casualty or Condemnation affecting
any Individual Property or any part thereof) out of such Awards or Insurance
Proceeds; provided, however, if no Event of Default is then continuing, the
foregoing shall not apply with respect to an Award in connection with the GDOT
Condemnation, to the extent such Condemnation is consistent with the description
of the transaction set forth in the definition thereof.
Section 5.11.    Financial Reporting
(a)    Each Borrower shall keep adequate books and records of account in
accordance with GAAP (or such other method of accounting reasonably acceptable
to Lender), consistently applied and shall furnish to Lender:
(i)    quarterly (and prior to a Securitization, if requested by Lender,
monthly) rent rolls, prepared and certified by Borrower in the form required by
Lender, detailing the names of all Tenants, the portion of Improvements (in
terms of square footage) occupied by each Tenant, the base rent, additional rent
and any other charges payable under each Lease (including annual store sales
required to be reported by Tenant under any Lease), and the term of each Lease,
including the commencement and expiration dates and any tenant extension,
expansion or renewal options, the extent to which any Tenant is in default under
any Lease, within thirty (30) days after the end of each calendar quarter;
(ii)    quarterly (and prior to a Securitization, if requested by Lender,
monthly), including year‑to‑date, and annual operating statements of each
Individual Property, prepared and certified by Borrower consistent with the
statements delivered to Lender in connection with the closing of the Loan,
detailing the revenues received, the expenses incurred, the net operating income
before and after debt service (principal and interest) and capital expenditures
and containing such other information as is necessary and sufficient to fairly
represent the financial position and results of operation of each Individual
Property, as well as a comparison of budgeted


-60-

--------------------------------------------------------------------------------





revenues and expenses to actual revenues and expenses (together with a detailed
explanation of any variance of five percent (5%) or more), within thirty (30)
days after the end of each calendar month and forty-five (45) days after the end
of each calendar quarter;
(iii)    subject to Section 13.6(a) hereof, an annual (A) balance sheet and
profit and loss statement prepared and certified by Borrower, within ninety (90)
days after the close of each fiscal year of Borrower and (B) balance sheet,
profit and loss statement and cash flows of Guarantor, within ninety (90) days
after the close of each fiscal year of Guarantor (or if required by Lender,
annual audited financial statements of Guarantor prepared by an Acceptable
Accountant with a certification from Borrower that such statements include
Borrower);
(iv)    an Annual Budget not later than thirty (30) days prior to the
commencement of each fiscal year of Borrower, which, during the continuance of a
Cash Sweep Period, shall be subject to the approval of Lender, along with any
amendments or modifications thereto. In the event that Lender objects to a
proposed Annual Budget submitted by Borrower, Lender shall advise Borrower of
such objections within fifteen (15) days after receipt thereof (and deliver to
Borrower a reasonably detailed description of such objections) and Borrower
shall promptly revise such Annual Budget and resubmit the same to Lender. Lender
shall advise Borrower of any objections to such revised Annual Budget within ten
(10) days after receipt thereof (and deliver to Borrower a reasonably detailed
description of such objections) and Borrower shall promptly revise the same in
accordance with the process described in this subsection until Lender approves
the Annual Budget. Until such time that Lender approves a proposed Annual
Budget, which approval shall not be unreasonably withheld, conditioned or
delayed, the most recent Annual Budget shall apply; provided that, such approved
Annual Budget shall be adjusted to reflect (A) actual increases in Property
Taxes, Insurance Premiums, utilities expenses and expenses under the Management
Agreement and (B) up to five percent (5%) increases in any budgeted line items
provided such increases do not exceed a five percent (5%) increase in the Annual
Budget in the aggregate. If the Deemed Approval Requirements set forth herein
are fully satisfied in connection with Borrower’s request for Lender’s approval
of the Annual Budget during any Cash Sweep Period, and Lender thereafter fails
to respond, Lender’s approval of the Annual Budget shall be deemed given; and
(v)    a quarterly calculation of the Debt Yield for the immediately preceding
twelve (12) calendar months as of the last day of such period, prepared and
certified by Borrower in the form required by Lender, within thirty (30) days of
the end of the quarter.
(b)    Upon request from Lender, Borrower shall promptly furnish to Lender:
(i)    a property management report for each Individual Property, showing the
number of inquiries made and/or rental applications received from tenants or
prospective tenants and deposits received from tenants and any other information
requested by Lender, but no more frequently than quarterly;
(ii)    an accounting of all security deposits held in connection with any Lease
of any part of any Individual Property, including the name and identification
number of the accounts in which such security deposits are held, the name and
address of the financial institutions in


-61-

--------------------------------------------------------------------------------





which such security deposits are held and the name of the Person to contact at
such financial institution, along with any authority or release necessary for
Lender to obtain information regarding such accounts directly from such
financial institutions; and
(iii)    a report of all letters of credit provided by any Tenant in connection
with any Lease of any part of any Individual Property, including the account
numbers of such letters of credit, the names and addresses of the financial
institutions that issued such letters of credit and the names of the Persons to
contact at such financial institutions, along with any authority or release
necessary for Lender to obtain information regarding such letters of credit
directly from such financial institutions.
(c)    Borrower shall furnish Lender such other additional financial or
management information as may, from time to time, be reasonably required by
Lender in form and substance satisfactory to Lender (including, without
limitation, any financial reports required to be delivered by any Tenant or any
guarantor of any Lease pursuant to the terms of such Lease or otherwise in
Borrower’s possession), and shall furnish to Lender and its agents convenient
facilities for the examination and audit of any such books and records; provided
however, any delivery of any information relating to a Tenant shall be subject
to any confidentiality agreement with such Tenant pursuant to the terms of its
Lease.
(d)    All items requiring the certification of Borrower pursuant to this
Section 5.11(d) shall, except where Borrower is an individual, require a
certificate executed by an authorized officer of Borrower or the general partner
or managing member of Borrower, as applicable, and shall contain a statement by
Borrower as to whether there exists, to Borrower’s knowledge, an Event of
Default under the Loan Documents, and if an Event of Default exists, the nature
thereof, the period of time it has existed and the action then being taken to
remedy the same.
Section 5.12.    Estoppel Statement
(a)    After reasonable request by either Lender or Borrower, the applicable
party shall within ten (10) Business Days furnish the other party with a
statement, duly acknowledged and certified, setting forth (i) the original
principal amount of the Loan, (ii) the rate of interest on the Loan, (iii) the
unpaid principal amount of the Loan, (iv) the date installments of interest
and/or principal were last paid, (v) the Maturity Date, (vi) offsets or defenses
to the payment of the Debt, if any, and (vii) that the Note, this Agreement, the
Mortgage and the other Loan Documents are valid, legal and binding obligations
and have not been modified or if modified, giving particulars of such
modification; provided that item (vi) above shall not be included in an estoppel
from Lender.
(b)    Borrower shall use its commercially reasonable efforts to deliver to
Lender, within a reasonable time after request, duly executed estoppel
certificates from any one or more Tenants as required by Lender in form and
substance as the estoppel certificate attached hereto as Exhibit 5.12 or such
other form of estoppel as required by such Tenant’s Lease, provided however,
that so long as no Event of Default has occurred and is continuing, Borrower
shall not be required to deliver such certificate from any such Tenant more
frequently than one (1) time in any calendar year.


-62-

--------------------------------------------------------------------------------





Section 5.13.    Leasing Matters
(a)    Borrower may enter into a proposed Lease (including the renewal or
extension of an existing Lease (a “Renewal Lease”)) that is not a Major Lease
without the prior written consent of Lender; provided such proposed Lease or
Renewal Lease (i) provides for rental rates and terms comparable to the then
effective existing local market rates and terms (taking into account the type
and creditworthiness of the tenant, the length of the term including any
renewals, and the location and size of the premises covered thereby) as of the
date such Lease is executed by Borrower (unless, in the case of a Renewal Lease,
the rent payable during such renewal, or a formula or other method to compute
such rent, is provided for in the original Lease), (ii) is an arm’s‑length
transaction with a bona fide, independent third party tenant, (iii) does not
contain any terms which would reasonably be expected to have or do have a
Material Adverse Effect, (iv) is subject and subordinate to the applicable
Mortgage and the Tenant thereunder agrees to attorn to Lender and any purchaser
at a foreclosure sale, which may be conditioned upon Lender’s obligation to
recognize and not disturb such Tenant, (v) does not contain any option, offer,
right of first refusal, right of first offer or other similar right to acquire
all or any portion of any Individual Property, unless subject to a subordination
to the Mortgage and such rights are not applicable at the time of a foreclosure
sale, (vi) has a base term of (A) more than three (3) years and (B) less than
fifteen (15) years including options to renew, (vii) has no rent, credits, free
rents or concessions granted thereunder other than those which are reasonable
and customary and comparable to existing local market terms,, and (viii) is
written on the standard form of lease approved by Lender (the “Standard Form of
Lease”) (it being acknowledged by Lender that the form of Lease delivered in
connection with the closing of the Loan is approved) with such customary
modifications as would not reasonably be expected to have nor does have a
Material Adverse Effect. Each Major Lease and all other proposed Leases which do
not satisfy the requirements set forth in this subsection (each a “Required
Approval Lease”) shall be subject to the prior approval of Lender, which shall
not be unreasonably withheld, conditioned or delayed; provided however, to the
extent that the Deemed Approval Requirements are fully satisfied in connection
with any Borrower request for Lender consent under this Section 5.13(a) and
Lender thereafter fails to respond, Lender’s approval shall be deemed given with
respect to the matter for which approval was requested. Borrower shall promptly
deliver to Lender copies of all Leases which are entered into pursuant to this
subsection together with Borrower’s certification that it has satisfied all of
the conditions of this Section. Borrower shall pay the actual out-of-pocket
costs and expenses (including reasonable attorneys’ fees) associated with Lender
or its counsel’s review of any Lease for which Lender’s consent may be required
under this Section 5.13.
(b)    Borrower shall (i) use commercially reasonable efforts to observe and
perform all the obligations imposed upon the landlord under the Leases in all
material respects and shall not do or permit to be done anything to result in a
Material Adverse Effect; (ii) promptly send copies to Lender of all written
notices of material default which Borrower shall send or receive thereunder;
(iii) use commercially reasonable efforts to enforce all of the material terms,
covenants and conditions contained in the Leases upon the part of the tenant
thereunder to be observed or performed; (iv) not collect any Rents more than one
(1) month in advance (except security deposits shall not be deemed Rents
collected in advance); (v) hold all security deposits in accordance with the
terms of the applicable Lease and Legal Requirements; (vi) not execute any
assignment of the


-63-

--------------------------------------------------------------------------------





landlord’s interest in any of the Leases or the Rents except as contemplated by
the Loan Documents; and (vi) not consent to any assignment of or subletting
under any Leases not in accordance with their terms, without the prior written
consent of Lender, such consent not to be unreasonably withheld, conditioned or
delayed; provided however, to the extent that the Deemed Approval Requirements
are fully satisfied in connection with any Borrower request for Lender consent
under this Section 5.13(b) and Lender thereafter fails to respond, Lender’s
approval shall be deemed given with respect to the matter for which approval was
requested.
(c)    Borrower may, without the prior written consent of Lender, amend, modify
or waive the provisions of or terminate, reduce Rents or accept a surrender of
space under, or shorten the term of, any Lease which is not a Major Lease
(including any guaranty, letter of credit or other credit support with respect
thereto) provided that (i) such action (taking into account, in the case of a
termination, reduction in rent, surrender of space or shortening of term, the
planned alternative use of the affected space) is not reasonably expected to
have and does not have a Material Adverse Effect, (ii) such action is in the
normal course of business and in a manner which is consistent with sound and
customary leasing and management practices for similar properties in the
community in which applicable Individual Property is located, and (iii) such
amendment, modification, waiver, termination, rent reduction, space surrender or
term shortening, is otherwise in compliance with the requirements of this
Section 5.13 and any subordination agreement binding upon Lender with respect to
such Lease. A termination of a Lease with a tenant who is in monetary default
beyond applicable notice and grace periods shall not be considered an action
which has a Material Adverse Effect. Borrower may terminate a Major Lease with a
tenant who is in default beyond applicable notice and grace periods without the
prior written notice or approval of Lender provided no Cash Sweep Period is
continuing. Any amendment, modification, waiver, termination, rent reduction,
space surrender or term shortening which does not satisfy the requirements set
forth in this subsection shall be subject to the prior written approval of
Lender (not to be unreasonably withheld or delayed) (each, a “Lease
Modification”), at Borrower’s expense; provided however, to the extent that the
Deemed Approval Requirements are fully satisfied in connection with any Borrower
request for Lender consent under this Section 5.13(c) and Lender thereafter
fails to respond, Lender’s approval shall be deemed given with respect to the
matter for which approval was requested, except that, under no circumstances
shall Lender’s approval be deemed to apply to the cancellation or termination of
a Lease, the reduction of Rents (unless such reduction is in connection with an
extension of the Lease consistent with market conditions), the acceptance of a
surrender of space, the shortening of the term of a Lease or a modification of a
Lease that is not commercially reasonable. Borrower shall promptly deliver to
Lender copies of amendments, modifications and waivers which are entered into
pursuant to this subsection together with Borrower’s certification that it has
satisfied all of the conditions of this subsection.
(d)    Notwithstanding anything contained herein to the contrary, Borrower shall
not, without the prior written consent of Lender, such consent not to be
unreasonably withheld, conditioned or delayed, enter into, renew, extend, amend,
modify, waive any provisions of, terminate, reduce Rents under, accept a
surrender of space under, or shorten the term of any Major Lease; provided
however, to the extent that the Deemed Approval Requirements are fully satisfied
in connection with any Borrower request for Lender consent under this
Section 5.13(d) and Lender thereafter fails to respond, Lender’s approval shall
be deemed given with respect to the matter for


-64-

--------------------------------------------------------------------------------





which approval was requested, except that, under no circumstances shall Lender’s
approval be deemed to apply to the cancellation or termination of a Lease, the
reduction of Rents (unless such reduction is in connection with an extension of
the Lease consistent with market conditions), the acceptance of a surrender of
space, the shortening of the term of a Lease or a modification of a Lease that
is not commercially reasonable.
(a)    Notwithstanding anything contained herein to the contrary, Borrower shall
not, without the prior written consent of Lender, enter into, renew, extend,
amend, modify, waive any provisions of, terminate, reduce Rents under, accept a
surrender of space under, or shorten the term of any Lease during a Cash Sweep
Period.
(b)    The Lender or its Servicer shall not charge an amount greater than $7,500
in connection with any Lease approval or greater than $2,500 with respect to a
requested subordination non-disturbance agreement (in both instances, including
reasonable fees and disbursements of Lender’s outside counsel). The request for
Lender to execute a subordination non-disturbance agreement shall not give
Lender a right of approval of the Lease that it does not otherwise have
hereunder.
Section 5.14.    Property Management
(a)    Borrower shall use commercially reasonable efforts to (i)  diligently
perform and observe, in all material respects, all of the terms, covenants and
conditions required to be performed and observed by it under the Management
Agreement and use commercially reasonable efforts to do all things necessary to
preserve and to keep unimpaired its material rights thereunder; (ii) promptly
notify Lender of any default under the Management Agreement of which it is
aware; (iii) promptly deliver to Lender a copy of any written notice of default
received by Borrower under the Management Agreement; (iv) promptly give notice
to Lender of any notice or information that Borrower receives which indicates
that Manager is terminating the Management Agreement or that Manager is
otherwise discontinuing its management of any Individual Property; (v) promptly
enforce the performance and observance of all of the covenants required to be
performed and observed by Manager under the Management Agreement in a
commercially reasonable manner.
(b)    If at any time, (i) Manager shall become insolvent or a debtor in a
bankruptcy proceeding; (ii) an Event of Default has occurred and is continuing;
(iii) a default has occurred and is continuing beyond any applicable cure period
under the Management Agreement, or (iv) Manager has engaged in gross negligence,
fraud, willful misconduct or misappropriation of funds, Borrower shall, at the
request of Lender, terminate the Management Agreement upon thirty (30) days
prior notice to Manager and replace Manager with a Qualified Manager on terms
and conditions satisfactory to Lender, it being understood and agreed that the
management fee for such replacement manager shall not exceed then prevailing
market rates.
(c)    Manager may enter into sub-management agreements (and may modify and
terminate each such agreement) at each Individual Property without notice to
Lender or Lender approval so long as no Individual Borrower is a party to any
such sub-management agreement and all obligations thereunder are solely between
Manager and such sub-manager.


-65-

--------------------------------------------------------------------------------





(d)    Borrower shall not, without the prior written consent of Lender (which
consent shall not be unreasonably withheld, conditioned or delayed) except as
provided in the Management Agreement in the event of a default by the Manager
thereunder: (i) surrender, terminate or cancel, or consent to the surrender,
termination or cancellation of, the Management Agreement or replace Manager or
enter into any other management agreement with respect to any Individual
Property; (ii) consent to the assignment by Manager of its interest under the
Management Agreement except to a Qualified Manager; (iii) reduce or consent to
the reduction of the term of the Management Agreement; (iv) increase in any
material respect, or consent to the increase of the amount of any management
fees under the Management Agreement; or (v) otherwise modify, change,
supplement, alter or amend, or waive or release any of the terms and conditions
under, the Management Agreement in any material respect. In the event that
Borrower replaces Manager at any time during the term of Loan pursuant to this
subsection, such Manager shall be deemed to be a Qualified Manager. To the
extent that the Deemed Approval Requirements are fully satisfied in connection
with any Borrower request for Lender consent under this Section 5.14(d) (other
than a request under clause (ii) or clause (iv) hereof (if such increase shall
exceed 3.0% of effective gross income)) and Lender thereafter fails to respond,
Lender’s approval shall be deemed given with respect to the matter for which
approval was requested.
Section 5.15.    Liens
Borrower shall not, without the prior written consent of Lender, create, incur,
assume or suffer to exist any Lien on any portion of any Individual Property or
permit any such action to be taken, except Permitted Encumbrances provided, that
for the avoidance of doubt, any Tenant at an Individual Property shall have the
right to permit Liens on such Tenant’s merchandise, trade fixtures, furnishings,
equipment and items of personal property in connection with the financing of
such merchandise, trade fixtures, furnishings, equipment and items of personal
property by Tenant. Borrower, at its own expense, may contest by appropriate
legal proceeding, promptly initiated and conducted in good faith and with due
diligence, any involuntary Lien affecting the Property, provided that (i) no
Event of Default has occurred and is continuing; (ii) such proceeding shall be
permitted under and be conducted in accordance with the provisions of any other
instrument to which Borrower or the Property is subject and shall not constitute
a default thereunder; (iii) neither the Property, any part thereof or interest
therein, any of the Tenants or occupants thereof, nor Borrower shall be affected
in any material adverse way as a result of such proceeding; (iv) Borrower shall
have bonded-off such Lien or insured over such Lien with title insurance;
(v) Borrower shall furnish such security as may be required in the proceeding,
or if no such security has been furnished in the proceeding, Borrower shall
furnish such reserve deposits as may be requested by Lender (not to exceed 110%
of the amount being protested), to ensure the payment necessary to remove and
release any such Lien, together with all interest and penalties thereon (unless
Borrower has paid such amounts under protest); (vi) failure to pay such amounts
will not subject Borrower or Lender to any civil or criminal liability; (vii)
such contest is not reasonably expected to have and does not have a Material
Adverse Effect; and (viiii) Borrower shall, upon request by Lender, give Lender
prompt written notice of the status of such proceedings and/or confirmation of
the continuing satisfaction of the conditions set forth in clauses (i) through
(vii) of this Section 5.15. Lender may pay over any such cash deposit or part
thereof held by Lender to the claimant entitled thereto at any time when, in the
reasonable judgment of Lender, the entitlement of such claimant is established
or any Individual Property (or


-66-

--------------------------------------------------------------------------------





part thereof or interest therein) shall be in danger of being sold, forfeited,
terminated, canceled or lost or there shall be any danger of the Lien of the
Mortgage being primed by any related Lien.
Section 5.16.    Debt Cancellation
Borrower shall not cancel or otherwise forgive or release any material claim or
debt (other than termination of Leases in accordance herewith or in accordance
with the terms of such Leases) owed to Borrower by any Person, except for
adequate consideration and in the ordinary course of Borrower’s business.
Section 5.17.    Zoning
Borrower shall not (i) initiate or consent to any zoning reclassification of any
portion of any Individual Property or seek any variance under any existing
zoning ordinance or (ii) use or knowingly permit the use of any portion of any
Individual Property in any manner that could result in such use becoming a
non‑conforming use under any zoning ordinance or any other applicable land use
law, rule or regulation, in each case without the prior written consent of
Lender, which consent shall not be unreasonably withheld, conditioned or
delayed.
Section 5.18.    ERISA
(a)    Borrower shall not engage in any transaction which would cause any
obligation, or action taken or to be taken, hereunder (or the exercise by Lender
of any of its rights under the Note, this Agreement or the other Loan Documents)
to be a non‑exempt (under a statutory or administrative class exemption)
prohibited transaction under ERISA.
(b)    Borrower shall deliver to Lender such certifications or other evidence
from time to time throughout the term of the Loan, as requested by Lender in its
sole discretion, that (i) Borrower is not and does not maintain an “employee
benefit plan” as defined in Section 3(3) of ERISA, which is subject to Title I
of ERISA, or a “governmental plan” within the meaning of Section 3(32) of ERISA;
(ii) Borrower is not subject to state statutes regulating investments of, or
fiduciary obligations with respect to, governmental plans; and (iii) one or more
of the following circumstances is true:
(A)    Equity interests in Borrower are publicly offered securities, within the
meaning of 29 C.F.R. §2510.3‑101(b)(2);
(B)    Less than twenty‑five percent (25%) of each outstanding class of equity
interests in Borrower are held by “benefit plan investors” within the meaning of
29 C.F.R. §2510.3‑101(f)(2); or
(C)    Borrower qualifies as an “operating company” or a “real estate operating
company” within the meaning of 29 C.F.R. §2510.3‑101(c) or (e).
Section 5.19.    No Joint Assessment


-67-

--------------------------------------------------------------------------------





Borrower shall not suffer, permit or initiate the joint assessment of the real
property comprising any Individual Property with (a) any other real property
constituting a tax lot separate from such Individual Property, or (b) any
portion of such Individual Property which may be deemed to constitute personal
property, or any other procedure whereby the Lien of any taxes which may be
levied against such personal property shall be assessed or levied or charged to
such real property.
Section 5.20.    Reciprocal Easement Agreements
Borrower shall not enter into, terminate or modify any REA without Lender’s
prior written consent, which consent shall not be unreasonably withheld,
conditioned or delayed. Borrower shall enforce, comply with, and cause each of
the parties to each REA to comply with all of the material economic terms and
conditions contained in each REA. Borrower shall use commercially reasonable
efforts to complete all Las Colinas REA Obligations in a good and workmanlike
manner in accordance with the applicable REA.
Section 5.21.    Alterations
Other than any alterations or Improvements in connection with or as a result of
the GDOT Condemnation, tenant improvements (whether by Tenant or by Borrower) or
other landlord obligations under Leases in place as of the Closing Date
(including those items set forth in Schedule 4.25 hereof) or otherwise entered
into in accordance with the terms of this Agreement, Lender’s prior written
approval (which shall not be unreasonably withheld, conditioned or delayed)
shall be required in connection with any alterations to any Improvements,
exclusive of alterations undertaken as part of a Restoration in accordance with
the terms of this Agreement, (a) that are reasonably expected to have or does
have a Material Adverse Effect on any Individual Property, (b) that are
structural in nature or have a material adverse effect on any utility or HVAC
system contained in the Improvements or impact a material portion of the
exterior of any building constituting a part of any of the Improvements, or
(c) that, together with any other alterations undertaken at the same time
(including any related alterations, improvements or replacements), are
reasonably anticipated to have a cost in excess of the Alteration Threshold. If
the total unpaid amounts incurred and to be incurred with respect to such
alterations to the Improvements shall at any time exceed the Alteration
Threshold, Borrower shall promptly deliver to Lender as security for the payment
of such amounts and as additional security for Borrower’s obligations under the
Loan Documents any of the following: (i) cash, (ii) direct non‑callable
obligations of the United States of America or other obligations which are
“government securities” within the meaning of Section 2(a)(16) of the Investment
Company Act of 1940, to the extent acceptable to the applicable Rating Agencies,
or (iii) a letter of credit acceptable to Lender in its sole and absolute
discretion. Such security shall be in an amount equal to the excess of the total
unpaid amounts incurred and to be incurred with respect to such alterations to
the Improvements over the Alteration Threshold. If the Deemed Approval
Requirements set forth herein are fully satisfied in connection with Borrower’s
request for Lender’s approval with respect to a matter pursuant to this Section
5.21, Lender’s approval shall be deemed given with respect to such matter.
Notwithstanding the foregoing, Lender’s consent shall not be required in
connection with the T-Mobile Work or the T-Mobile Parking Structure (so long as,
with respect to the T-Mobile Parking Structure, to the extent that funds
sufficient to complete the T-Mobile Parking Structure are not held in the
T-Mobile Work Reserve Account upon the


-68-

--------------------------------------------------------------------------------





commencement of the construction of the T-Mobile Parking Structure, Guarantor
delivers to Lender a guaranty for the difference between the cost of completing
the T-Mobile Parking Structure and the amount of the T-Mobile Work Funds then
held in the T-Mobile Work Reserve Account).
Section 5.22.    Agreements
During the term of the Loan: (a) each Borrower shall fulfill and perform each
and every material term, covenant and provision of the Agreements to be
fulfilled or performed by such Borrower thereunder, if any, in a commercially
reasonable manner; (b) Borrower shall, in the manner provided for in this
Agreement, give prompt notice to Lender of any material written default notice
received by any Borrower under any of the Agreements, together with a complete
copy of any such notice; (c) Borrower shall use commercially reasonable efforts
to enforce, short of termination thereof, the performance and observance of each
and every material term, covenant and provision of the Agreements to be
performed or observed, if any, by the other parties thereto in a commercially
reasonable manner; and (d) Borrower shall not terminate or amend any of the
terms or provisions of any of the Agreements, except as may be permitted
pursuant to the terms of the Agreements and done in the ordinary course of
business or as may be commercially reasonable in Borrower’s ordinary course of
business, without the prior written consent of Lender, which consent shall not
be unreasonably withheld, conditioned or delayed. If the Deemed Approval
Requirements set forth herein are fully satisfied in connection with Borrower’s
request for Lender’s approval with respect to a matter pursuant to this Section
5.22, Lender’s approval shall be deemed given with respect to such matter.
Section 5.23.    Compliance with Prescribed Laws
Borrower shall not (a) be or become subject at any time to any law, regulation,
or list of any government agency (including, without limitation, the list
maintained by OFAC and accessible through the OFAC website) that prohibits or
limits any lender from making any advance or extension of credit to any Borrower
or from otherwise conducting business with any Borrower, or (b) fail to provide
documentary and other evidence of any Borrower’s identity as may be requested by
any Lender at any time to enable any Lender to verify any Borrower’s identity or
to comply with Prescribed Laws. In addition, each Borrower hereby agrees to
provide to Lender any additional information with respect to any Borrower that
Lender deems necessary from time to time in order to ensure compliance with
Prescribed Laws.
Section 5.24.    Ground Lease
Borrower hereby covenants with Lender the following with respect to each Ground
Lease:


a.    Ground Lease Borrower shall, at its sole cost and expense, promptly and
timely perform and observe all the material terms, covenants and conditions
required to be performed and observed by Ground Lease Borrower as lessee under
the Ground Lease.
b.    If Ground Lease Borrower shall be in default under the Ground Lease, then
Ground Lease Borrower shall grant Lender the right (but not the obligation), to
cause the default


-69-

--------------------------------------------------------------------------------





or defaults under the Ground Lease to be remedied and otherwise exercise any and
all rights of Borrower under the Ground Lease, as may be necessary to prevent or
cure any default, and Lender shall have the right to enter all or any portion of
the applicable Individual Property at such times and in such manner as Lender
deems reasonably necessary, to prevent or to cure any such default.
c.    The actions or payments of Lender to cure any default by Ground Lease
Borrower under the Ground Lease shall not remove or waive, as between Borrower
and Lender, the default that occurred under this Agreement by virtue of the
default by Borrower under the Ground Lease. All sums expended by Lender to cure
any such default shall be paid by Borrower to Lender, upon demand, with interest
on such sum at the rate set forth in this Agreement from the date such sum is
expended to and including the date the reimbursement payment is made to Lender.
All such indebtedness shall be deemed to be secured by the Mortgage.
d.    Borrower shall notify Lender promptly in writing of the occurrence of any
material default by the Ground Lessor under the Ground Lease or the occurrence
of any event that, with the passage of time or service of notice, or both, would
constitute a material default by the Ground Lessor under the Ground Lease, and
the receipt by Ground Lease Borrower of any notice (written or otherwise) from
the Ground Lessor under the Ground Lease noting or claiming the occurrence of
any default by Borrower under the Ground Lease or the occurrence of any event
that, with the passage of time or service of notice, or both, would constitute a
default by Ground Lease Borrower under the Ground Lease. Ground Lease Borrower
shall promptly deliver to Lender a copy of any such written notice of default.
e.    Upon request from Lender, which request shall not occur more frequently
than one (1) time per each calendar year (unless an Event of Default shall be
continuing), Ground Lease Borrower shall use commercially reasonable efforts to
promptly obtain from the Ground Lessor under the Ground Lease and furnish to
Lender an estoppel certificate of such Ground Lessor stating whether or not
there are any defaults thereunder and specifying the nature of such claimed
defaults, if any.
f.    Borrower shall promptly execute, acknowledge and deliver to Lender such
instruments as may reasonably be required to permit Lender to cure any default
under the Ground Lease or permit Lender to take such other action required to
enable Lender to cure or remedy the matter in default and preserve the security
interest of Lender under the Loan Documents with respect to the applicable
Individual Property. Borrower hereby irrevocably appoints Lender as its true and
lawful attorney‑in‑fact to do, in its name or otherwise, any and all acts and to
execute any and all documents in accordance with the Loan Agreement that are
necessary to preserve any rights of Ground Lease Borrower under or with respect
to the Ground Lease, including, without limitation, the right to effectuate any
extension or renewal of the Ground Lease, or to preserve any rights of Ground
Lease Borrower whatsoever in respect of any part of the Ground Lease (and the
above powers granted to Lender are coupled with an interest and shall be
irrevocable).
g.    Notwithstanding anything to the contrary contained in this Agreement or
the other Loan Documents with respect to the Ground Lease:


-70-

--------------------------------------------------------------------------------





(i)    The Lien of the applicable Mortgage attaches to all of Borrower’s rights
and remedies at any time arising under or pursuant to Subsection 365(h) of the
Bankruptcy Code, including, without limitation, all of Ground Lease Borrower’s
rights, as debtor, to remain in possession of the related Individual Property.
(ii)    Ground Lease Borrower shall not, without Lender’s written consent, elect
to treat the Ground Lease as terminated under subsection 365(h)(l) of the
Bankruptcy Code. Any such election made without Lender’s prior written consent
shall be void.
(iii)    As security for the Debt, Ground Lease Borrower unconditionally
assigns, transfers and sets over to Lender all of Ground Lease Borrower’s claims
and rights to the payment of damages arising from any rejection by the Ground
Lessor under the Ground Lease under the Bankruptcy Code. Lender and Ground Lease
Borrower shall proceed jointly or in the name of Ground Lease Borrower in
respect of any claim, suit, action or proceeding relating to the rejection of
the Ground Lease, including, without limitation, the right to file and prosecute
any proofs of claim, complaints, motions, applications, notices and other
documents in any case in respect of Ground Lessor under the Bankruptcy Code.
This assignment constitutes a present, irrevocable and unconditional assignment
of the foregoing claims, rights and remedies, and shall continue in effect until
all of the Debt shall have been satisfied and discharged in full. Any amounts
received by Lender or Ground Lease Borrower as damages arising out of the
rejection of the Ground Lease as aforesaid shall be applied to all costs and
expenses of Lender (including, without limitation, attorney’s fees and costs)
incurred in connection with the exercise of any of its rights or remedies in
accordance with the applicable provisions of this Agreement.
(iv)    If, pursuant to subsection 365(h) of the Bankruptcy Code, Ground Lease
Borrower seeks to offset, against the rent reserved in the Ground Lease, the
amount of any damages caused by the nonperformance by the Ground Lessor of any
of its obligations thereunder after the rejection by Ground Lessor of the Ground
Lease under the Bankruptcy Code, then Ground Lease Borrower shall not affect any
offset of the amounts so objected to by Lender.
(v)    If any action, proceeding, motion or notice shall be commenced or filed
in respect of any Ground Lessor of all or any part of the applicable Individual
Property in connection with any case under the Bankruptcy Code, Lender and
Ground Lease Borrower shall cooperatively conduct and control any such
litigation with counsel agreed upon between Ground Lease Borrower and Lender in
connection with such litigation. Borrower shall, upon demand, pay to Lender all
costs and expenses (including reasonable attorneys’ fees and costs) actually
paid or actually incurred by Lender in connection with the cooperative
prosecution or conduct of any such proceedings. All such costs and expenses
shall be secured by the Lien of the related Mortgage.
(vi)    Ground Lease Borrower shall promptly, after obtaining knowledge of such
filing notify Lender orally of any such filing by or against the Ground Lessor
under the Ground Lease of a petition under the Bankruptcy Code. Ground Lease
Borrower shall thereafter promptly give written notice of such filing to Lender,
setting forth any information


-71-

--------------------------------------------------------------------------------





available to Ground Lease Borrower as to the date of such filing, the court in
which such petition was filed, and the relief sought in such filing. Ground
Lease Borrower shall promptly deliver to Lender any and all notices, summonses,
pleadings, applications and other documents received by Ground Lease Borrower in
connection with any such petition and any proceedings relating to such petition.
h.    Subject to clause (k) below, Ground Lease Borrower shall not, without
Lender’s written consent, which consent shall not be unreasonably withheld,
conditioned or delayed, fail to exercise any option or right to renew or extend
the term of the Ground Lease in accordance with the terms of the Ground Lease,
and shall give immediate written notice to Lender and shall execute,
acknowledge, deliver and record any document reasonably requested by Lender to
evidence the Lien of the applicable Mortgage on such extended or renewed lease
term. If Ground Lease Borrower shall fail to exercise any such option or right
as aforesaid, Lender may exercise the option or right as Ground Lease Borrower’s
agent and attorney in fact as provided above in Lender’s own name or in the name
of and on behalf of a nominee of Lender, as Lender may determine in the exercise
of its sole and absolute discretion.
i.    Ground Lease Borrower shall not waive, excuse, condone or in any way
release or discharge the Ground Lessor under the Ground Lease of or from such
Ground Lessor’s material obligations, covenant and/or conditions under the
Ground Lease without the prior written consent of Lender.
j.    Subject to clause (k) below, Ground Lease Borrower shall not, without
Lender’s prior written consent, surrender, terminate, forfeit, or suffer or
permit the surrender, termination or forfeiture of, or change, modify or amend
the Ground Lease. Consent to one amendment, change, agreement or modification
shall not be deemed to be a waiver of the right to require consent to other,
future or successive amendments, changes, agreements or modifications. Any
acquisition of Ground Lessor’s interest in the Ground Lease by Ground Lease
Borrower or any Affiliate of Ground Lease Borrower shall be accomplished by
Ground Lease Borrower in such a manner so as to avoid a merger of the interests
of Ground Lessor and lessee in the Ground Lease, unless consent to such merger
is granted by Lender.
k.    Notwithstanding the foregoing to the contrary, Lender acknowledges and
agrees that if the tax benefits under the Ground Lease expire and there is no
benefit to maintaining the Ground Lease, or if Borrower exercises its option
pursuant to Section 9.11 hereof, Borrower may, following notice to Lender,
exercise its purchase option to acquire the fee interests in the Property and
terminate (or choose to not extend the term of) the Ground Lease. In connection
with the foregoing, Borrower shall comply with the provisions set forth in
Section 17.4 of the applicable Mortgage (and if applicable, Section 9.11
hereof).
ARTICLE 6
ENTITY COVENANTS
Section 6.1.    Single Purpose Entity/Separateness


-72-

--------------------------------------------------------------------------------





Each Borrower represents and warrants and covenants that while the Debt is
outstanding, each Borrower will not:
(i)    engage in any business or activity other than the ownership, operation
and maintenance of its Individual Property, and activities incidental thereto;
(ii)    acquire or own any assets other than (A) its Individual Property, and
(B) such incidental Personal Property as may be necessary for the ownership and
operation of such Individual Property;
(iii)    unless in connection with a Permitted Transfer (as defined in and in
accordance with the terms of this Agreement) merge into or consolidate with any
Person, or dissolve, terminate, liquidate in whole or in part, transfer or
otherwise dispose of all or substantially all of its assets or change its legal
structure;
(iv)    (A) fail to observe all organizational formalities necessary to maintain
its separate existence, or fail to preserve its existence as an entity validly
existing and in good standing (if applicable) under the applicable Legal
Requirements of the jurisdiction of its organization or formation, or (B) amend,
modify, terminate or fail to comply with the Special Purpose Provisions of its
organizational documents (as defined therein), in each case without the prior
written consent of Lender and unless a Rating Agency Confirmation is received;
(v)    own any subsidiary, or make any investment in, any Person (other than,
with respect to any SPE Component Entity, in the applicable Borrower);
(vi)    except as contemplated by the Loan Documents with respect to
co‑borrowers under the Loan, commingle its assets with the assets of any other
Person, or permit any Affiliate or constituent party independent access to its
bank accounts except for the Manager (including any officers thereof,
notwithstanding that such officers may also be officers of another Person) in
its capacity as agent of any Borrowers;
(vii)    incur any debt, secured or unsecured, direct or contingent (including
guaranteeing any obligation), other than the Debt and Permitted Debt;
(viii)    fail to maintain its records, books of account, bank accounts (other
than in accordance with the terms of this Agreement with respect to co-borrowers
under the Loan), financial statements, accounting records and other entity
documents separate and apart from those of any other Person; except that each
Borrower’s financial position, assets, liabilities, net worth and operating
results may be included in the consolidated financial statements of an
Affiliate, provided that (A) appropriate notation shall be made on such
consolidated financial statements to indicate the separate identity of each
Borrower from such Affiliate and that each Borrower’s assets and credit are not
available to satisfy the debts and other obligations of such Affiliate or any
other Person, other than with respect to co-borrowers under the Loan, and
(B) each Borrower’s assets, liabilities and net worth shall also be listed on
such Borrower’s own separate balance sheet;


-73-

--------------------------------------------------------------------------------





(ix)    except for capital contributions or capital distributions permitted
under the terms and conditions of the each Borrower’s organizational documents
and properly reflected on its books and records, enter into any transaction,
contract or agreement with any general partner, member, shareholder, principal,
guarantor of the obligations of such Borrower, or any Affiliate of the
foregoing, except upon terms and conditions that are intrinsically fair,
commercially reasonable and substantially similar to those that would be
available on an arm’s‑length basis with unaffiliated third parties;
(x)    maintain its assets in such a manner that it will be unreasonably costly
or difficult to segregate, ascertain or identify its individual assets from
those of any other Person;
(xi)    except as contemplated by the Loan Documents with respect to
co‑borrowers under the Loan, assume or guaranty the debts of any other Person,
hold itself out to be responsible for the debts of any other Person, or
otherwise pledge its assets to secure the obligations of any other Person or
hold out its credit or assets as being available to satisfy the obligations of
any other Person;
(xii)    make any loans or advances to any Person, or own any stock or
securities of, any Person, or buy or hold evidence of indebtedness issued by any
other Person;
(xiii)    fail to (A) file its own tax returns separate from those of any other
Person, except to the extent that (x) such Borrower is treated as a “disregarded
entity” for tax purposes and is not required to file tax returns under
applicable Legal Requirements (except as contested and resolved in good faith in
accordance with applicable Legal Requirements and in accordance with this
Agreement), or (y) it is allowed to file consolidated tax returns, in which case
such Borrower may include its taxable income, loss, deductions, gains or other
items as part of a consolidated tax return and (B) pay its share of any taxes
required to be paid under applicable Legal Requirements; provided, however, that
no Borrower shall have any obligation to reimburse its equityholders or their
Affiliates for any taxes that such equityholders or their Affiliates may incur
as a result of any profits or losses of any Borrower;
(xiv)    fail to (A) hold itself out to the public as a legal entity separate
and distinct from any other Person, (B) conduct its business solely in its own
name (except for services rendered under an arm’s length business management
services agreement with an Affiliate that complies with the provisions of this
Agreement, so long as such Borrower requires that such Affiliate expressly
indicate in written communications on behalf of such Borrower that it is acting
on behalf of such Borrower) or (C) correct any known misunderstanding regarding
its separate identity;
(xv)    fail to intend to maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations; provided, however, that the foregoing
shall not require any Borrower’s members, partners or shareholders to make
additional capital contributions to any Borrower;
(xvi)    without the unanimous written consent of all of its partners or
members, as applicable, and the written consent of all directors or managers of
such Borrower or each SPE


-74-

--------------------------------------------------------------------------------





Component Entity, as applicable, including, without limitation, each Independent
Director, take any Material Action;
(xvii)    fail to fairly and reasonably allocate shared expenses other than de
minimis expenses (including, without limitation, shared office space and
services performed by an employee of an Affiliate) among the Persons sharing
such expenses;
(xviii)    fail to intend to remain solvent or, except as contemplated by the
Loan Documents with respect to co‑borrowers under the Loan, pay its own
liabilities (including, without limitation, salaries of its own employees) only
from its own funds; provided, however, that the foregoing shall not require any
Borrower’s members, partners or shareholders to make additional capital
contributions to such Borrower;
(xix)    acquire obligations or securities of its partners, members,
shareholders or other affiliates, as applicable;
(xx)    violate or cause to be violated the assumptions made with respect to any
Borrower and its principals in the Non-Consolidation Opinion or following the
date of the issuance of any New Non-Consolidation Opinion, violate or cause to
be violated the assumptions contained therein;
(xxi)    fail to maintain a sufficient number of employees in light of its
contemplated business operations;
(xxii)    fail to maintain and use separate stationery, invoices and checks
bearing its own name;
(xxiii)    have any of its obligations guaranteed by an Affiliate, except as
contemplated by the Loan Documents and with respect to co‑borrowers under the
Loan;
(xxiv)    identify itself as a department or division of any other Person; or
(xxv)    identify itself as a department or division of any other Person,
although from a marketing standpoint, the Property may be disclosed as being
associated with Griffin Capital LLC, and Manager may promote its services
related to the Property using service marks or email signature blocks with the
name of Griffin Capital LLC or its Affiliates; provided, however, that to the
extent Manager acts on behalf of a Borrower in a formal written communication
(eg, constituting formal notice thereunder) or in execution of a Lease or
agreement, such Borrower will require that Manager expressly indicate that it is
acting on behalf of such Borrower or alternatively such agreement or
communication shall be in the actual name of the Borrower.
(b)    (i)    If any Borrower is a partnership or limited liability company
(other than a single-member Delaware limited liability company formed under the
Act which complies with the requirements of subsection (b)(ii) below), each
general partner in the case of a partnership, or the managing member in the case
of a limited liability company (each an “SPE Component Entity”) of such
Borrower, as applicable, shall be a corporation or a limited liability company
whose


-75-

--------------------------------------------------------------------------------





sole asset is its interest in such Borrower, provided that if such SPE Component
Entity is a limited liability company (other than a single-member Delaware
limited liability company), each of its managing members shall also be an SPE
Component Entity. Each SPE Component Entity (A) will at all times comply with
each of the covenants, terms and provisions contained in Sections 6.1(a)(iii)
through (vi) and (viii) through (xxiv) inclusive, as well as the requirements of
clause (ii) below if such SPE Component Entity is a single member limited
liability company formed under the Act, as if such representation, warranty or
covenant was made directly by such SPE Component Entity; (B) will not engage in
any business or activity other than owning an interest in such Borrower; (C)
will not acquire or own any assets other than its partnership, membership, or
other equity interest in such Borrower; (D) will not own any subsidiary, or make
any investment in any Person other than its investment in such Borrower; (E)
will not incur any debt, secured or unsecured, direct or contingent (including
guaranteeing any obligation) and (F) will cause the applicable Borrower to
comply with the provisions of this Section 6.1 and Section 6.4. Prior to the
withdrawal or the disassociation of any SPE Component Entity from Borrower,
Borrower shall immediately appoint a new general partner or managing member
whose articles of incorporation or limited liability company agreement, as
applicable, are substantially similar to those of such SPE Component Entity and,
if an opinion letter pertaining to substantive consolidation was required at
closing, deliver a new opinion letter acceptable to Lender and the Rating
Agencies with respect to the new SPE Component Entity and its equity owners.
Notwithstanding the foregoing, to the extent any Borrower is a single member
Delaware limited liability company, so long as such Borrower maintains such
formation status and complies with the requirements set forth in
subsections (ii) and (iii) below, the SPE Component Entity requirement as set
forth in this section shall not be applicable.
(i)    In the event any Borrower or any SPE Component Entity is a single member
limited liability company formed under the Act (as applicable, the “Company”),
the limited liability company agreement of the Company (the “LLC Agreement”)
shall provide that (A) upon the occurrence of any event that causes the sole
member of the Company (“Member”) to cease to be the member of the Company (other
than (1) upon an assignment by Member of all of its limited liability company
interest in the Company and the admission of the transferee in accordance with
the Loan Documents and the LLC Agreement, or (2) the resignation of Member and
the admission of an additional member of the Company in accordance with the
terms of the Loan Documents and the LLC Agreement), the personal representative
of Member shall, within ninety (90) days, agree in writing to continue the
existence of the Company and to the admission of such personal representative or
its nominee or designee, as the case may be, as a substitute member of the
Company, effective as of the occurrence of the event that caused the Member to
cease to be a member of the Company, and any person acting as Independent
Director of the Company and executing the LLC Agreement (“Special Member”)
shall, without any action of any other Person and simultaneously with the Member
ceasing to be the member of the Company, automatically be admitted to the
Company and shall continue the existence of the Company without dissolution, and
(B) Special Member may not resign from the Company or transfer its rights as
Special Member unless (1) a successor Special Member has been admitted to the
Company as Special Member in accordance with the requirements of the Act and (2)
after giving effect to such resignation, such successor Special Member has also
accepted its appointment as an Independent Director. The LLC Agreement shall
further provide that (v) Special Member shall automatically cease to be a member
of the Company upon the admission


-76-

--------------------------------------------------------------------------------





to the Company of a substitute Member, (w) Special Member shall be a member of
the Company that has no interest in the profits, losses and capital of the
Company and has no right to receive any distributions of the assets of the
Company, (x) pursuant to Section 18-301 of the Act, Special Member shall not be
required to make any capital contributions to the Company and shall not receive
a limited liability company interest in the Company, (y) Special Member, in its
capacity as Special Member, may not bind the Company, and (z) except as required
by any mandatory provision of the Act, Special Member, in its capacity as
Special Member, shall have no right to vote on, approve or otherwise consent to
any action by, or matter relating to, the Company, including, without
limitation, the merger, consolidation or conversion of the Company; provided,
however, such prohibition shall not limit the obligations of Special Member, in
its capacity as Independent Director, to vote on such matters required by the
Loan Documents or the LLC Agreement. Prior to its admission to the Company as
Special Member, Special Member shall not be a member of the Company, but the
Special Member may serve as an Independent Director of the Company. Any action
initiated by or brought against Member or Special Member under any Creditors
Rights Laws shall not cause Member or Special Member to cease to be a member of
the Company and upon the occurrence of such an event, the existence of the
Company shall continue without dissolution. The LLC Agreement shall also provide
that each of Member and Special Member waives any right it might have to agree
in writing to dissolve the Company upon the occurrence of any action initiated
by or brought against Member or Special Member under any Creditors Rights Laws,
or the occurrence of an event that causes Member or Special Member to cease to
be a member of the Company.
(c)    The organizational documents of Borrower and each SPE Component Entity
shall provide an express acknowledgment that Lender is an intended third‑party
beneficiary of the “special purpose” provisions of such organizational
documents.
Section 6.2.    Change of Name, Identity or Structure
Borrower shall not change or permit to be changed (a) any Borrower’s name,
(b) any Borrower’s identity (including its trade name or names), (c) any
Borrower’s principal place of business set forth on the first page of this
Agreement, (d) the corporate, partnership or other organizational structure of
any Borrower, any SPE Component Entity (if any), or Guarantor, (e) any
Borrower’s state of organization, or (f) any Borrower’s organizational
identification number, without in each case notifying Lender of such change in
writing at least thirty (30) days prior to the effective date of such change
and, in the case of a change in any Borrower’s structure or state of
organization, without first obtaining the prior written consent of Lender. At
the request of Lender, each Borrower shall execute a certificate in form
satisfactory to Lender listing the trade names under which such Borrower intends
to operate the Property, and representing and warranting that such Borrower does
business under no other trade name with respect to the Property. If any Borrower
does not now have an organizational identification number and later obtains one,
or if the organizational identification number assigned to any Borrower
subsequently changes, Borrower shall promptly notify Lender of such
organizational identification number or change.
Section 6.3.    Business and Operations


-77-

--------------------------------------------------------------------------------





Each Borrower will qualify to do business and will remain in good standing under
the laws of the State as and to the extent the same are required for the
ownership, maintenance, management and operation of its Individual Property.
Section 6.4.    Independent Director
The organizational documents of each Borrower (where such Borrower is a
corporation or a single member limited liability company formed under the Act)
or SPE Component Entity, as applicable, shall include the following provisions:
(a) at all times there shall be, and each Borrower or SPE Component Entity, as
applicable, shall cause there to be, at least two Independent Directors; (b) the
board of directors or managers of each Borrower or SPE Component Entity, as
applicable, shall not take any Material Action which, under the terms of any
certificate of incorporation, by‑laws, voting trust agreement with respect to
any common stock, articles of organization or operating agreement requires
unanimous vote of the board of directors or managers of such Borrower or SPE
Component Entity, as applicable, unless at the time of such action there shall
be at least two (2) members of the board of directors or managers who are
Independent Directors; (c) each Borrower or SPE Component Entity, as applicable,
shall not, without the unanimous written consent of its board of directors or
managers, including the Independent Directors, on behalf of itself or any
Borrower, as the case may be, take any Material Action, and when voting with
respect to such matters, the Independent Directors shall, to the fullest extent
permitted by law, including Section 18-1101(c) of the Act, and notwithstanding
any duty otherwise existing at law or in equity, consider only the interests of
such Borrower and the SPE Component Entity (including their respective
creditors), and except for its duties to such Borrower and the SPE Component
Entity with respect to voting on matters as set forth immediately above (which
duties shall extend to the constituent equity owners of such Borrower and the
SPE Component Entity solely to the extent of their respective economic interests
in such Borrower or the SPE Component Entity but shall exclude (i) all other
interests of such constituent equity owners, (ii) the interests of other
affiliates of such Borrower or the SPE Component Entity, and (iii) the interests
of any group of affiliates of which such Borrower and the SPE Component Entity
are a part), the Independent Directors shall not have any fiduciary duties to
such constituent equity owners, any officer or any other Person; provided,
however, the foregoing shall not eliminate the implied contractual covenant of
good faith and fair dealing; and (d) no Independent Director of any Borrower or
SPE Component Entity may be removed or replaced other than as a result of an
Independent Director Event, and any such removal or replacement shall not occur
unless such Borrower or SPE Component Entity provides Lender with not less than
five (5) Business Days’ prior written notice of (i) any proposed removal of an
Independent Director, together with a statement as to the reasons for such
removal, and (ii) the identity of the proposed replacement Independent Director,
together with a certification that such replacement satisfies the requirements
set forth in the organizational documents for an Independent Director; provided,
however, no resignation or removal of an Independent Director shall be effective
until a successor Independent Director is appointed and has accepted his or her
appointment.
Section 6.5.    Backwards and Underwriting Representations
(a)    Each Borrower hereby represents that it:


-78-

--------------------------------------------------------------------------------





(i)    (A) is and always has been duly formed, validly existing, and in good
standing in the state of its incorporation and in all other jurisdictions where
it is qualified to do business, (B) has not engaged in any business or activity
other than the ownership, operation and maintenance of its Individual Property,
and activities incidental thereto or acquired or owned any assets other than (1)
its Individual Property and (2) such incidental Personal Property as may be
necessary for the ownership and operation of such Individual Property;
(ii)    has no judgments or liens of any nature against it or its Individual
Property except for tax liens not yet due;
(iii)    except as set forth in the Property Condition Report, Zoning Report and
the Environmental Reports, is in compliance with all laws, regulations, and
orders applicable to it and, except as otherwise disclosed in this Agreement,
has received all permits necessary for it to operate;
(iv)    other than a protest or contest of real estate taxes assessed against
its Individual Property and otherwise in accordance with the terms of this
Agreement, is not involved in any dispute with any taxing authority;
(v)    has paid all taxes which it owes unless being contested in accordance
with Legal Requirements and the terms of this Agreement;
(vi)    has never owned any real property other than its Individual Property set
forth opposite its name on Schedule 2 hereto that is, inter alia, the subject of
the current transaction and personal property necessary or incidental to its
ownership or operation of its Individual Property and has never engaged in any
business other than the ownership and operation of its Individual Property;
(vii)    other than the Existing Litigation, is not now, nor has ever been,
party to any lawsuit, arbitration, summons, or legal proceeding that is still
pending or that resulted in a judgment against it that has not been paid in
full;
(viii)    has provided Lender with complete financial statements that reflect an
accurate view of the entity's financial condition;
(ix)    has no material contingent or actual obligations not related to its
Individual Property;
(x)     has not owned any subsidiary, or made any investment in, any Person
(other than, with respect to any SPE Component Entity, in the applicable
Borrower);
(xi)    has not incurred any debt, secured or unsecured, direct or contingent
(including guaranteeing any obligation), other than the obligations under the
Prior Loan;
(xii)    has not, except for capital contributions or capital distributions
permitted under the terms and conditions of the each Borrower’s organizational
documents and properly reflected on its books and records, entered into any
transaction, contract or agreement with any general


-79-

--------------------------------------------------------------------------------





partner, member, shareholder, principal, guarantor of the obligations of such
Borrower, or any Affiliate of the foregoing, except upon terms and conditions
that are intrinsically fair, commercially reasonable and substantially similar
to those that would be available on an arm’s‑length basis with unaffiliated
third parties;
(xiii)    has not other than in connection with the Prior Loan, assumed or
guaranteed the debts of any other Person, hold itself out to be responsible for
the debts of any other Person, or otherwise pledge its assets to secure the
obligations of any other Person or hold out its credit or assets as being
available to satisfy the obligations of any other Person;
(xiv)    has not made any loans or advances to any Person, or own any stock or
securities of, any Person, or bought or held evidence of indebtedness issued by
any other Person;
(xv)    other than as to the Prior Loan, has not acquired obligations or
securities of its partners, members, shareholders or other affiliates, as
applicable;
(xvi)    has not violated or caused to be violated the assumptions made with
respect to any Borrower and its principals in the Non-Consolidation Opinion;
(xvii)    has not, other than as to the Prior Loan, had any of its obligations
guaranteed by an Affiliate.
(b)    Each Borrower hereby represents from the date of such entity’s formation
to the date of this Agreement that it:
(i)    has not entered into any contract or agreement that is still outstanding
following the Closing Date with any of its Affiliates, constituents, or owners,
or any guarantors of any of its obligations or any Affiliate of any of the
foregoing (individually, a “Related Party” and collectively, the “Related
Parties”), except upon terms and conditions that are commercially reasonable and
substantially similar to those available in an arm’s-length transaction with an
unrelated party;
(ii)    has paid all of its debts and liabilities that are not currently
outstanding from its assets;
(iii)    has not failed to observe all organizational formalities necessary to
maintain its separate existence, or failed to preserve its existence as an
entity duly organized, validly existing and in good standing (if applicable)
under the applicable Legal Requirements of the jurisdiction of its organization
or formation;
(iv)    has not failed to maintain its records, books of account, bank accounts,
accounting records and other entity documents separate and apart from those of
any other Person, other than in connection with the Prior Loan; except that each
Borrower’s financial position, assets, liabilities, net worth and operating
results may have been included in the consolidated financial statements of an
Affiliate, and no notation was made on such consolidated financial statements
indicating the separate identity of each Borrower from such Affiliate; provided
however, each


-80-

--------------------------------------------------------------------------------





Borrower’s assets, liabilities and net worth have been listed on such Borrower’s
own separate balance sheet, other than with respect to the balance sheet related
to prior owner of the Individual Property now owned by The GC Net Lease (Frisco
Parkwood) Investors, LLC, for which its balance sheet was previously
consolidated with its Affiliate that owns the adjacent parcel;
(v)    other than with respect to the Prior Loan, has not had its assets listed
as assets on the financial statement of any other Person unless (A) financial
statements of such other Person contained an appropriate notation indicating the
separateness of Borrower from such Person and indicating that Borrower’s assets
and credit were not available to satisfy the debts and other obligations of such
Person and (B) such assets were also listed on the Borrower’s own balance sheet;
(vi)    has not failed to (A) file its own tax returns separate from those of
any other Person, except to the extent that such Borrower is treated as a
“disregarded entity” for tax purposes and is not required to file tax returns
under applicable Legal Requirements, and (B) pay any taxes required to be paid
under applicable Legal Requirements (except as contested and resolved in good
faith in accordance with applicable Legal Requirements);
(vii)    has not failed to (A) hold itself out to the public as a legal entity
separate and distinct from any other Person (including any Affiliate or Related
Party), (B) conduct its business solely in its own name; provided however, there
may have been some correspondence from time to time that was unintentionally
drafted on letterhead of an Affiliate or of Griffin Capital Corporation or
Griffin Capital Company rather than such Borrower, but such correspondence was
limited in scope and frequency; (C) hold all of its assets in its own name, or
(D) correct any known misunderstanding regarding its separate identity;
(viii)    has not identified itself as a department or division of any other
Person, although from a marketing standpoint, the Property may be disclosed as
being associated with Griffin Capital LLC., and Manager may promote its services
related to the Property using service marks or email signature blocks with the
name of Griffin Capital LLC or its Affiliates; provided, however, that to the
extent Manager has acted on behalf of a Borrower in a formal written
communication (eg, constituting formal notice thereunder) or in execution of a
Lease or agreement, such Borrower required that Manager expressly indicated that
it has been acting on behalf of such Borrower or alternatively such agreement or
communication shall be in the actual name of the Borrower;
(ix)    has not failed to maintain and use separate stationery, invoices and
checks bearing its own name; provided however, there may have been some
correspondence from time to time that was unintentionally drafted on letterhead
of an Affiliate or Griffin Capital Corporation or Griffin Capital Company rather
than such Borrower, but such correspondence was limited in scope and frequency;
(x)    has not commingled its assets with the assets of any other Person;
(xi)    has not guaranteed or become obligated for the debts of any other Person
that are still outstanding following the Closing Date;


-81-

--------------------------------------------------------------------------------





(xii)    has not failed to fairly and reasonably allocate shared expenses other
than de minimis expenses (including, without limitation, shared office space and
services performed by an employee of an Affiliate) among the Persons sharing
such expenses;
(xiii)    has not pledged its assets to secure the obligations of any other
Person that are still outstanding;
(xiv)    has maintained a sufficient number of employees in light of its
contemplated business operations and has paid the salaries of its own employees
from its own funds;
(xv)    other than in connection with the transaction with SOR Operating
Partnership, LLC, has not merged into or consolidated with any Person, or
dissolved, terminated, liquidated in whole or in part, or otherwise disposed of
all or substantially all of its assets or changed its legal structure;
(xvi)    has not incurred any Indebtedness that is still outstanding following
the Closing Date other than Permitted Indebtedness; and
(xvii)    has not had any of its obligations guaranteed by an Affiliate, except
for guarantees that have been either released or discharged (or that will be
discharged as a result of the closing of the Loan).
ARTICLE 7
NO SALE OR ENCUMBRANCE
Section 7.1.    Transfer Definitions
For purposes of this Article 7 “Restricted Party” shall mean each Borrower,
Guarantor, each SPE Component Entity (if any), any Affiliated Manager, or any
shareholder, partner, member or non‑member manager, or any direct or indirect
legal or beneficial owner of Borrower, Guarantor, any SPE Component Entity (if
any), any Affiliated Manager or any non‑member manager, other than a natural
person; and a “Transfer” shall mean a voluntary or involuntary sale, conveyance,
mortgage, grant, bargain, encumbrance, pledge, assignment, grant of any options
with respect to, or any other transfer or disposition of (directly or
indirectly, voluntarily or involuntarily, by operation of law or otherwise, and
whether or not for consideration or of record) of a legal or beneficial
interest.
Section 7.2.    No Sale/Encumbrance
(a)    Borrower shall not, without the prior written consent of Lender, cause or
permit a Transfer of any Individual Property or any part thereof or any legal or
beneficial interest therein nor permit a Transfer of an interest in any
Restricted Party, nor otherwise permit a dissolution of a Restricted Party,
other than pursuant to Leases of space in the Improvements to Tenants in
accordance with the provisions of Section 5.13 or as otherwise expressly
permitted in accordance with the terms of this Agreement (in each case, a
“Prohibited Transfer”).


-82-

--------------------------------------------------------------------------------





(b)    A Prohibited Transfer shall include, but not be limited to, (i) an
installment sales agreement wherein Borrower agrees to sell any Individual
Property or any part thereof for a price to be paid in installments; (ii) an
agreement by Borrower leasing all or a substantial part of any Individual
Property for other than actual occupancy by a space tenant thereunder or a sale,
assignment or other transfer of, or the grant of a security interest in,
Borrower’s right, title and interest in and to any Leases or any Rents; (iii) if
a Restricted Party is a corporation, any merger, consolidation or Transfer of
such corporation’s stock or the creation or issuance of new stock in one or a
series of transactions; (iv) if a Restricted Party is a limited, general or
limited liability partnership or joint venture, any merger or consolidation or
the change, removal, resignation or addition of a general partner or the
Transfer of the partnership interest of any general or limited partner or any
profits or proceeds relating to such partnership interests or the creation or
issuance of new partnership interests; (v) if a Restricted Party is a limited
liability company, any merger or consolidation or the change, removal,
resignation or addition of a managing member or non‑member manager (or if no
managing member, any member) or the Transfer of the membership interest of any
member or any profits or proceeds relating to such membership interest or the
creation or issuance of new membership interests; (vi) if a Restricted Party is
a trust or nominee trust, any merger, consolidation or the Transfer of the legal
or beneficial interest in such Restricted Party or the creation or issuance of
new legal or beneficial interests; or (vii) the removal or the resignation of
Manager (including, without limitation, an Affiliated Manager) other than in
accordance with Section 5.14.
Section 7.3.    Permitted Transfers
(a)    Subject to the conditions set forth in Section 7.3(b) below, but
notwithstanding anything else contained in the Loan Documents to the contrary,
the following Transfers of legal or beneficial equity interests shall not be
deemed to be a Prohibited Transfer and shall not require the consent of Lender
or compliance with the provisions of Section 7.4 hereof (each a “Permitted
Transfer”):
(i)    A Transfer (but not the pledge) by devise or descent or by operation of
law upon the death or as a result of the legal incapacity of a natural person of
such Person’s direct or indirect interest in a Restricted Party to the person or
persons lawfully entitled thereto, provided Borrower delivers written notice to
Lender as soon as reasonably practicable thereafter and that such Restricted
Party is reconstituted, if required, following the death or incapacity of such
person;
(ii)    Transfers (but not pledges) made for bona fide estate planning purposes
of an individual’s interests in any Restricted Party to the spouse or any lineal
descendant of such individual, or to a trust for the benefit of any one or more
of such individual, spouse or lineal descendant, provided such Restricted Party
is reconstituted, if required, following such Transfer;
(iii)    One or a series of Transfer (but not pledges) of the stock, limited
partnership interests or membership interests and other direct or indirect
ownership interests in a Restricted Party;


-83-

--------------------------------------------------------------------------------





(iv)    The Transfer, in one or a series of transactions, consisting of the
merger or consolidation, spin-off, restructuring or other combination, however
structured, of Guarantor with Griffin Capital Essential Asset REIT II, Inc. or
another real estate investment trust that is sponsored by Griffin Capital
Company, LLC, provided that, if Guarantor is no longer in Control of Borrower as
a result of such Transfer, a replacement guarantor with a Net Worth (as defined
in the Guaranty) of at least $250,000,000.00 (exclusive of its interest in the
Property) that satisfies the conditions to be a Satisfactory Replacement
Guarantor becomes the guarantor from and after such date and assumes all
obligations of Guarantor under the Guaranty and the Environmental Indemnity
(following which Guarantor shall be released as a guarantor under the Guaranty
and Environmental Indemnity for any acts, omissions, events or occurrences first
occurring or arising after such Transfer);
(v)    The sale, transfer or issuance of shares of common stock in any
Restricted Party that is publicly traded and listed on the New York Stock
Exchange, AMEX, NASDAQ or another nationally recognized securities exchange;
(vi)    An initial public offering whereby any direct or indirect equityholder
(other than an SPE Component Entity) in a Restricted Party becomes, or is merged
into a Qualified Public Company (a “Permitted Public Exit”); and
(vii)    A Public Sale of any direct or indirect equityholder (other than an SPE
Component Entity) in a Restricted Party to a Qualified Public Company; provided
that upon completion of any such Public Sale subject to and in accordance with
the provisions of this Section 7.3(a)(vii), provided that, if Guarantor is no
longer in Control of Borrower as a result of such Transfer, a replacement
guarantor that is a Satisfactory Replacement Guarantor becomes the guarantor
from and after such date and assumes all obligations of Guarantor under the
Guaranty and Environmental Indemnity (following which Guarantor shall be
released as a guarantor under the Guaranty for any acts, omissions, events or
occurrences first occurring or arising after such Transfer). For purposes of
clarity, the provisions of this Section 7.3(a)(vii), shall not restrict such
Qualified Public Company (or any direct or indirect owner of the Qualified
Public Company) from effectuating a restructuring and such Qualified Public
Company (or any direct or indirect owner of the Qualified Public Company) shall
be permitted to effectuate a restructuring, including amending or modifying its
organizational documents or commercial arrangements (including any amendments or
modifications reasonably determined by such Qualified Public Company to be
required to satisfy stock exchange, quotation system listing or trading
requirements);
(viii)    the offer, sale, listing, transfer or issuance of interests in
Guarantor (the “REIT Shares”) in the ordinary course of business to third party
investors through licensed U.S. broker-dealers in accordance with applicable
Legal Requirements, so long as such Transfer of REIT Shares does not result in
or cause a change of Control of Guarantor;
(ix)    A Transfer of any limited partnership interests (the “OP Interests”) in
Griffin Capital Essential Asset Operating Partnership, L.P. so long as such
Transfer of OP Interests does not result in or cause (A) a change of Control or
(B) Guarantor owning less than fifty-one percent (51%) of the direct or indirect
interests in the Borrower;


-84-

--------------------------------------------------------------------------------





(x)    Permitted Encumbrances and Leases that have been approved by Lender (or
that do not require Lender’s approval) in accordance with this Agreement;
(xi)    The release of any Individual Property or portion thereof in connection
with a release or substitution in accordance with the terms of this Agreement;
(xii)    Transfers of worn out or obsolete Personal Property that are promptly
replaced with property of equivalent value and functionality if reasonably
necessary or which is no longer necessary in connection with the operation of
any Individual Property.
Notwithstanding anything to the contrary contained herein, in connection with
any Transfer permitted pursuant to this Section 7.3(a), if any direct or
indirect parent of Borrower shall qualify as a real estate investment trust
following such transfer, any such transfer may be effectuated through one or
more steps, may be sequenced with intervening time periods between steps
provided all such steps occur substantially contemporaneously, and may be
undertaken by means of assignment, redemption, merger, or other conveyancing or
reorganization method and the satisfaction of any ownership and Control
requirements shall be tested after giving effect to all such steps, intervening
time periods and combined methods.
(b)    Except as otherwise expressly set forth in this Section 7.3(b) below,
each Transfer, including any Permitted Transfer shall be subject to the
following conditions:
(i)    Except with respect to clauses (a)(iv), (a)(v), (a)(vi) and (a)(vii)
above, (i) no such Transfers shall result in a change in Control of any
Borrower, Guarantor, any SPE Component Entity or any Affiliated Manager; For
purposes of this Section, a “change of Control” shall occur when: (i) Guarantor
is no longer the sole owner of all of the general partnership interests in
Griffin Capital Essential Asset Operating Partnership, L.P. (directly or
indirectly), (ii) Griffin Capital Essential Asset Operating Partnership, L.P.
reduces its ownership interest in Borrower below fifty-one percent (51%), (iii)
Guarantor is no longer the guarantor/indemnitor of the Loan, (iv) one Person or
group of Affiliated Persons acquires more than 49% of the REIT Shares or the OP
Interests or more than 49% of the direct or indirect interests in Borrower or
any SPE Component Entity in one transaction or a series of transactions, (v)
during any consecutive twelve (12) calendar month period, the majority of the
members of the board of directors of Guarantor (the “Board of Directors”) at the
beginning of such period (the “Incumbent Directors”) cease for any reason to
constitute a majority of the members of the Board of Directors at the end of any
such consecutive twelve (12) calendar month period; provided, however, in the
event of a vacancy on the Board of Directors due to the death or disability of
an Incumbent Director or due to a resignation or removal of an Incumbent
Director for reasons unrelated to a Transfer of REIT Shares, the replacement
director approved by a majority (or such larger percentage if required by the
governing documents of the Guarantor) of the remaining Incumbent Directors shall
constitute an Incumbent Director for purposes hereof, (vi) if the Guarantor
enters into a merger, consolidation or other business combination, or a sale of
all or substantially all of its assets and/or ownership interests which results
in Borrower or Griffin Capital Essential Asset Operating Partnership, L.P. no
longer being controlled (directly or indirectly) by Guarantor; (xii) any
transfer of the general partnership interest of Borrower if Borrower is a
limited partnership or any change in the manager of or


-85-

--------------------------------------------------------------------------------





any transfer of the managing member’s interest in Borrower if Borrower is a
limited liability company or (xiii) one Person or a group of Affiliated Persons
acquires the ability to directly or indirectly Control the Guarantor.
(ii)    Following such Transfer, each Borrower and each SPE Component Entity
shall continue to satisfy the requirements of Section 6.1 hereof;
(iii)    as a condition to each such Transfer, (A) except with respect to
clauses (a)(i), (a)(v), and (a)(viii), (a)(x), (a)(xi) and (a)(xii), Lender
shall receive not less than thirty (30) days prior written notice of such
proposed Transfer (and with respect to clause (a)(ii), no such notice shall be
required if the Transfer does not result in a transferee owning 20% or more of
the direct or indirect ownership interest in Borrower), (B) Borrower shall
continue to comply with the representations, warranties and covenants contained
in Sections 4.38, 5.18 and 5.23 hereof (and upon request of Lender, deliver to
Lender a statement signed by an authorized offer of Borrower which certifies to
such compliance, (C) to the extent any transferee will own twenty percent (20%)
or more of the direct or indirect ownership interests in Borrower immediately
following such transfer (provided such transferee owned less than twenty percent
(20%) of the direct or indirect ownership interests in Borrower as of the
Closing Date), Lender may request and Borrower shall deliver, at Borrower’s sole
cost and expense, customary searches (including without limitation credit,
judgment, lien, litigation, bankruptcy, criminal and watch list) the results of
which shall be acceptable to Lender with respect to such transferee, and (D) if
such Transfer shall cause any transferee, together with its Affiliates, to
acquire direct or indirect equity interests in any Borrower or any SPE Component
Entity aggregating to more than forty-nine percent (49%), or to increase its
equity interests in any Borrower or any SPE Component Entity from an amount that
is less than forty-nine percent (49%) to an amount that is greater than
forty-nine percent (49%), Borrower shall deliver a New Non-Consolidation Opinion
addressing such Transfer;
(iv)    Such transfer is not prohibited under the terms of each Ground Lease;
and
(v)    Upon request from Lender, Borrower shall promptly deliver to Lender an
updated organizational chart reflecting each Transfer made pursuant to this
Section 7.3. All out-of-pocket reasonable costs and expenses incurred by Lender
in connection with its review of any of the foregoing Transfers shall be paid by
Borrower whether or not any such Transfer is consummated.
Section 7.4.    Assumption
Notwithstanding the foregoing provisions of this Article 7, following the date
which is six (6) months from the Closing Date, Lender shall not unreasonably
withhold consent to a Transfer of all of the Properties in their entirety or one
hundred percent (100%) of the ownership interests in Borrower to, and the
assumption of the Loan by, any Person (a “Transferee”) provided that each of the
following terms and conditions are satisfied:
(a)    no Event of Default shall be continuing at the time the notice in clause
(b) below is received by Lender or at the time of the Transfer;


-86-

--------------------------------------------------------------------------------





(b)    Borrower shall (i) deliver written notice to Lender of the terms of such
proposed Transfer not less than thirty (30) days before the date on which such
Transfer is scheduled to close; and, concurrently therewith, Borrower shall
deliver a fully executed copy of the purchase and sale agreement and all
amendments and assignments thereof, as well as the sources and uses of funds or
closing or settlement statement relating to the Transfer and (ii) pay to Lender
a non‑refundable processing fee in the amount of $20,000;
(c)    Lender shall have received an agreement, in form and substance reasonably
acceptable to Lender, pursuant to which Transferee has assumed all of Borrower’s
obligations under the Loan Documents;
(d)    (i) Lender shall have received an agreement, in form and substance
reasonably acceptable to Lender, pursuant to which Transferee assumes and agrees
to pay the Debt as and when due and shall assume all other obligations of
Borrower under the Loan Documents subject to the provisions of Article 15 hereof
and, prior to or concurrently with the closing of such Transfer, Transferee and
its constituent partners, members or shareholders as Lender may require, shall
execute, without any cost or expense to Lender, such documents and agreements as
Lender shall reasonably require to evidence and effectuate said assumption and
(ii) if required by Lender, a Person affiliated with Transferee and acceptable
to Lender (a “Transferee Principal”) shall assume the obligations of Guarantor
under the Loan Documents with respect to all acts and events occurring or
arising after the closing of the Transfer;
(e)    Borrower shall pay to Lender, concurrently with the closing of such
proposed Transfer, (i) a non‑refundable assumption fee in an amount equal to
$250,000.00 for the first such assumption and $500,000.00 for each such
assumption thereafter, and (ii) all actual out‑of‑pocket costs and expenses,
including reasonable attorneys’ fees and disbursements and Rating Agency fees,
incurred by Lender in connection with the proposed Transfer (which shall be paid
whether or not the proposed Transfer actually occurs);
(f)    Lender shall have received such agreements, certificates, legal opinions
and other documentation as may be reasonably requested by Lender, including,
without limitation, a title insurance endorsement confirming the Lien of the
Mortgage as a valid first lien on the Property (subject to Permitted
Encumbrances);
(g)    the Transferee shall be a corporation, partnership (including a limited
or limited liability limited partnership), limited liability company or other
type of entity acceptable to Lender that satisfies the following conditions:
(i) such transferee and Transferee’s Principals shall be acceptable to Lender,
which determination shall be based upon, inter alia, (a) such transferee and
Transferee’s Principals having an aggregate net worth and liquidity reasonably
satisfactory to Lender, (b) Lender’s receipt of searches (including credit,
negative news, OFAC, litigation, judgment, lien and bankruptcy searches)
reasonably required by Lender on such transferee and Transferee’s Principals,
the results of which must be reasonably acceptable to Lender, and (c) such
transferee and Transferee’s Principals otherwise satisfying Lender’s then
current applicable underwriting criteria and requirements, (ii) such transferee
shall qualify as a single purpose, bankruptcy remote entity under criteria
established by the Rating Agencies, and (iii) Transferee shall have delivered to
Lender a New Non Consolidation Opinion, and (iv) such transferee, together


-87-

--------------------------------------------------------------------------------





with Transferee’s Principals, shall be an experienced operator and/or owner of
properties similar in location, size, class, use, operation and value as the
Properties, as determined by Lender in its reasonable discretion and as
evidenced by financial statements and other information reasonably requested by
Lender or requested by the Rating Agencies;
(h)    the property manager proposed by Transferee shall have sufficient
experience in the ownership and management of properties similar in location,
size, class, use, operation and value as the Properties, and Lender shall be
provided with reasonable evidence thereof (and Lender reserves the right to
approve the Transferee without approving the substitution of the property
manager);
(i)    Borrower and Transferee, without any cost to Lender, shall furnish any
information requested by Lender for the preparation of, and shall authorize
Lender to file, new financing statements and financing statement amendments and
other documents to the fullest extent permitted by applicable Legal
Requirements, and shall execute any additional documents reasonably requested by
Lender;
(j)    Borrower shall deliver to Lender, without any cost or expense to Lender,
such endorsements to each Title Insurance Policy insuring that fee simple or
leasehold title to each Individual Property, as applicable, is vested in
Transferee (subject to Permitted Encumbrances), hazard insurance endorsements or
certificates and other similar materials as Lender may deem reasonably necessary
at the time of the transfer, all in form and substance reasonably satisfactory
to Lender;
(k)    Transferee shall furnish to Lender, all documents evidencing Transferee’s
organization and good standing, and the qualification of the signers to execute
the assumption of the Debt, which documents shall include certified copies of
all documents relating to the organization and formation of Transferee and of
the entities, if any, which are partners or members of Transferee. Transferee
and such constituent partners, members or shareholders of Transferee (as the
case may be), as Lender shall reasonably require, shall comply with the
covenants set forth in Article 6 hereof;
(l)    Transferee shall assume the obligations of Borrower under any Management
Agreement or provide a new management agreement with a new manager which meets
with the requirements of Section 5.14 hereof and assign to Lender as additional
security such new management agreement pursuant to an Assignment of Management
Agreement in form and substance reasonably satisfactory to Lender;
(m)    Transferee shall assume the obligations of Borrower under any Deposit
Account Control Agreement or provide a new Deposit Account Control Agreement
with a new Deposit Bank in form and substance reasonably satisfactory to Lender;
(n)    Transferee shall furnish to Lender, if required by the Lender, a REMIC
Opinion, a New Non-Consolidation Opinion, and an opinion of counsel reasonably
satisfactory to Lender and its counsel (A) that Transferee’s formation documents
provide for the matters described in subparagraph (g) above, (B) that the
assumption of the Debt has been duly authorized, executed and delivered, and
that the assumption agreement and the other Loan Documents are valid, binding


-88-

--------------------------------------------------------------------------------





and enforceable against Transferee in accordance with their terms, and (C) that
Transferee and any entity which is a controlling stockholder, member or general
partner of Transferee, have been duly organized, and are in existence and good
standing;
(o)    if required by Lender, Lender shall receive a Rating Agency Confirmation;
and
(p)    Borrower’s obligations under the purchase and sale agreement pursuant to
which the Transfer is proposed to occur shall expressly be subject to the
satisfaction of the terms and conditions of this Section 7.4.
The consent of Lender with respect to a Transfer of the Properties in their
entirety to, and the assumption of the Loan by, a Transferee pursuant to this
Section 7.4 shall not be construed to be a waiver of the right of Lender to
consent to any subsequent Transfer of the Properties. Upon the Transfer of the
Properties pursuant to this Section 7.4, Borrower and Guarantor (if a Transferee
Principal has assumed the obligations of Guarantor under the Loan Documents
pursuant to this Section 7.4) shall be relieved of all liability under the Loan
Documents for acts, events, conditions, or circumstances occurring or arising
after the date of such transfer, except to the extent that such acts, events,
conditions, or circumstances are the proximate result of acts, events,
conditions, or circumstances that existed prior to the date of such transfer,
whether or not discovered prior or subsequent to the date of such transfer.
Section 7.5.    Immaterial Transfers and Easements, Etc.
(a)    Borrower may, without the consent of Lender, (i) make immaterial
Transfers of unimproved, non-income producing portions of any Individual
Property to Governmental Authorities for dedication or public use (each an
“Outparcel”), (ii) grant easements, restrictions, covenants, reservations and
rights of way in the ordinary course of business for access, water and sewer
lines, telephone or other fiber optic or other data transmission lines, electric
lines or other utilities or for other similar purposes, provided that no such
Transfer, conveyance or encumbrance set forth in the foregoing clauses (i) or
(ii) shall materially impair the utility and operation of any Individual
Property or reasonably be expected to, or does, have a Material Adverse Effect,
and (iii) consummate the GDOT Condemnation to the extent such Condemnation is
consistent with the description of the transaction set forth in the definition
thereof. In connection with any Transfer permitted pursuant to this Section 7.5,
Lender shall execute and deliver any instrument reasonably necessary or
appropriate, in the case of the Transfers referred to in clause (i) above, to
release the portion of the Individual Property affected by such Condemnation or
such Transfer from the Lien of the applicable Mortgage or, in the case of
clause (ii) above, to subordinate the Lien of the applicable Mortgage to such
easements, restrictions, covenants, reservations and rights of way or other
similar grants upon receipt by Lender of:
(A)    fifteen (15) days’ prior written notice thereof;
(B)    a copy of the instrument or instruments of Transfer;


-89-

--------------------------------------------------------------------------------





(C)    a certificate from an officer of Borrower stating (1) with respect to any
Transfer, the consideration, if any, being paid for the Transfer, and (2) that
such Transfer does not materially impair the utility and operation of the
applicable Individual Property and would not reasonably be expected to have and
does not have a Material Adverse Effect; and
(D)    reimbursement of all of Lender’s reasonable out-of-pocket costs and
expenses (including reasonable attorneys’ fees and disbursements) incurred in
connection with such Transfer (which shall be paid by Borrower whether or not
the proposed Transfer actually occurs).
(b)    Notwithstanding the foregoing provisions of this Section 7.5, for so long
as the Loan is included in a REMIC Trust in connection with a Securitization, no
release of the Outparcel from the Lien of the Mortgage will be permitted unless,
immediately after the Release, either (i) the LTV Ratio is equal to or less than
one hundred twenty-five percent (125%)) or (ii) the principal balance of the
Loan is paid down by the least of the following amounts: (A) an amount equal to
the net proceeds or other compensation paid by a Governmental Authority in
connection with a Transfer described in Section 7.5(a)(i), (B) the fair market
value of the Outparcel at the time of release, or (C) an amount such that the
LTV Ratio does not increase after the release, unless the Lender receives an
opinion of counsel that the Securitization will not fail to maintain its status
as a REMIC Trust as a result of the release.
Section 7.6.    Replacement Guarantor. To the extent that Guarantor fails to
continue to satisfy the net worth requirement under the Guaranty, no such
failure shall constitute an Event of Default hereunder if Guarantor is replaced
in accordance with this Section 7.6. Borrower shall be permitted to substitute a
replacement guarantor (a “Guarantor Substitution”) and no Event of Default shall
be deemed to have occurred hereunder, provided that each of the following terms
and conditions are satisfied: (a)  within ten (10) days after such breach or
violation, Borrower delivers to Lender notice of its intent to substitute such
Guarantor and, concurrently therewith, gives Lender all such information
concerning the proposed substitute guarantor as Lender may reasonably require,
including, without limitation, certified financial statements detailing assets
and liabilities; (b) the replacement guarantor is a Satisfactory Replacement
Guarantor; (c) within thirty (30) days after after such breach or violation,
such Satisfactory Replacement Guarantor (i) assumes the obligations of Guarantor
under the Guaranty and the Environmental Indemnity for events or conditions
occurring prior to, as of and after the Guarantor Substitution or (ii) executes
and delivers to Lender a replacement guaranty and a replacement environmental
indemnity in each case in form and substance the same as the Guaranty and the
Environmental Indemnity, respectively, and otherwise reasonably acceptable to
Lender, for events or conditions occurring prior to, as of and after the
Guarantor Substitution; (d) concurrently with such assumption or execution and
delivery (i) such Satisfactory Replacement Guarantor delivers to Lender a
spousal consent in form and substance acceptable to Lender, as and to the extent
applicable, and (ii) each of Borrower, the remaining Guarantor and/or such
Satisfactory Replacement Guarantor, as applicable, affirms each of their
respective obligations under the Loan Documents; (e) Borrower delivers to Lender
a Rating Agency Confirmation with respect to such Guarantor Substitution; (f) if
required by Lender or the Rating Agencies, Borrower delivers to Lender an
opinion from counsel, and in form and substance,


-90-

--------------------------------------------------------------------------------





in each case reasonably acceptable to Lender and acceptable to the Rating
Agencies in their sole discretion stating, among other things, (g) that the
Guaranty and the Environmental Indemnity (or the replacement guaranty and
environmental indemnity, as the case may be) are enforceable against such
Satisfactory Replacement Guarantor in accordance with their terms and (ii) that
any REMIC Trust formed pursuant to a Securitization will not fail to maintain
its status as a “real estate mortgage investment conduit” within the meaning of
Section 860D of the Code or be subject to tax as a result of such Substitution;
and (h) if required by Lender or the Rating Agencies, delivery of a New Non
Consolidation Opinion.
ARTICLE 8
INSURANCE; CASUALTY; CONDEMNATION; RESTORATION
Section 8.1.    Insurance
(a)    Borrower shall obtain and maintain, or cause to be obtained and
maintained, at all times insurance for Borrower and the Properties providing at
least the following coverages:
(i)    insurance with respect to the Improvements and the Personal Property
providing coverage for losses sustained by fire and other risks and hazards
covered by a standard extended coverage insurance policy providing “special”
form coverage (A) in an amount equal to not less than one hundred percent (100%)
of the full insurable value written on a replacement cost basis, which for
purposes of this Agreement shall mean actual replacement value (exclusive of
costs of excavations, foundations, underground utilities and footings) with no
deduction for depreciation; (B) containing either an agreed amount endorsement
with respect to the Improvements and Personal Property or a waiver of all
co‑insurance provisions; (C) providing for no “all other perils” deductible in
excess of the greater of $100,000 or five percent (5%) of underwritten net cash
flow as determined by Lender for all such insurance coverage; (D) insuring
against at least those risks and hazards that are commonly insured against under
a “special causes of loss” form of policy, as the same shall exist on the date
hereof (including, without limitation, windstorm and “named storm” coverage),
together with any increase in the scope of coverage provided under such form
after the date hereof; (E)  with loss payable to Lender; and (F) if any of the
Improvements or the use of any Individual Property shall at any time constitute
legal non‑conforming structures or uses, providing coverage for Operation of
Building Laws, Demolition Costs and Increased Cost of Construction Endorsements
and containing an “Ordinance or Law Coverage” or “Enforcement” endorsement;
(ii)    commercial general liability insurance against claims for personal
injury, bodily injury, death or property damage occurring upon, in or about any
Individual Property (including “dram shop” or other liquor liability coverage if
alcoholic beverages are dispensed at any Individual Property), with such
insurance (A) to be on the so‑called “occurrence” form with a general aggregate
limit of not less than $2,000,000 and a per occurrence limit of not less than
$1,000,000; (B) to continue at not less than the aforesaid limit until required
to be changed by Lender in writing by reason of changed economic conditions
making such protection inadequate; (C) to cover at least the following hazards:
(1) premises and operations; (2) products and completed operations;
(3) independent contractors; and (4) contractual liability covering, to the


-91-

--------------------------------------------------------------------------------





maximum extent permitted by law, Borrower’s obligation to indemnify Lender as
required under this Agreement; and (D) naming Lender as additional insured;
(iii)    loss of rents or business interruption insurance, as applicable,
(A) with loss payable to Lender; (B) covering all risks required to be covered
by the insurance provided for in subsections (i) and (iv) through (vii); and
(C) which provides that after the physical loss to the Improvements and Personal
Property occurs, the loss of rents or income, as applicable, will be insured
until completion of Restoration or the expiration of twenty-four (24) months,
whichever first occurs, and notwithstanding that the policy may expire prior to
the end of such period; and (D) which contains an extended period of indemnity
endorsement which provides that after the physical loss to the Improvements and
Personal Property has been repaired, the continued loss of income will be
insured until such income either returns to the same level it was at prior to
the loss, or the expiration of twelve (12) months from the date that each
Individual Property is repaired or replaced and operations are resumed,
whichever first occurs, and notwithstanding that the policy may expire prior to
the end of such period. The amount of such loss of rents or business
interruption insurance, as applicable, shall be determined prior to the date
hereof and at least once each year thereafter based on Lender’s reasonable
estimate of the net operating income from each Individual Property for the
succeeding period of coverage as required above. All proceeds payable to Lender
pursuant to this subsection shall be held by Lender and shall be applied to the
obligations secured by the Loan Documents from time to time due and payable
hereunder and under the Note; provided, however, that nothing herein contained
shall be deemed to relieve Borrower of its obligations to pay the obligations
secured by the Loan Documents on the respective dates of payment provided for in
the Note, this Agreement and the other Loan Documents except to the extent such
amounts are actually paid out of the proceeds of such loss of rents or business
interruption insurance, as applicable;
(iv)    if any portion of the Improvements is currently or at any time in the
future located in a “special flood hazard area” designated by the Federal
Emergency Management Agency, flood hazard insurance covering building and
contents in an amount equal to the maximum amount of such insurance available
under the National Flood Insurance Act of 1968, the Flood Disaster Protection
Act of 1973 or the National Flood Insurance Reform Act of 1994, as each may be
amended, together with such “excess flood” insurance naming Lender as loss payee
in such amount and with such deductible as Lender may reasonably require;
(v)    if any Individual Property is located in an area with a high degree of
seismic risk as determined by Lender, and the probable maximum loss (“PML”) as
determined by Lender in the event of an earthquake would exceed 20% of the full
replacement cost of the Improvements, earthquake insurance in form and substance
satisfactory to Lender in an amount not less than one hundred percent (100%) of
the PML or such other amount as Lender may require, subject to a deductible not
to exceed 5% of the insurable value at time of loss; with such PML being based
on a 475-year return period, exposure period of 50 years and a 10% probability
of exceedance, provided that such earthquake insurance shall be on terms
consistent with the special causes of loss form required under subsection (i)
above;


-92-

--------------------------------------------------------------------------------





(vi)    at all times during which structural construction, repairs or
alterations are being made with respect to the Improvements, and only if the
property coverage form does not otherwise apply, (A) owner’s contingent or
protective liability insurance covering claims not covered by or under the terms
or provisions of the above mentioned commercial general liability insurance
policy; and (B) the insurance provided for in subsection (i) above written in a
so‑called Builder’s Risk Completed Value form (1) on a non‑reporting basis,
(2) against “special causes of loss” insured against pursuant to subsection (i)
above, (3) including permission to occupy the applicable Individual Property,
and (4) with an agreed amount endorsement waiving co‑insurance provisions;
(vii)    comprehensive boiler and machinery/equipment breakdown insurance, if
applicable, in amounts as shall be reasonably required by Lender on terms
consistent with the commercial property insurance policy required under
subsection (i) above;
(viii)    workers’ compensation, subject to the statutory limits of the State,
and employer’s liability insurance in respect of any work or operations on or
about the Properties, or in connection with the Properties or their operation
(if applicable);
(ix)    excess liability insurance in an amount not less than $50,000,000.00 on
terms consistent with the commercial general liability insurance required under
subsection (ii) above;
(x)    the insurance required under this Section 8.1(a) above shall cover perils
of terrorism and acts of terrorism and Borrower shall maintain insurance for
loss resulting from perils and acts of terrorism on terms (including amounts)
consistent with those required under Section 8.1(a) above at all times during
the term of the Loan. Notwithstanding the foregoing, whether or not the
Terrorism Risk Insurance Act of 2002, as extended and modified by the Terrorism
Risk Insurance Program Reauthorization Act of 2007 (as the same may be further
modified, amended, or extended, “TRIPRA”) or subsequent statute, extension, or
reauthorization is in effect, Borrower shall be required to carry terrorism
insurance throughout the term of the Loan as required by the preceding sentence;
provided, however, if TRIPRA (or such subsequent statute, extension or
reauthorization) is not in effect Borrower shall not be required to pay annual
premiums in excess of the TC Cap (defined below) in order to obtain the
terrorism coverage (but Borrower shall be obligated to purchase the maximum
amount of terrorism coverage available with funds equal to the TC Cap). As used
above, “TC Cap” shall mean an amount equal to two (2) times the aggregate
premium for a separate “Special Form” or “All Risks” policy or equivalent and
business interruption/rental loss policy insuring only the Property on a
stand-alone basis at the time that any terrorism coverage is excluded from any
Policy; and
(xi)    such additional insurance policies and coverage, and in such amounts,
(A) as may be required pursuant to any and all agreements, declarations,
covenants, and/or other arrangements to which Borrower is a party or to which
Borrower or any Individual Property is subject, including, without limitation,
any declarations of covenants, conditions and restrictions or similar covenants
and/or restrictions affecting any Individual Property, franchise agreements,
licenses or leases, and (B) as Lender from time to time may reasonably request
against such other insurable hazards (including, but not limited to, sinkhole,
mine subsidence, mold, spores


-93-

--------------------------------------------------------------------------------





or fungus) which at the time are commonly insured against for property similar
to the applicable Individual Property located in or around the region in which
such Individual Property is located.
(b)    All insurance provided for in Section 8.1(a) shall be obtained under
valid and enforceable policies (collectively, the “Policies” or in the singular,
the “Policy”) meeting the requirements of Section 8.1(a) and shall otherwise be
acceptable to Lender as to amounts, forms, deductibles, loss payees and
insureds. The Policies shall be issued by financially sound and responsible
insurance companies authorized to do business in the State and having a
financial strength rating of at least “A” and a financial size category of at
least “X” from Alfred M. Best Company, Inc. and a claims paying ability and
financial strength rating of at least “A” or better by S&P (and the equivalent
ratings for Moody’s, Fitch and DBRS to the extent each such Rating Agency rates
the insurance company and is rating the Securities) or such other ratings
approved by Lender, provided, however, for Policies issued by more than one
insurance company, (A) if four (4) or fewer insurance companies issue the
Policies in the first layer of coverage, then at least seventy-five percent
(75%) of the insured amount shall be provided by insurance companies with a
claims paying ability rating of “A” or better by S&P (and the equivalent ratings
by Moody’s, Fitch and DBRS to the extent each such Rating Agency rates the
insurance company and is rating the Securities), with no carrier below “BBB” or
(B) if five (5) or more insurance companies issue the Policies in the first
layer of coverage, then at least sixty percent (60%) of the insured amount shall
be provided by insurance companies with a claims paying ability rating of “A” or
better by S&P (and the equivalent ratings by Moody’s, Fitch and DBRS to the
extent each such Rating Agency rates the insurance company and is rating the
Securities), with no carrier below “BBB”. To the extent such Policies are not
available as of the Closing Date, Borrower shall deliver to Lender prior to the
Closing Date an Acord 28 or similar certificate of insurance evidencing the
coverages and amounts required hereunder and, upon request of Lender as soon as
available after the Closing Date, complete copies of all Policies. Not less than
ten (10) days prior to the expiration dates of any insurance coverage in place
with respect to any Individual Property, Borrower shall deliver to Lender an
Acord 28 or similar certificate, accompanied by evidence satisfactory to Lender
of payment of the premiums due in connection therewith (the “Insurance
Premiums”), and, as soon as available thereafter, complete copies of all renewal
Policies.
(c)    Any Policy may be in the form of a blanket insurance policy, provided
that such policy shall provide the same protection as would a separate Policy
insuring only the applicable Individual Property in compliance with the
provisions of Section 8.1(a) hereof; provided, however, any blanket insurance
policy that does not specifically allocate to any Individual Property the amount
of coverage from time to time required hereunder shall be subject to Lender’s
reasonable approval after taking into account, among other things, the amount,
location, number, type and size of properties covered by such blanket insurance
policy.
(d)    All Policies provided for or contemplated by Section 8.1(a) shall name
the Borrower as a named insured and (i) other than the coverage referenced in
clause (a)(viii) above, name Lender as the additional insured, as its interests
may appear, and (ii) other than the coverage referenced in clauses (a)(ii),
(viii) and (ix) above, contain a standard non‑contributory mortgagee clause in
favor of Lender providing that the loss thereunder shall be payable to Lender.


-94-

--------------------------------------------------------------------------------





(e)    All Policies provided for in Section 8.1(a) shall contain clauses or
endorsements to the effect that:
(i)    no act or negligence of Borrower, or anyone acting for Borrower, or of
any Tenant or other occupant, or failure to comply with the provisions of any
Policy, which might otherwise result in a forfeiture of the insurance or any
part thereof, shall in any way affect the validity or enforceability of the
insurance insofar as Lender is concerned;
(ii)    the Policies shall not be canceled without at least thirty (30) days’
(or in the case of non-payment of Insurance Premiums, ten (10) days’) prior
written notice to Lender and any other party named therein as an additional
insured;
(iii)    the issuers thereof shall give written notice to Lender if the Policies
have not been renewed ten (10) days prior to its expiration; and
(iv)    Lender shall not be liable for any Insurance Premiums thereon or subject
to any assessments thereunder.
(f)    If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right, without notice to Borrower, to take such action as Lender deems necessary
to protect its interest in each Individual Property, including, without
limitation, obtaining such insurance coverage as Lender in its sole discretion
deems appropriate. All premiums incurred by Lender in connection with such
action or in obtaining such insurance and keeping it in effect shall be paid by
Borrower to Lender upon demand and, until paid, shall be secured by the Mortgage
and shall bear interest at the Default Rate.
Section 8.2.    Casualty
If any Individual Property shall be damaged or destroyed, in whole or in part,
by fire or other casualty (a “Casualty”), Borrower shall give to Lender prompt
notice of such damage reasonably anticipated to be in excess of the Restoration
Threshold, and shall promptly commence and diligently prosecute the Restoration
in accordance with Section 8.4. Borrower shall pay all costs of such Restoration
whether or not such costs are covered by insurance. Lender may, but shall not be
obligated to, make proof of loss if not made promptly by Borrower. Borrower
shall adjust all claims for Insurance Proceeds that are in amounts less than the
Restoration Threshold and Lender shall have the right to approve any adjustment
of claims for Insurance Proceeds in amounts equal to or in excess of the
Restoration Threshold; provided, however, if an Event of Default has occurred
and is continuing, Lender shall have the exclusive right to participate in the
adjustment of claims for Insurance Proceeds. Borrower shall cooperate with
Lender in obtaining for Lender the benefits of any Insurance Proceeds lawfully
or equitably payable in connection with any Individual Property and Borrower
shall reimburse Lender for any actual out-of-pocket expenses incurred by Lender
in connection therewith, including without limitation, reasonable out-of-pocket
attorneys’ fees.
Section 8.3.    Condemnation


-95-

--------------------------------------------------------------------------------





Borrower shall promptly give Lender notice of the actual or threatened
commencement of any proceeding for the Condemnation of any Individual Property
of which Borrower has knowledge and shall deliver to Lender copies of any and
all documents served in connection with such proceedings. Lender may participate
in any such proceedings, and Borrower shall from time to time deliver to Lender
all documents reasonably requested by it to permit such participation; provided,
however, if no Event of Default is then continuing, the foregoing shall not
apply with respect to an Award in connection with the GDOT Condemnation, to the
extent such Condemnation is consistent with the description of the transaction
set forth in the definition thereof. Borrower shall, at its expense, diligently
prosecute any such proceedings, and (other than with respect to the GDOT
Condemnation if no Event of Default is then continuing), shall consult with
Lender, its attorneys and experts, and cooperate with them in the carrying on or
defense of any such proceedings. Notwithstanding any taking by any public or
quasi‑public authority through Condemnation or otherwise (including but not
limited to any transfer made in lieu of or in anticipation of the exercise of
such taking), Borrower shall continue to pay the Debt at the time and in the
manner provided for its payment in the Note and in this Agreement and the Debt
shall not be reduced until any Award shall have been actually received and
applied by Lender, after the deduction of expenses of collection, to the
reduction or discharge of the Debt. Lender shall not be limited to the interest
paid on the Award by the condemning authority but shall be entitled to receive
out of the Award interest at the rate or rates provided herein or in the Note.
If any Individual Property or any portion thereof is taken by a condemning
authority, Borrower shall promptly commence and diligently prosecute the
Restoration and otherwise comply with the provisions of Section 8.4, whether or
not Lender makes any Net Proceeds available pursuant to Section 8.4. If any
Individual Property is sold, through foreclosure or otherwise, prior to the
receipt by Lender of the Award, Lender shall have the right, whether or not a
deficiency judgment on the Note shall have been sought, recovered or denied, to
receive the Award, or a portion thereof sufficient to pay the Debt.
Section 8.4.    Restoration
The following provisions shall apply in connection with the Restoration of any
Individual Property; provided, however, notwithstanding anything to the contrary
in this Section 8.4, from and after the occurrence of a Casualty or Condemnation
where the Net Proceeds or the cost of completing the Restoration is greater than
the Restoration Threshold, if (i) the REA or any Major Lease requires Borrower
to repair and restore the Property after such Casualty of Condemnation, no
default (beyond any applicable notice and/or grace periods) shall have occurred
and be continuing under the subject REA or the subject Major Lease(s) and (iii)
no Event of Default shall have occurred and be continuing, then Lender shall
disburse the Net Proceeds in accordance with the disbursement provisions
specified in Section 8.4(b)(ii)-(vii) hereof (without Borrower having to satisfy
the conditions specified in Section 8.4(b)(i) hereof) to facilitate Borrower’s
compliance therewith:
(a)    If the Net Proceeds shall be less than the Restoration Threshold and the
costs of completing the Restoration shall be less than the Restoration
Threshold, the Net Proceeds will be disbursed by Lender to Borrower upon receipt
of Borrower’s written undertaking to expeditiously commence and to
satisfactorily complete with due diligence the Restoration in accordance with
the terms of this Agreement.


-96-

--------------------------------------------------------------------------------





(b)    If the Net Proceeds are equal to or greater than the Restoration
Threshold or the costs of completing the Restoration are equal to or greater
than the Restoration Threshold, Lender shall make the Net Proceeds available for
the Restoration subject to the conditions of and in accordance with the
provisions of this Section 8.4. The term “Net Proceeds” for purposes of this
Section 8.4 shall mean: (i) the net amount of all insurance proceeds received by
Lender as a result of a Casualty (excluding insurance proceeds from rent loss,
liability or workers’ compensation coverage), after deduction of its reasonable
costs and expenses (including, but not limited to, reasonable counsel fees and
disbursements), if any, in collecting the same (“Insurance Proceeds”), or
(ii) the net amount of the Award as a result of a Condemnation, after deduction
of its reasonable costs and expenses (including, but not limited to, actually
incurred reasonable counsel fees), if any, in collecting the same (“Condemnation
Proceeds”), whichever the case may be. Notwithstanding the foregoing, if no Cash
Sweep Period is then continuing, any Award in connection with the GDOT
Condemnation (to the extent such Condemnation is consistent with the description
of the transaction set forth in the definition thereof) shall be disbursed by
Lender to Borrower upon receipt of Borrower’s written undertaking to
expeditiously commence and to complete with due diligence the Restoration in
accordance with the terms of this Agreement and if a Cash Sweep Period is
continuing, such Award shall be deposited into the Cash Management Account to be
disbursed as provided in the Cash Management Agreement.
(i)    Except to the extent the Net Proceeds must be applied toward Restoration
pursuant to the terms of a Major Lease or REA, the Net Proceeds shall be made
available to Borrower for Restoration provided that each of the following
conditions are met:
(A)    no Event of Default shall have occurred and be continuing;
(B)    (1) in the event the Net Proceeds are Insurance Proceeds, less than
thirty percent (30%) of the total floor area of the Improvements on the
applicable Individual Property has been damaged, destroyed or rendered unusable
as a result of a Casualty and the amount of damage does not exceed thirty
percent (30%) of the applicable Individual Property’s fair market value (as
reasonably determined by Lender) immediately prior to the occurrence of such
Casualty, or (2) in the event the Net Proceeds are Condemnation Proceeds, less
than ten percent (10%) of the land constituting the applicable Individual
Property is taken, such land is located along the perimeter or periphery of the
applicable Individual Property, and less than fifteen percent (15%) of the
aggregate floor area of the Improvements is taken and the taking does not exceed
fifteen percent (15%) of the applicable Individual Property’s fair market value
immediately prior to the occurrence of such taking;
(C)    Leases covering in the aggregate at least seventy percent (70%) of the
total rentable space in the applicable Individual Property which has been
demised under executed and delivered Leases in effect as of the date of the
occurrence of such Casualty or Condemnation, whichever the case may be, and each
Major Lease in effect as of such date shall remain in full force and effect
during and after the completion of the Restoration without abatement of rent
beyond the time required for Restoration;


-97-

--------------------------------------------------------------------------------





(D)    Borrower shall commence the Restoration as soon as reasonably practicable
(but in no event later than sixty (60) days after such Casualty or Condemnation,
whichever the case may be, occurs) and shall diligently pursue the same to
satisfactory completion; provided, that for the purposes of this Subsection (D),
the commencement of plans and specifications for Restoration shall be deemed
commencement of Restoration, provided that Borrower thereafter diligently
continues to proceed to complete such plans and specifications;
(E)    Lender shall be satisfied that all scheduled payments of principal and
interest under the Note, which will be incurred during the period of Restoration
will be covered out of the Net Proceeds, insurance coverage referred to in
Section 8.1(a)(iii) above, or other funds of Borrower;
(F)    Lender shall be satisfied that the Restoration will be completed on or
before the earliest to occur of (1) six (6) months prior to the Maturity Date,
(2) the earliest date required for such completion under the terms of any Major
Leases or REA, (3) such time as may be required under applicable zoning law,
ordinance, rule or regulation, or (4) the expiration of the insurance coverage
referred to in Section 8.1(a)(iii);
(G)    Lender shall be satisfied that the fair market value and cash flow from
the applicable Individual Property after the Restoration will not be less than
the fair market value and cash flow immediately prior to the Casualty or
Condemnation, as applicable;
(H)    the applicable Individual Property and the use thereof after the
Restoration will be in compliance with and permitted under all Legal
Requirements;
(I)    the Restoration shall be done and completed by Borrower in an expeditious
and diligent fashion and in compliance with all applicable Legal Requirements;
(J)    such Casualty or Condemnation, as applicable, does not result in the loss
of access to the applicable Individual Property or the Improvements that would
reasonably be expected to have a Material Adverse Effect;
(K)    Borrower shall deliver, or cause to be delivered, to Lender a detailed
budget certified by Borrower’s architect or engineer setting forth the cost of
completing the Restoration, which budget shall be acceptable to Lender, together
with complete plans and specifications for the Restoration; and
(L)    the Net Proceeds together with any cash or cash equivalent deposited by
Borrower with Lender are sufficient in Lender’s reasonable judgment to cover the
cost of the Restoration or, alternatively, Borrower causes a guarantor
reasonably acceptable to Lender to deliver a guaranty to Lender in the amount of
the Net Proceeds deficiency in form and substance reasonably acceptable to
Lender.


-98-

--------------------------------------------------------------------------------





(ii)    Net Proceeds shall be held by Lender in an interest bearing account
until disbursements commence and, until disbursed in accordance with the
provisions of this Section 8.4(b), shall constitute additional security for the
Debt and other obligations under the Loan Documents. Net Proceeds shall be
disbursed by Lender to, or as directed by, Borrower from time to time during the
course of the Restoration, upon receipt of evidence satisfactory to Lender that
(A) all the conditions precedent to such advance, including those set forth in
Section 8.4(b)(i), have been satisfied, (B) all materials installed and work and
labor performed (except to the extent that they are to be paid for out of the
requested disbursement) in connection with the related Restoration item have
been paid for in full, and (C) there exist no notices of pendency, stop orders,
mechanic’s or materialman’s liens or notices of intention to file same, or any
other liens or encumbrances of any nature whatsoever on the applicable
Individual Property which have not either been fully bonded to the satisfaction
of Lender and discharged of record or in the alternative fully insured to the
satisfaction of Lender by the title company issuing the Title Insurance Policy.
Insurance Proceeds from rent loss or business interruption coverage, as
applicable, which are required to be maintained by Borrower pursuant to
Section 8.1(a), shall be controlled by Lender at all times, shall not be subject
to the provisions of this Section 8.4 and shall be used solely for the payment
of the obligations under the Loan Documents and operating expenses.
(iii)    All plans and specifications required in connection with the
Restoration shall be subject to prior review and acceptance in all respects by
Lender and by an independent consulting engineer selected by Lender (the
“Restoration Consultant”), in each case, which shall not be unreasonably
withheld, conditioned or delayed. Lender shall have the use of the plans and
specifications and all permits, licenses and approvals required or obtained in
connection with the Restoration. The identity of the contractors, subcontractors
and materialmen engaged in the Restoration, as well as the contracts in excess
of $50,000 under which they have been engaged, shall be subject to prior review
and acceptance by Lender and the Restoration Consultant, in each case, which
shall not be unreasonably withheld, conditioned or delayed. All costs and
expenses incurred by Lender in connection with making the Net Proceeds available
for the Restoration, including, without limitation, reasonable counsel fees and
disbursements and the Restoration Consultant’s fees, shall be paid by Borrower.
(iv)    In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as certified by the
Restoration Consultant, minus the Restoration Retainage. The term “Restoration
Retainage” shall mean an amount equal to ten percent (10%) of the costs actually
incurred for work in place as part of the Restoration, as certified by the
Restoration Consultant, until the Restoration has been completed. The
Restoration Retainage shall be reduced to five percent (5%) of the costs
incurred upon receipt by Lender of satisfactory evidence that fifty percent
(50%) of the Restoration has been completed. The Restoration Retainage shall in
no event, and notwithstanding anything to the contrary set forth above in this
Section 8.4(b), be less than the amount actually held back by Borrower from
contractors, subcontractors and materialmen engaged in the Restoration. The
Restoration Retainage shall not be released until the Restoration Consultant
certifies to Lender that the Restoration has been completed in accordance with
the provisions of this Section 8.4(b) and that all approvals


-99-

--------------------------------------------------------------------------------





necessary for the re‑occupancy and use of the applicable Individual Property
have been obtained from all appropriate Governmental Authorities, and Lender
receives evidence satisfactory to Lender that the costs of the Restoration have
been paid in full or will be paid in full out of the Restoration Retainage;
provided, however, that Lender will release the portion of the Restoration
Retainage being held with respect to any contractor, subcontractor or
materialman engaged in the Restoration as of the date upon which the Restoration
Consultant certifies to Lender that the contractor, subcontractor or materialman
has satisfactorily completed all work and has supplied all materials in
accordance with the provisions of the contractor’s, subcontractor’s or
materialman’s contract, the contractor, subcontractor or materialman delivers
the lien waivers and evidence of payment in full of all sums due to the
contractor, subcontractor or materialman as may be reasonably requested by
Lender or by the title company issuing the Title Insurance Policy, and Lender
receives an endorsement to the Title Insurance Policy insuring the continued
priority of the lien of the Mortgage and evidence of payment of any premium
payable for such endorsement. If required by Lender, the release of any such
portion of the Restoration Retainage shall be approved by the surety company, if
any, which has issued a payment or performance bond with respect to the
contractor, subcontractor or materialman.
(v)    Lender shall not be obligated to make disbursements of the Net Proceeds
more frequently than once every calendar month.
(vi)    If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the reasonable opinion of Lender in consultation with the Restoration
Consultant, be sufficient to pay in full the balance of the costs which are
estimated by the Restoration Consultant to be incurred in connection with the
completion of the Restoration, Borrower shall deposit the deficiency (the “Net
Proceeds Deficiency”) with Lender before any further disbursement of the Net
Proceeds shall be made or alternatively, Guarantor delivers a letter of credit
to Lender in the amount of the Net Proceeds Deficiency in form and substance
reasonably acceptable to Lender. The Net Proceeds Deficiency deposited with
Lender shall be held by Lender and shall be disbursed for costs actually
incurred in connection with the Restoration on the same conditions applicable to
the disbursement of the Net Proceeds, and until so disbursed pursuant to this
Section 8.4(b) shall constitute additional security for the Debt and other
obligations under the Loan Documents and shall be deposited into an interest
bearing Eligible Account.
(vii)    The excess, if any, of the Insurance Proceeds and the remaining
balance, if any, of the Net Proceeds Deficiency deposited with Lender after the
Restoration Consultant certifies to Lender that the Restoration has been
completed in accordance with the provisions of this Section 8.4(b), and the
receipt by Lender of evidence satisfactory to Lender that all costs incurred in
connection with the Restoration have been paid in full, shall be remitted by
Lender to Borrower, provided no Event of Default shall have occurred and shall
be continuing under the Note, this Agreement or any of the other Loan Documents.
(c)    All Net Proceeds not required to be made available for Restoration,
returned to Borrower as excess Net Proceeds pursuant to Section 8.4(b)(vii), or
in the case of Condemnation Proceeds, applied by Lender in accordance with this
Section 8.4(c), may (i) be retained and applied by Lender toward the payment of
the Debt (without any prepayment premium or penalty, so long


-100-

--------------------------------------------------------------------------------





as no Event of Default exists) whether or not then due and payable in such
order, priority and proportions as Lender in its sole discretion shall deem
proper, or, (ii) at the sole discretion of Lender, be paid, either in whole or
in part, to Borrower for such purposes and upon such conditions as Lender shall
designate. If, pursuant to this Section 8.4, Lender shall receive and retain Net
Proceeds, the Debt shall be reduced only by the amount thereof received and
retained by Lender and actually applied by Lender in reduction thereof;
provided, however, that in the event the Net Proceeds are applied to the Debt
due to Lender not making the Net Proceeds available for Restoration and such Net
Proceeds are not sufficient to repay the Debt in its entirety, then for so long
as no Event of Default has occurred and is continuing, Borrower shall be
permitted to prepay the remainder of the outstanding Debt in compliance with the
requirements of Article 2, without the requirement for defeasance or the payment
of any prepayment premiums, fee or penalty. Following the Securitization of the
Loan, if, after a taking of any portion of any Individual Property by a
condemning authority, the ratio of the unpaid principal balance of the Loan to
the value of the remaining portion of such Individual Property and the other
remaining Individual Properties (as determined by any commercially reasonable
method permitted to a REMIC Trust, it being understood that Lender shall not
require a new or updated appraisal to make such determination so long as there
is another commercially reasonable valuation method available to Lender, which
may include a buyer’s purchase price in the case of a contemporaneous arm’s
length sale and assumption of the Loan or a broker’s price opinion so long as
such method is a commercially reasonable valuation method permitted to a REMIC
Trust, as determined in Lender’s sole discretion (the “LTV Ratio”)) is greater
than one hundred twenty-five percent (125%), then Borrower shall be required to
repay a portion of the principal balance of the Debt by an amount equal to the
least of the following amounts: (i) all Condemnation Proceeds, (ii) the fair
market value of such portion of the Individual Property taken at the time of the
taking, and (iii) an amount such that the LTV Ratio following the taking is not
greater than the LTV Ratio immediately prior to the taking.
(d)    In the event of foreclosure of any Mortgage, or other transfer of title
to any Individual Property in extinguishment in whole or in part of the Debt,
all right, title and interest of Borrower in and to the Policies then in force
concerning the applicable Individual Properties and all proceeds payable
thereunder shall thereupon vest in the purchaser at such foreclosure, Lender or
other transferee in the event of such other transfer of title.
ARTICLE 9
RESERVE FUNDS
Section 9.1.    Required Repairs
(a)    Borrower shall make the repairs and improvements to each Individual
Property as set forth on Schedule 9.1 and as more particularly described in the
Property Condition Reports prepared in connection with the closing of the Loan
(such repairs hereinafter referred to as “Required Repairs”). Borrower shall
complete the Required Repairs in a good and workmanlike manner on or before the
date that is twelve (12) months from the Closing Date or within such other time
frame for completion specifically set forth on Schedule 9.1.
(b)    Borrower shall establish on the date hereof an Eligible Account with
Lender or Lender’s agent to fund the Required Repairs (the “Required Repair
Account”) into which


-101-

--------------------------------------------------------------------------------





Borrower shall deposit on the date hereof the amount of $0.00. Amounts so
deposited shall hereinafter be referred to as the “Required Repair Funds”.
(c)    Upon the earliest to occur of (i) the timely completion of all Required
Repairs and any Additional Required Repairs, if any, in accordance with the
requirements of this Agreement, as verified by Lender in its reasonable
discretion, (ii) the payment in full of the Debt or (iii) the earlier release of
the Lien of the Mortgage (and all related obligations) in accordance with the
terms of this Agreement and the other Loan Documents, provided no Event of
Default is then continuing, all amounts remaining on deposit, if any, in the
Required Repair Account shall be returned to Borrower.
Section 9.2.    Replacements
(a)    On an ongoing basis throughout the term of the Loan, Borrower shall make
capital repairs, replacements and improvements necessary to keep each Individual
Property in good order and repair and in a good marketable condition or prevent
deterioration of any Individual Property (collectively, the “Replacements”).
Borrower shall complete all Replacements in a good and workmanlike manner.
(b)    Upon the occurrence of a Debt Yield Sweep Period, Borrower shall
establish an Eligible Account with Lender or Lender’s agent to fund the
Replacements (the “Replacement Reserve Account”). On each Payment Date during
the continuance of a Debt Yield Sweep Period, Borrower shall deposit (i)
one‑twelfth of $0.10 per annum per square foot of industrial space at the
Properties and (ii) one‑twelfth of $0.20 per annum per square foot of office
space (the “Replacement Reserve DY Sweep Monthly Deposit”) until such time that
the amounts on deposit in the Replacement Reserve Account equals or exceeds two
(2) years’ worth of such deposits (the “Replacement Reserve DY Sweep Cap”);
provided, however, if at any time during the term of the Loan (y) the amount on
deposit in the Replacement Reserve Account is less than the Replacement Reserve
DY Sweep Cap or (z) an Event of Default exists, Borrower shall resume making the
Replacement Reserve DY Monthly Deposit on each Payment Date thereafter until the
amounts on deposit in the Replacement Reserve Account equals or exceeds the
Replacement Reserve Cap or the Event of Default has been cured or waived by
Lender, provided no other Event of Default has occurred and is continuing.
(c)    Unless a Replacement Reserve Account has already been established and
remains open pursuant to clause (b) above, Borrower shall establish the
Replacement Reserve Account prior to the Midterm Monthly Deposit Trigger Date.
Beginning on the Midterm Monthly Deposit Trigger Date and continuing on each
Payment Date thereafter, without regard to whether Borrower is then required to
be depositing the Replacement Reserve DY Sweep Monthly Deposit, Borrower shall
deposit (i) one‑twelfth of $0.10 per annum per square foot of industrial space
at the Properties and (ii) one‑twelfth $0.20 per annum per square foot of office
space (the “Replacement Reserve Midterm Sweep Monthly Deposit”, and, together
with the Replacement Reserve DY Sweep Monthly Deposit, collectively the
“Replacement Reserve Monthly Deposit”) until such time that the amounts on
deposit in the Replacement Reserve Account equals or exceeds one (1) years’
worth of such deposits (the “Replacement Reserve Midterm Sweep Cap”); provided,
however, if at any time during the term of the Loan (y) the amount on deposit in
the Replacement


-102-

--------------------------------------------------------------------------------





Reserve Account is less than the Replacement Reserve Midterm Sweep Cap or (z) an
Event of Default exists, Borrower shall resume making the Replacement Reserve
Midterm Monthly Deposit on each Payment Date thereafter until the amounts on
deposit in the Replacement Reserve Account equals or exceeds the Replacement
Reserve Midterm Sweep Cap or the Event of Default has been cured or waived by
Lender, provided no other Event of Default has occurred and is continuing.
Amounts on deposit in the Replacement Reserve Account shall hereinafter be
referred to as “Replacement Reserve Funds.”
(d)    For the avoidance of doubt, the funds held in the Replacement Reserve
Account shall be attributable towards each of the Replacement Reserve DY Sweep
Cap and Replacement Reserve Midterm Sweep Cap, and such amounts are not
exclusive of each other. All sums on deposit in the Replacement Reserve Account
shall be disbursed to Borrower upon the payment in full of the Debt in
accordance with the terms of this Agreement and the other Loan Documents,
provided no Event of Default is then continuing.
Section 9.3.    Tenant Improvements and Leasing Commissions
(a)    Borrower hereby agrees to use commercially reasonable efforts to
(i) perform, or cause to be performed, tenant improvements required under any
Lease entered into in accordance with the provisions of Section 5.13 of this
Agreement (collectively, the “Tenant Improvements”), and (ii) pay the costs of
leasing commissions incurred by Borrower in connection with the leasing of any
Individual Property or a portion thereof and which are approved by Lender, to
the extent required by this Agreement (collectively, “Leasing Commissions”).
(b)    Upon the first to occur of (i) the payment to Borrower of any sum or
termination fee in connection with any Tenant’s election to exercise any early
termination option contained in its respective Lease of space at any Individual
Property or in connection with any other termination, amendment or modification
of any Lease, reduction of Rents, shortening of the term or surrender of space
thereunder (the “Termination Fee Deposit”) or (ii) the occurrence of a Debt
Yield Sweep Period, Borrower shall establish an Eligible Account with Lender or
Lender’s agent to fund the Tenant Improvements and Leasing Commissions. On each
Payment Date during the continuance of a Debt Yield Sweep Period, Borrower shall
deposit (A) one‑twelfth of $0.50 per annum per square foot of industrial space
at the Properties and (B) one‑twelfth $1.00 per annum per square foot of office
space (the “Leasing Reserve DY Sweep Monthly Deposit”) until such time that the
amounts on deposit in the Leasing Reserve Account equals or exceeds two (2)
years’ worth of such deposits (the “Leasing Reserve DY Sweep Cap”); provided,
however, if at any time during the term of the Loan (y) the amount on deposit in
the Leasing Reserve Account is less than the Leasing Reserve Cap or (z) an Event
of Default exists, Borrower shall resume making the Leasing Reserve DY Monthly
Deposit on each Payment Date thereafter until the amounts on deposit in the
Leasing Reserve Account attributable to the Leasing Reserve DY Sweep Monthly
Deposit equals or exceeds the Leasing Reserve Cap or the Event of Default has
been cured or waived by Lender, provided no other Event of Default has occurred
and is continuing. In addition, Borrower shall deposit with Lender into the
Leasing Reserve Account the Termination Fee Deposit on the date of Borrower’s
receipt thereof.


-103-

--------------------------------------------------------------------------------





(c)    Unless a Leasing Reserve Account has already been established and remains
open pursuant to clause (b) above, Borrower shall establish the Leasing Reserve
Account prior to the Midterm Monthly Deposit Trigger Date. Beginning on the
Midterm Monthly Deposit Trigger Date and continuing on each Payment Date
thereafter, without regard to whether Borrower is then required to be depositing
the Leasing Reserve DY Sweep Monthly Deposit, Borrower shall deposit (i)
one‑twelfth of $0.50 per annum per square foot of industrial space at the
Properties and (ii) one‑twelfth $1.00 per annum per square foot of office space
(the “Leasing Reserve Midterm Sweep Monthly Deposit”, and, together with the
Leasing Reserve DY Sweep Monthly Deposit, collectively the “Leasing Reserve
Monthly Deposit”) until such time that the amounts on deposit in the Leasing
Reserve Account equals or exceeds one (1) years’ worth of such deposits (the
“Leasing Reserve Midterm Sweep Cap”); provided, however, if at any time during
the term of the Loan (y) the amount on deposit in the Leasing Reserve Account is
less than the Leasing Reserve Midterm Sweep Cap or (z) an Event of Default
exists, Borrower shall resume making the Leasing Reserve Midterm Monthly Deposit
on each Payment Date thereafter until the amounts on deposit in the Leasing
Reserve Account equals or exceeds the Leasing Reserve Midterm Sweep Cap or the
Event of Default has been cured or waived by Lender, provided no other Event of
Default has occurred and is continuing. Amounts on deposit in the Leasing
Reserve Account shall hereinafter be referred to as the “Leasing Reserve Funds.”
(d)    For the avoidance of doubt, the funds held in the Leasing Reserve Account
shall be attributable towards each of the Leasing Reserve DY Sweep Cap and
Leasing Reserve Midterm Sweep Cap, and such amounts are not exclusive of each
other. All sums on deposit in the Leasing Reserve Account shall be disbursed to
Borrower upon the payment in full of the Debt in accordance with the terms of
this Agreement and the other Loan Documents, provided no Event of Default is
then continuing.
Section 9.4.    Tax and Insurance Reserve Funds
(a)    Borrower shall establish on the date hereof an Eligible Account with
Lender or Lender’s agent sufficient to discharge Borrower’s obligations for the
payment of Taxes and Insurance Premiums pursuant to Section 5.4 and Section 8.1
hereof (the “Tax and Insurance Reserve Account”) into which Borrower shall
deposit on the date hereof $930,000, which amount, when added to the required
monthly deposits set forth in the next sentence, shall be sufficient to make the
payments of Property Taxes and Insurance Premiums as required herein. Borrower
shall deposit into the Tax and Insurance Reserve Account on each Payment Date
(a) one‑twelfth of the Property Taxes that Lender estimates will be payable
during the next ensuing twelve (12) months or such higher amount necessary to
accumulate with Lender sufficient funds to pay all such Property Taxes at least
thirty (30) days prior to the earlier of (i) the date that the same will become
delinquent and (ii) the date that additional charges or interest will accrue due
to the non‑payment thereof, and (b) except to the extent Lender has waived in
writing the insurance escrow because the insurance required hereunder is
maintained under a blanket insurance Policy acceptable to Lender in accordance
with Section 8.1(c), one‑twelfth of the Insurance Premiums that Lender estimates
will be payable during the next ensuing twelve (12) months for the renewal of
the coverage afforded by the Policies upon the expiration thereof or such higher
amount necessary to accumulate with Lender sufficient funds to pay all such
Insurance Premiums at least thirty (30) days prior to the expiration


-104-

--------------------------------------------------------------------------------





of the Policies (said amounts in (a) and (b) above hereinafter called the “Tax
and Insurance Reserve Funds”). Lender will apply the Tax and Insurance Reserve
Funds to payments of Property Taxes and Insurance Premiums required to be made
by Borrower pursuant to Section 5.4 and Section 8.1 hereof. In making any
disbursement from the Tax and Insurance Reserve Account, Lender may do so
according to any bill, statement or estimate procured from the appropriate
public office or tax lien service (with respect to Property Taxes) or insurer or
agent (with respect to Insurance Premiums), without inquiry into the accuracy of
such bill, statement or estimate or into the validity of any tax, assessment,
sale, forfeiture, tax lien or title or claim thereof. If the amount of the Tax
and Insurance Reserve Funds shall exceed the amounts due for Property Taxes and
Insurance Premiums pursuant to Section 5.4 and Section 8.1 hereof, Lender shall,
in its sole discretion, return any excess to Borrower or credit such excess
against future payments to be made to the Tax and Insurance Reserve Account. If
at any time Lender reasonably determines that the Tax and Insurance Reserve
Funds are not or will not be sufficient to pay Property Taxes and Insurance
Premiums by the dates set forth in (a) and (b) above, Lender shall notify
Borrower of such determination and Borrower shall pay to Lender any amount
necessary to make up the deficiency within ten (10) days after notice from
Lender to Borrower requesting payment thereof. Notwithstanding the foregoing,
provided that neither a Debt Yield Sweep Period nor an Event of Default is
continuing, Borrower shall not be required to fund the Tax and Insurance Reserve
Account pursuant to sub-clauses (a) or (b) above (x) to the extent such Property
Taxes or Insurance Premiums are paid directly by a Tenant pursuant to the terms
of a Lease and such Tenant is not subject to any bankruptcy or insolvency
proceedings or in default under the terms of its Lease or (y) pursuant to
sub-clause (b) to the extent that the Policies in place are blanket Policies
that satisfy the requirements set forth in Section 8.1 above.
(b)    All sums on deposit in the Tax and Insurance Reserve Account shall be
disbursed to Borrower upon the payment in full of the Debt in accordance with
the terms of this Agreement and the other Loan Documents, provided no Event of
Default is then continuing.
Section 9.5.    Unfunded Obligations Account.
(a)    Borrower shall establish on the date hereof an Eligible Account with
Lender or Lender’s agent (“Unfunded Obligations Reserve Account”) into which
Borrower shall deposit (i) on the Closing Date a deposit in the amount of
$2,003,531, which is the amount reasonably estimated by Lender in its sole
discretion to be due for the Unfunded Obligations under the existing Leases or
other agreements set forth on Schedule 9.5 hereof (each individually, an
“Existing Lease” and collectively, the “Existing Leases”) and (ii) on the date
of any Substitution, the amounts reasonably estimated by Lender in its sole
discretion to be due for the Unfunded Obligations pursuant to Section 2.10
hereof . Amounts so deposited, together with any amounts deposited pursuant to
Section 2.10 hereof shall hereinafter be referred to as the “Unfunded Obligation
Reserve Funds”. The Unfunded Obligation Reserve Funds shall be allocated among
the Existing Leases as set forth on Schedule 9.5 attached hereto, which Schedule
9.5 shall be amended from time to time to reflect any amounts deposited pursuant
to clause (ii) of this Section 9.5(a).
(b)    Borrower shall use commercially reasonable efforts to perform its
obligations in respect of the Unfunded Obligations when and as due under the
Existing Leases. Provided that no Event of Default is continuing, upon request
from Borrower, (but not more often than once per


-105-

--------------------------------------------------------------------------------





calendar month), Lender shall cause disbursements to Borrower from the Unfunded
Obligations Reserve Account to reimburse Borrower for reasonable costs and
expenses incurred in the performance of Unfunded Obligations upon satisfaction
by Borrower of the requirements for the release of Leasing Reserve Funds set
forth in Section 9.9 hereof (or in the case of any Unfunded Obligations that is
free rent, the amount of such free rent shall automatically be remitted into the
Deposit Account as same would have become due as rent under each respective
Lease referenced in Schedule 9.5 hereof, on a monthly basis, until the amount
allocated for each such Lease is achieved, as set forth in Schedule 9.5).
Section 9.6.    T-Mobile Work Account.
(a)    Borrower shall establish on the date hereof an Eligible Account with
Lender or Lender’s agent (“T-Mobile Work Reserve Account”) into which Borrower
shall deposit (i) on the Closing Date an amount equal to $3,653,980.00, which is
the amount reasonably estimated by Lender in its sole discretion to be necessary
to complete the T-Mobile Work under the T-Mobile Lease and (ii) during the
continuance of a T-Mobile Sweep Period, any Excess Cash pursuant to the Cash
Management Agreement. Amounts so deposited shall hereinafter be referred to as
the “T-Mobile Work Reserve Funds”.
(b)    Borrower shall use commercially reasonable efforts to complete the
T-Mobile Work, and if applicable, the T-Mobile Parking Structure if and when
required pursuant to the T-Mobile Lease in a good and workmanlike manner.
Provided that no Event of Default is continuing, upon request from Borrower (but
not more often than once per calendar month), Lender shall cause disbursements
to Borrower from the T-Mobile Work Reserve Account to reimburse Borrower for
reasonable costs and expenses incurred in the performance of T-Mobile Work and
if applicable, the T-Mobile Parking Structure upon satisfaction by Borrower of
the requirements for the release of Leasing Reserve Funds set forth in Section
9.9 hereof.
Section 9.7.    Excess Cash; Operating Expenses; Extraordinary Expenses
(a)    Borrower shall establish on the date hereof an Eligible Account with
Lender or Lender’s agent into which Borrower shall deposit all Excess Cash on
each Payment Date during the continuation of a Cash Sweep Period (the “Excess
Cash Reserve Account”). Amounts so deposited shall hereinafter be referred to as
the “Excess Cash Reserve Funds”. Excess Cash Reserve Funds shall be held by
Lender as additional security for the Loan; provided, however, during the
continuance of an Event of Default, Lender shall have the right, but not the
obligation, in its sole discretion to apply Excess Cash Reserve Funds to the
Debt in such order and in such manner as Lender shall elect. Provided no Event
of Default has occurred and is continuing, all sums on deposit in the Excess
Cash Reserve Account shall be disbursed to Borrower upon the earlier to occur of
(i) payment in full of the Debt or (ii) the discontinuation of a Cash Sweep
Period; provided, however, notwithstanding the foregoing clause (ii), in the
event that a Cash Sweep Period would still be continuing but for the deemed
expiration of (A) a State Farm Cash Sweep Period due to the occurrence of a
State Farm Cash Trap Cap Cure or (B) a Restoration Hardware Cash Sweep Period
due to the occurrence of a Restoration Hardware Cash Trap Cap Cure, the Excess
Cash Reserve Funds shall not be disbursed to Borrower and shall continue to be
held by Lender as additional security for the Loan until time that the State
Farm Cure Conditions or the Restoration


-106-

--------------------------------------------------------------------------------





Hardware Cure Conditions, as applicable, are satisfied, and upon which, all sums
on deposit in the Excess Cash Reserve Account shall be disbursed to Borrower
provided that no Event of Default is continuing.
(b)    During the continuation of a Cash Sweep Period, Borrower shall submit to
Lender not later than the twentieth (20th) day of each calendar month, a
statement certified by Borrower in the form required by Lender (i) setting forth
those Operating Expenses and Extraordinary Expenses (as well as a reasonably
detailed explanation thereof) to be paid by Borrower during the following
calendar month, (ii) stating that no Operating Expenses or Extraordinary
Expenses are more than ninety (90) days past due. Together with each such
request, Borrower shall furnish Lender with bills and all other documents
reasonably necessary for the payment of the Operating Expenses and/or
Extraordinary Expenses which are the subject of such request. Only those
Operating Expenses which are consistent with the Annual Budget, as well as those
Operating Expenses and Extraordinary Expenses otherwise approved by Lender in
writing in its reasonable discretion, shall be approved for payment and shall be
disbursed to Borrower on the next Payment Date.
Section 9.8.    Required Work
Borrower shall use commercially reasonable efforts to diligently pursue all
Required Repairs and Replacements and Tenant Improvements (collectively, the
“Required Work”) to completion in accordance with the following requirements:
(a)    Lender reserves the right, at its option, to approve all contracts or
work orders with materialmen, mechanics, suppliers, subcontractors, contractors
or other parties providing labor or materials in connection with the Required
Work to the extent such contracts or work orders exceed $100,000. Upon Lender’s
request, Borrower shall assign any contract or subcontract to Lender for which
the amount owed thereunder exceeds $100,000.
(b)    In the event Lender determines in its reasonable discretion that any
Required Work is not being or has not been performed in a workmanlike or timely
manner, and Borrower shall have failed to do so after written notice and a
thirty day time period (or such longer time period as may be reasonably required
for Borrower to complete such Required Work, to the extent Borrower is
diligently pursing such completion) Lender shall have the option to withhold
disbursement for such unsatisfactory Required Work and to proceed under existing
contracts or to contract with third parties to complete such Required Work and
to apply the Required Repair Funds, Leasing Reserve Funds or the Replacement
Reserve Funds, as applicable, toward the labor and materials necessary to
complete such Required Work, and to exercise any and all other remedies
available to Lender upon an Event of Default hereunder.
(c)    During the continuance of an Event of Default, in order to facilitate
Lender’s completion of the Required Work, Borrower grants Lender the right to
enter onto the each Individual Property and perform any and all work and labor
necessary to complete the Required Work and/or employ watchmen to protect each
Individual Property from damage, subject to the rights of tenants. All sums so
expended by Lender, to the extent not from the Reserve Funds, shall be deemed to
have been advanced under the Loan to Borrower and secured by the Mortgage. For
this purpose Borrower


-107-

--------------------------------------------------------------------------------





constitutes and appoints Lender its true and lawful attorney‑in‑fact with full
power of substitution to, during the continuance of an Event of Default,
complete or undertake the Required Work in the name of Borrower upon Borrower’s
failure to do so in a workmanlike and timely manner. Such power of attorney
shall be deemed to be a power coupled with an interest and cannot be revoked.
Borrower empowers said attorney‑in‑fact as follows: (i) to use any of the
Reserve Funds for the purpose of making or completing the Required Work; (ii) to
make such additions, changes and corrections to the Required Work as shall be
reasonably necessary to complete the Required Work; (iii) to employ such
contractors, subcontractors, agents, architects and inspectors as shall be
required for such purposes; (iv) to pay, settle or compromise all existing bills
and claims which are or may become Liens against any Individual Property, or as
may be reasonably necessary for the completion of the Required Work, or for
clearance of title; (v) to execute all applications and certificates in the name
of Borrower which may be required by any of the contract documents; (vi) to
prosecute and defend all actions or proceedings in connection with each
applicable Individual Property or the rehabilitation and repair of each
applicable Individual Property; and (vii) to do any and every act which Borrower
might do on its own behalf to fulfill the terms of this Agreement.
(d)    Nothing in this Section 9.8 shall: (i) make Lender responsible for making
or completing the Required Work; (ii) require Lender to expend funds in addition
to the Reserve Funds to make or complete any Required Work; (iii) obligate
Lender to proceed with the Required Work; or (iv) obligate Lender to demand from
Borrower additional sums to make or complete any Required Work.
(e)    Borrower shall permit Lender and Lender’s agents and representatives
(including, without limitation, Lender’s engineer, architect, or inspector) or
third parties performing Required Work pursuant to this Section 9.8 to enter
onto each Individual Property, together with a representative of Borrower,
during normal business hours (subject to the rights of tenants under their
Leases) to inspect the progress of any Required Work and all materials being
used in connection therewith, to examine all plans and shop drawings relating to
such Required Work which are or may be kept at any Individual Property, and to
complete any Required Work in accordance with the provisions of Section 9.8(c)
above. Borrower shall use commercially reasonable efforts to cause all
contractors and subcontractors to cooperate with Lender and Lender’s
representatives or such other persons described above in connection with
inspections described in this Section 9.8 or the completion of Required Work
pursuant to this Section 9.8.
(f)    Lender may, to the extent any Required Work would reasonably require an
inspection of any Individual Property, inspect such Individual Property at
Borrower’s expense prior to making a disbursement of the Reserve Funds in order
to verify completion of the Required Work for which reimbursement is sought.
Borrower shall pay Lender a reasonable inspection fee not exceeding $1,000 for
each such inspection. Lender may require that such inspection be conducted by an
appropriate independent qualified professional selected by Lender and/or may
require a copy of a certificate of completion by an independent qualified
professional acceptable to Lender prior to the disbursement of the Reserve
Funds. Borrower shall pay the expense of the inspection as required hereunder,
whether such inspection is conducted by Lender or by an independent qualified
professional.


-108-

--------------------------------------------------------------------------------





(g)    The Required Work and all materials, equipment, fixtures, or any other
item comprising a part of any Required Work shall be constructed, installed or
completed, as applicable, free and clear of all mechanic’s, materialman’s or
other Liens (except for Permitted Encumbrances).
(h)    Before each disbursement of the Reserve Funds in the amount of at least
$100,000.00 for Required Work, Lender may require Borrower to provide Lender
with a search of title to for each applicable Individual Property effective to
the date of the disbursement, which search shows that no mechanic’s or
materialmen’s or other Liens of any nature have been placed against such
Individual Property since the date of recordation of the applicable Mortgage and
that title to such Individual Property is free and clear of all Liens (except
for Permitted Encumbrances).
(i)    All Required Work shall comply with all Legal Requirements and applicable
insurance requirements including, without limitation, applicable building codes,
special use permits, environmental regulations, and requirements of insurance
underwriters.
(j)    Borrower hereby assigns to Lender all rights and claims Borrower may have
against all Persons supplying labor or materials in connection with the Required
Work; provided, however, that Lender may not pursue any such rights or claims
unless an Event of Default has occurred and remains uncured.
Section 9.9.    Release of Reserve Funds
(a)    Upon written request from Borrower and satisfaction of the requirements
set forth in this Agreement, Lender shall disburse to Borrower amounts from
(i) the Required Repair Account to the extent necessary to pay for or reimburse
Borrower for the actual costs of each Required Repair (but not exceeding one
hundred twenty-five percent (125%) of the original estimated cost of such
Required Repair as set forth on Schedule 9.1, unless Lender has agreed to
reimburse Borrower for such excess cost pursuant to Section 9.9(f)), (ii) the
Replacement Reserve Account to the extent necessary to pay for or reimburse
Borrower for the actual costs of any approved Replacements, or (iii) the Leasing
Reserve Account to the extent necessary to pay for or reimburse Borrower for the
actual costs of Tenant Improvements and/or Leasing Commissions incurred in
connection with Leases entered into in accordance with the Loan Documents, or
(iv) the T-Mobile Reserve Account with respect to such Tenant Improvements
consisting of the T-Mobile Work and T-Mobile Parking Structure and/or Leasing
Commissions related to the T-Mobile Lease, provided that (A) such Leasing
Commissions are in an amount that is customary for properties similar to the
applicable Individual Property and the portion of the applicable Individual
Property leased for which such Leasing Commissions are due, and (B) the amount
of such Leasing Commissions are determined pursuant to arm’s‑length transactions
between Borrower and any leasing agent to which a Leasing Commission is due.
Notwithstanding the preceding sentence, in no event shall Lender be required to
(x) disburse any amounts which would cause the amount of funds remaining in the
Required Repair Account after any disbursement (other than with respect to the
final disbursement) to be less than one hundred twenty-five percent (125%) of
the then current estimated cost of completing all remaining Required Repairs for
the Properties, (y) disburse funds from any of the Reserve Accounts if an Event
of Default exists, or (z) disburse funds from the Replacement Reserve Account to
reimburse Borrower for the costs of routine repairs or maintenance to the
Properties or for costs which are to be reimbursed from funds held in the
Required Repair Account or for Tenant


-109-

--------------------------------------------------------------------------------





Improvements and Leasing Commissions. Lender shall disburse such Reserve Funds
to Borrower in accordance with this Section 9.9 so long as such funds remain in
the respective Reserve Accounts and no Event of Default is continuing. Borrower
shall have paid all invoices with respect to which a disbursement is requested
or, at the request of Borrower, if Borrower is requesting a payment rather than
a reimbursement of all such costs, Lender shall issue joint checks, payable to
Borrower and the contractor (or a direct payment directly to such contractor),
supplier, materialman, mechanic, subcontractor or other party to whom payment is
due. In the case of payments made by joint check or direct payment, Lender may
require a conditional waiver of lien from each Person receiving payment prior to
Lender’s disbursement.
(b)    With each request for disbursement, Borrower shall certify in writing to
Lender that all Required Work has been performed in accordance with all Legal
Requirements and that all such Required Work has been completed lien free and
paid for in full or will be paid for in full upon disbursement of the requested
funds. In addition, each request for disbursement in excess of $100,000 shall be
on a form attached hereto as Exhibit 9.9 and shall (i) include copies of
invoices for all items or materials purchased and all labor or services
provided, (ii) specify (A) the Required Work for which the disbursement is
requested, (B) the quantity and price of each item purchased, if the Required
Work includes the purchase or replacement of specific items, (C) the price of
all materials (grouped by type or category) used in any Required Work other than
the purchase or replacement of specific items, and (D) the cost of all
contracted labor or other services applicable to each Required Work for which
such request for disbursement is made, (iii) if requested by Lender, conditional
lien waivers from each contractor, supplier, materialman, mechanic or
subcontractor with respect to the completion of its work or delivery of its
materials, and (iv) include, if such request for disbursement is in connection
with Tenant Improvements, in connection with the final disbursement in
connection with such Tenant Improvements, a certificate from an authorized
officer of Borrower stating that such Tenant Improvements have been completed in
a manner satisfactory and acceptable to such Tenant(s) and (if in connection
with the final disbursement for such Tenant Improvements, unless disbursement is
requested pursuant to Section 9.9(d)), such Tenant(s) has accepted the premises
demised under the applicable Lease(s), and containing such other information as
Lender may reasonably require, in form and substance reasonably satisfactory to
Lender, and/or if such request for disbursement is in connection with Leasing
Commissions, a certificate from an authorized officer of Borrower that no
further sums are due to it in connection with the applicable Lease. Except as
provided in Section 9.9(d), each request for disbursement shall be made only
after completion of the Required Repair, Replacement or Tenant Improvement (or
the portion thereof completed in accordance with Section 9.9(d)), or the full
performance by the leasing agent of its obligations (in the case of Leasing
Commissions), as applicable, for which disbursement is requested. Borrower shall
provide Lender evidence reasonably satisfactory to Lender in its reasonable
judgment of such completion or performance, which such evidence may include the
delivery of a tenant estoppel certificate reasonably acceptable to Lender,
provided however, if such tenant is not required to deliver an estoppel
certificate pursuant to its Lease (or otherwise fails to deliver such
certificate following Borrower’s written request and commercially reasonable
efforts to so obtain), the certificate from Borrower set forth above shall be
sufficient in lieu of such estoppel certificate.


-110-

--------------------------------------------------------------------------------





(c)    Any lien waiver delivered hereunder shall conform to all Legal
Requirements and shall cover all work performed and materials supplied
(including equipment and fixtures) for each applicable Individual Property by
that contractor, supplier, subcontractor, mechanic or materialman through the
date covered by the current disbursement request. In the case of Leasing
Commissions, payment shall be made to any leasing agent to which a Leasing
Commission is due in the amount of invoices submitted by such leasing agent,
provided all of the other conditions for disbursements for such Leasing
Commissions are satisfied in the reasonable judgment of Lender.
(d)    If the cost of any item of Required Work exceeds $50,000, a request for
disbursement from the Reserve Accounts may be made after completion of a portion
of the work under such contract, provided (A) the materials for which the
request is made are on site at the applicable Individual Property and are
properly secured or have been installed in the applicable Individual Property,
(B) all other conditions in this Agreement for disbursement have been satisfied,
and (C) in the case of a Replacement or Tenant Improvement, funds remaining in
the Replacement Reserve Account or Leasing Reserve Account, as the case may be,
are, in Lender’s judgment, sufficient to complete such Replacement and other
Replacements when required or to complete such Tenant Improvement and other
Tenant Improvements when required, as the case may be.
(e)    Borrower shall not make a request for, nor shall Lender have any
obligation to make, any disbursement from any Reserve Account more frequently
than once in any calendar month and (except in connection with the final
disbursement) in any amount less than the lesser of (i) $10,000 or (ii) the
total cost of the Required Work or Leasing Commission for which the disbursement
is requested.
(f)    In the event Borrower requests a disbursement from the Required Repair
Account to pay for or to reimburse Borrower for the actual cost of labor or
materials used in connection with repairs or improvements other than the
Required Repairs specified on Schedule 9.1, or for a Required Repair to the
extent the cost of such Required Repair exceeds one hundred twenty-five (125%)
of the estimated cost of such Required Repair as set forth on Schedule 9.1 (in
either case, an “Additional Required Repair”), Borrower shall disclose in
writing to Lender the reason why funds in the Required Repair Account should be
used to pay for such Additional Required Repair. If Lender determines that
(i) such Additional Required Repair is of the type intended to be covered by the
Required Repair Account, (ii) such Additional Required Repair is not covered or
is not of the type intended to be covered by the Replacement Reserve Account,
(iii) costs for such Additional Required Repair are reasonable, (iv) the funds
in the Required Repair Account are sufficient to pay for such Additional
Required Repair and all other Required Repairs for the Properties specified on
Schedule 9.1, and (v) all other conditions for disbursement under this Agreement
have been met, Lender may disburse funds from the Required Repair Account.
(g)    Lender’s disbursement of any Reserve Funds or other acknowledgment of
completion of any Required Work in a manner satisfactory to Lender shall not be
deemed a certification or warranty by Lender to any Person that the Required
Work has been completed in accordance with Legal Requirements.
(h)    If the funds in any Reserve Account should exceed the amount of payments
actually applied by Lender for the purposes of the account, Lender shall return
any excess to


-111-

--------------------------------------------------------------------------------





Borrower, so long as no Event of Default is then continuing. If at any time
Lender reasonably determines that the Reserve Funds are not or will not be
sufficient to make the required payments, Lender shall notify Borrower of such
determination and Borrower shall pay to Lender any amount necessary to make up
the deficiency within ten (10) days after written notice from Lender to Borrower
requesting payment thereof.
(i)    The insufficiency of any balance in any of the Reserve Accounts shall not
relieve Borrower from its obligation to fulfill all preservation and maintenance
covenants in the Loan Documents.
Section 9.10.    Reserve Funds Generally
(a)    Reserve Funds shall not be invested except in such Permitted Investments
as determined and directed by Lender or its loan servicer.  Except for
Interest-Bearing Reserve Funds, all income and interest earned on the investment
of Reserve Funds shall be for the account of and be retained by Lender or such
loan servicer. All income and interest earned on the investment of
Interest-Bearing Reserve Funds shall be for the account of Borrower. In no event
shall Lender or its loan servicer be required to invest Reserve Funds in any
particular type of Permitted Investment or select any particular account or
credit funds therein at any particular rate of interest, provided that selection
of the account and the rate of interest credited to Borrower on funds deposited
therein shall be consistent with the general standards at the time being
utilized by Lender or its loan servicer, as applicable, in establishing similar
accounts for loans of comparable type. Any income or interest credited to
Borrower hereunder shall be part of the applicable Reserve Account and shall be
disbursed in accordance with Section 9.9 above; provided, however, that Lender
may, at its election, retain any such interest for its own account during the
occurrence and continuance of an Event of Default. Borrower agrees that it shall
include all interest to which it is entitled under the terms hereof as the
income of Borrower and shall be the owner of the Reserve Funds for federal and
applicable state and local tax purposes, except to the extent that Lender
retains any interest for its own account during the occurrence and continuance
of an Event of Default as provided herein.
(b)    Borrower grants to Lender a first‑priority perfected security interest
in, and assigns and pledges to Lender, each of the Reserve Accounts and any and
all Reserve Funds now or hereafter deposited in the Reserve Accounts as
additional security for payment of the Debt. Until expended or applied in
accordance herewith, the Reserve Accounts and the Reserve Funds shall constitute
additional security for the Debt. The provisions of this Section 9.10 are
intended to give Lender “control” of the Reserve Accounts within the meaning of
the UCC.
(c)    The Reserve Accounts and any and all Reserve Funds now or hereafter
deposited in the Reserve Accounts shall be subject to the exclusive dominion and
control of Lender, which shall hold the Reserve Accounts and any or all Reserve
Funds now or hereafter deposited in the Reserve Accounts subject to the terms
and conditions of this Agreement. Without limitation of the foregoing, Borrower
and Lender acknowledge and agree that: (i) each Reserve Account is a “securities
account” (within the meaning of Section 8-501(a) of the UCC); (ii) all property
held in any Reserve Account (including without limitation cash) shall be treated
as a “financial asset” (within the meaning of Section 8-102(a)(9) of the UCC);
and (iii) the security interest of Lender therein shall be automatically
perfected by control pursuant to Sections 8-106(e) and 9-106(a)  of the UCC.


-112-

--------------------------------------------------------------------------------





Borrower shall have no right of withdrawal from the Reserve Accounts or any
other right or power with respect to the Reserve Accounts or any or all of the
Reserve Funds now or hereafter deposited in the Reserve Accounts, except as
expressly provided in this Agreement.
(d)    Lender shall furnish or cause to be furnished to Borrower, without
charge, an annual accounting of each Reserve Account in the normal format of
Lender or its loan servicer, showing credits and debits to such Reserve Account
and the purpose for which each debit to each Reserve Account was made.
(e)    As long as no Event of Default is continuing, Lender shall make
disbursements from the Reserve Accounts in accordance with this Agreement. All
such disbursements shall be deemed to have been expressly pre‑authorized by
Borrower, and shall not be deemed to constitute the exercise by Lender of any
remedies against Borrower unless an Event of Default has occurred and is
continuing and Lender has expressly stated in writing its intent to proceed to
exercise its remedies as a secured party, pledgee or lienholder with respect to
the Reserve Accounts.
(f)    If any Event of Default is continuing, Borrower shall immediately lose
all of its rights to receive disbursements from the Reserve Accounts until the
earlier to occur of (i) the date on which such Event of Default is cured to
Lender’s satisfaction, or (ii) the payment in full of the Debt. In addition, at
Lender’s election, Borrower shall lose all of its rights to receive interest on
the Interest Bearing Reserve Funds during the occurrence and continuance of an
Event of Default. Upon the occurrence and continuance of any Event of Default,
Lender may exercise any or all of its rights and remedies as a secured party,
pledgee and lienholder with respect to the Reserve Accounts. Without limitation
of the foregoing, during the continuance of any Event of Default, Lender may use
and disburse the Reserve Funds (or any portion thereof) for any of the following
purposes: (A) repayment of the Debt, including, but not limited to, principal
prepayments and the prepayment premium applicable to such full or partial
prepayment (as applicable); (B) reimbursement of Lender for all losses, fees,
costs and expenses (including, without limitation, reasonable legal fees)
suffered or incurred by Lender as a result of such Event of Default; (C) payment
of any amount expended in exercising any or all rights and remedies available to
Lender at law or in equity or under this Agreement or under any of the other
Loan Documents; (D) payment of any item from any of the Reserve Accounts as
required or permitted under this Agreement; or (E) any other purpose permitted
by applicable Legal Requirements; provided, however, that any such application
of funds shall not cure or be deemed to cure any Event of Default. Without
limiting any other provisions hereof, each of the remedial actions described in
the immediately preceding sentence shall be deemed to be a commercially
reasonable exercise of Lender’s rights and remedies as a secured party with
respect to the Reserve Funds and shall not in any event be deemed to constitute
a setoff or a foreclosure of a statutory banker’s lien. Nothing in this
Agreement shall obligate Lender to apply all or any portion of the Reserve Funds
to effect a cure of any Event of Default, or to pay the Debt, or in any specific
order of priority. The exercise of any or all of Lender’s rights and remedies
under this Agreement or under any of the other Loan Documents shall not in any
way prejudice or affect Lender’s right to initiate and complete a foreclosure
under the Mortgage.


-113-

--------------------------------------------------------------------------------





(g)    The Reserve Funds shall not constitute escrow or trust funds and may be
commingled in one or more Eligible Accounts with other funds controlled by
Lender or its loan servicer, including, without limitation, funds pledged in
favor of Lender by other borrowers, whether for the same purposes as the Reserve
Accounts or otherwise. Without limiting any other provisions of this Agreement
or any other Loan Document, the Reserve Accounts may be established and held in
such name or names as Lender or its loan servicer, as agent for Lender, shall
deem appropriate, including, without limitation, in the name of Lender or such
loan servicer as agent for Lender, but in all events, reflecting Borrower’s
ownership thereof subject to Lender’s security interests set forth herein. In
the case of any Reserve Account which is held in a commingled account, Lender or
its loan servicer, as applicable, shall maintain records sufficient to enable it
to determine at all times which portion of such account is related to the Loan.
The Reserve Accounts are solely for the protection of Lender. With respect to
the Reserve Accounts, Lender shall have no responsibility beyond the allowance
of due credit for the sums actually received by Lender or beyond the
reimbursement or payment of the costs and expenses for which such accounts were
established in accordance with their terms. Upon assignment of the Loan by
Lender, any Reserve Funds shall be turned over to the assignee and any
responsibility of Lender as assignor shall terminate. The requirements of this
Agreement concerning the Reserve Accounts in no way supersede, limit or waive
any other rights or obligations of the parties under any of the Loan Documents
or under applicable Legal Requirements.
(h)    Borrower shall not, without obtaining the prior written consent of
Lender, further pledge, assign or grant any security interest in the Reserve
Accounts or the Reserve Funds deposited therein or permit any Lien to attach
thereto, except for the security interest granted in this Section 9.10, or any
levy to be made thereon, or any UCC Financing Statements, except those naming
Lender as the secured party, to be filed with respect thereto.
(i)    Borrower will maintain the security interest created by this Section 9.10
as a first priority perfected security interest and will defend the right, title
and interest of Lender in and to the Reserve Accounts and the Reserve Funds
against the claims and demands of all Persons whomsoever. At any time and from
time to time, upon the written request of Lender, and at the sole expense of
Borrower, Borrower will promptly and duly execute and deliver such further
instruments and documents and will take such further actions as Lender
reasonably may request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted.
(j)    Lender shall be protected in acting upon any notice, resolution, request,
consent, order, certificate, report, opinion, bond or other paper, document or
signature believed by Lender to be genuine, and it may be assumed conclusively
that any Person purporting to give any of the foregoing in connection with the
Reserve Account’s has been duly authorized to do so. Lender may consult with
counsel, and the opinion of such counsel shall be full and complete
authorization and protection in respect of any action taken or suffered by them
hereunder and in good faith in accordance therewith. Lender shall not be liable
to Borrower for any act or omission done or omitted to be done by Lender in
reliance upon any instruction, direction or certification received by Lender and
without gross negligence or willful misconduct.


-114-

--------------------------------------------------------------------------------





(k)    Beyond the exercise of reasonable care in the custody thereof, Lender
shall not have any duty as to any Reserve Funds in its possession or control as
agent therefor or bailee thereof or any income thereon or the preservation of
rights against any person or otherwise with respect thereto. In no event shall
Lender or its Affiliates, agents, employees or bailees, be liable or responsible
for any loss or damage to any of the Reserve Funds, or for any diminution in
value thereof, by reason of the act or omission of Lender, except to the extent
that such loss or damage results from Lender’s gross negligence or willful
misconduct or intentional nonperformance by Lender of its obligations under this
Agreement.
Section 9.11.    Joinder Reserve.
(a)    Borrower shall establish on the date hereof an Eligible Account with
Lender or Lender’s agent (the “Joinder Reserve Account”) into which Borrower
shall deposit on the Closing Date an amount equal to $77,275,000 with respect to
the Individual Property at 64 and 66 Perimeter Center East, Atlanta, Georgia
(the “Joinder Property”). Amounts so deposited shall hereinafter be referred to
as the “Joinder Reserve Funds”.
(b)    Within five (5) Business Days following Borrower’s request for
disbursement and satisfaction of the Joinder Release Conditions set forth in
clause (i) below or the Fee Release Conditions set forth in clause (ii) below,
Lender shall disburse to Borrower the Joinder Reserve Funds less any costs
incurred by Lender in connection with this Section 9.11, including reasonable
legal fees, provided that on the date of request for disbursement and the date
of disbursement, no Event of Default shall have occurred.
(i)    Within nine (9) months of the Closing Date, Borrower shall deliver or
cause to be delivered to Lender the Joinder Documents, as well as (A) cause the
recording of the Joinder in form as attached hereto as part of Exhibit 9.11 (or
as otherwise reasonably acceptable to Lender) and the Ground Lessor’s
Acknowledgment to Collateral Assignment of Bond Documents in form as attached
hereto as part of Exhibit 9.11 (or as otherwise reasonably acceptable to
Lender), (B) deliver an update to the enforceability opinion attached hereto as
part of Exhibit 9.11, such that the recording of the documents referenced in
clause (A) do not change such opinion, and (C) deliver a Title Insurance Policy
or an endorsement to the Title Insurance Policy providing for the insurance
coverage set forth on Schedule A of the Proforma Title Policy attached hereto as
part of Exhibit 9.11, each at Borrower’s sole cost and expense (the foregoing
collectively, the “Joinder Release Conditions”); or
(ii)    Within nine (9) months of the Closing Date, Borrower shall notify Lender
of its intent to exercise Borrower’s option to purchase the Joinder Property,
and within ninety (90) days after such date, so long as Lender shall have
delivered to the Ground Lessor the two (2) original bonds in Lender’s
possession, cause the recordation of a deed conveying the fee simple interest in
the Joinder Property to Borrower and deliver a deed to secure debt to Lender
with respect to Borrower’s fee interest in the Joinder Property, and deliver the
items set forth in clauses (B) and (C) in clause Section 9.11(b)(i) above
(provided that with respect to clause (C), rather than the recordation of the
Joinder Documents, the Title Insurance Policy shall reference the deed to secure
debt), in each case, at Borrower’s sole cost and expense (the foregoing
collectively, the “Fee Release Conditions”).


-115-

--------------------------------------------------------------------------------





(c)    In the event Borrower fails to satisfy the requirements set forth in
Sections 9.11(b)(i) or (ii) hereof within the timeframes provided therein, the
Joinder Property shall be released from the Lien of its Mortgage in accordance
with Section 2.7 hereof (other than Section 2.7(i), with the exception of clause
(ii) thereunder), provided, however, notwithstanding the terms of Section 2.7
hereof, Borrower shall be permitted to release the Joinder Property prior to the
expiration of the Yield Maintenance Lockout Period and required to pay one
hundred twenty percent (120%) of the Allocated Loan Amount for the Joinder
Property together with the applicable Yield Maintenance in connection with such
release.
(d)    Notwithstanding anything herein to the contrary, provided no Event of
Default is continuing, if Borrower has satisfied the conditions set forth herein
for a release of the Joinder Reserve Funds and a Casualty or Condemnation at the
Joinder Property has occurred such that Lender would be permitted to apply the
Net Proceeds to the principal balance of the Loan as provided in Section 8.4
hereof, then such Net Proceeds shall be applied by Lender to the principal
balance of the Loan and the Joinder Reserve Funds shall be held by Lender until
such application of Net Proceeds associated with the Joinder Property pursuant
to Section 8.4 hereof, at which time (i) Lender shall apply the Joinder Reserve
Funds to the principal balance of the Loan so that together with the Net
Proceeds being applied, up to an amount equal to $77,275,000 shall have been
applied against the principal balance of the Loan (and no Yield Maintenance
shall be due in connection with such application), (ii) the Joinder Property
shall be released from the Lien of its respective Mortgage in accordance with
the terms hereof and at Borrower’s sole cost and expense and (iii) any remaining
Joinder Reserve Funds shall be disbursed to Borrower.
ARTICLE 10
CASH MANAGEMENT
Section 10.1.    Deposit Account and Cash Management Account
(a)    Borrower acknowledges and confirms that Borrower has established, and
Borrower covenants that it shall maintain, pursuant to the Deposit Account
Control Agreement, an Eligible Account with Deposit Bank into which Borrower
shall, and shall cause Manager to, deposit or cause to be deposited, all Rents
and other revenue from the Properties (such account, all funds at any time on
deposit therein and any proceeds, replacements or substitutions of such account
or funds therein, are collectively referred to herein as the “Deposit Account”).
In the event Deposit Bank ceases to qualify as an Eligible Institution, resigns
as Deposit Bank, or defaults under or terminates the Deposit Account Control
Agreement, Borrower shall cooperate with Lender in designating a successor
Eligible Institution and transferring the Deposit Account to such Eligible
Institution, each within thirty (30) days after request by Lender. In the event
Borrower fails to do so, Lender shall have the right, and Borrower hereby grants
to Lender a power of attorney (which power of attorney shall be coupled with an
interest and irrevocable so long as any portion of the Debt remains
outstanding), to designate a successor Eligible Institution to serve as Deposit
Bank.
(b)    Borrower acknowledges and confirms that, pursuant to the Cash Management
Agreement, an Eligible Account with Cash Management Bank into which funds in the
Deposit Account shall be transferred pursuant to the terms of Section 10.2(b)
hereof (such account, the sub‑accounts thereof, all funds at any time on deposit
therein and any proceeds,


-116-

--------------------------------------------------------------------------------





replacements or substitutions of such account or funds therein, are collectively
referred to herein as the “Cash Management Account”) shall be established.
(c)    The Deposit Account and Cash Management Account shall each be in the name
of The GC Net Lease (Lynnwood I) Investors, LLC on behalf of each Borrower for
the benefit of Lender, provided that Borrower shall be the owner of all funds on
deposit in such accounts for federal and applicable state and local tax
purposes.
(d)    The Deposit Account and Cash Management Account shall be subject to the
exclusive dominion and control of Lender and, except as otherwise expressly
provided herein, neither Borrower, Manager nor any other party claiming on
behalf of, or through, Borrower or Manager, shall have any right of withdrawal
therefrom or any other right or power with respect thereto.
Section 10.2.    Deposits and Withdrawals
(a)    Borrower covenants that:
(i)    Concurrently with the execution of this Agreement, Borrower shall notify
and advise each Tenant under each Lease to make all payments of Rents or any
other item payable under such Leases directly to the Deposit Account or a post
office address maintained by Deposit Bank for processing deposits to the Deposit
Account, as applicable, pursuant to an instruction letter in the form of Exhibit
10.2 attached hereto (a “Tenant Direction Letter”). If Borrower fails to provide
any such notice (and without prejudice to Lender’s rights with respect to such
default), Lender shall have the right, and Borrower hereby grants to Lender a
power of attorney (which power of attorney shall be coupled with an interest and
irrevocable so long as any portion of the Debt remains outstanding), to sign and
deliver a Tenant Direction Letter;
(ii)    Borrower shall, and shall cause Manager to, instruct all Persons that
maintain open accounts with Borrower or Manager with respect to any Individual
Property or with whom Borrower or Manager does business on an “accounts
receivable” basis with respect to any Individual Property to deliver all
payments due under such accounts directly to the Deposit Account or a post
office address maintained by Deposit Bank for processing deposits to the Deposit
Account, as applicable. Neither Borrower nor Manager shall direct any such
Person to make payments due under such accounts in any other manner;
(iii)    All Rents or other income from the Properties shall (A) be deemed
additional security for payment of the Debt and shall be held in trust for the
benefit, and as the property, of Lender, (B) not be commingled with any other
funds or property of Borrower or Manager, and (C) if received by Borrower or
Manager notwithstanding the delivery of a Tenant Direction Letter, be deposited
in the Deposit Account within two (2) Business Days of receipt;
(iv)    Without the prior written consent of Lender, so long as any portion of
the Debt remains outstanding, neither Borrower nor Manager shall terminate,
amend, revoke or modify any Tenant Direction Letter in any manner whatsoever or
direct or cause any Tenant to pay any amount in any manner other than as
provided in the related Tenant Direction Letter; and


-117-

--------------------------------------------------------------------------------





(v)    So long as any portion of the Debt remains outstanding, neither Borrower,
Manager nor any other Person shall open or maintain any accounts other than the
Deposit Account into which revenues from the ownership and operation of the
Property are directly deposited from the Tenants. The foregoing shall not
prohibit Borrower from utilizing one or more separate accounts for the
disbursement or retention of funds that have been transferred to Borrower
pursuant to the express terms of this Agreement.
(b)    Borrower shall have no rights to make withdrawals from the Deposit
Account, provided, that so long as no Cash Sweep Period has occurred and is
continuing, all amounts in the Deposit Account shall be transferred to an
account designated by Borrower on a daily basis in accordance with the Deposit
Account Control Agreement. Borrower hereby irrevocably authorizes Lender to
instruct Deposit Bank to transfer, or cause to be transferred, on each Business
Day during a Cash Sweep Period by wire transfer or other method of transfer
mutually agreeable to Deposit Bank and Lender of immediately available funds,
all collected and available balances in the Deposit Account (subject to any
minimum retained or “peg” balance that may be required pursuant to the terms of
the Deposit Account Control Agreement) to the Cash Management Account to be held
until disbursed pursuant to the terms of the Cash Management Agreement.
(c)    Notwithstanding anything to the contrary herein, Borrower acknowledges
that Borrower is responsible for monitoring the sufficiency of funds deposited
in the Cash Management Account and that Borrower is liable for any deficiency in
available funds which may be necessary to pay all amounts due from time to time
under the Loan Documents, irrespective of whether Borrower has received any
account statement, notice or demand from Cash Management Bank.
(d)    If an Event of Default shall have occurred and be continuing, Borrower
hereby irrevocably authorizes Lender to make any and all withdrawals from the
Deposit Account and Cash Management Account and transfers between any of the
Reserve Accounts as Lender shall determine in Lender’s sole and absolute
discretion and Lender may use all funds contained in any such accounts for any
purpose, including but not limited to repayment of the Debt in such order,
proportion and priority as Lender may determine in its sole and absolute
discretion. Lender’s right to withdraw and apply funds as stated herein shall be
in addition to all other rights and remedies provided to Lender under this
Agreement, the Note, the Mortgage and the other Loan Documents.
Section 10.3.    Security Interest
(a)    To secure the full and punctual payment of the Debt and performance of
all obligations of Borrower now or hereafter existing under this Agreement and
the other Loan Documents, each Borrower hereby grants to Lender a first‑priority
perfected security interest in the Deposit Account, all interest, cash, checks,
drafts, certificates and instruments, if any, from time to time deposited or
held therein, any and all amounts invested in Permitted Investments, and all
“proceeds” (as defined in the UCC as in effect in the state in which the Deposit
Account is located or maintained) of any or all of the foregoing. Furthermore,
Borrower shall not, without obtaining the prior written consent of Lender,
further pledge, assign or grant any security interest in any of the foregoing or
permit any Lien to attach thereto or any levy to be made thereon or any UCC
Financing Statements to be filed with respect thereto. Each Borrower will
maintain the security


-118-

--------------------------------------------------------------------------------





interest created by this Section 10.3(a) as a first priority perfected security
interest and will defend the right, title and interest of Lender in and to the
Deposit Account against the claims and demands of all Persons whomsoever. The
security interest created hereby shall remain in full force and effect until
payment in full of the Debt. Upon payment in full of the Debt, this security
interest shall terminate without further notice from any party and Lender shall
execute such instruments and documents as may be reasonably requested by
Borrower to evidence such termination.
(b)    Each Borrower authorizes Lender to file any financing statement or
statements required by Lender to establish or maintain the validity, perfection
and priority of the security interest granted herein in connection with the
Deposit Account. Borrower agrees that at any time and from time to time, at the
expense of Borrower, Borrower will promptly and duly execute and deliver all
further instruments and documents, and take all further action, that may be
necessary or desirable, or that Lender may reasonably request, in order to
perfect and protect any security interest granted or purported to be granted
hereby (including, without limitation, any security interest in and to any
Permitted Investments) or to enable Lender to exercise and enforce its rights
and remedies hereunder.
(c)    During the continuance of an Event of Default, Lender may exercise any or
all of its rights and remedies as a secured party, pledgee and lienholder with
respect to the Deposit Account. Without limitation of the foregoing, upon and
during the continuance of any Event of Default, Lender may use the Deposit
Account for any of the following purposes: (A) repayment of the Debt, including,
but not limited to, principal prepayments and the prepayment premium applicable
to such full or partial prepayment (as applicable); (B) reimbursement of Lender
for all Losses suffered or incurred by Lender as a result of such Event of
Default; (C) payment of any amount expended in exercising any or all rights and
remedies available to Lender at law or in equity or under this Agreement or
under any of the other Loan Documents; (D) payment of any item as required or
permitted under this Agreement; or (E) any other purpose permitted by Legal
Requirements; provided, however, that any such application of funds shall not
cure or be deemed to cure any Event of Default. Without limiting any other
provisions hereof, each of the remedial actions described in the immediately
preceding sentence shall be deemed to be a commercially reasonable exercise of
Lender’s rights and remedies as a secured party with respect to the Deposit
Account and shall not in any event be deemed to constitute a setoff or a
foreclosure of a statutory banker’s lien. Nothing in this Agreement shall
obligate Lender to apply all or any portion of the Deposit Account to effect a
cure of any Event of Default, or to pay the Debt, or in any specific order of
priority. The exercise of any or all of Lender’s rights and remedies under this
Agreement or under any of the other Loan Documents shall not in any way
prejudice or affect Lender’s right to initiate and complete a foreclosure under
any Mortgage.
(d)    Notwithstanding anything to the contrary contained herein, for purposes
of this Article 10, (i) “Business Day” shall mean a day on which Lender and
Deposit Bank are both open for the conduct of substantially all of their
respective banking business at the office in the city in which the Note is
payable, with respect to Lender, and at the office in the city where the Deposit
Account is maintained, with respect to Deposit Bank (in both instances,
excluding Saturdays and Sundays), and (ii) with regard to issues of perfection
and priority of security interests granted


-119-

--------------------------------------------------------------------------------





hereunder, for purposes of the UCC, the State of New York shall be deemed to be
the Deposit Bank’s jurisdiction (within the meaning of Sections §9-304(b) and
§8-110(a) of the UCC)..
ARTICLE 11
EVENTS OF DEFAULT; REMEDIES
Section 11.1.    Event of Default
The occurrence of any one or more of the following events shall constitute an
“Event of Default”:
(a)    if (i) any monthly Debt Service payment or the payment due on the
Maturity Date is not paid when due, (ii) any deposit to any of the Reserve
Accounts required hereunder or under the other Loan Documents is not paid when
due or (iii) any other portion of the Debt is not paid when due and (in the case
of this clause (iii)) such non-payment continues for five (5) Business Days
following written notice to Borrower that the same is due and payable;
(b)    except as otherwise expressly provided in the Loan Documents, if any of
the Property Taxes or Other Charges are not paid prior to delinquency (unless
being contested by Borrower in accordance with the terms of the Loan Documents),
unless there is sufficient money in the Tax and Insurance Reserve Account for
payment of amounts then due and payable and Lender’s access to such money has
not been constrained or restricted in any manner;
(c)    if (i) the Policies are not kept in full force and effect (unless such
failure results from Lender failing to timely pay such premiums when required
hereunder, to the extent sufficient funds are then held in the Tax and Insurance
Reserve Account and Borrower has complied with all disbursement obligations with
respect thereto and has not in any way impeded or impaired Lender’s ability make
such payments), (ii) the Acord 28 (or similar) certificate is not delivered to
Lender in accordance with Section 8.1 and such failure continues for five (5)
days after written notice from Lender or (iii) certified copies of the Policies
are not promptly delivered to Lender upon request (provided such copies are
available) and such failure continues for ten (10) Business Days after written
notice from Lender;
(d)    if (i) Borrower breaches in any material respect any covenant with
respect to itself or any SPE Component Entity (if any) contained in Article 6,
unless within ten (10) Business Days after request by Lender, Borrower delivers
an update to the Non-Consolidation Opinion or any New Non-Consolidation Opinion,
as applicable, in each case, reasonably acceptable to Lender and confirming that
such breach does not alter the opinions given therein or (ii) a Prohibited
Transfer occurs;
(e)    if any material representation or warranty made by Borrower, Guarantor,
or any SPE Component Entity in this Agreement or in any other Loan Document, or
in any certificate, report, financial statement or other instrument or document
furnished to Lender shall have been false or misleading in any material respect
when made;


-120-

--------------------------------------------------------------------------------





(f)    if any of the assumptions contained in the Non-Consolidation Opinion or
in any New Non-Consolidation Opinion, is or shall become untrue in any material
respect, unless within ten (10) Business Days after request by Lender, Borrower
delivers an update to the Non-Consolidation Opinion or any New Non-Consolidation
Opinion, as applicable, in each case, reasonably acceptable to Lender and
confirming that such breach does not alter the opinions given therein;
(g)    if (i) a Borrower, Guarantor, or any SPE Component Entity (if any) shall
commence any case, proceeding or other action (A) under any Creditors Rights
Laws, seeking to have an order for relief entered with respect to it, or seeking
to adjudicate it a bankrupt or insolvent, or seeking reorganization, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or
Borrower, Guarantor, or any SPE Component Entity (if any) shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against Borrower, Guarantor, or any SPE Component Entity (if any) any case,
proceeding or other action of a nature referred to in clause (i) above which
(A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
ninety (90) days; or (iii) there shall be commenced against Borrower, Guarantor,
or any SPE Component Entity (if any) any case, proceeding or other action
seeking issuance of a warrant of attachment, execution, distraint or similar
process against all or any substantial part of its assets which results in the
entry of any order for any such relief which shall not have been vacated,
discharged, or stayed or bonded pending appeal within ninety (90) days from the
entry thereof; or (iv) Borrower, any managing member or general partner of
Borrower, Guarantor, or any SPE Component Entity (if any) shall take any action
in furtherance of, or indicating its acquiescence in, any of the acts set forth
in clause (i), (ii), or (iii) above; or (v) Borrower, any managing member or
general partner of Borrower, Guarantor, or any SPE Component Entity (if any)
shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due;
(h)    if Borrower shall be in default beyond applicable notice and grace
periods under any other mortgage, deed of trust, deed to secure debt or other
security agreement covering any part of any Individual Property, whether it be
superior or junior in lien to any Mortgage;
(i)    subject to Borrower’s contest rights as set forth in the Loan Documents,
if any Individual Property becomes subject to any mechanic’s, materialman’s or
other Lien (other than a Permitted Encumbrance) other than a Lien for any
Property Taxes or Other Charges not then due and payable and the Lien shall
remain undischarged of record (by payment, bonding or otherwise) for a period of
sixty (60) days;
(j)    subject to Borrower’s contest rights as set forth in the Loan Documents,
if any federal tax lien is filed against Borrower, any member or general partner
of Borrower, Guarantor (with respect to Guarantor, only to the extent such lien
would reasonably be expected to result in a Material Adverse Effect), or any SPE
Component Entity (if any) or any Individual Property and same is not discharged
of record (by payment, bonding or otherwise) within sixty (60) days after same
is filed;


-121-

--------------------------------------------------------------------------------





(k)    if a final, non-appealable judgment is filed against the Borrower, is not
vacated, dismissed, discharged or bonded over within sixty (60) days and results
in a Material Adverse Effect;
(l)    if any default occurs under any guaranty or indemnity executed in
connection herewith and such default continues after the expiration of
applicable grace periods, if any, provided that, if Guarantor breaches its net
worth requirement under the Guaranty, prior to such event resulting in an Event
of Default, Borrower shall have the opportunity to cure such Default by
providing a Satisfactory Replacement Guarantor in accordance with the terms and
conditions of Section 7.6 hereof including, without limitation, the time frames
set forth therein;
(m)    if Borrower shall permit any event within its control to occur that would
cause any REA to terminate without notice or action by any party thereto or
would entitle any party to terminate any REA and the term thereof by giving
notice to Borrower; or any REA shall be surrendered, terminated or canceled for
any reason or under any circumstance whatsoever except as provided for in such
REA; or any term of any REA shall be modified or supplemented without Lender’s
prior written consent, such consent not to be unreasonably withheld, conditioned
or delayed; or Borrower shall fail, within ten (10) Business Days after demand
by Lender, to exercise its option to renew or extend the term of any REA or
shall fail or neglect to pursue diligently all actions necessary to exercise
such renewal rights pursuant to such REA except as provided for in such REA, in
each of the foregoing events in this clause (m) to the extent that such event
would cause a Material Adverse Effect to occur; provided, however, any of the
foregoing shall not be deemed an Event of Default to the extent Lender’s prior
written consent is obtained with respect to the same;
(n)    if Borrower breaches in any material respect any covenant contained in
Section 10.2 hereof and such breach continues for three (3) Business Days after
written notice from Lender;
(o)    if (A) the Ground Lease is modified, amended, terminated, surrendered or
cancelled without Lender's consent if such consent is required under this
Agreement or (B) any Ground Lease Borrower shall default in the observance or
performance of any term, covenant or condition of the Ground Lease (unless
waived by the landlord under the Ground Lease) and such default has a Material
Adverse Effect; or
(p)    if Borrower shall continue to be in default under any other term,
covenant or condition of this Agreement or any of the Loan Documents not covered
in the foregoing clauses of this Section 11.1, for more than ten (10) days after
written notice from Lender in the case of any default which can be cured by the
payment of a sum of money or for thirty (30) days after notice from Lender in
the case of any other default, provided that if such default (other than any
default which can be cured by the payment of a sum of money) cannot reasonably
be cured within such thirty (30) day period and Borrower shall have commenced to
cure such default within such thirty (30) day period and thereafter diligently
and expeditiously proceeds to cure the same, such thirty (30) day period shall
be extended for so long as it shall require Borrower in the exercise of due
diligence to cure such default, it being agreed that no such extension shall be
for a period in excess of ninety (90) days.


-122-

--------------------------------------------------------------------------------





Section 11.2.    Remedies
(a)    Upon the occurrence of an Event of Default (other than an Event of
Default described in Section 11.1(g) above with respect to Borrower and SPE
Component Entity only) and at any time thereafter Lender may, in addition to any
other rights or remedies available to it pursuant to this Agreement and the
other Loan Documents or at law or in equity, take such action, without notice or
demand, that Lender deems advisable to protect and enforce its rights against
Borrower and in the Properties, including, without limitation, declaring the
Debt to be immediately due and payable, and Lender may enforce or avail itself
of any or all rights or remedies provided in the Loan Documents against Borrower
and the Properties, including, without limitation, all rights or remedies
available at law or in equity. Upon any Event of Default described in
Section 11.1(g) above (with respect to Borrower and SPE Component Entity only),
the Debt and all other obligations of Borrower hereunder and under the other
Loan Documents shall immediately and automatically become due and payable,
without notice or demand, and Borrower hereby expressly waives any such notice
or demand, anything contained herein or in any other Loan Document to the
contrary notwithstanding.
(b)    Upon the occurrence of an Event of Default, all or any one or more of the
rights, powers, privileges and other remedies available to Lender against
Borrower under this Agreement or any of the other Loan Documents executed and
delivered by, or applicable to, Borrower or at law or in equity may be exercised
by Lender at any time and from time to time, whether or not all or any of the
Debt shall be declared due and payable, and whether or not Lender shall have
commenced any foreclosure proceeding or other action for the enforcement of its
rights and remedies under any of the Loan Documents with respect to the
Properties. Any such actions taken by Lender shall be cumulative and concurrent
and may be pursued independently, singularly, successively, together or
otherwise, at such time and in such order as Lender has determined in its sole
discretion, to the fullest extent permitted by law, without impairing or
otherwise affecting the other rights and remedies of Lender permitted by law,
equity or contract or as set forth herein or in the other Loan Documents.
ARTICLE 12
INTENTIONALLY OMITTED
ARTICLE 13
SECONDARY MARKET
Section 13.1.    Transfer of Loan
Lender, at no cost to Borrower except as otherwise specifically provided herein,
may at any time, sell, transfer or assign the Loan or any portion thereof or
interest therein, or grant participations therein (“Participations”) or issue
mortgage pass‑through certificates or other securities (“Securities”) evidencing
a beneficial interest in a rated or unrated public offering or private placement
(each of the foregoing, a “Securitization”).
Section 13.2.    Delegation of Servicing


-123-

--------------------------------------------------------------------------------





At the option of Lender, the Loan may be serviced by one or more servicers
selected by Lender and Lender may delegate all or any portion of its
responsibilities under this Agreement and the other Loan Documents to such
servicer or servicers pursuant to a servicing agreement between Lender and such
servicer. Upon the written request of Borrower, Lender shall deliver to Borrower
the name and contact information of any special servicer, master servicer,
primary servicer or subservicer having responsibility for the servicing of the
Loan. Notwithstanding anything to the contrary contained herein, if the Loan is
subject to multiple Securitizations and/or multiple notes, Borrower shall only
be required to deal with one primary servicer with respect to payment of each
Monthly Payment Amount (and shall only be required to make one payment each
month as to such amount) and any consents, approvals, notices, required from, or
to, Lender pursuant to the Loan Documents (it being understood that such primary
servicer may need to consult with other Persons that hold a portion of Lender’s
rights and obligations under the Loan or, to the extent provided for in this
Agreement, with the Rating Agencies rating any Securities in connection with any
such consent, approval or notice). The time periods for Lender approvals set
forth in the Loan Documents shall not be increased if more than one servicer is
consulted by the primary servicer. In no event shall the servicing agreement or
any party to any such agreement impose any obligations of the Borrower that are
in addition to or in conflict with the terms of the Loan Documents.
Section 13.3.    Dissemination of Information
Lender may forward to each purchaser, transferee, assignee, or servicer of, and
each participant, or investor in, the Loan, or any interest therein, or any
Securities or any of their respective successors (collectively, the “Investor”)
or any Rating Agency evaluating the Loan (and any other credit rating agency
that has elected to be treated as a nationally recognized statistical rating
organization for purposes of Section 15E of the Exchange Act without regard to
whether or not such credit rating agency has been engaged by the Lender or other
Person in anticipation of a Securitization) or any Securities, each prospective
Investor, and any organization maintaining databases on the underwriting and
performance of commercial mortgage loans, all documents and information which
Lender now has or may hereafter acquire relating to the Debt and to Borrower,
any managing member or general partner thereof, Guarantor, any SPE Component
Entity (if any) and the Properties, including financial statements, whether
furnished by Borrower or otherwise, as Lender determines necessary or desirable,
subject to any confidentiality provisions that may be contained in any Leases.
Borrower irrevocably waives any and all rights it may have under applicable
Legal Requirements to prohibit such disclosure, including but not limited to any
right of privacy.
Section 13.4    Cooperation
At the request of the holder of the Note and, to the extent not already required
to be provided by Borrower under this Agreement, Borrower shall use reasonable
efforts to provide information in Borrower’s possession and not in the
possession of the holder of the Note in order to satisfy the market standards to
which the holder of the Note customarily adheres or which may be reasonably
required in the marketplace or by the Rating Agencies in connection with any
Securitization, including, without limitation, to:
(a)    provide updated financial, budget and other information with respect to
the Properties, Borrower and Guarantor and provide modifications and/or updates
to, at Lender’s cost,


-124-

--------------------------------------------------------------------------------





the appraisals, market studies, environmental reviews and reports (Phase I
reports and, if appropriate, Phase II reports) and engineering reports of each
Individual Property obtained in connection with the making of the Loan (all of
the foregoing being referred to as the “Provided Information”), together, if
customary, with appropriate verification and/or consents of the Provided
Information through letters of auditors or opinions of counsel of independent
attorneys reasonably acceptable to Lender and the Rating Agencies;
(b)    make changes to the special purpose entity provisions of the
organizational documents of any Borrower, any SPE Component Entity and their
respective principals; provided, however, Borrower shall not be required to
modify its organizational structure as of the Closing Date, if such modification
would cause Borrower or direct or indirect owners of interests in Borrower to
incur any additional tax liability;
(c)    at Borrower’s expense, not to exceed $25,000, cause counsel to render or
update existing opinion letters as to enforceability and non‑consolidation, and
a 10b‑5 comfort letter, which may be relied upon by the holder of the Note, the
Rating Agencies and their respective counsel, which shall be dated as of the
closing date of the Securitization;
(d)    subject to the rights of tenants, permit site inspections, appraisals,
market studies and other due diligence investigations of the Properties, as may
be reasonably requested by the holder of the Note or the Rating Agencies or as
may be reasonably necessary or appropriate in connection with the
Securitization, at Lender’s cost;
(e)    make the representations and warranties with respect to the Properties,
Borrower, Guarantor and the Loan Documents as are made in the Loan Documents and
such other representations and warranties as may be reasonably requested by the
holder of the Note or the Rating Agencies;
(f)    at the expense of each of Borrower and Lender to the extent of their own
costs, execute such amendments to the Loan Documents as may be requested by the
holder of the Note or the Rating Agencies or otherwise to effect the
Securitization including, without limitation, bifurcation of the Loan into two
or more components and/or separate notes and/or creating a pari passu or
senior/subordinate note structure (a “Loan Bifurcation”); provided, however,
that Borrower shall not be required to modify or amend any Loan Document if such
modification or amendment would (i) change the interest rate, the stated
maturity, the aggregate principal balance of the Loan or the amortization of
principal as set forth herein or in the Note except in connection with a Loan
Bifurcation which may result in varying fixed interest rates, principal balances
and amortization schedules on the components/notes, but which components shall
have the same weighted average interest rate as the original Note prior to the
Loan Bifurcation as well as the same aggregate principal balance and weighted
amortization schedule except following an Event of Default or following any
prepayment (whether resulting from the application of Net Proceeds after a
Casualty or Condemnation or otherwise) of any portion of the principal amount of
the Loan, (ii) modify or amend any other economic term of the Loan, (iii)
otherwise materially increase the obligations or adversely decrease the rights
of Borrower under the Loan Documents or (iv) result in Borrower being required
to make more than one (1) monthly payment in the aggregate amount of all monthly
payment obligations;


-125-

--------------------------------------------------------------------------------





(g)    deliver to Lender and/or any Rating Agency, (i) one or more certificates
executed by an officer of the Borrower certifying as to the accuracy, as of the
closing date of the Securitization, of all representations made by Borrower in
the Loan Documents as of the Closing Date in all relevant jurisdictions or, if
such representations are no longer accurate, certifying as to what modifications
to the representations would be required to make such representations accurate
as of the closing date of the Securitization, and (ii) certificates of the
relevant Governmental Authorities in all relevant jurisdictions indicating the
good standing and qualification of Borrower as of the date of the closing date
of the Securitization;
(h)    have reasonably appropriate personnel participate in a bank meeting
and/or presentation for the Rating Agencies or Investors;
(i)    cooperate with and assist Lender in obtaining ratings of the Securities
from two (2) or more of the Rating Agencies; and
(j)    supply to Lender such documentation, financial statements and reports in
form and substance required for Lender to comply with Regulations S‑X and AB of
the federal securities laws, if applicable.
Unless otherwise specifically set forth in this Section 13.3, all reasonable
third party costs and expenses incurred by Borrower or Guarantor in connection
with Borrower’s complying with requests made under this Section 13.3 shall be
borne by Borrower.
Section 13.4.    Securitization
(a)    Borrower understands that certain of the Provided Information may be
included in disclosure documents in connection with the Securitization,
including, without limitation, a prospectus, prospectus supplement, offering
memorandum or private placement memorandum (each, a “Disclosure Document”) and
may also be included in filings with the Securities and Exchange Commission
pursuant to the Securities Act or the Exchange Act, or provided or made
available to investors or prospective investors in the Securities, the Rating
Agencies, and service providers relating to the Securitization. In the event
that the Disclosure Document is required to be revised prior to the sale of all
Securities, Borrower will cooperate with the holder of the Note in updating the
Disclosure Document by providing all current information necessary to keep the
Disclosure Document accurate and complete in all material respects, provided
Lender has provided a copy of such Disclosure Document to Borrower for such
purpose.
(b)    Borrower agrees to provide, and to cause Guarantor to provide, in
connection with each of (i) a preliminary and a final offering memorandum or
private placement memorandum or similar document (including any Investor or
Rating Agency “term sheets” or presentations relating to the Properties and/or
the Loan) or (ii) a preliminary and final prospectus or prospectus supplement,
as applicable, an indemnification certificate (A) certifying that Borrower and
Guarantor have carefully examined, to the extent requested by Lender and
delivered to Borrower for such review, such memorandum or prospectus or other
document (including any Investor or Rating Agency “term sheets” or presentations
relating to the Properties and/or the Loan), as applicable, including without
limitation, the sections entitled “Special Considerations,” and/or “Risk
Factors,” and “Certain Legal


-126-

--------------------------------------------------------------------------------





Aspects of the Mortgage Loan,” or similar sections, and all sections relating to
Borrower, Guarantor, Manager, their Affiliates, the Loan, the Loan Documents and
the Properties, and any risks or special considerations relating thereto, and
that, to Borrower’s Knowledge, such sections (and any other sections reasonably
requested) do not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements made, in the
light of the circumstances under which they were made, not misleading,
(B) indemnifying Lender (and for purposes of this Section 13.4, Lender hereunder
shall include its officers and directors) and the Affiliate of Lender that
(i) has filed the registration statement, if any, relating to the Securitization
and/or (ii) which is acting as issuer, depositor, sponsor and/or a similar
capacity with respect to the Securitization (any Person described in (i) or
(ii), an “Issuer Person”), and each director and officer of any Issuer Person,
and each Person or entity who controls any Issuer Person within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act
(collectively, the “Issuer Group”), and each Person which is acting as an
underwriter, manager, placement agent, initial purchaser or similar capacity
with respect to the Securitization, each of its directors and officers and each
Person who controls any such Person within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act (collectively, the
“Underwriter Group”) for any Losses to which Lender, the Issuer Group or the
Underwriter Group may become subject insofar as the Losses arise out of or are
based upon any untrue statement or alleged untrue statement of any material fact
contained in such sections (including any Investor or Rating Agency “term
sheets” or presentations relating to the Properties and/or the Loan) or arise
out of or are based upon the omission or alleged omission to state therein a
material fact required to be stated in such sections (including any Investor or
Rating Agency “term sheets” or presentations relating to the Properties and/or
the Loan) or necessary in order to make the statements in such sections
(including any Investor or Rating Agency “term sheets” or presentations relating
to the Properties and/or the Loan) or in light of the circumstances under which
they were made, not misleading (collectively the “Securities Liabilities”) and
(C) agreeing to reimburse Lender, the Issuer Group and the Underwriter Group for
any reasonable legal fees actually incurred or other actual expenses reasonably
incurred by Lender and Issuer Group in connection with investigating or
defending the Securities Liabilities; provided, however, that Borrower will be
liable in any such case under clauses (B) or (C) above only to the extent that
any such Securities Liabilities arise out of or is based upon any such untrue
statement or omission made therein in reliance upon and in conformity with
information furnished to Lender or any member of the Issuer Group or Underwriter
Group by or on behalf of Borrower or Guarantor in connection with the
preparation of the memorandum or prospectus or other document (including any
Investor or Rating Agency “term sheets” or presentations relating to the
Properties and/or the Loan) or in connection with the underwriting of the Loan,
including, without limitation, financial statements of Borrower or Guarantor,
operating statements, rent rolls, environmental site assessment reports and
Property Condition Reports with respect to the Properties. This indemnity
agreement will be in addition to any liability which Borrower and Guarantor may
otherwise have. Moreover, the indemnification provided for in clauses (B) and
(C) above shall be effective whether or not an indemnification certificate
described in (A) above is provided and shall be applicable based on information
previously provided by Borrower and Guarantor or their Affiliates if Borrower or
Guarantor do not provide the indemnification certificate. Notwithstanding
anything to the contrary contained in this Article 13, to the extent that
disclosure is based on information provided solely by a Lender affiliate or a
third party selected or engaged by Lender, Borrower will be liable for such
disclosure only if Borrower (a) knew, or exercising reasonable diligence, should
have known, that


-127-

--------------------------------------------------------------------------------





such disclosure or information contained an untrue statement of material fact or
omitted to state a material fact necessary in order to make the statement made,
in light of the circumstances under which they were made, not misleading and (b)
failed to disclose the same to Lender in writing prior to the pricing of the
applicable Securitization.
(c)    In connection with filings under the Exchange Act or any information
provided to holders of Securities on an ongoing basis, Borrower agrees to
indemnify (i) Lender, the Issuer Group and the Underwriter Group for Losses to
which Lender, the Issuer Group or the Underwriter Group may become subject
insofar as the Securities Liabilities arise out of or are based upon an untrue
statement or alleged untrue statement of any material fact in the Provided
Information or the omission or alleged omission to state in the Provided
Information a material fact required to be stated in the Provided Information in
order to make the statements in the Provided Information, in light of the
circumstances under which they were made not misleading and (ii) reimburse
Lender, the Issuer Group or the Underwriter Group for any reasonable legal fees
actually incurred or other actual expenses reasonably incurred by Lender, the
Issuer Group or the Underwriter Group in connection with defending or
investigating the Securities Liabilities. Promptly after receipt by an
indemnified party under this Section 13.4 of notice of the commencement of any
action, such indemnified party will, if a claim in respect thereof is to be made
against the indemnifying party under this Section 13.4, notify the indemnifying
party in writing of the commencement thereof, but the omission to so notify the
indemnifying party will not relieve the indemnifying party from any liability
which the indemnifying party may have to any indemnified party hereunder except
to the extent that failure to notify causes the indemnifying party to be
materially prejudiced. In the event that any action is brought against any
indemnified party, and it shall notify the indemnifying party thereof, the
indemnifying party will be entitled, jointly with any other indemnifying party,
to participate therein and, to the extent that it (or they) may elect by written
notice delivered to the indemnified party promptly after receiving the aforesaid
notice from such indemnified party, to assume the defense thereof with counsel
reasonably satisfactory to such indemnified party. After notice from the
indemnifying party to such indemnified party under this Section 13.4 the
indemnifying party shall be responsible for any reasonable out-of-pocket legal
or other actual out-of-pocket expenses subsequently incurred by such indemnified
party in connection with the defense thereof other than reasonable costs of
investigation; provided, however, if the defendants in any such action include
both the indemnified party and the indemnifying party and the indemnified party
shall have reasonably concluded that there are any legal defenses available to
it and/or other indemnified parties that are different from or additional to
those available to the indemnifying party, the indemnified party or parties
shall have the right to select separate counsel to assert such legal defenses
and to otherwise participate in the defense of such action on behalf of such
indemnified party or parties. The indemnifying party shall not be liable for the
expenses of more than one such separate counsel unless an indemnified party
shall have reasonably concluded that there may be legal defenses available to it
that are different from or additional to those available to another indemnified
party.
(d)    In order to provide for just and equitable contribution in circumstances
in which the indemnity agreements provided for in Section 13.4(c) or
Section 13.4(d) is or are for any reason held to be unenforceable by an
indemnified party in respect of any losses, claims, damages or liabilities (or
action in respect thereof) referred to therein which would otherwise be
indemnifiable


-128-

--------------------------------------------------------------------------------





under Section 13.4(c) or Section 13.4(d), the indemnifying party shall
contribute to the amount paid or payable by the indemnified party as a result of
such losses, claims, damages or liabilities (or action in respect thereof);
provided, however, that no Person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation. In determining the amount of contribution to which the
respective parties are entitled, the following factors shall be considered:
(i) the indemnified party’s, Borrower’s and Guarantor’s relative knowledge and
access to information concerning the matter with respect to which claim was
asserted; (ii) the opportunity to correct and prevent any statement or omission;
and (iii) any other equitable considerations appropriate in the circumstances.
Lender and Borrower hereby agree that it would not be equitable if the amount of
such contribution were determined by pro rata or per capita allocation.
(e)    Borrower shall, and shall cause Guarantor to, indemnify the Lender and
its officers, directors, partners, employees, representatives, agents and
Affiliates against any Losses to which Lender and each of its officers,
directors, partners, employees, representatives, agents and Affiliates, may
become subject in connection with any indemnification to the Rating Agencies in
connection with issuing, monitoring or maintaining the Securities insofar as the
Losses arise out of or are based upon any untrue statement of any material
fact in any information provided by or on behalf of the Borrower to the Rating
Agencies (the “Covered Rating Agency Information”) or arise out of or are based
upon the omission to state a material fact in the Covered Rating Agency
Information required to be stated therein or necessary in order to make the
statements in the Covered Rating Agency Information, in light of the
circumstances under which they were made, not misleading.
(f)    The liabilities and obligations of Borrower and Lender under this
Section 13.5 shall survive the satisfaction of this Agreement and the
satisfaction and discharge of the Debt.
Section 13.5.    Regulation AB Obligor Information
(a)    If, at the time one or more Disclosure Documents are being prepared for a
securitization, Lender expects that Borrower alone or Borrower and one or more
affiliates of Borrower collectively, or the Properties alone or the Properties
and any other parcel(s) of real property, together with improvements thereon and
personal property related thereto, that is “related”, within the meaning of the
definition of Significant Obligor (as defined in Item 1101(k) of Regulation AB),
to the Properties (a “Related Property”) collectively, will be a Significant
Obligor, Borrower shall furnish to Lender upon request (i) the selected
financial data or, if applicable, net operating income, required under Item
1112(b)(1) of Regulation AB and meeting the requirements thereof, if Lender
expects that the principal amount of the Loan, together with any loans made to
an affiliate of Borrower or secured by a Related Property that is included in a
securitization with the Loan (a “Related Loan”), as of the cut‑off date for such
securitization may, or if the principal amount of the Loan together with any
Related Loans as of the cut‑off date for such securitization and at any time
during which the Loan and any Related Loans are included in a securitization
does, equal or exceed ten percent (10%) (but less than twenty percent (20%)) of
the aggregate principal amount of all mortgage loans included or expected to be
included, as applicable, in the securitization or


-129-

--------------------------------------------------------------------------------





(ii) the financial statements required under Item 1112(b)(2) of Regulation AB
and meeting the requirements thereof, if Lender expects that the principal
amount of the Loan together with any Related Loans as of the cut‑off date for
such securitization may, or if the principal amount of the Loan together with
any Related Loans as of the cut‑off date for such securitization and at any time
during which the Loan and any Related Loans are included in a securitization
does, equal or exceed twenty percent (20%) of the aggregate principal amount of
all mortgage loans included or expected to be included, as applicable, in the
securitization. Such financial data or financial statements shall be furnished
to Lender (A) within ten (10) Business Days after notice from Lender in
connection with the preparation of Disclosure Documents for the securitization,
(B) not later than thirty (30) days after the end of each fiscal quarter of
Borrower and (C) not later than seventy‑five (75) days after the end of each
fiscal year of Borrower; provided, however, that Borrower shall not be obligated
to furnish financial data or financial statements pursuant to clauses (B) or (C)
of this sentence with respect to any period for which a filing pursuant to the
Exchange Act in connection with or relating to the securitization (an “Exchange
Act Filing”) is not required.
(b)    If reasonably requested by Lender, Borrower shall furnish, or shall cause
the applicable Tenant to furnish, to Lender financial data and/or financial
statements in accordance with Regulation AB for any Tenant if, in connection
with a securitization, Lender expects there to be, with respect to such Tenant
or group of affiliated tenants, a concentration within all of the mortgage loans
included or expected to be included, as applicable, in such securitization such
that such tenant or group of affiliated tenants would constitute a Significant
Obligor; provided, however, that in the event the related Lease does not require
the related Tenant to provide the foregoing information, Borrower shall use
commercially reasonable efforts to cause the applicable Tenant to furnish such
information; and provided further, that such delivery of information shall be
subject in all respects to the terms of each such Tenant’s Lease.
Section 13.6.    Other Regulation AB Information
In addition to, and notwithstanding anything to the contrary in the foregoing
provisions of, this Article 13, in the event Lender reasonably determines, in
connection with a Securitization, that financial statements and financial data
required in order to comply with Regulation AB or any amendment, modification or
replacement thereto or any other requirement of law applicable to the
Securitization (including without limitation the Securities Act, the Exchange
Act, Regulation AB, the rules and regulations promulgated pursuant to the
Dodd-Frank Wall Street Reform and Consumer Protection Act), Lender may request,
and Borrower shall promptly provide, such other financial statements and
financial data in Borrower’s possession as Lender reasonably determines to be
necessary or appropriate for such compliance. Without limiting the generality of
the foregoing, if reasonably requested by the holder of the Note, Borrower shall
promptly provide the holder of the Note with any financial statements or
financial, statistical, operating or other information as the holder of the Note
shall reasonably determine to be required pursuant to Regulation AB or any
amendment, modification or replacement thereto or any other requirement of law
applicable to the Securitization in connection with any Disclosure Document, any
filing under the Exchange Act or any report that is required to be made
available to holders of the Securities under Regulation AB or other requirement
of law or as shall otherwise be reasonably requested by the holder of the Note.


-130-

--------------------------------------------------------------------------------





Section 13.7.    New Mezzanine Loan
Lender, without in any way limiting Lender’s other rights hereunder, shall have
the right, in its sole and absolute discretion, at any time to require Borrower
to restructure a portion of the Loan and create a mezzanine loan (the “New
Mezzanine Loan”) to the owners of the direct equity interests in Borrower which
shall be secured by a pledge of such direct equity interests, and for which
different interest rates and debt service payments may be established for the
Loan and the New Mezzanine Loan in such order of priority as may be designated
by Lender; provided, that (i) the total amounts of the Loan and the New
Mezzanine Loan shall equal the amount of the Loan immediately prior to the
restructuring, (ii) the weighted average interest rate of the Loan and the New
Mezzanine Loan, shall on the date created equal the interest rate which was
applicable to the Loan immediately prior to the restructuring and (iii) the debt
service payments on the Loan and the New Mezzanine Loan shall on the date
created equal the debt service payment which was due under the Loan immediately
prior to the restructuring; and provided further that any such restructuring
carried out after the closing of the Loan shall be at no material cost to
Borrower. Borrower shall cooperate with all reasonable requests of Lender in
order to restructure the Loan and create the New Mezzanine Loan and shall
(A) execute and deliver such documents including, without limitation, in the
case of the New Mezzanine Loan, a mezzanine note, a mezzanine loan agreement, a
pledge and security agreement and a mezzanine deposit account agreement,
(B) cause Borrower’s counsel to deliver such legal opinions and (C) create such
bankruptcy remote borrower under the New Mezzanine Loan as, in the case of each
of (A), (B) and (C) above, shall be reasonably required by Lender and required
by any Rating Agency in connection therewith, all in form and substance
reasonably satisfactory to Lender and satisfactory to any such Rating Agency,
including the severance of this Agreement, the Mortgage and other Loan Documents
if requested. In the event Borrower fails to execute and deliver such documents
to Lender within ten (10) Business Days following such request by Lender,
Borrower hereby absolutely and irrevocably appoints Lender as its true and
lawful attorney, coupled with an interest, in its name and stead to make and
execute all documents necessary or desirable to effect such transactions,
Borrower ratifying all that such attorney shall do by virtue thereof. It shall
be an Event of Default if Borrower fails to comply with any of the terms,
covenants or conditions of this Section 13.8 after the expiration of ten (10)
Business Days after notice thereof.
ARTICLE 14
INDEMNIFICATIONS
Section 14.1.    General Indemnification
Borrower shall indemnify, defend and hold harmless the Indemnified Parties from
and against any and all Losses imposed upon or incurred by or asserted against
any Indemnified Parties and directly or indirectly arising out of or in any way
relating to any one or more of the following: (a) any accident, injury to or
death of persons or loss of or damage to property occurring in, on or about any
Individual Property or any part thereof or on the adjoining sidewalks, curbs,
adjacent property or adjacent parking areas, streets or ways; (b) any use,
nonuse or condition in, on or about any Individual Property or any part thereof
or on the adjoining sidewalks, curbs, adjacent property or adjacent parking
areas, streets or ways; (c) performance of any labor or services or the


-131-

--------------------------------------------------------------------------------





furnishing of any materials or other property in respect of any Individual
Property or any part thereof; (d) any failure of any Individual Property to be
in substantial compliance with any applicable Legal Requirements; (e) any and
all claims and demands whatsoever which may be asserted against Lender by reason
of any alleged obligations or undertakings on its part to perform or discharge
any of the terms, covenants, or agreements contained in any Lease; (f) the
holding or investing of the Reserve Accounts or the Cash Management Account or
the performance of the Required Work or Additional Required Repairs, or (g) the
payment of any commission, charge or brokerage fee to anyone which may be
payable in connection with the funding of the Loan (collectively, the
“Indemnified Liabilities”); provided, however, that Borrower shall not have any
obligation to Lender hereunder to the extent that such Indemnified Liabilities
(a) arise from the gross negligence, illegal acts, fraud or willful misconduct
of Lender or (b) arise solely from matters occurring after Lender or its
designee or any subsequent purchaser of the Loan or the Property takes
possession of the Property or any portion thereof. To the extent that the
undertaking to indemnify, defend and hold harmless set forth in the preceding
sentence may be unenforceable because it violates any law or public policy,
Borrower shall pay the maximum portion that it is permitted to pay and satisfy
under applicable Legal Requirements to the payment and satisfaction of all
Indemnified Liabilities incurred by the Indemnified Parties.
Section 14.2.    Mortgage and Intangible Tax Indemnification
Borrower shall pay and, at its sole cost and expense, protect, defend,
indemnify, release and hold harmless the Indemnified Parties from and against
any and all Losses imposed upon or incurred by or asserted against any
Indemnified Parties and directly or indirectly arising out of or in any way
relating to, any tax on or with respect to the making and/or recording of the
Mortgage, the Note or any of the other Loan Documents, but excluding any income,
franchise or other similar taxes.
Section 14.3.    ERISA Indemnification
Borrower shall, at its sole cost and expense, protect, defend, indemnify,
release and hold harmless the Indemnified Parties from and against any and all
Losses (including, without limitation, reasonable attorneys’ fees and costs
incurred in the investigation, defense, and settlement of Losses incurred in
correcting any prohibited transaction or in the sale of a prohibited loan, and
in obtaining any individual prohibited transaction exemption under ERISA that
may be required, in Lender’s sole discretion) that the Indemnified Parties may
incur, directly or indirectly, as a result of a default under Section 4.9 or
Section 5.18 of this Agreement.
Section 14.4.    Survival
The obligations and liabilities of Borrower under this Article 14 shall fully
survive indefinitely notwithstanding any termination, satisfaction, assignment,
entry of a judgment of foreclosure, exercise of any power of sale, or delivery
of a deed in lieu of foreclosure of the Mortgage.
ARTICLE 15
EXCULPATION


-132-

--------------------------------------------------------------------------------





Section 15.1.    Exculpation
(a)    Subject to the qualifications below, Lender shall not enforce the
liability and obligation of Borrower to perform and observe the obligations
contained herein or in the other Loan Documents by any action or proceeding
wherein a money judgment shall be sought against (1) Borrower (except as set
forth in this Section 15.1 and the Environmental Indemnity), (2) Guarantor
(except as set forth in the Guaranty and the Environmental Indemnity), (3) any
Affiliate of Borrower, (4) any Person owning, directly or indirectly, any legal
or beneficial interest in Borrower or any Affiliate of Borrower or (5) any
direct or indirect limited partner, member, principal, officer, beneficiary,
trustee, advisor, shareholder, employee, agent, Affiliate or director of any
Persons described in clauses (1) through (5) above (collectively, subject to the
exceptions in clauses (1) and (2) above, the “Exculpated Parties”), except that
Lender may bring a foreclosure action, action for specific performance or other
appropriate action or proceeding to enable Lender to enforce and realize upon
this Agreement, the Note, the Mortgage and the other Loan Documents, and the
interest in the Properties, the Rents and any other collateral given to Lender
created by this Agreement, the Note, the Mortgage and the other Loan Documents;
provided, however, that except as specifically provided herein, any judgment in
any such action or proceeding shall be enforceable against Borrower, only to the
extent of Borrower’s interest in the Properties, in the Rents and in any other
collateral given to Lender. Lender, by accepting this Agreement, the Note, the
Mortgage and the other Loan Documents, agrees that it shall not, except as
otherwise provided in this Section 15.1, sue for, seek or demand any deficiency
judgment against any Exculpated Party in any such action or proceeding, under or
by reason of or under or in connection with this Agreement, the Note, the
Mortgage or the other Loan Documents. The provisions of this Section 15.1 shall
not, however, (i) constitute a waiver, release or impairment of any obligation
evidenced or secured by this Agreement, the Note, the Mortgage or the other Loan
Documents; (ii) impair the right of Lender to name Borrower as a party defendant
in any action or suit for judicial foreclosure and sale under this Agreement and
the Mortgage; (iii) affect the validity or enforceability of any indemnity
(including, without limitation, those contained in Article 14 of this Agreement
and the Environmental Indemnity), guaranty, master lease or similar instrument
made in connection with this Agreement, the Note, the Mortgage and the other
Loan Documents; (iv) impair the right of Lender to obtain the appointment of a
receiver; (v) impair the enforcement of the assignment of leases provisions
contained in the Mortgage; or (vi) impair the right of Lender to obtain a
deficiency judgment or other judgment on the Note against Borrower if necessary
to obtain any Insurance Proceeds or Awards to which Lender would otherwise be
entitled under this Agreement; provided, however, Lender shall only enforce such
judgment to the extent of the Insurance Proceeds and/or Awards.
(b)    Notwithstanding the provisions of this Section 15.1 to the contrary,
Borrower shall be personally liable to Lender for Losses due to:
(i)    fraud or intentional misrepresentation by Borrower or Guarantor in
connection with the closing of the Loan, or fraud or intentional
misrepresentation regarding matters stated in any certificate, report, financial
statement or other instrument or document required to be delivered by or on
behalf of Borrower or Guarantor in connection with the Loan or otherwise
delivered to Lender by or on behalf of Borrower or Guarantor;


-133-

--------------------------------------------------------------------------------





(ii)    the gross negligence or willful misconduct of Borrower or Guarantor
regarding the ownership or operation of the Properties;
(iii)    the misapplication or misappropriation of Rents by Borrower or
Guarantor received by Borrower during the continuance of an Event of Default;
(iv)    the misapplication or misappropriation of tenant security deposits
(including the failure to deliver to Lender tenant security deposits upon
foreclosure or deed in lieu thereof, to the extent not applied in accordance
with the applicable Leases prior to the occurrence of an Event of Default) or
Rents collected in advance;
(v)    the misapplication or the misappropriation by Borrower or Guarantor of
Insurance Proceeds or Awards;
(vi)    Other than Permitted Encumbrances, Borrower’s failure to pay Property
Taxes, Insurance, Other Charges (provided that there shall be no liability
hereunder to the extent that (A) sums sufficient to pay such amounts have been
deposited in escrow with Lender pursuant to the terms hereof and Borrower has
not made a claim against such escrowed amounts or otherwise taken action to
restrict Lender from applying such sums for the purpose of paying such items) or
(B) there is insufficient cash flow from the operation of the Properties (on a
portfolio-wide basis) to pay such items), charges for labor or materials or
other charges that can create liens on an Individual Property beyond any
applicable notice and cure periods specified herein;
(vii)    Borrower’s failure to return or to reimburse Lender for all Personal
Property taken from any Individual Property by or on behalf of Borrower and not
replaced with Personal Property of the same utility and of the same or greater
value;
(viii)    material physical waste to any Individual Property caused by the
intentional acts or omissions of any Exculpated Party when there is sufficient
cash flow from the operation of the Properties (on a portfolio wide basis) to
avoid such waste from occurring;
(ix)    (intentionally omitted);
(x)    Borrower’s assertion or raising of any defense to a proceeding instituted
by Lender (whether judicial or otherwise) for the foreclosure of the Mortgage
following an Event of Default caused by Borrower’s failure to timely pay the
Monthly Payment Amount or the Debt due on the Maturity Date, which defense is
determined by a court of competent jurisdiction to be without merit or brought
in bad faith;
(xi)    Breach by Borrower of any material representation, warranty or covenant
set forth in Section 10.2(a) hereof (except as to payment of any account fees,
to the extent resulting from the insufficiency of Rents from the Property); or
(xii)    The breach of any representation, warranty or covenant of any Borrower
with respect to itself or any SPE Component Entity set forth in Article 6
hereof.


-134-

--------------------------------------------------------------------------------





(c)    Notwithstanding the foregoing, the agreement of Lender not to pursue
recourse liability as set forth in subsection (a) above SHALL BECOME NULL AND
VOID and shall be of no further force and effect and the Debt shall be fully
recourse to Borrower in the event (i) of a breach by Borrower or any SPE
Component Entity of any of the covenants set forth in Article 6 hereof that is
cited as a factor in a court’s decision that results in a substantive
consolidation (other than a substantive consolidation petitioned for or joined
in by Lender) of the Borrower with any other Person (excluding another Borrower)
in a proceeding under any Creditors’ Rights Laws, (ii) Borrower incurs any
Indebtedness other than the Debt and Permitted Debt without the prior written
consent of Lender or except as expressly permitted in this Agreement, (iii) of
the occurrence of a Prohibited Transfer, (iv) any Individual Property or any
part thereof shall become an asset in a bankruptcy or insolvency proceeding
initiated by Borrower, (v) Borrower, Guarantor or any Affiliate, officer,
director, or representative which Controls, directly or indirectly, Borrower or
Guarantor files, or joins in the filing of, an involuntary petition against
Borrower under any Creditors Rights Laws, or solicits or causes to be solicited
petitioning creditors for the filing of any involuntary petition against
Borrower from any Person under any Creditors Rights Laws; (vi)  Borrower files
an answer consenting to or otherwise acquiescing in or joining in any
involuntary petition filed against it, by any other Person under any Creditors
Rights Laws, or solicits or causes to be solicited petitioning creditors for any
involuntary petition from any Person; or (vii) any Affiliate, officer, director,
or representative which Controls Borrower consents to or acquiesces in or joins
in an application for the appointment of a custodian, receiver, trustee, or
examiner for Borrower or any portion of any Individual Property.
(d)    Nothing herein shall be deemed to be a waiver of any right which Lender
may have under Section 506(a), 506(b), 1111(b) or any other provision of the
U.S. Bankruptcy Code to file a claim for the full amount of the indebtedness
secured by the Mortgage or to require that all collateral shall continue to
secure all of the indebtedness owing to Lender in accordance with this
Agreement, the Note, the Mortgage or the other Loan Documents.
ARTICLE 16
NOTICES
Section 16.1.    Notices
All notices, consents, approvals and requests required or permitted hereunder or
under any other Loan Document shall be given in writing and shall be effective
for all purposes if hand delivered or sent by (a) certified or registered United
States mail, postage prepaid, return receipt requested, (b) expedited prepaid
overnight delivery service, either commercial or United States Postal Service,
with proof of attempted delivery, or by (c) telecopier (with answer back
acknowledged provided an additional notice is given pursuant to subsection (b)
above), addressed as follows (or at such other address and Person as shall be
designated from time to time by any party hereto, as the case may be, in a
written notice to the other parties hereto in the manner provided for in this
Section):


-135-

--------------------------------------------------------------------------------





If to Lender:
Bank of America, N.A. 
c/o Capital Markets Servicing Group 
900 West Trade Street, Suite 650 
Mail Code: NC1-026-06-01 
Charlotte, North Carolina 28255 
Attention: Servicing Manager 
Telephone No: (866) 531-0957 
Facsimile No.: (704) 317-4501


With a copy to:
Cadwalader, Wickersham & Taft LLP 
227 West Trade Street, Suite 2400 
Charlotte, North Carolina 28202 
Attention: James P. Carroll, Esq. 
Facsimile No.: (704) 348-5200


If to Borrower:


c/o Griffin Capital Company, LLC
1520 E. Grand Avenue
El Segundo, CA 90245
Attention: Javier Bitar 
Facsimile No.: (310) 606-5910


And to:
c/o Griffin Capital Company, LLC
790 Estate Drive, Suite 180
Deerfield, Illinois 60015
Attention: Mary Higgins
Facsimile No.: 847-267-1237


With a copy to:
Polsinelli PC
900 W. 48th Place, Suite 900
Kansas City, Missouri 64112
Attention: Marla R. Bell, Esq.
Facsimile No.: (816) 753-1536



A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery and telecopy, upon the first attempted delivery on a
Business Day.
ARTICLE 17
FURTHER ASSURANCES
Section 17.1.    Replacement Documents
Upon receipt of an affidavit of an officer of Lender as to the loss, theft,
destruction or mutilation of the Note or any other Loan Document which is not of
public record: (i) with respect to any Loan Document other than the Note,
Borrower will issue, in lieu thereof, a replacement of such other Loan Document,
dated the date of such lost, stolen, destroyed or mutilated Loan Document in the
same principal amount thereof and otherwise of like tenor and (ii) with respect
to the Note, (a) Borrower will execute a reaffirmation of the Debt as evidenced
by such Note acknowledging that Lender has informed Borrower that the Note was
lost, stolen destroyed or mutilated and that such Debt continues to be an
obligation and liability of the Borrower as set forth


-136-

--------------------------------------------------------------------------------





in the Note, a copy of which shall be attached to such reaffirmation and (b) if
requested by Lender, Borrower will execute a replacement note and Lender or
Lender’s custodian (at Lender’s option) shall provide to Borrower Lender’s (or
Lender’s custodian’s) then standard form of lost note affidavit (without
indemnification), which such form shall be reasonably acceptable to Borrower.
Section 17.2.    Recording of Mortgage, etc.
Upon the execution and delivery of each Mortgage and thereafter, Borrower shall
from time to time cause each Mortgage and any of the other Loan Documents
creating a lien or security interest or evidencing the lien hereof upon any
Individual Property and each instrument of further assurance to be filed,
registered or recorded in such manner and in such places as may be required by
any present or future law in order to publish notice of and fully to protect and
perfect the lien or security interest hereof upon, and the interest of Lender
in, such Individual Property. Borrower will pay all taxes, filing, registration
or recording fees, and all expenses incident to the preparation, execution,
acknowledgment and/or recording of the Note, each Mortgage, the other Loan
Documents, any note, deed of trust or mortgage supplemental hereto, any security
instrument with respect to any Individual Property and any instrument of further
assurance, and any modification or amendment of the foregoing documents, and all
federal, state, county and municipal taxes, duties, imposts, assessments and
charges arising out of or in connection with the execution and delivery of each
Mortgage or the Loan, any deed of trust or mortgage supplemental hereto, any
security instrument with respect to each Individual Property or any instrument
of further assurance, and any modification or amendment of the foregoing
documents, except where prohibited by law so to do.
Section 17.3.    Further Acts, etc.
Borrower will, at the cost of Borrower, and without expense to Lender, do,
execute, acknowledge and deliver all and every further acts, deeds, conveyances,
deeds of trust, mortgages, assignments, security agreements, control agreements,
notices of assignments, transfers and assurances as Lender shall, from time to
time, reasonably require, for the better assuring, conveying, assigning,
transferring, and confirming unto Lender the property and rights hereby
mortgaged, deeded, granted, bargained, sold, conveyed, confirmed, pledged,
assigned, warranted and transferred or intended now or hereafter so to be, or
which Borrower may be or may hereafter become bound to convey or assign to
Lender, or for carrying out the intention or facilitating the performance of the
terms of this Agreement or for filing, registering or recording the Mortgage, or
for complying with all Legal Requirements. Borrower, on demand, will execute and
deliver, and in the event it shall fail to so execute and deliver, hereby
authorizes Lender to execute in the name of Borrower or without the signature of
Borrower to the extent Lender may lawfully do so, one or more financing
statements and financing statement amendments to evidence more effectively,
perfect and maintain the priority of the security interest of Lender in the
Properties. Borrower grants to Lender an irrevocable power of attorney coupled
with an interest for the purpose of exercising and perfecting any and all rights
and remedies available to Lender at law and in equity, including without
limitation, such rights and remedies available to Lender pursuant to this
Section 17.3.
Section 17.4.    Changes in Tax, Debt, Credit and Documentary Stamp Laws


-137-

--------------------------------------------------------------------------------





(a)    If any law is enacted or adopted or amended after the date of this
Agreement which deducts the Debt from the value of any Individual Property or
the Properties for the purpose of taxation or which imposes a tax, either
directly or indirectly, on the Debt or Lender’s interest in any Individual
Property, Borrower will pay the tax, with interest and penalties thereon, if
any. If Lender is advised by counsel chosen by it that the payment of tax by
Borrower would be unlawful or taxable to Lender or unenforceable or provide the
basis for a defense of usury then Lender shall have the option by written notice
of not less than one hundred twenty (120) days to declare the Debt immediately
due and payable, with no prepayment premium or Yield Maintenance.
(b)    Borrower will not claim or demand or be entitled to any credit or credits
on account of the Debt for any part of the Property Taxes or Other Charges
assessed against the any Individual Property, or any part thereof, and no
deduction shall otherwise be made or claimed from the assessed value of any
Individual Property, or any part thereof, for real estate tax purposes by reason
of any Mortgage or the Debt. If such claim, credit or deduction shall be
required by law, Lender shall have the option, by written notice of not less
than one hundred twenty (120) days, to declare the Debt immediately due and
payable, with no prepayment premium or Yield Maintenance.
If at any time the United States of America, any State thereof or any
subdivision of any such State shall require revenue or other stamps to be
affixed to the Note, the Mortgage, or any of the other Loan Documents or impose
any other tax or charge on the same, Borrower will pay for the same, with
interest and penalties thereon, if any.
Section 17.5.    Expenses
Except as specifically otherwise provided herein or in any other Loan Document,
Borrower covenants and agrees to pay or, if Borrower fails to pay, to reimburse,
Lender (including, following a Securitization, the securitization trust, any
servicer, trust advisor, trustee or certificate administrator) upon receipt of
written notice from Lender for all reasonable costs and expenses (including
reasonable, actual attorneys’ fees and disbursements and all actual
disbursements of internal counsel) reasonably incurred by Lender in accordance
with this Agreement (all of which shall be deemed part of the Debt) in
connection with (a) the preparation, negotiation, execution and delivery of this
Agreement and the other Loan Documents and the consummation of the transactions
contemplated hereby and thereby and all the costs of furnishing all opinions by
counsel for Borrower (including without limitation any opinions requested by
Lender as to any legal matters arising under this Agreement or the other Loan
Documents with respect to the Properties); (b) Lender’s actual costs for
customary surveillance and actions to monitor Borrower’s ongoing performance of
and compliance with Borrower’s respective agreements and covenants contained in
this Agreement and the other Loan Documents on its part to be performed or
complied with after the Closing Date, including, without limitation, confirming
compliance with environmental and insurance requirements; (c) following a
request by Borrower, Lender’s ongoing performance and compliance with all
agreements and conditions contained in this Agreement and the other Loan
Documents on its part to be performed or complied with after the Closing Date;
(d) any prepayment, release of any Individual Properties, assumption or
modification of the Loan; (e) subject to Section 13.3, the negotiation,
preparation, execution, delivery and administration of any consents, amendments,
waivers or other modifications to this Agreement and the other Loan Documents
and any other


-138-

--------------------------------------------------------------------------------





documents or matters requested by Borrower or Lender; (f) securing Borrower’s
compliance with any requests made pursuant to the provisions of this Agreement;
(g) without duplication of costs and expenses incurred pursuant to clause (a)
above, the filing and recording fees and expenses, title insurance and
reasonable fees and expenses of counsel for providing to Lender all required
legal opinions, and other similar expenses incurred in creating and perfecting
the Lien in favor of Lender pursuant to this Agreement and the other Loan
Documents; (h) enforcing or preserving any rights, in response to third party
claims or the prosecuting or defending of any action or proceeding or other
litigation, in each case against, under or affecting Borrower, this Agreement,
the other Loan Documents, any Individual Property, or any other security given
for the Loan; (i) any breach of the Loan Documents by Borrower and Guarantor or
any Affiliate of any of the foregoing; (j) the preservation or protection of the
collateral (including, without limitation, taxes and insurance, property
inspections and appraisals, legal fees and litigation expenses) following or
resulting from an Event of Default under the Loan Documents; and (k) enforcing
any obligations of or collecting any payments due from Borrower under this
Agreement, the other Loan Documents or with respect to the Properties or any
Individual Property or in connection with any refinancing or restructuring of
the credit arrangements provided under this Agreement in the nature of a
“work‑out” or of any insolvency or bankruptcy proceedings; provided, however,
that Borrower shall not be liable for the payment of any such costs and expenses
to the extent the same arise by reason of the gross negligence, illegal acts,
fraud or willful misconduct of Lender; provided further that except as otherwise
expressly provided for herein, unless an Event of Default is continuing,
Borrower shall not be required to reimburse Lender for any legal fees incurred
solely in connection with any matter relating solely to the relationship between
or among Lender and any of its successors in interest.
In the event that Borrower takes any action or requests any consent or approval
of Lender (including, following a Securitization, the securitization trust, any
servicer, trust advisor, trustee or certificate administrator) under the
provisions of this Agreement or any other Loan Document and the taking of such
action by Borrower or the giving of such consent or approval by Lender is or may
be conditioned upon the receipt of a Rating Agency Confirmation, or, in
accordance with the terms of the transaction documents relating to a
Securitization, a Rating Agency Confirmation is required in order for such
action to be taken by Borrower or the consent of Lender to be given, or,
following or resulting from a default by Borrower or the Loan becoming a
specially serviced loan, a Rating Agency Confirmation is otherwise required in
connection with the servicing of the Loan or the administration of the
securitization trust, Borrower shall provide any indemnities required and pay
all of the costs and expenses of Lender, Lender’s servicer and each Rating
Agency in connection therewith (including reasonable attorneys’ fees and
expenses), and, if applicable, shall pay any fees imposed by any Rating Agency
as a condition to the delivery of such confirmation.
Section 17.6.    Cost of Enforcement
In the event (a) that the Mortgage is foreclosed in whole or in part, (b) of the
bankruptcy, insolvency, rehabilitation or other similar proceeding in respect of
Borrower or any of its constituent Persons or an assignment by Borrower or any
of its constituent Persons for the benefit of its creditors, or (c) Lender
exercises any of its other remedies under this Agreement or any of the other
Loan Documents, Borrower shall be chargeable with and agrees to pay all costs of
collection and defense, including reasonable out-of-pocket attorneys’ fees and
costs, incurred by Lender or


-139-

--------------------------------------------------------------------------------





Borrower in connection therewith and in connection with any appellate proceeding
or post‑judgment action involved therein, together with all required service or
use taxes, all of which shall be deemed part of the Debt. In addition, Borrower
shall be responsible for any fees and actual out-of-pocket expenses of Lender or
any securitization trust, servicer, special servicer, trust advisor, trustee,
certificate administrator and any third-party fees and expenses, including,
without limitation, attorneys’ fees and disbursements, incurred or arising as a
result of or following a request by Borrower, an Event of Default, a failure to
pay sums when due as and when required under the Loan Documents, the Loan being
transferred to a special servicer and while the Loan is a specially serviced
loan, including, without limitation, (a) interest on advances made by the
servicer, special servicer, trustee or certificate administrator; (b) special
servicer fees, workout fees, liquidation fees (in an amount not to exceed the
lesser of 1.00% of the liquidation proceeds received or such lesser amount set
forth in the servicing agreement), as well as other compensation payable to the
special servicer as a result of any Individual Property becoming a foreclosed
property; (c) indemnification obligations to any such persons and any of their
respective directors, officers, members, managers, partners, employees, agents,
Affiliates or other “controlling persons” within the meaning of the Securities
Act of 1933; and (d) taxes payable from the assets of the securitization trust
and tax related expenses, but only to the extent Borrower is otherwise required
to pay the same under the Loan Documents or by law.  Notwithstanding the
foregoing, all of such costs and expenses set forth in clauses (a) through (d)
of the preceding sentence shall exclude (i) the regular monthly fee due to the
servicer, the trustee and the certificate administrator, (ii) those costs and
expenses which are identified pursuant to the servicing agreement with respect
to such securitization trust as expenses to be borne by the servicer, special
servicer, trust advisor, trustee or certificate administrator without
reimbursement as an advance or otherwise from the securitization trust
(including without limitation such person’s ordinary overhead expenses and the
expenses of such person associated with maintaining a fidelity bond or errors
and omissions insurance with respect to itself, preparing annual compliance
statements with respect to its own performance and preparing and filing and
maintaining ordinary tax information reports and returns for the securitization
trust) and (iii) those costs and expenses incurred as a result of the gross
negligence or willful misconduct of the servicer, special servicer, trustee or
certificate administrator.
ARTICLE 18
WAIVERS
Section 18.1.    Remedies Cumulative; Waivers
The rights, powers and remedies of Lender under this Agreement shall be
cumulative and not exclusive of any other right, power or remedy which Lender
may have against Borrower pursuant to this Agreement or the other Loan
Documents, or existing at law or in equity or otherwise. Lender’s rights, powers
and remedies may be pursued singularly, concurrently or otherwise, at such time
and in such order as Lender may determine in Lender’s sole discretion. No delay
or omission to exercise any remedy, right or power accruing upon an Event of
Default shall impair any such remedy, right or power or shall be construed as a
waiver thereof, but any such remedy, right or power may be exercised from time
to time and as often as may be deemed expedient. A waiver of one Default or
Event of Default with respect to Borrower shall not be construed to be a waiver
of


-140-

--------------------------------------------------------------------------------





any subsequent Default or Event of Default by Borrower or to impair any remedy,
right or power consequent thereon.
Section 18.2.    Modification, Waiver in Writing
No modification, amendment, extension, discharge, termination or waiver of any
provision of this Agreement, or of the Note, or of any other Loan Document, nor
consent to any departure by Borrower therefrom, shall in any event be effective
unless the same shall be in a writing signed by the party against whom
enforcement is sought, and then such waiver or consent shall be effective only
in the specific instance, and for the purpose, for which given. Except as
otherwise expressly provided herein, no notice to, or demand on Borrower, shall
entitle Borrower to any other or future notice or demand in the same, similar or
other circumstances.
Section 18.3.    Delay Not a Waiver
Neither any failure nor any delay on the part of Lender in insisting upon strict
performance of any term, condition, covenant or agreement, or exercising any
right, power, remedy or privilege hereunder, or under the Note or under any
other Loan Document, or any other instrument given as security therefor, shall
operate as or constitute a waiver thereof, nor shall a single or partial
exercise thereof preclude any other future exercise, or the exercise of any
other right, power, remedy or privilege. In particular, and not by way of
limitation, by accepting payment after the due date of any amount payable under
this Agreement, the Note or any other Loan Document, Lender shall not be deemed
to have waived any right either to require prompt payment when due of all other
amounts due under this Agreement, the Note or the other Loan Documents, or to
declare a default for failure to effect prompt payment of any such other amount.
Section 18.4.    Trial by Jury
BORROWER AND LENDER EACH HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE
TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN
DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY BORROWER AND LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD
OTHERWISE ACCRUE. EACH OF LENDER AND BORROWER IS HEREBY AUTHORIZED TO FILE A
COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER
BY BORROWER AND LENDER.
Section 18.5.    Waiver of Notice
Borrower shall not be entitled to any notices of any nature whatsoever from
Lender except with respect to matters for which this Agreement or the other Loan
Documents specifically and expressly provide for the giving of notice by Lender
to Borrower and except with respect to


-141-

--------------------------------------------------------------------------------





matters for which Borrower is not, pursuant to applicable Legal Requirements,
permitted to waive the giving of notice. Borrower hereby expressly waives the
right to receive any notice from Lender with respect to any matter for which
this Agreement or the other Loan Documents do not specifically and expressly
provide for the giving of notice by Lender to Borrower.
Section 18.6.    Remedies of Borrower
In the event that a claim or adjudication is made that Lender or its agents have
acted unreasonably or unreasonably delayed acting in any case where by law or
under this Agreement or the other Loan Documents, Lender or such agent, as the
case may be, has an obligation to act reasonably or promptly, Borrower agrees
that neither Lender nor its agents shall be liable for any monetary damages, and
Borrower’s sole remedies shall be limited to commencing an action seeking
injunctive relief or declaratory judgment. The parties hereto agree that any
action or proceeding to determine whether Lender has acted reasonably shall be
determined by an action seeking declaratory judgment. Lender agrees that, in
such event, it shall cooperate in expediting any action seeking injunctive
relief or declaratory judgment.
Section 18.7.    Waiver of Marshalling of Assets
To the fullest extent permitted by law, Borrower, for itself and its successors
and assigns, waives all rights to a marshalling of the assets of Borrower,
Borrower’s partners and others with interests in Borrower, and of each and every
Individual Property, and agrees not to assert any right under any laws
pertaining to the marshalling of assets, the sale in inverse order of
alienation, homestead exemption, the administration of estates of decedents, or
any other matters whatsoever to defeat, reduce or affect the right of Lender
under the Loan Documents to a sale of the Properties or any Individual Property
for the collection of the Debt without any prior or different resort for
collection or of the right of Lender to the payment of the Debt out of the net
proceeds of the Properties in preference to every other claimant whatsoever.
Section 18.8.    Waiver of Statute of Limitations
Borrower hereby expressly waives and releases, to the fullest extent permitted
by law, the pleading of any statute of limitations as a defense to payment of
the Debt or performance of its Other Obligations.
Section 18.9.    Waiver of Counterclaim
Borrower hereby waives the right to assert a counterclaim, other than a
compulsory counterclaim, in any action or proceeding brought against it by
Lender or its agents.
Section 18.10.    Contributions and Waivers
(a)    As a result of the transactions contemplated by this Agreement and the
other Loan Documents, each Borrower will benefit, directly and indirectly, from
each Borrower’s obligation to pay the Debt and perform its obligations hereunder
and under the other Loan Documents (collectively, the “Obligations”) and in
consideration therefore each Borrower desires


-142-

--------------------------------------------------------------------------------





to enter into an allocation and contribution agreement among themselves as set
forth in this Section 18.10 to allocate such benefits among themselves and to
provide a fair and equitable agreement to make contributions among each of the
entities comprising Borrower in the event any payment is made by any Borrower
hereunder to Lender (such payment being referred to herein as a “Contribution,”
and for purposes of this Section, includes any exercise of recourse by Lender
against any Individual Property of a Borrower and application of proceeds of
such Individual Property in satisfaction of such Borrower’s obligations, to
Lender under the Loan Documents).
(b)    Each Borrower shall be liable hereunder with respect to the Obligations
only for such total maximum amount (if any) that would not render its
Obligations hereunder or under any of the Loan Documents subject to avoidance
under Section 548 of the Bankruptcy Code or any comparable provisions of
applicable Legal Requirements.
(c)    In order to provide for a fair and equitable contribution among Borrowers
in the event that any Contribution is made by a Borrower (a “Funding Borrower”),
such Funding Borrower shall be entitled to a reimbursement Contribution
(“Reimbursement Contribution”) from all of the other entities comprising
Borrower for all payments, damages and expenses incurred by that Funding
Borrower in discharging any of the Obligations, in the manner and to the extent
set forth in this Section.
(d)    For purposes hereof, the “Benefit Amount” of any Borrower as of any date
of determination shall be the net value of the benefits to such Borrower and its
Affiliates from extensions of credit made by Lender to (i) such Borrower and
(ii) to each other Borrower hereunder and the Loan Documents to the extent such
other Borrower has guaranteed or mortgaged their property to secure the
Obligations of such Borrower to Lender.
(e)    Each Borrower shall be liable to a Funding Borrower in an amount equal to
the greater of (i) the (A) ratio of the Benefit Amount of such Borrower to the
total amount of Obligations, multiplied by (B) the amount of Obligations paid by
such Funding Borrower, or (ii) ninety‑five percent (95%) of the excess of the
fair saleable value of the Individual Property of such Borrower over the total
liabilities of such Borrower (including the maximum amount reasonably expected
to become due in respect of contingent liabilities) determined as of the date on
which the payment made by a Funding Borrower is deemed made for purposes hereof
(giving effect to all payments made by any other Funding Borrower(s) as of such
date in a manner to maximize the amount of such Contributions).
(f)    In the event that at any time there exists more than one Funding Borrower
with respect to any Contribution (in any such case, the “Applicable
Contribution”), then Reimbursement Contributions from other Borrower(s) pursuant
hereto shall be allocated among such Funding Borrowers in proportion to the
total amount of the Contribution made for or on account of the other Borrower(s)
by each such Funding Borrower pursuant to the Applicable Contribution. In the
event that at any time any Borrower pays an amount hereunder in excess of the
amount calculated pursuant to this Section above, that Borrower shall be deemed
to be a Funding Borrower to the extent of such excess and shall be entitled to a
Reimbursement Contribution from the other Borrowers in accordance with the
provisions of this Section.


-143-

--------------------------------------------------------------------------------





(g)    Each Borrower acknowledges that the right to Reimbursement Contribution
hereunder shall constitute an asset in favor of Borrower to which such
Reimbursement Contribution is owing.
(h)    No Reimbursement Contribution payments payable by a Borrower pursuant to
the terms of this Section shall be paid until all amounts then due and payable
by all of the Borrowers to Lender, pursuant to the terms of the Loan Documents,
are paid in full in cash. Nothing contained in this Section shall limit or
affect in any way the Obligations of any Borrower to Lender under the Loan
Documents.
(i)    To the extent permitted by applicable Legal Requirements, each Borrower
waives:
(i)    any right to require Lender to proceed against any other Borrower or any
other Person or to proceed against or exhaust any security held by Lender at any
time or to pursue any other remedy in Lender’s power before proceeding against
Borrower;
(ii)    any defense based upon any legal disability or other defense of any
other Borrower, any guarantor of any other Person or by reason of the cessation
or limitation of the liability of any other Borrower or any guarantor from any
cause other than full payment of all sums payable under the Loan Documents;
(iii)    any defense based upon any lack of authority of the officers,
directors, partners or agents acting or purporting to act on behalf of any other
Borrower or any principal of any other Borrower or any defect in the formation
of any other Borrower or any principal of any other Borrower;
(iv)    any defense based upon any statute or rule of law which provides that
the obligation of a surety must be neither larger in amount nor in any other
respects more burdensome than that of a principal;
(v)    any defense based upon any failure by Lender to obtain collateral for the
indebtedness or failure by Lender to perfect a lien on any collateral;
(vi)    presentment, demand, protest and notice of any kind;
(vii)    any defense based upon any failure of Lender to give notice of sale or
other disposition of any collateral to any other Borrower or to any other Person
or any defect in any notice that may be given in connection with any sale or
disposition of any collateral;
(viii)    any defense based upon any failure of Lender to comply with applicable
laws in connection with the sale or other disposition of any collateral,
including any failure of Lender to conduct a commercially reasonable sale or
other disposition of any collateral;


-144-

--------------------------------------------------------------------------------





(ix)    any defense based upon any use of cash collateral under Section 363 of
the Bankruptcy Code;
(x)    any defense based upon any agreement or stipulation entered into by
Lender with respect to the provision of adequate protection in any bankruptcy
proceeding;
(xi)    any defense based upon any borrowing or any grant of a security interest
under Section 364 of the Bankruptcy Code;
(xii)    any defense based upon the avoidance of any security interest in favor
of Lender for any reason;
(xiii)    any defense based upon any bankruptcy, insolvency, reorganization,
arrangement, readjustment of debt, liquidation or dissolution proceeding,
including any discharge of, or bar or stay against collecting, all or any of the
obligations evidenced by the Note or owing under any of the Loan Documents;
(xiv)    any defense or benefit based upon Borrower’s, or any other party’s,
resignation of the portion of any obligation secured by the Mortgage to be
satisfied by any payment from any other Borrower or any such party;
(xv)    all rights and defenses arising out of an election of remedies by Lender
even though the election of remedies, such as non‑judicial foreclosure with
respect to security for the Loan or any other amounts owing under the Loan
Documents, has destroyed Borrower’s rights of subrogation and reimbursement
against any other Borrower; and
(xvi)    all rights and defenses that Borrower may have because any of Debt is
secured by real property. This means, among other things (subject to the other
terms and conditions of the Loan Documents): (1) Lender may collect from
Borrower without first foreclosing on any real or personal property collateral
pledged by any other Borrower, and (2) if Lender forecloses on any real property
collateral pledged by any other Borrower, (I) the amount of the Debt may be
reduced only by the price for which that collateral is sold at the foreclosure
sale, even if the collateral is worth more than the sale price and (II) Lender
may collect from Borrower even if any other Borrower, by foreclosing on the real
property collateral, has destroyed any right Borrower may have to collect from
any other Borrower. This is an unconditional and irrevocable waiver of any
rights and defenses Borrower may have because any of the Debt is secured by real
property; and except as may be expressly and specifically permitted herein, any
claim or other right which Borrower might now have or hereafter acquire against
any other Borrower or any other Person that arises from the existence or
performance of any obligations under the Loan Documents, including any of the
following: (i) any right of subrogation, reimbursement, exoneration,
contribution, or indemnification; or (ii) any right to participate in any claim
or remedy of Lender against any other Borrower or any collateral security
therefor, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law.


-145-

--------------------------------------------------------------------------------





(j)    Each Borrower hereby restates and makes the waivers made by Guarantor in
the Guaranty and Environmental Indemnity for the benefit of Lender. Such waivers
are hereby incorporated by reference as if fully set forth herein (and as if
applicable to each Borrower) and shall be effective for all purposes under the
Loan (including, without limitation, in the event that any Borrower is deemed to
be a surety or guarantor of the Debt (by virtue of each Borrower being
co‑obligors and jointly and severally liable hereunder, by virtue of each
Borrower encumbering its interest in the Property for the benefit or debts of
the other Borrowers in connection herewith or otherwise)).
ARTICLE 19
GOVERNING LAW
Section 19.1.    Governing Law
(a)    THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS AND THE OBLIGATIONS
ARISING HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS)
AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL TIMES
THE PROVISIONS FOR THE CREATION, PERFECTION, AND ENFORCEMENT OF THE LIENS AND
SECURITY INTERESTS CREATED PURSUANT HERETO AND PURSUANT TO THE OTHER LOAN
DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE STATE
IN WHICH THE APPLICABLE INDIVIDUAL PROPERTY IS LOCATED, IT BEING UNDERSTOOD
THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE
STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF
ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING HEREUNDER OR THEREUNDER.
TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION
GOVERNS THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS, AND THIS
AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.
(b)    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS MAY AT LENDER’S
OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK,
COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW AND BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER
HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY


-146-

--------------------------------------------------------------------------------





SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. BORROWER DOES
HEREBY DESIGNATE AND APPOINT:
Han-Hsien Tuan
Tuan Olona, LLP
One Rockefeller Plaza, Eleventh Floor
New York, New York 10020
AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT
NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER,
(II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED
AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE
SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND
(III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES
TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A
SUCCESSOR.
Section 19.2.    Severability
Wherever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable Legal Requirements, but if
any provision of this Agreement shall be prohibited by or invalid under
applicable Legal Requirements, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
Section 19.3.    Preferences
To the extent Borrower makes a payment or payments to Lender, which payment or
proceeds or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party under any Creditors Rights Laws, state or federal
law, common law or equitable cause, then, to the extent of such payment or
proceeds received, the obligations hereunder or part thereof intended to be
satisfied shall be revived and continue in full force and effect, as if such
payment or proceeds had not been received by Lender.
ARTICLE 20
MISCELLANEOUS


-147-

--------------------------------------------------------------------------------





Section 20.1.    Survival
This Agreement and all covenants, agreements, representations and warranties
made herein and in the certificates delivered pursuant hereto shall survive the
making by Lender of the Loan and the execution and delivery to Lender of the
Note, and shall continue in full force and effect so long as all or any of the
Debt is outstanding and unpaid unless a longer period is expressly set forth
herein or in the other Loan Documents. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
legal representatives, successors and assigns of such party. All covenants,
promises and agreements in this Agreement, by or on behalf of Borrower, shall
inure to the benefit of the legal representatives, successors and assigns of
Lender.
Section 20.2.    Lender’s Discretion
Whenever pursuant to this Agreement, Lender exercises any right given to it to
approve or disapprove, or any arrangement or term is to be satisfactory to
Lender, the decision of Lender to approve or disapprove or to decide whether
arrangements or terms are satisfactory or not satisfactory shall (except as is
otherwise specifically herein provided) be in the sole discretion of Lender and
shall be final and conclusive.
Section 20.3.    Headings
The Article and/or Section headings and the Table of Contents in this Agreement
are included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.
Section 20.4.    Schedules Incorporated
The Schedules annexed hereto are hereby incorporated herein as a part of this
Agreement with the same effect as if set forth in the body hereof.
Section 20.5.    Offsets, Counterclaims and Defenses
Any assignee of Lender’s interest in and to this Agreement, the Note and the
other Loan Documents shall take the same free and clear of all offsets,
counterclaims or defenses which are unrelated to such documents which Borrower
may otherwise have against any assignor of such documents, and no such unrelated
counterclaim or defense shall be interposed or asserted by Borrower in any
action or proceeding brought by any such assignee upon such documents and any
such right to interpose or assert any such unrelated offset, counterclaim or
defense in any such action or proceeding is hereby expressly waived by Borrower.
Section 20.6.    No Joint Venture or Partnership; No Third Party Beneficiaries
(a)    Borrower and Lender intend that the relationships created hereunder and
under the other Loan Documents be solely that of borrower and lender. Nothing
herein or therein is intended to create a joint venture, partnership,
tenancy‑in‑common, or joint tenancy relationship


-148-

--------------------------------------------------------------------------------





between Borrower and Lender nor to grant Lender any interest in the Properties
or any Individual Property other than that of mortgagee, beneficiary or lender.
(b)    This Agreement and the other Loan Documents are solely for the benefit of
Lender and Borrower and nothing contained in this Agreement or the other Loan
Documents shall be deemed to confer upon anyone other than Lender and Borrower
any right to insist upon or to enforce the performance or observance of any of
the obligations contained herein or therein. All conditions to the obligations
of Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.
(c)    The general partners, members, principals and (if Borrower is a trust)
beneficial owners of Borrower are experienced in the ownership and operation of
properties similar to the Properties, and Borrower and Lender are relying solely
upon such expertise and business plan in connection with the ownership and
operation of the Properties. Borrower is not relying on Lender’s expertise,
business acumen or advice in connection with the Properties.
(d)    Notwithstanding anything to the contrary contained herein, Lender is not
undertaking the performance of (i) any obligations under the Leases; or (ii) any
obligations with respect to such agreements, contracts, certificates,
instruments, franchises, permits, trademarks, licenses and other documents.
(e)    By accepting or approving anything required to be observed, performed or
fulfilled or to be given to Lender pursuant to this Agreement, the Mortgage, the
Note or the other Loan Documents, including, without limitation, any officer’s
certificate, balance sheet, statement of profit and loss or other financial
statement, survey, appraisal, or insurance policy, Lender shall not be deemed to
have warranted, consented to, or affirmed the sufficiency, the legality or
effectiveness of same, and such acceptance or approval thereof shall not
constitute any warranty or affirmation with respect thereto by Lender.
(f)    Borrower recognizes and acknowledges that in accepting this Agreement,
the Note, the Mortgage and the other Loan Documents, Lender is expressly and
primarily relying on the truth and accuracy of the representations and
warranties set forth in Article 4 of this Agreement without any obligation to
investigate any Individual Property and notwithstanding any investigation of the
Properties or any Individual Property by Lender; that such reliance existed on
the part of Lender prior to the date hereof, that the warranties and
representations are a material inducement to Lender in making the Loan; and that
Lender would not be willing to make the Loan and accept this Agreement, the
Note, the Mortgage and the other Loan Documents in the absence of the warranties
and representations as set forth in Article 4 of this Agreement.
Section 20.7.    Publicity


-149-

--------------------------------------------------------------------------------





All news releases, publicity or advertising by any party hereto or its
Affiliates through any media intended to reach the general public which refers
to the Loan, Lender, Merrill Lynch, Pierce, Fenner & Smith Incorporated, or any
of their Affiliates shall be subject to prior consultation between Borrower and
Lender, provided that (a) Borrower may issue a release stating that a financing
has occurred which does not mention Lender or any Affiliates of Lender, any of
the material terms of the Loan (other than the Loan amount) or any Securities or
Securitization or any prospective securitization or securities related to the
Loan, and (b) Lender may commission advertisements in newspapers, trade
publications or other written public advertisement media (including tombstone
advertisements) which may include references to the Loan and the Property. The
foregoing shall not apply to any promotional or marketing materials that are
prepared by or on behalf of Lender in connection with a potential Secondary
Market Transaction, it being agreed that Lender shall have the right to issue,
without Borrower’s approval, and Borrower hereby authorizes Lender to issue,
such promotional and marketing materials, term sheets and other materials as
Lender may deem reasonably necessary or appropriate in connection with Lender’s
own promotional and marketing activities with respect to any potential Secondary
Market Transaction, and such materials may describe the Loan in general terms
and Lender’s participation therein. The foregoing shall not apply to any filings
with the Securities and Exchange Commission by any entity directly or indirectly
owning Borrower, including Guarantor and Griffin Capital Essential Asset
Operating Partnership, L.P, it being agreed that such Persons shall have the
right to make disclosures in such filings without notice to or approval by
Lender, and Lender hereby authorizes disclosure of any information in such
filings. Borrower also agrees that Lender may share any information pertaining
to the Loan with Bank of America Corporation, including its bank subsidiaries,
Merrill Lynch, Pierce, Fenner & Smith Incorporated and any other Affiliates of
the foregoing, in connection with the sale or transfer of the Loan or any
Participations and/or Securities created.
Section 20.8.    Conflict; Construction of Documents; Reliance
In the event of any conflict between the provisions of this Agreement and any of
the other Loan Documents, the provisions of this Agreement shall control. The
parties hereto acknowledge that they were represented by competent counsel in
connection with the negotiation, drafting and execution of the Loan Documents
and that such Loan Documents shall not be subject to the principle of construing
their meaning against the party which drafted same. Borrower acknowledges that,
with respect to the Loan, Borrower shall rely solely on its own judgment and
advisors in entering into the Loan without relying in any manner on any
statements, representations or recommendations of Lender or any parent,
subsidiary or Affiliate of Lender. Lender shall not be subject to any limitation
whatsoever in the exercise of any rights or remedies available to it under any
of the Loan Documents or any other agreements or instruments which govern the
Loan by virtue of the ownership by it or any parent, subsidiary or Affiliate of
Lender of any equity interest any of them may acquire in Borrower, and Borrower
hereby irrevocably waives the right to raise any defense or take any action on
the basis of the foregoing with respect to Lender’s exercise of any such rights
or remedies. Borrower acknowledges that Lender engages in the business of real
estate financings and other real estate transactions and investments which may
be viewed as adverse to or competitive with the business of Borrower or its
Affiliates.
Section 20.9.    Duplicate Originals; Counterparts


-150-

--------------------------------------------------------------------------------





This Agreement and each of the other Loan Documents may be executed in any
number of duplicate originals, and each duplicate original shall be deemed to be
an original. This Agreement and each of the other Loan Documents (and each
duplicate original) also may be executed in any number of counterparts, each of
which shall be deemed an original and all of which together constitute a fully
executed agreement even though all signatures do not appear on the same
document.
Section 20.10.    Joint and Several Liability.
If the Borrower consists of more than one Person or entity, the obligations and
liabilities of each such Person hereunder are joint and several.
Section 20.11.    Entire Agreement
This Agreement and the other Loan Documents contain the entire agreement of the
parties hereto and thereto in respect of the transactions contemplated hereby
and thereby, and all prior agreements among or between such parties, whether
oral or written between Borrower and Lender are superseded by the terms of this
Agreement and the other Loan Documents.
Section 20.12.    Co-Lenders.
(a)    Borrower hereby acknowledges and agrees that notwithstanding the fact
that the Loan may be assigned to multiple Lenders or serviced by Servicer, prior
to a Securitization of the entire Loan, all requests for approval and consents
hereunder and in every instance in which Lender’s consent or approval is
required, Borrower shall be required to obtain the consent and approval of just
one lead Lender on behalf of each other Lender, and such lead Lender shall
deliver copies of documents, reports, requests and other delivery obligations of
Borrower required hereunder to each Lender.
(b)    In the event there is more than one Lender under the Loan, the
liabilities of Lender shall be several and not joint, (ii) no Lender shall be
responsible for the obligations of any other Lender, and (iii) each Lender shall
be liable to Borrower only for its respective pro-rata share of the Loan.
Notwithstanding anything to the contrary herein, all indemnities by Borrower and
obligations for costs, expenses, damages or advances set forth herein shall run
to and benefit each Lender in accordance with its pro-rata share of the Loan.
(c)    In the event there is more than one Lender under the Loan, each Lender
agrees that it has, independently and without reliance on the other Lender, and
based on such documents and information as it has deemed appropriate, made its
own credit analysis of Borrower, Guarantor and their respective Affiliates and
decision to enter into this Agreement and that it will, independently and
without reliance upon the other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
analysis and decisions in taking or not taking action under this Agreement or
under any other Loan Document.
(d)    With respect to the enforcement of the rights and remedies of the Lender
under the Loan Documents upon the occurrence and during the continuance of an
Event of Default, if at such time there are multiple Lenders holding the Loan,
then either:


-151-

--------------------------------------------------------------------------------





(i)    each Lender shall exercise such rights and remedies jointly together, or
(ii)    each Lender shall designate from time to time, such designations to be
made from time to time in each Lender’s sole and absolute discretion, one or
more servicers or agents (which may be a Lender, applicable servicer or other
agent designated by each Lender) that shall exercise such rights and remedies
under the Loan Documents on behalf of the Lender (and all Lenders) such that,
with respect to any exercise of applicable rights and remedies at any given
time, there shall be a single servicer or agent exercising such rights and
remedies as or on behalf of the Lender notwithstanding that there may be
multiple Lenders holding the Loan.
[NO FURTHER TEXT ON THIS PAGE]






-152-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.


BORROWER:

WR GRIFFIN PATTERSON, LLC, a Delaware limited liability company
THE GC NET LEASE (WEST CHESTER) INVESTORS, LLC, a Delaware limited liability
company
THE GC NET LEASE (LYNNWOOD I) INVESTORS, LLC, a Delaware limited liability
company
THE GC NET LEASE (PHOENIX DEER VALLEY) INVESTORS, LLC, a Delaware limited
liability company
THE GC NET LEASE (OAK BROOK) INVESTORS, LLC, a Delaware limited liability
company
THE GC NET LEASE (IRVING) INVESTORS, LLC, a Delaware limited liability company




By:
GRIFFIN CAPITAL ESSENTIAL ASSET OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership, its sole member

    
By:    GRIFFIN CAPITAL ESSENTIAL ASSET REIT, Inc., a Maryland corporation, its
general partner


By:    /s/ Javier F. Bitar
Name:    Javier F. Bitar
Its:    Chief Financial Officer and Treasurer


THE GC NET LEASE (FRISCO PARKWOOD) INVESTORS, LLC, a Delaware limited liability
company
THE GC NET LEASE (ATLANTA PERIMETER) INVESTORS, LLC, a Delaware limited
liability company
THE GC NET LEASE (IRVING CARPENTER) INVESTORS, LLC, a Delaware limited liability
company


By:
SOR OPERATING PARTNERSHIP, LLC, a Delaware limited liability company, its sole
member

By:
GRIFFIN CAPITAL ESSENTIAL ASSET OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership, its sole member

By:    GRIFFIN CAPITAL ESSENTIAL ASSET REIT, INC., a Maryland corporation, its
general partner
By:    /s/ Javier F. Bitar
Name:    Javier F. Bitar
Its:    Chief Financial Officer and Treasurer


THE GC NET LEASE (CHARLOTTE RESEARCH) INVESTORS, L.P., a Delaware limited
partnership
By:
THE GC NET LEASE (CHARLOTTE RESEARCH) GP, LLC, a Delaware limited liability
company, its general partner



By:    GRIFFIN CAPITAL ESSENTIAL ASSET OPERATING PARTNERSHIP, L.P., a Delaware
limited partnership, its sole member


By:    GRIFFIN CAPITAL ESSENTIAL ASSET REIT, Inc., a Maryland corporation, its
general partner


By:    /s/ Javier F. Bitar
Name:    Javier F. Bitar
Its:    Chief Financial Officer and Treasurer






-153-



--------------------------------------------------------------------------------





LENDER:
BANK OF AMERICA, N.A., a national banking association
By:
/s/ Steven Wasser    
Name: Steven Wasser
Title: Managing Director









-154-

--------------------------------------------------------------------------------








SCHEDULE 1
Borrowers


Borrowers
Organizational Identification Numbers:
Property Address
The GC Net Lease (Charlotte Research) Investors, L.P., a Delaware limited
partnership
xxxxxxx
8740 Research Drive, Charlotte, North Carolina


The GC Net Lease (Irving) Investors, LLC, a Delaware limited liability company
xxxxxxx
919 Hidden Ridge, Irving, Texas
The GC Net Lease (Lynnwood I) Investors, LLC
xxxxxxx
15815 25th Avenue West, Lynnwood, Washington
The GC Net Lease (Phoenix Deer Valley) Investors, LLC, a Delaware limited
liability company
xxxxxxx
25500 & 25600 N. N. Norterra Parkway, Phoenix, Arizona


The GC Net Lease (Oak Brook) Investors, LLC, a Delaware limited liability
company
xxxxxxx
2200 & 2222 Kensington Court, Oak Brook, Illinois
WR Griffin Patterson, LLC, a Delaware limited liability company
xxxxxxx
825 Rogers Road, Patterson, California
The GC Net Lease (West Chester) Investors, LLC, a Delaware limited liability
company
xxxxxxx
6440 & 6380 Aviation Way, West Chester, Ohio
The GC Net Lease (Irving Carpenter) Investors, LLC, a Delaware limited liability
company
xxxxxxx
3929 W. John Carpenter Freeway, Irving, Texas
The GC Net Lease (Frisco) Investors, LLC, a Delaware limited liability company
xxxxxxx
7668 Warren Parkway, Frisco, Texas
The GC Net Lease (Atlanta Perimeter) Investors, LLC, a Delaware limited
liability company
xxxxxxx
64  AND 66 Perimeter Center East, Atlanta, Georgia





-155-



